Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 1 of 296




        UNITED STATES DISTRICT COURT
             DISTRICT OF MAINE

                      2019 REVISIONS

                                  TO




                         PATTERN

  CRIMINAL JURY INSTRUCTIONS

      FOR THE DISTRICT COURTS

          OF THE FIRST CIRCUIT




          DISTRICT OF MAINE INTERNET SITE EDITION

         Updated 6/24/19 by Chief District Judge Nancy Torresen
          Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 2 of 296




                     PATTERN CRIMINAL JURY INSTRUCTIONS
                            FOR THE FIRST CIRCUIT

Preface to 1998 Edition
Citations to Other Pattern Instructions
How to Use the Pattern Instructions
Part 1—Preliminary Instructions
   1.01        Duties of the Jury
   1.02        Nature of Indictment; Presumption of Innocence
   1.03        Previous Trial
   1.04        Preliminary Statement of Elements of Crime
   1.05        Evidence; Objections; Rulings; Bench Conferences
   1.06        Credibility of Witnesses
   1.07        Conduct of the Jury
   1.08        Notetaking
   1.09        Outline of the Trial
Part 2—Instructions Concerning Certain Matters of Evidence
   2.01        Stipulations
   2.02        Judicial Notice
   2.03        Impeachment by Prior Inconsistent Statement
   2.04        Impeachment of Witness Testimony by Prior Conviction
   2.05        Impeachment of Defendant's Testimony by Prior Conviction
   2.06        Evidence of Defendant's Prior Similar Acts
   2.07        Weighing the Testimony of an Expert Witness
   2.08        Caution as to Cooperating Witness/Accomplice/Paid Informant
   2.09        Use of Tapes and Transcripts
   2.10        Flight After Accusation/Consciousness of Guilt
   2.11        Statements by Defendant
   2.12        Missing Witness
   2.13        Spoliation
   2.14        Witness (Not the Defendant) Who Takes the Fifth Amendment
   2.15        Definition of “Knowingly”
   2.16        “Willful Blindness” As a Way of Satisfying “Knowingly”
   2.17        Definition of “Willfully”
   2.18        Taking a View
   2.19        Character Evidence
   2.20        Testimony by Defendant
   2.21        Failure to Provide Evidence to Investigators
   2.22        Eyewitness Identification Instruction
   2.23        Testing Procedures and Failure to Conduct Certain Tests




                                                                             2
          Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 3 of 296




Part 3—Final Instructions: General Considerations
   3.01        Duty of the Jury to Find Facts and Follow Law
   3.02        Presumption of Innocence; Proof Beyond a Reasonable Doubt
   3.03        Defendant’s Constitutional Right Not to Testify
   3.04        What Is Evidence; Inferences
   3.05        Kinds of Evidence: Direct and Circumstantial
   3.06        Credibility of Witnesses
   3.07        Cautionary and Limiting Instructions as to Particular Kinds of Evidence
   3.08        What Is Not Evidence
Part 4—Final Instructions: Elements of Specific Crimes [Organized by Statutory Citation]
       A.      Offenses Under Title 8
4.08.1325             Immigration Through Fraudulent Marriage, 8 U.S.C. § 1325(c)
4.08.1326             Re-entry and Attempted Re-entry After Deportation,
                      8 U.S.C. § 1326
       B.      Offenses Under Title 16
4.16.3372             Receiving Fish, Wildlife, Plants Illegally Taken (Lacey Act),
                      16 U.S.C. §§ 3372(a)(2)(A), 3373(d)(1)(B), (2)
       C.      Offenses Under Title 18
4.18.00               Attempt
4.18.02(a)            Aid and Abet, 18 U.S.C. § 2
4.18.02(b)            Causing an Act to be Done Through Another
4.18.03               Accessory After the Fact, 18 U.S.C. § 3
4.18.152(1)           Bankruptcy Fraud, Concealment, 18 U.S.C. § 152(1)
4.18.152(2), (3)      Bankruptcy Fraud, False Oath/Account and False Declaration,
                      18 U.S.C. § 152(2), 152(3)
4.18.152(4)           Bankruptcy Fraud, False Claim, 18 U.S.C. § 152(4)
4.18.152(5)           Bankruptcy Fraud, Receipt with Intent to Defraud,
                      18 U.S.C. § 152(5)
4.18.152(6)           Bankruptcy Fraud, Bribery and Extortion, 18 U.S.C. § 152(6)
4.18.152(7)           Bankruptcy Fraud, Transfer of Property in Personal Capacity
                      or as Agent or Officer, 18 U.S.C. § 152(7)
4.18.152(8)           Bankruptcy Fraud, False Entries, 18 U.S.C. § 152(8)
4.18.152(9)           Bankruptcy Fraud, Withholding Recorded Information,
                      18 U.S.C. § 152(9)
4.18.157              Bankruptcy Fraud, Scheme or Artifice to Defraud, 18 U.S.C. § 157
4.18.228(a)(1), (3)   Willful Failure to Pay Child Support, 18 U.S.C. § 228(a)(1), (3)
4.18.371(1)           Conspiracy, 18 U.S.C. § 371; 21 U.S.C. § 846
4.18.371(2)           Pinkerton Charge
4.18.371(3)           Conspiracy to Defraud
4.18.472              Possession of Counterfeit Currency, 18 U.S.C. § 472
4.18.641              Theft of Government Money or Property, 18 U.S.C. § 641
4.18.656              Misapplication or Embezzlement of Bank Funds, 18 U.S.C. § 656
4.18.751              Escape from Custody, 18 U.S.C. § 751
                                                                                           3
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 4 of 296




4.18.752             Assisting Escape, 18 U.S.C. § 752
4.18.875             Interstate Communications—Threats, 18 U.S.C. § 875(c)
4.18.922(a)          False Statement in Connection With Acquisition of a Firearm,
                     18 U.S.C. § 922(a)
4.18.922(g)          Possession of a Firearm or Ammunition in or Affecting
                     Commerce by a Convicted Felon, 18 U.S.C. § 922(g)(1), (4)
4.18.922(g)(9)       Possession of a Firearm By a Person Previously Convicted of a
                     Misdemeanor Crime of Domestic Violence, 18 U.S.C. § 922(g)(9)
4.18.922(j)          Possession of a Stolen Firearm, 18 U.S.C. § 922(j)
4.18.922(k)          Possession of a Firearm With an Obliterated or Removed
                     Serial Number, 18 U.S.C. § 922(k)
4.18.922(v)          Possession of Semiautomatic Assault Weapons,
                     18 U.S.C. § 922(v)
4.18.924             Using or Carrying a Firearm During and in Relation to Drug
                     Trafficking or Crime of Violence, 18 U.S.C. § 924(c)
4.18.982             Money Laundering – Forfeiture, 18 U.S.C. § 982(a)(1)
4.18.1001            Making a False Statement to a Federal Agency, 18 U.S.C. § 1001
4.18.1014            Making a False Statement or Report, 18 U.S.C. § 1014
4.18.1028A           Aggravated Identity Theft
4.18.1029            Access Device or Credit Card Fraud, 18 U.S.C. § 1029(a)(2)
4.18.1035            False Statements re Health Care Matters, 18 U.S.C. § 1035
4.18.1072            Harboring or Concealing an Escaped Prisoner, 18 U.S.C. § 1072
4.18.1341            Mail Fraud, 18 U.S.C. § 1341
4.18.1343            Wire Fraud, 18 U.S.C. § 1343
4.18.1344            Bank Fraud, 18 U.S.C. § 1344(1), (2)
4.18.1346            Honest Services Fraud, 18 U.S.C. § 1346
4.18.1347            Health Care Fraud, 18 U.S.C. § 1347
4.18.1349            Conspiracy, 18 U.S.C. § 1349
4.18.1462            Use of Interactive Computer Service for Obscene Matters,
                     18 U.S.C. § 1462
4.18.1470            Transfer of Obscene Materials to Minors, 18 U.S.C. § 1470
4.18.1512(a)(1)(C)   Witness Tampering—Killing or Attempted Killing to Prevent
                     Communication with Federal Law Enforcement, 18 U.S.C.
                     § 1512(a)(1)(C)
4.18.1512(b)(1)      Witness Tampering—Knowingly Corruptly Persuading Another Person
                     with the Intent to Influence, Delay or Prevent the Testimony of Any
                     Person in an Official Proceeding, 18 U.S.C. § 1512(b)(1)
4.18.1542            False Statement in Application for United States Passport,
                     18 U.S.C. § 1542
4.18.1546            False Statement in Document Required by Immigration Law,
                     18 U.S.C. § 1546(a)
4.18.1623            False Declaration in Grand Jury Testimony, 18 U.S.C. § 1623
4.18.1832            Theft of Trade Secrets (Economic Espionage Act),
                     18 U.S.C. § 1832
4.18.1951            Interference with Commerce by Robbery or Extortion
                     (Hobbs Act), 18 U.S.C. § 1951

                                                                                           4
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 5 of 296




4.18.1952              Travel Act, 18 U.S.C. § 1952
4.18.1956(a)(1)(A)     Money Laundering―Promotion of Illegal Activity or
                       Tax Evasion, 18 U.S.C. § 1956(a)(1)(A)
4.18.1956(a)(1)(B)(i) Money Laundering―Illegal Concealment,
                       18 U.S.C. § 1956(a)(1)(B)(i)
4.18.1956(a)(1)(B)(ii) Money Laundering―Illegal Structuring,
                       18 U.S.C. § 1956(a)(1)(B)(ii)
4.18.1956(h)           Conspiracy to Commit Money Laundering
4.18.1957              Money Laundering―Engaging in Monetary Transactions
                       in Property Derived from Specific Unlawful Activity,
                       18 U.S.C. § 1957
4.18.2113(a)           Unarmed Bank Robbery, 18 U.S.C. § 2113(a)
4.18.2113(a), (d)      Armed or Aggravated Bank Robbery, 18 U.S.C. § 2113(a), (d)
4.18.2119              Carjacking, 18 U.S.C. § 2119
4.18.2251(a)           Sexual Exploitation of Children, 18 U.S.C. § 2251(a)
4.18.2252              Possession of Child Pornography, 18 U.S.C. § 2252A(a)(5)(B)
4.18.2261A             Interstate Stalking, 18 U.S.C. § 2261A
4.18.2314              Interstate Transportation of Stolen Money or Property,
                       18 U.S.C. § 2314
4.18.2422(b)           Coercion and Enticement, 18 U.S.C. § 2422(b)
       D.       Offenses Under Title 21
4.21.841(a)(1)A       Possession with Intent to Distribute a Controlled Substance,
                      21 U.S.C. § 841(a)(1)
4.21.841(a)(1)B       Distribution of a Controlled Substance, 21 U.S.C. § 841(a)(1)
4.21.841(a)(1)C       Manufacture of a Controlled Substance,
                      21 U.S.C. §§ 841(a)(1), 802(15)
4.21.843(b)           Use of a Communication Facility to Commit a Controlled Substance
                      Felony
4.21.844              Possession of a Controlled Substance, 21 U.S.C. § 844
4.21.846              Conspiracy, 21 U.S.C. § 846
4.21.853              Drugs-Forfeiture, 21 U.S.C. § 853
4.21.952              Importation of a Controlled Substance, 21 U.S.C. §§ 952, 960
4.21.963              Conspiracy, 21 U.S.C. § 963
       E.       Offenses Under Title 26
4.26.5861(d)          Possession of an Unregistered Firearm, 26 U.S.C. 5861(d)
4.26.7201             Income Tax Evasion, 26 U.S.C. § 7201
4.26.7203             Failure to File a Tax Return, 26 U.S.C. § 7203
4.26.7206             False Statements on Income Tax Return, 26 U.S.C. § 7206(1)
4.26.7212 [1]         Attempts to Interfere with Administration of Internal Revenue Laws,
                      26 U.S.C. § 7212(a)―Intimidation
4.26.7212 [2]         Attempts to Interfere with Administration of Internal Revenue Laws,
                      26 U.S.C. § 7212(a)―Obstruction Under the Omnibus Clause
       F.       Offenses Under Title 31
4.31.5322       Money Laundering—Illegal Structuring, 31 U.S.C. §§ 5322, 5324
                                                                                            5
          Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 6 of 296




         G.    Offenses Under Title 42
4.42.408(a)(7)(B)     Social Security Fraud
         H.    Offenses Under Title 46
4.46.1903      Possessing a Controlled Substance on Board a Vessel Subject
               to United States Jurisdiction with Intent to Distribute,
               46 U.S.C. App. § 1903
Part 5         Final Instructions: Defenses and Theories of Defense
   5.01        Alibi
   5.02        Mental State That Is Inconsistent with the Requisite Culpable State of Mind
   5.03        Intoxication
   5.04        Justification: Self-Defense, Duress, Necessity
   5.05        Entrapment
   5.06        Insanity [18 U.S.C. § 17]
   5.07        Abandonment
Part 6         Final Instructions: Deliberations and Verdict
   6.01        Foreperson’s Role; Unanimity
   6.02        Consideration of Evidence
   6.03        Reaching Agreement
   6.04        Return of Verdict Form
   6.05        Communication with the Court
   6.06        Charge to a Hung Jury
Afterword: How to Draft a Charge




                                                                                             6
        Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 7 of 296




                                PREFACE TO 1998 EDITION


At the First Circuit Judicial Conference on October 1, 1997, the assembled federal judges voted to
approve the publication of these pattern instructions. Although we believe that the pattern
instructions and, in particular, the commentary that accompanies them will be helpful in crafting
a jury charge in a particular case, it bears emphasis that no district judge is required to use the
pattern instructions, and that the Court of Appeals has not in any way approved the use of a
particular instruction.

It is our hope to keep these pattern instructions updated as the law develops. As a result, we
welcome any suggested modifications or improvements. In addition, we invite the submission of
pattern charges for any other commonly charged crimes in the First Circuit.

Particular thanks are due to Professor Melvyn Zarr of the University of Maine School of Law and
John Ciraldo of Perkins, Thompson, Hinckley & Keddy who co-chaired the drafting committee,
as well as to each of the members of that committee who worked diligently to produce these pattern
instructions.



                                                            D. Brock Hornby
                                                            United States Chief District Judge
                                                            District of Maine

                                                                                             11/97




                                                                                                 7
         Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 8 of 296




                            CITATIONS TO OTHER PATTERN INSTRUCTIONS


We have abbreviated our citations to other pattern instructions as follows:

Fifth Circuit Instruction . . . . .      Fifth Circuit District Judges Association Pattern Jury
                                         Instructions Committee, Pattern Jury Instructions, Criminal
                                         Cases (2001)

Sixth Circuit Instruction . . . . .      Sixth Circuit District Judges Association Pattern Criminal
                                         Jury Instructions Committee, Pattern Criminal Jury
                                         Instructions (1991)

Eighth Circuit Instruction . . . . .     Eighth Circuit Committee on Model Criminal Jury
                                         Instructions, Manual of Model Criminal Jury Instructions for
                                         the District Courts of the Eighth Circuit (2012)

Ninth Circuit Instruction . . . . .      Ninth Circuit Committee on Model Criminal Jury
                                         Instructions, Manual of Model Criminal Jury Instruction for
                                         the District Courts of the Ninth Circuit (2010)

Eleventh Circuit Instruction . . . . .   Eleventh Circuit District Judges Association Pattern Jury
                                         Instructions Committee, Pattern Jury Instructions, Criminal
                                         Cases (1985)

Federal Judicial Center
 Instruction . . . . .                                  Federal Judicial Center, Pattern Criminal
                                         Jury Instructions (1988)

Sand, et al., Instruction . . . . .              Leonard B. Sand et al., Modern Federal Jury
                                         Instructions (2000)




                                                                                                   8
        Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 9 of 296




                      HOW TO USE THE PATTERN INSTRUCTIONS


These instructions will function best if specific references to the case being tried are inserted. For
example, every time we have put the word “defendant” in brackets we intend the instructing judge
to substitute the defendant’s actual name. The same holds true when the word “witness” is
bracketed. General studies of juror understanding suggest that juries understand better when actual
names are used rather than terms like “defendant” or “witness.” On the same rationale, we have
used the term “I” rather than the third person “the court” when referring to the judge. Finally,
where we have given alternatives, select the alternative(s) that best fit(s) the evidence in your case.




                                                                                                     9
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 10 of 296




PART 1      PRELIMINARY INSTRUCTIONS


1.01        Duties of the Jury                                   [Updated: 10/5/12]

1.02        Nature of Indictment; Presumption of Innocence       [Updated: 7/27/07]

1.03        Previous Trial                                       [Updated: 10/5/12]

1.04        Preliminary Statement of Elements of Crime           [Updated: 6/14/02]

1.05        Evidence; Objections; Rulings; Bench Conferences     [Updated: 6/14/02]

1.06        Credibility of Witnesses                             [Updated: 6/14/02]

1.07        Conduct of the Jury                                  [Updated: 4/29/10]

1.08        Notetaking                                           [Updated: 6/14/02]

1.09        Outline of the Trial                                 [Updated: 6/14/02]




                                                                                10
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 11 of 296




1.01           Duties of the Jury
                                                                                      [Updated: 10/5/12]



Ladies and gentlemen: You now are the jury in this case, and I want to take a few minutes to tell
you something about your duties as jurors and to give you some instructions. At the end of the
trial I will give you more detailed instructions. Those instructions will control your deliberations.

It will be your duty to decide from the evidence what the facts are. You, and you alone, are the
judges of the facts. You will hear the evidence, decide what the facts are, and then apply those
facts to the law I give to you. That is how you will reach your verdict. In doing so you must
follow that law whether you agree with it or not. The evidence will consist of the testimony of
witnesses, documents and other things received into evidence as exhibits, and any facts on which
the lawyers agree or which I may instruct you to accept.

You should not take anything I may say or do during the trial as indicating what I think of the
believability or significance of the evidence or what your verdict should be.


                                             Comment

(1)    This instruction is derived from Ninth Circuit Instruction 1.1.

(2)     “[J]urors may have the power to ignore the law, but their duty is to apply the law as
interpreted by the court, and they should be so instructed.” United States v. Boardman, 419 F.2d
110, 116 (1st Cir. 1969) (citing Sparf v. United States, 156 U.S. 51 (1895)); see also United States
v. Appolon, 695 F.3d 44, 65 (1st Cir. 2012) (holding that “a district court may instruct a jury that
it has a duty to return a guilty verdict if convinced beyond a reasonable doubt of a defendant’s
guilty on a particular charge”). Thus, while a jury may acquit an accused for any reason or no
reason, see Horning v. District of Columbia, 254 U.S. 135, 138 (1920) (“[T]he jury has the power
to bring in a verdict in the teeth of both law and facts.”), abrogation on other grounds recognized
in United States v. Gaudin, 515 U.S. 506 (1995), trial judges may not instruct the jurors about this
power of nullification. United States v. Manning, 79 F.3d 212, 219 (1st Cir. 1996); United States
v. Sepulveda, 15 F.3d 1161, 1190 (1st Cir. 1993) (citing United States v. Desmarais, 938 F.2d 347,
350 (1st Cir. 1991) (collecting cases)); see also United States v. Garcia-Rosa, 876 F.2d 209, 226
(1st Cir. 1989) (this position “is consistent with that of every other federal appellate court that has
addressed this issue”), vacated on other grounds, 498 U.S. 954 (1990); United States v. Trujillo,
714 F.2d 102, 105-06 (11th Cir. 1983) (collecting cases). Furthermore, “[t]his proscription is
invariant; it makes no difference that the jury inquired, or that an aggressive lawyer managed to
pique a particular jury’s curiosity by mentioning the subject in closing argument, or that a napping
prosecutor failed to raise a timely objection to that allusion.” Sepulveda, 15 F.3d at 1190.

        During the closing arguments in Sepulveda one of the defendants’ attorneys invited the
jury to “send out a question” concerning jury nullification; the jury did so, requesting the trial
judge to “[c]larify the law on jury nullification.” Id. at 1189. The judge responded with the
following, which was affirmed by the First Circuit:

                                                                                                     11
        Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 12 of 296




                Federal trial judges are forbidden to instruct on jury nullification, because
                they are required to instruct only on the law which applies to a case. As I
                have indicated to you, the burden in each instance which is here placed upon
                the Government is to prove each element of the offenses . . . beyond a
                reasonable doubt, and in the event the Government fails to sustain its burden
                of proof beyond a reasonable doubt as to any essential element of any
                offense charged against each defendant, it has then failed in its burden of
                proof as to such defendant and that defendant is to be acquitted. In short, if
                the Government proves its case against any defendant, you should convict
                that defendant. If it fails to prove its case against any defendant you must
                acquit that defendant.

Id. at 1189-90 (emphases added). Judge Selya explained that the “contrast in directives” in the
last two sentences, “together with the court’s refusal to instruct in any detail about the doctrine of
jury nullification, left pregnant the possibility that the jury could ignore the law if it so chose.” Id.
at 1190. In United States v. Bunchan, 626 F.3d 29, 33 (1st Cir. 2010), the trial judge said to the
jury:

                So, Ladies and Gentlemen, let's turn to how you go about your
                business. As I told you, you don't have to follow my instructions
                anymore; in fact, that's the critical part of this. We expect you to,
                but, then, we send you into a room, we close the door, and we can't
                tell whether or not you're doing what we ask you to do.

The First Circuit said that the language was “unusual when read in isolation” and “the district court
could have been more circumspect with its choice of words,” but concluded that in light of other
instructions to follow the law, the charge as a whole “did not encourage jury nullification.” Id. at
34 & n.3.




                                                                                                      12
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 13 of 296




1.02           Nature of Indictment; Presumption of Innocence
                                                                                     [Updated: 7/27/07]



This criminal case has been brought by the United States government. I will sometimes refer to
the government as the prosecution. The government is represented at this trial by an assistant
United States attorney, [_________]. The defendant, [__________], is represented by [his/her]
lawyer, [__________]. [Alternative: The defendant, [__________], has decided to represent
[him/herself] and not use the services of a lawyer. [He/She] has a perfect right to do this. [His/Her]
decision has no bearing on whether [he/she] is guilty or not guilty, and it should have no effect on
your consideration of the case.]

[Defendant] has been charged by the government with violation of a federal law. [He/She] is
charged with [e.g., having intentionally distributed heroin]. The charge against [defendant] is
contained in the indictment. The indictment is simply the description of the charge against
[defendant]; it is not evidence of anything. [Defendant] pleaded not guilty to the charge and denies
committing the crime. [He/She] is presumed innocent and may not be found guilty by you unless
all of you unanimously find that the government has proven [his/her] guilt beyond a reasonable
doubt.

[Addition for multi-defendant cases: The defendants are being tried together because the
government has charged that they acted together in committing the crime of [__________]. But
you will have to give separate consideration to the case against each defendant. Do not think of
the defendants as a group.]


                                             Comment


(1)    This instruction is derived from Federal Judicial Center Instruction 1. “[W]e note that
judges should be scrupulous in avoiding any possibility of inference that allegations in the
indictment be treated as facts.” United States v. Martínez-Vives, 475 F.3d 48, 52 n.3 (1st Cir.
2007).

(2)     A “statement [in a jury instruction] that a ‘larger jury’ had found probable cause, if
considered in isolation, could mislead a petit jury into according significance to the grand jury’s
action.” United States v. McFarlane, 491 F.3d 53, 60 (1st Cir. 2007).




                                                                                                    13
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 14 of 296




1.03           Previous Trial
                                                                                    [Updated: 10/5/12]



You may hear reference to a previous trial of this case. A previous trial did occur. But [defendant]
and the government are entitled to have you decide this case entirely on the evidence that has come
before you in this trial. You should not consider the fact of a previous trial in any way when you
decide whether the government has proven, beyond a reasonable doubt, that the defendant
committed the crime.


                                             Comment

(1)     This instruction is derived from Ninth Circuit Instruction 2.15, Federal Judicial Center
Instruction 14, and Sand, et al., Instruction 2-13. The commentary to the Federal Judicial Center
instructions recommends that this instruction not be given unless specifically requested by the
defense, while the commentary to the Ninth Circuit instructions suggests that “a preferable practice
is to avoid all reference to prior trials.” See also United States v. Seals, 987 F.2d 1102, 1109-10
(5th Cir. 1993) (finding it was not error to fail to instruct the jury when defense counsel refused
trial court’s offer to give instruction following inadvertent references to the defendant’s previous
trial).

(2)     The District of Columbia Circuit has suggested that the following cautionary instruction
be given at the outset of a retrial: “The defendant has been tried before. (If there has been a
mistrial, so state.) You have no concern with that. The law charges you to render a verdict solely
on the evidence in this trial.” Carsey v. United States, 392 F.2d 810, 812 (D.C. Cir. 1967) (finding
defense counsel’s mention of “mistrials” did not substantially prejudice the prosecution and
prevent a fair trial, so that the trial judge should have handled the matter through a cautionary
instruction instead of declaring a mistrial); see also United States v. Hykel, 461 F.2d 721, 726 (3d
Cir. 1972) (affirming instruction given after mention during jury selection of previous mistrial;
instruction cautioning jury that “[T]he fact that this is the second trial of this case should mean
nothing to you. Do you understand that? No inference of any kind should be drawn from that.”);
cf. United States v. Faulkner, 17 F.3d 745, 763-64 (5th Cir. 1994) (affirming court’s statement to
jury about true reason for mistrial in context of newscasts erroneously reporting that previous trial
ended in mistrial due to jury tampering).




                                                                                                   14
        Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 15 of 296




1.04            Preliminary Statement of Elements of Crime
                                                                                       [Updated: 6/14/02]



In order to help you follow the evidence, I will now give you a brief summary of the elements of
the crime[s] charged, each of which the government must prove beyond a reasonable doubt to
make its case:

        First, [_________];
        Second, [_________];
        Third, [_________];
        etc.

[The description of the crime in this preliminary instruction should not simply track statutory
language but should be stated in plain language as much as possible.]

You should understand, however, that what I have just given you is only a preliminary outline. At
the end of the trial I will give you a final instruction on these matters. If there is any difference
between what I just told you, and what I tell you in the instruction I give you at the end of the trial,
the instructions given at the end of the trial govern.


                                              Comment

This instruction is derived from Eighth Circuit Instruction 1.02 and Ninth Circuit Instruction 1.2.




                                                                                                      15
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 16 of 296




1.05           Evidence; Objections; Rulings; Bench Conferences
                                                                                     [Updated: 6/14/02]



I have mentioned the word “evidence.” Evidence includes the testimony of witnesses, documents
and other things received as exhibits, and any facts that have been stipulated—that is, formally
agreed to by the parties.

There are rules of evidence that control what can be received into evidence. When a lawyer asks
a question or offers an exhibit into evidence, and a lawyer on the other side thinks that it is not
permitted by the rules of evidence, that lawyer may object. This simply means that the lawyer is
requesting that I make a decision on a particular rule of evidence.

Then it may be necessary for me to talk with the lawyers out of the hearing of the jury, either by
having a bench conference here while the jury is present in the courtroom, or by calling a recess.
Please understand that while you are waiting, we are working. The purpose of these conferences
is to decide how certain evidence is to be treated under the rules of evidence, and to avoid confusion
and error. We will, of course, do what we can to keep the number and length of these conferences
to a minimum.

Certain things are not evidence. I will list those things for you now:

       (1)     Statements, arguments, questions and comments by lawyers representing the
               parties in the case are not evidence.

       (2)     Objections are not evidence. Lawyers have a duty to their client to object when
               they believe something is improper under the rules of evidence. You should not be
               influenced by the objection. If I sustain an objection, you must ignore the question
               or exhibit and must not try to guess what the answer might have been or the exhibit
               might have contained. If I overrule the objection, the evidence will be admitted,
               but do not give it special attention because of the objection.

       (3)     Testimony that I strike from the record, or tell you to disregard, is not evidence and
               must not be considered.

       (4)     Anything you see or hear about this case outside the courtroom is not evidence,
               unless I specifically tell you otherwise during the trial.

Furthermore, a particular item of evidence is sometimes received for a limited purpose only. That
is, it can be used by you only for a particular purpose, and not for any other purpose. I will tell
you when that occurs and instruct you on the purposes for which the item can and cannot be used.

Finally, some of you may have heard the terms “direct evidence” and “circumstantial evidence.”
Direct evidence is testimony by a witness about what that witness personally saw or heard or did.
Circumstantial evidence is indirect evidence, that is, it is proof of one or more facts from which
one can find or infer another fact. You may consider both direct and circumstantial evidence. The
law permits you to give equal weight to both, but it is for you to decide how much weight to give
to any evidence.
                                                                                                    16
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 17 of 296




                                            Comment

This instruction is derived from Federal Judicial Center Instruction 1, Eighth Circuit Instructions
1.03, 1.07 and Ninth Circuit Instructions 1.5, 1.6.




                                                                                                17
        Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 18 of 296




1.06           Credibility of Witnesses
                                                                                       [Updated: 6/14/02]



In deciding what the facts are, you may have to decide what testimony you believe and what
testimony you do not believe. You may believe everything a witness says or only part of it or none
of it.

In deciding what to believe, you may consider a number of factors, including the following: (1)
the witness's ability to see or hear or know the things the witness testifies to; (2) the quality of the
witness's memory; (3) the witness's manner while testifying; (4) whether the witness has an interest
in the outcome of the case or any motive, bias or prejudice; (5) whether the witness is contradicted
by anything the witness said or wrote before trial or by other evidence; and (6) how reasonable the
witness's testimony is when considered in the light of other evidence which you believe.


                                              Comment

This instruction is derived from Eighth Circuit Instruction 1.05 and Ninth Circuit Instruction 1.7.




                                                                                                      18
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 19 of 296




1.07           Conduct of the Jury
                                                                                    [Updated: 4/29/13]



To insure fairness, you as jurors must obey the following rules:

       First, do not talk among yourselves about this case, or about anyone involved with it, until
       the end of the case when you go to the jury room to decide on your verdict;

       Second, do not talk with anyone else about this case, or about anyone who has anything to
       do with it, until the trial has ended and you have been discharged as jurors. “Anyone else”
       includes members of your family and your friends. You may tell them that you are a juror,
       but do not tell them anything about the case until after you have been discharged by me;

       Third, do not let anyone talk to you about the case or about anyone who has anything to do
       with it. If someone should try to talk to you, please report it to me immediately;

       Fourth, during the trial do not talk with or speak to any of the parties, lawyers or witnesses
       involved in this case—you should not even pass the time of day with any of them. It is
       important not only that you do justice in this case, but that you also give the appearance of
       doing justice. If a person from one side of the lawsuit sees you talking to a person from
       the other side—even if it is simply to pass the time of day—an unwarranted and
       unnecessary suspicion about your fairness might be aroused. If any lawyer, party or
       witness does not speak to you when you pass in the hall, ride the elevator or the like, it is
       because they are not supposed to talk or visit with you;

       Fifth, do not read any news stories or articles about the case or about anyone involved with
       it, or listen to any radio or television reports about the case or about anyone involved with
       it;

       Sixth, do not do any research on the internet about anything in the case or consult blogs or
       dictionaries or other reference materials, and do not make any investigation about the case
       on your own;

       Seventh, do not discuss the case or anyone involved with it, or your status as a juror on any
       social media or look up any of the participants there.

       Eighth, if you need to communicate with me simply give a signed note to the [court security
       officer] to give to me; and

       Ninth, do not make up your mind about what the verdict should be until after you have
       gone to the jury room to decide the case and you and your fellow jurors have discussed the
       evidence. Keep an open mind until then.




                                                                                                   19
        Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 20 of 296




                                                Comment

(1)     This instruction is derived from Eighth Circuit Instruction 1.08 and Ninth Circuit
Instruction 1.8, but enlarged to deal with online research and discussion. The Judicial Conference
Committee on Court Administration and Case Management has a lengthier, more detailed
instruction that it recommends. See http://www.uscourts.gov/uscourts/News/2012/jury-
instructions.pdf.

(2)    In United States v. Jadlowe, 628 F.3d 1, 15 (1st Cir. 2010), the First Circuit held that it is
“unmistakably erroneous” to tell the jury that they can discuss the case among themselves, before
formal deliberations begin. The trial judge instructed the jury as follows before opening
statements:

                           I just have a few special instructions about your conduct as
                  jurors. The first one is the hardest. You are not to discuss the case
                  with each other or anyone else until you retire to the jury room at
                  the end of the case to deliberate on your verdict.
                           This rule is not as strict as it sounds. When I say you are not
                  to discuss the case, I mean it in this sense. You are not to express
                  an ultimate opinion about the outcome of the case.
                           Personally, even this rule, the way I state it, I don’t think is
                  a terribly good rule. I understand the reason for it. The thought is
                  that because some of us tend to be more opinionated and assertive
                  than others, jurors who are more assertive will tend to influence the
                  opinions of fellow jurors if jurors are talking about the case before
                  they hear all of the evidence. I think this, in fact, underestimates the
                  intelligence of almost all the jurors that I have worked with over the
                  years, but, nonetheless, this is the federal rule. It’s been abolished
                  in a number of states, but it is the federal rule. So we have to respect
                  it. Like I say, whether we agree with the wisdom of a rule or not, it
                  is the rule, the rule we follow.
                           But, again, don't over-interpret what I said. Of course you'll
                  talk about interesting things that happened during the course of the
                  trial, idiosyncracies of the judge and the lawyers, interesting things
                  witnesses say, significant pieces of evidence. Just do not express an
                  opinion about the case, again, until you begin deliberations and each
                  have an opportunity to make your opinions known.

Id. at 14-15. The First Circuit also stated:

                  Although this case does not require us to impose an affirmative
                  requirement that courts tell jurors not to discuss the case until
                  deliberations formally begin, such an instruction is unquestionably
                  the better practice.

Id. at 19 n.31.

                                                                                                  20
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 21 of 296




1.08           Notetaking
                                                                                      [Updated: 6/14/02]



I am going to permit you to take notes in this case, and the courtroom deputy has distributed pencils
and pads for your use. I want to give you a couple of warnings about taking notes, however. First
of all, do not allow your note-taking to distract you from listening carefully to the testimony that
is being presented. If you would prefer not to take notes at all but simply to listen, please feel free
to do so. Please remember also from some of your grade-school experiences that not everything
you write down is necessarily what was said. Thus, when you return to the jury room to discuss
the case, do not assume simply because something appears in somebody's notes that it necessarily
took place in court. Instead, it is your collective memory that must control as you deliberate upon
the verdict. Please take your notes to the jury room at every recess. I will have the courtroom
deputy collect them at the end of each day and place them in the vault. They will then be returned
to you the next morning. When the case is over, your notes will be destroyed. These steps are in
line with my earlier instruction to you that it is important that you not discuss the case with anyone
or permit anyone to discuss it with you.


                                             Comment

(1)     “The decision to allow the jury to take notes and use them during deliberations is a matter
within the discretion of the trial court.” United States v. Porter, 764 F.2d 1, 12 (1st Cir. 1985).
The trial judge, however, should explain to jurors that the notes should only be used to refresh
their recollections of the evidence presented and “not prevent [them] from getting a full view of
the case.” United States v. Oppon, 863 F.2d 141, 148 n.12 (1st Cir. 1988).

(2)     The district court is within its discretion to limit when the jurors may take notes during the
trial. United States v. Darden, 70 F.3d 1507, 1537 (8th Cir. 1995) (affirming trial court’s decision
to allow jurors to take notes only when viewing exhibits so as not to distract them from live
testimony).




                                                                                                     21
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 22 of 296




1.09           Outline of the Trial
                                                                                   [Updated: 6/14/02]



The first step in the trial will be the opening statements. The government in its opening statement
will tell you about the evidence that it intends to put before you, so that you will have an idea of
what the government's case is going to be.

Just as the indictment is not evidence, neither is the opening statement evidence. Its purpose is
only to help you understand what the evidence will be and what the government will try to prove.

[After the government's opening statement, [defendant]’s attorney may, if [he/she] chooses, make
an opening statement. At this point in the trial, no evidence has been offered by either side.]

Next the government will offer evidence that it says will support the charge[s] against [defendant].
The government’s evidence in this case will consist of the testimony of witnesses, and may include
documents and other exhibits. In a moment I will say more about the nature of evidence.

After the government's evidence, [defendant]’s lawyer may [make an opening statement and]
present evidence in the [defendant]’s behalf, but [he/she] is not required to do so. I remind you
that [defendant] is presumed innocent, and the government must prove the guilt of [defendant]
beyond a reasonable doubt. [Defendant] does not have to prove [his/her] innocence.

After you have heard all the evidence on both sides, the government and the defense will each be
given time for their final arguments. I just told you that the opening statements by the lawyers are
not evidence. The same applies to the closing arguments. They are not evidence either. In their
closing arguments the lawyers for the government and [defendant] will attempt to summarize and
help you understand the evidence that was presented.

The final part of the trial occurs when I instruct you about the rules of law that you are to use in
reaching your verdict. After hearing my instructions, you will leave the courtroom together to
make your decisions. Your deliberations will be secret. You will never have to explain your
verdict to anyone.


                                            Comment

(1)    This instruction is derived from Federal Judicial Center Instruction 1.

(2)     The third paragraph should be omitted if the defense reserves its opening statement until
later. The judge should resolve this issue with the lawyers before giving the instruction.




                                                                                                  22
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 23 of 296




PART 2         INSTRUCTIONS CONCERNING CERTAIN MATTERS OF EVIDENCE

2.01           Stipulations                                                           [Updated: 6/3/09]

2.02           Judicial Notice                                                       [Updated: 6/14/02]

2.03           Impeachment by Prior Inconsistent Statement                           [Updated: 6/14/02]

2.04           Impeachment of Witness Testimony by Prior Conviction                  [Updated: 1/23/15]

2.05           Impeachment of Defendant's Testimony by Prior Conviction              [Updated: 6/14/02]

2.06           Evidence of Defendant's Prior Similar Acts                            [Updated: 7/28/14]

2.07           Weighing the Testimony of an Expert Witness                           [Updated: 3/25/15]

2.08           Caution as to Cooperating Witness/Accomplice/Paid Informant            [Updated: 4/1/15]

2.09           Use of Tapes and Transcripts                                          [Updated: 11/7/12]

2.10           Flight After Accusation/Consciousness of Guilt                       [Updated: 11/22/13]

2.11           Statements by Defendant                                               [Updated: 5/18/17]

2.12           Missing Witness                                                        [Updated: 1/6/15]

2.13           Spoliation                                                            [Updated: 10/5/12]

2.14           Witness (Not the Defendant) Who Takes the Fifth Amendment             [Updated: 10/5/12]

2.15           Definition of “Knowingly”                                             [Updated: 10/5/12]

2.16           “Willful Blindness” As a Way of Satisfying “Knowingly”               [Updated: 12/15/17]

2.17           Definition of “Willfully”                                              [Updated: 6/4/14]

2.18           Taking a View                                                         [Updated: 6/14/02]

2.19           Character Evidence                                                    [Updated: 6/14/02]

2.20           Testimony by Defendant                                                   [New: 1/24/06]

2.21           Failure to Provide Evidence to Investigators                            [New: 10/14/11]

2.22           Eyewitness Identification Instruction                                [Updated: 12/21/18]

2.23           Testing Procedures and Failure to Conduct Certain Tests                 [New: 10/23/13]

                                     Introductory Comment

Instructions concerning evidence may be used during the trial, or in the final instructions or at both
times. They are collected here for easy reference.




                                                                                                    23
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 24 of 296




2.01           Stipulations
                                                                                           [Updated: 6/3/09]



The evidence in this case includes facts to which the lawyers have agreed or stipulated. A
stipulation means simply that the government and the defendant accept the truth of a particular
proposition or fact. Since there is no disagreement, there is no need for evidence apart from the
stipulation. You must accept the stipulation as fact to be given whatever weight you choose.


                                             Comment

(1)     The stipulation should be admitted into evidence before the record is closed, not merely
placed in the instructions:

                       Technically, the court erred by first presenting the subject
               matter of the stipulation to the jury in its jury instructions, after the
               close of evidence. Ordinarily, unless there is a contrary agreement
               between the parties, district courts should ensure that a stipulation,
               or the content thereof, is presented to the jurors prior to the close of
               evidence. This presentation may take various forms: the stipulation
               itself could be entered into evidence, the court could read the
               stipulation into evidence, or the parties could agree that one of them
               will publish the stipulation to the jury. The presentation will often
               include an explanation by the court that the stipulation means that
               the government and the defendant accept the truth of a particular
               proposition of fact, and, hence, there is no need for evidence apart
               from the stipulation itself.

United States v. Pratt, 568 F.3d 11, 15-16 (1st Cir. 2009).

(2)    Where there are stipulations that are legal as well as factual, it is safest to include them in
the jury instructions. The First Circuit has said: “[W]e express no opinion on whether the
government’s duty to prove each element of a crime beyond a reasonable doubt is diluted
impermissibly if the jury instructions do not submit the stipulation for the jury’s consideration.
This thorny question has divided the courts of appeals. . . .” United States v. Meade, 175 F.3d 215,
224 n.2 (1st Cir. 1999) (citations omitted).




                                                                                                         24
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 25 of 296




2.02           Judicial Notice
                                                                                   [Updated: 6/14/02]



I believe that [judicially noticed fact] [is of such common knowledge] [can be so accurately and
readily determined] that it cannot be reasonably disputed. You may, therefore, reasonably treat
this fact as proven, even though no evidence has been presented on this point.

As with any fact, however, the final decision whether or not to accept it is for you to make. You
are not required to agree with me.


                                            Comment

Use of an instruction like this was approved in United States v. Bello, 194 F.3d 18, 25-26 (1st Cir.
1999); see also Fed. R. Evid. 201(f).




                                                                                                  25
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 26 of 296




2.03           Impeachment by Prior Inconsistent Statement
                                                                                    [Updated: 6/14/02]



You have heard evidence that before testifying at this trial, [witness] made a statement concerning
the same subject matter as [his/her] testimony in this trial. You may consider that earlier statement
to help you decide how much of [witness’s] testimony to believe. If you find that the prior
statement was not consistent with [witness’s] testimony at this trial, then you should decide
whether that affects the believability of [witness’s] testimony at this trial.


                                             Comment

This instruction is for use where a witness's prior statement is admitted only for impeachment
purposes. Where a prior statement is admitted substantively under Fed. R. Evid. 801(d)(1), this
instruction is not appropriate. Once a prior statement is admitted substantively as non-hearsay
under Rule 801(d)(1), it is actual evidence and may be used for whatever purpose the jury wishes.
No instruction seems necessary in that event, but one may refer to Federal Judicial Center
Instructions 33 and 34.




                                                                                                   26
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 27 of 296




2.04           Impeachment of Witness Testimony by Prior Conviction
                                                                                     [Updated: 1/23/15]



You have heard evidence that [witness] has been convicted of a crime. You may consider that
evidence, together with other pertinent evidence, in deciding how much weight to give to that
witness's testimony.


                                             Comment

(1)    This instruction is adapted from Eighth Circuit Instruction 2.18, Ninth Circuit Instruction
4.8 and Federal Judicial Center Instruction 30, all of which are very similar.

(2)     In United States v. Noone, 913 F.2d 20, 33 n.20 (1st Cir. 1990), the First Circuit noted that
an instruction on impeachment by prior conviction should be given where witness credibility was
an important part of the defenses and where the court potentially misled the jury at voir dire by
stating its intention to give an instruction on prior conviction at trial but such an instruction was
not ultimately given.

(3)     In United States v. González-Pérez, 778 F.3d 3, 15-16 (1st Cir. 2015) (citing the pattern
with approval), the First Circuit held that giving this instruction “does not require that the witness
first deny the prior criminal conviction.”




                                                                                                    27
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 28 of 296




2.05           Impeachment of Defendant's Testimony by Prior Conviction
                                                                                   [Updated: 6/14/02]



You have heard evidence that [defendant] was convicted of a crime. You may consider that
evidence in deciding, as you do with any witness, how much weight to give [defendant]’s
testimony. The fact that [defendant] was previously convicted of another crime does not mean
that [he/she] committed the crime for which [he/she] is now on trial. You must not use that prior
conviction as proof of the crime charged in this case.


                                            Comment

This instruction is adapted from the Fifth Circuit Instruction 1.11 and Federal Judicial Center
Instruction 41. It is intended for use when the defendant's prior conviction is admitted under Fed.
R. Evid. 609. If the evidence of the prior act was admitted under Rule 404(b), see Instruction 2.06.




                                                                                                  28
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 29 of 296




2.06           Evidence of Defendant's Prior Similar Acts
                                                                                    [Updated: 7/28/14]


You have heard [will hear] evidence that [defendant] previously committed acts similar to those
charged in this case. You may not use this evidence to infer that, because of [his/her] character,
[defendant] carried out the acts charged in this case. You may consider this evidence only for the
limited purpose of deciding:

       (1)    Whether [defendant] had the state of mind or intent necessary to commit the crime
       charged in the indictment;

                                                 or

       (2)     Whether [defendant] had a motive or the opportunity to commit the acts charged in
       the indictment;

                                                 or

       (3)    Whether [defendant] acted according to a plan or in preparation for commission of
       a crime;

                                                 or

       (4)    Whether [defendant] committed the acts [he/she] is on trial for by accident or
       mistake.


Remember, this is the only purpose for which you may consider evidence of [defendant]’s prior
similar acts. Even if you find that [defendant] may have committed similar acts in the past, this is
not to be considered as evidence of character to support an inference that [defendant] committed
the acts charged in this case.


                                             Comment

(1)     See Fed. R. Evid. 105; Huddleston v. United States, 485 U.S. 681, 691-92 (1988) (“[T]he
trial court shall, upon request, instruct the jury that the similar acts evidence is to be considered
only for the proper purpose for which it was admitted.”). “Perhaps the safe course for a district
court, wherever the matter is in doubt, is (where asked) to give a closing general instruction that
bad character is not a permissible inference.” United States v. Randazzo, 80 F.3d 623, 630 (1st
Cir. 1996). Randazzo contains a discussion of the “distinction between ‘direct evidence’ and ‘other
crimes’ or ‘Rule 404(b)’ evidence.” Id.; see also United States v. Santagata, 924 F.2d 391, 393-
95 (1st Cir. 1991); United States v. McGauley, 279 F.3d 62, 72-73 (1st Cir. 2002).

(2)   This instruction is based upon Fifth Circuit Instruction 1.30 and Eighth Circuit Instruction
2.08.



                                                                                                   29
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 30 of 296




(3)     Courts should encourage counsel to specify and limit the purpose or purposes for which
prior act evidence is admitted. One or more of the above instructions should be given only for the
corresponding specific purpose for which the evidence was admitted. Instructions for purposes
other than that for which the specific evidence was admitted should not be given.

(4)     Note that in several older cases, the First Circuit has said both that Rule 404(b) objections
can be raised “only by the person whose ‘other crimes, wrongs, or acts’ are attempted to be
revealed,” United States v. David, 940 F.2d 722, 736 (1st Cir. 1991); accord United States v.
Procopio, 88 F.3d 21, 29 n.1 (1st Cir. 1996) (quoting David, supra); United States v. Isabel, 945
F.3d 1193, 1200 (1st Cir. 1991), and that it “does not exclude evidence of prior crimes of persons
other than the defendant.” United States v. Gonzalez-Sanchez, 825 F.2d 572, 583 (1st Cir. 1987).
In United States v. Ulloa, 760 F.3d 113, 116 (1st Cir. 2014), the court “assume[d] without
deciding” that it was error to deny a defense request for an instruction that the jury could consider
from a witness’s previous crimes that the witness had a propensity to commit crimes.




                                                                                                  30
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 31 of 296




2.07           Weighing the Testimony of an Expert Witness
                                                                                      [Updated: 3/25/15]



You have heard testimony from persons described as experts. An expert witness has special
knowledge or experience that allows the witness to give an opinion.

You may accept or reject such testimony. In weighing the testimony, you should consider the
factors that generally bear upon the credibility of a witness as well as the expert witness’s education
and experience, the soundness of the reasons given for the opinion and all other evidence in the
case.

Remember that you alone decide how much of a witness’s testimony to believe, and how much
weight it should be given.


                                             Comment

(1)    This instruction is based upon Eighth Circuit Instruction 4.10.

(2)     In United States v. Fermin, 771 F.3d 71, 80 (1st Cir. 2014), the First Circuit stated:
“Although the district court errantly advised the jury that expert testimony ‘should not be
disregarded lightly,’ the instruction in its entirety apprised the jury of its proper role vis-à-vis
expert witnesses.” “It is the province of the jury to determine the proper weight to assign to expert
testimony. Testimony is not entitled to deference simply because it derives from an expert.” Id.
(citations omitted).




                                                                                                     31
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 32 of 296




2.08           Caution as to Cooperating Witness/Accomplice/Paid Informant/
               Immunized Witness
                                                                                    [Updated: 4/1/15]



You have heard the testimony of [name of witness]. [He/She]:

       (1)     provided evidence under agreements with the government;

                                             [and/or]

       (2)     participated in the crime charged against [defendant];

                                             [and/or]

       (3)     received money [or . . .] from the government in exchange for providing
               information;
                                           [and/or]

       (4)     testified under a grant of immunity.

[“Immunity” means that [witness]’s testimony may not be used against [him/her] in any
subsequent criminal proceeding. However, if [he/she] testified untruthfully, [he/she] could be
prosecuted for perjury or making a false statement, even though [he/she] was testifying under a
grant of immunity.]

Some people in this position are entirely truthful when testifying. Still, you should consider the
testimony of [name of witness] with particular caution. [He/She] may have had reason to make
up stories or exaggerate what others did because [he/she] wanted to help [him/her]self. [You must
determine whether the testimony of such a witness has been affected by any interest in the outcome
of this case, any prejudice for or against the defendant, or by any of the benefits [he/she] has
received from the government as a result of being immunized from prosecution.] [You may
consider their guilty pleas in assessing their credibility, but you are not to consider their guilty
pleas as evidence against this defendant in any way.]


                                            Comment

(1)     “Though it is prudent for the court to give a cautionary instruction [for accomplice
testimony], even when one is not requested, failure to do so is not automatic error especially where
the testimony is not incredible or otherwise insubstantial on its face.” United States v. Wright,
573 F.2d 681, 685 (1st Cir. 1978); see also United States v. House, 471 F.2d 886, 888 (1st Cir.
1973) (same for paid-informant testimony). The language varies somewhat. United States v.
Paniagua-Ramos, 251 F.3d 242, 245 (1st Cir. 2001) (“no magic words that must be spoken”);
United States v. Hernandez, 109 F.3d 13, 17 (1st Cir. 1997) (approving “with greater caution” or
“with caution”); United States v. Brown, 938 F.2d 1482, 1486 (1st Cir. 1991) (referring to the
standard accomplice instruction as “with caution and great care”); United States v. Skandier, 758
                                                                                                  32
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 33 of 296




F.2d 43, 46 (1st Cir. 1985) (“scrutinized with particular care”); United States v. Hickey, 596 F.2d
1082, 1091 n.6 (1st Cir. 1979) (approving “greater care” instruction). The standard is the same
for witnesses granted immunity, United States v. Newton, 891 F.2d 944, 950 (1st Cir. 1989) (jury
should be instructed that such “testimony must be received with caution and weighed with care”),
and for paid informants, United States v. Cresta, 825 F.2d 538, 546 (1st Cir. 1987) (“the jury must
be specifically instructed to weigh the witness’ testimony with care”).

(2)      If a co-defendant has pleaded guilty, the jury must be told they are not to consider that
guilty plea as any evidence against the defendant on trial. United States v. Foley, 783 F.3d 7, 17-
18 (1st Cir. 2015) (no abuse of discretion where court admitted the fact of co-defendant’s guilty
plea and gave an “appropriate limiting instruction”); United States v. Gonzalez-Gonzalez, 136
F.3d 6, 11 & n.4 (1st Cir. 1998). It is incorrect to say that the guilty plea “is not evidence in and
of itself of the guilt of any other person.” Id. at 11; United States v. Falu-Gonzalez, 205 F.3d 436,
444 (1st Cir. 2000).

(3)     In United States v. Paniagua-Ramos, 251 F.3d 242, 248 n.3 (1st Cir. 2001), the court said
in a footnote that, although a jury need not believe every government witness beyond a reasonable
doubt, “where the accomplice’s uncorroborated testimony is the only evidence of guilt, an
admonition that the testimony must be believed beyond a reasonable doubt, if requested, would be
advisable to guide the jury’s deliberations.”

(4)     The jury charge for the testimony of immunized witnesses is based largely upon United
States v. Simonelli, 237 F.3d 19, 29 (1st Cir. 2001). The purpose of this instruction—just as with
cautions regarding the testimony of a cooperating witness, an accomplice, or any other witness
with a personal interest in the case—is to caution the jury to view the witness’s testimony with
“greater care and caution than the testimony of ordinary witnesses.” United States v. Angiulo, 897
F.2d 1169, 1208 (1st Cir. 1990). Thus, if a district court has properly cautioned the jury regarding
the credibility of an immunized witness, it is not error for the court to decline to give an additional
accomplice-witness instruction or an additional cooperating-witness instruction. See Simonelli,
237 F.3d at 29 (affirming district court’s refusal to give an additional accomplice instruction where
sufficient immunized-witness instruction was given); United States v. Newton, 891 F.2d 944, 950
(1st Cir. 1989) (“There is no significant distinction between a cautionary instruction on the
testimony of an accomplice and a cautionary instruction on a witness granted immunity. In both
instances, the jury is instructed that the testimony must be received with caution and weighed with
care.”) (citation omitted); United States v. Glantz, 847 F.2d 1, 11 (1st Cir. 1988) (finding no error
in the district court’s failure “to specifically warn the jury that it should also consider the relative
credibility of a witness . . . who had agreed to cooperate with the government . . . in exchange for
a plea bargain in an unrelated case” where the court “gave very emphatic instructions that the
testimony of immunized witnesses or those that have committed prior acts of perjury should be
examined with the greatest of care, with particular consideration given to whether the testimony
was affected by personal interest, prejudice, or antagonism toward the defendant.”).

(5)     The First Circuit has expressed skepticism regarding the appropriateness of a generalized
instruction regarding the credibility of witnesses who are substance abusers. See United States v.
Williams, 809 F.2d 75, 86-88 (1st Cir. 1986) (such an instruction would be “overbroad in that [it
would] impugn[] the testimony of all addicts” and is unnecessarily superfluous if the court gives a

                                                                                                     33
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 34 of 296




“detailed accomplice-witness instruction”). A “generalized instruction regarding the credibility of
persons who use or abuse narcotics” differs from a special instruction for “addict-informant”
witnesses who may have an “incentive for mendacity provided by the addict’s interest in avoiding
incarceration so that he or she may continue to obtain drugs,” which may be appropriate under
certain circumstances. Id. at 87 (citing United States v. Rosa, 705 F.2d 1375, 1381 (1st Cir. 1983)).

(6)      The First Circuit “view[s] the practice of conditioning a witness’s benefits upon the
incidence of future indictments or convictions as pernicious” and as raising due process concerns.
United States v. Melvin, 730 F.3d 29, 35-6 (1st Cir. 2013). But where a prosecutor promptly
discontinued the incentive arrangement upon discovering it (law enforcement had arranged it) and
where the arrangement and its discontinuance were “fully disclosed to the jury” and the trial judge
instructed the jury to consider the testimony of the cooperating witness “with particular caution”
and to consider “whether his testimony has been affected by his interest in maintaining his
relationship with the government or by any of the benefits he has received from the government,”
the testimony was admissible and did not result in a due process violation. Id.




                                                                                                  34
        Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 35 of 296




2.09            Use of Tapes and Transcripts
                [Not to be used if the recordings are not in English]
                                                                                         [Updated: 11/7/12]



At this time you are going hear conversations that were recorded. This is proper evidence for you
to consider. In order to help you, I am going to allow you to have a transcript to read along as the
tape is played. The transcript is merely to help you understand what is said on the tape. If you
believe at any point that the transcript says something different from what you hear on the tape,
remember it is the tape that is the evidence, not the transcript. Any time there is a variation between
the tape and the transcript, you must be guided solely by what you hear on the tape and not by
what you see in the transcript.

[In this case there are two transcripts because there is a difference of opinion as to what is said on
the tape. You may disregard any portion of either or both transcripts if you believe they reflect
something different from what you hear on the tape. It is what you hear on the tape that is evidence,
not the transcripts.]


                                               Comment

(1)    This instruction is based upon a trial court instruction approved in United States v. Mazza,
792 F.2d 1210, 1227 (1st Cir. 1986).

(2)     The First Circuit has stated that “[w]e believe that it is advisable for the district court to
try to obtain a stipulated transcript from the parties before trial or, at least, before a transcript is
used.” United States v. Rengifo, 789 F.2d 975, 983 (1st Cir. 1986).

(3)    If the parties are unable to stipulate to the accuracy of a transcript, “each party should be
allowed to introduce its own transcript of the recording provided that it is properly authenticated.”
Rengifo, 789 F.2d at 983. The instruction for two transcripts is based upon Rengifo. Id.

(4)      There is abundant First Circuit caselaw concerning the admissibility of tapes, particularly
when there is a dispute over their audibility and coherence. “This court has acknowledged the
importance of ensuring that a transcript offered for use as a jury aid be authenticated ‘by testimony
as to how they were prepared, the sources used, and the qualifications of the person who prepared
them.’” United States v. DeLeon, 187 F.3d 60, 65 (1st Cir. 1999) (citations omitted); but see
United States v. Anderson, 452 F.3d 66, 77 (1st Cir. 2006) (holding that transcripts can be
authenticated by individuals other than the transcriber). But ultimately the matter is left to the trial
court’s “broad discretion” to decide “whether ‘the inaudible parts are so substantial as to make the
rest [of the tape] more misleading than helpful.’” United States v. Jadusingh, 12 F.3d 1162, 1167
(1st Cir. 1994) (quoting United States v. Font-Ramirez, 944 F.2d 42, 47 (1st Cir. 1991)); see also
United States v. DiSanto, 86 F.3d 1238, 1250-54 (1st Cir. 1996); United States v. Saccoccia, 58
F.3d 754, 781 (1st Cir. 1995); United States v. Carbone, 798 F.2d 21, 24 (1st Cir. 1986).
         The First Circuit has provided guidelines for the use of wiretap transcripts by the jury.
“The district court, in an exercise of its discretion, should decide whether properly authenticated
transcripts should be admitted as evidence and go to the jury room initially along with the rest of
                                                                                                           35
        Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 36 of 296




the exhibits. If the jury requests the transcripts after it has started its deliberations, it is within the
district court’s discretion to decide whether the jury’s request should be granted.” Rengifo, 789
F.2d at 983. If the judge permits the transcripts in the jury room, the judge should “make[ ] clear
that the tapes, not the transcript, constitute the evidence in the case.” United States v. Ademaj, 170
F.3d 58, 65 (1st Cir. 1999); United States v. Young, 105 F.3d 1, 10 (1st Cir. 1997); United States
v. Campbell, 874 F.2d 838, 849 (1st Cir. 1989) (citing Rengifo, 789 F.2d at 980). “When the jury
receives two transcripts of the same recording, it should, of course, be instructed that there is a
difference of opinion as to the accuracy of the transcripts and that it is up to them to decide which,
if any, version to accept. The jurors should also be instructed that they can disregard any portion
of the transcript (or transcripts) which they think differs from what they hear on the tape recording.
Further limiting instructions will depend on the circumstances of each case.” Rengifo, 789 F.2d
at 983.

(5)     “[A]n instruction that the jury should consider only what is on the tape and not what is in
the English transcript would not be appropriate.” United States v. Morales-Madera, 352 F.3d 1, 9
(1st Cir. 2003).




                                                                                                        36
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 37 of 296




2.10           Flight After Accusation/Consciousness of Guilt
                                                                                     [Updated: 11/22/13]



Intentional flight by a defendant after he or she is accused of the crime for which he or she is now
on trial, may be considered by you in the light of all the other evidence in the case. The burden is
upon the government to prove intentional flight. Intentional flight after a defendant is accused of
a crime is not alone sufficient to conclude that he or she is guilty. Flight does not create a
presumption of guilt. At most, it may provide the basis for an inference of consciousness of guilt.
But flight may not always reflect feelings of guilt. Moreover, feelings of guilt, which are present
in many innocent people, do not necessarily reflect actual guilt. In your consideration of the
evidence of flight, you should consider that there may be reasons for [defendant]’s actions that are
fully consistent with innocence.

It is up to you as members of the jury to determine whether or not evidence of intentional flight
shows a consciousness of guilt and the weight or significance to be attached to any such evidence.


                                             Comment

(1)     This instruction is based on United States v. Hyson, 721 F.2d 856, 864 (1st Cir. 1983);
accord United States v. Benedetti, 433 F.3d 111, 116 (1st Cir. 2005); United States v. Camilo
Montoya, 917 F.2d 680, 683 (1st Cir. 1990); United States v. Hernandez-Bermudez, 857 F.2d 50,
54 (1st Cir. 1988); United States v. Grandmont, 680 F.2d 867, 869-70 (1st Cir. 1982). “Evidence
of an accused’s flight may be admitted at trial as indicative of a guilty mind, so long as there is an
adequate factual predicate creating an inference of guilt of the crime charged.” Hernandez-
Bermudez, 857 F.2d at 52; see also United States v. Zanghi, 189 F.3d 71, 83 (1st Cir. 1999); United
States v. Luciano-Mosquera, 63 F.3d 1142, 1156 (1st Cir. 1995).

(2)    A flight instruction also can be given when the flight in question was from the crime scene.
Luciano-Mosquera, 63 F.3d at 1153, 1156; United States v. Hernandez, 995 F.2d 307, 314-15 (1st
Cir. 1993).

(3)     If there is more than one defendant, the instruction should clearly specify that the absence
of a particular defendant from the trial cannot be attributed to the others and is not to be considered
in determining whether the others are guilty or not guilty. United States v. Rullan-Rivera, 60 F.3d
16, 20 (1st Cir. 1995); Hyson, 721 F.2d at 864-65.

(4)      The First Circuit has highlighted the need to engage in a Fed. R. Evid. 403 evaluation
before admitting evidence of flight. Hernandez-Bermudez, 857 F.2d at 54 (“[I]t is a species of
evidence that should be viewed with caution; it should not be admitted mechanically, but rather
district courts should always determine whether it serves a genuinely probative purpose that
outweighs any tendency towards unfair prejudice.” (citation omitted)). Evidence of threats to a
witness deserves the same treatment. See United States v. Burnett, 579 F.3d 129, 133-34 (1st Cir.
2009); United States v. Rosa, 705 F.2d 1375, 1377-79 (1st Cir. 1983); United States v. Gonsalves,
668 F.2d 73, 75 (1st Cir. 1982); United States v. Monahan, 633 F.2d 984, 985 (1st Cir. 1980); see
also United States v. Rosario-Diaz, 202 F.3d 54, 70 (1st Cir. 2000).
                                                                                                     37
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 38 of 296




(5)     A similar instruction can be given when attempts to conceal or falsify identity might justify
an inference of consciousness of guilt. See United States v. Wallace, 461 F.3d 15, 25-26 (1st Cir.
2006) (use of alias); United States v. Otero-Mendez, 273 F.3d 46, 54 n.3 (1st Cir. 2001); United
States v. Tracy, 989 F.2d 1279, 1285 (1st Cir. 1993);

(6)     The First Circuit has also approved expanding the instruction to include “intentional hiding
or evasion” when the evidence so warrants. United States v. Candelaria-Silva, 162 F.3d 698, 707
(1st Cir. 1998).

(7)     The First Circuit found no “error in the court’s consciousness of guilt instruction, let alone
plain error,” for the following charge:

               When a defendant voluntarily . . . makes a statement tending to
               establish his innocence, and such . . . statement is later shown to be
               proven beyond a reasonable doubt knowingly false in whole or in
               part, the jury may consider whether this circumstantial evidence
               points to a consciousness of guilt as to the civil rights violation. No
               one can be convicted of a crime on the basis of consciousness of
               guilt alone.

United States v. Pagán-Ferrer, 736 F.3d 573, 594 (1st Cir. 2013).




                                                                                                   38
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 39 of 296




2.11           Statements by Defendant
                                                                                    [Updated: 5/18/17]



You have heard evidence that [defendant] made a statement in which the government claims
[he/she] admitted certain facts.

It is for you to decide (1) whether [defendant] made the statement, and (2) if so, how much weight
to give it. In making those decisions, you should consider all of the evidence about the statement,
including the circumstances under which the statement may have been made [and any facts or
circumstances tending to corroborate or contradict the version of events described in the
statement].


                                             Comment

(1)    The instruction uses the word “statement” to avoid the more pejorative term “confession.”

(2)      A judge is required to give this instruction if the defendant has raised “a genuine factual
issue concerning the voluntariness of such statements . . ., whether through his own or the
Government’s witnesses[.]” United States v. Fera, 616 F.2d 590, 594 (1st Cir. 1980). Under 18
U.S.C. § 3501(a), “[i]f the trial judge determines that the confession was voluntarily made it shall
be admitted in evidence and the trial judge shall permit the jury to hear relevant evidence on the
issue of voluntariness and shall instruct the jury to give such weight to the confession as the jury
feels it deserves under all the circumstances.” Dickerson v. United States, 530 U.S. 428 (2000),
held that 18 U.S.C. § 3501 did not displace the constitutional requirements of Miranda v. Arizona,
384 U.S. 436 (1966), but Dickerson did not say that section 3501 has no effect at all. It seems
safer, therefore, to charge in light of section 3501 even if Miranda requirements are satisfied. See
also Crane v. Kentucky, 476 U.S. 683, 687-91 (1986) (holding exclusion of testimony about
circumstances of confession deprived defendant of a fair opportunity to present a defense). The
First Circuit has held that, “[o]nce the judge makes the preliminary finding of voluntariness, the
jury does not make another independent finding on that issue. Under this procedure, the jury only
hears evidence on the circumstances surrounding the confession to aid it in determining the weight
or credibility of the confession.” United States v. Campusano, 947 F.2d 1, 6 (1st Cir. 1991)
(quoting United States v. Nash, 910 F.2d 749, 756 (11th Cir. 1990) (quoting United States v.
Robinson, 439 F.2d 553, 575 (D.C. Cir. 1970) (McGowen, J., dissenting))); United States v. Díaz-
Rosado, 857 F.3d 116, 124 (1st Cir. 2017) (it is not necessary for the court to instruct that in
deciding how much weight to give the defendant’s statement the jury can opt for no weight at all);
United States v. Feliz, 794 F.3d 123, 130-31 (1st Cir. 2015) (“the defendant generally retains the
freedom to ‘familiarize a jury with circumstances that attend the taking of his confession, including
facts bearing upon its weight and voluntariness.’ That is so because the jury is empowered to
‘assess the truthfulness of confessions,’ . . . ―their credibility―as part of their decision on ‘the
ultimate factual issue of the defendant's guilt or innocence.’” (citations omitted)).

(3)     In addition to determining whether a defendant’s statement was voluntarily made, the court
must “make[ ] a preliminary determination as to whether testimony about the confession is
sufficiently trustworthy for the jury to consider the confession as evidence of guilt.” United States
                                                                                                   39
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 40 of 296




v. Singleterry, 29 F.3d 733, 737 (1st Cir. 1994) (citations omitted). “The general rule is that a jury
cannot rely on an extrajudicial, post-offense confession, even when voluntary, in the absence of
‘substantial independent evidence which would tend to establish the trustworthiness of [the]
statement.’” Id. (alteration in original) (quoting Opper v. United States, 348 U.S. 84, 93 (1954)).
If evidence of the statement is admitted, “the court has the discretion to determine that the question
of trustworthiness is such a close one that it would be appropriate to instruct the jury to conduct
its own corroboration analysis.” Id. at 739. That is the purpose of the bracketed language in the
instruction. “[A] judge has wide latitude to select appropriate, legally correct instructions to ensure
that the jury weighs the evidence without thoughtlessly crediting an out-of-court confession.” Id.

(4)     Where there was no objection to the jury charge, it was not clear error to omit this
instruction where
               [v]iewed, as a whole, the jury instructions here fairly―indeed
               plainly―told the jury that it could decide for itself the weight and
               significance to be given any testimony or exhibits, specifically
               including the recorded statements given by [the defendant] at the
               police station. The trial court further made clear that the
               significance and weight of such testimony and exhibits should
               depend on the jury’s evaluation of all the facts and circumstances.

United States v. Colon, 744 F.3d 752, 757 (1st Cir. 2014).




                                                                                                    40
        Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 41 of 296




2.12            Missing Witness
                                                                                        [Updated: 1/6/15]



If it is peculiarly within the power of the government to produce a witness who could give material
testimony, or if a witness, because of [his/her] relationship to the government, would normally be
expected to support the government’s version of events, the failure to call that witness may justify
an inference that [his/her] testimony would in this instance be unfavorable to the government.
You are not required to draw that inference, but you may do so. No such inference is justified if
the witness is equally available to both parties, if the witness would normally not be expected to
support the government’s version of events, or if the testimony would merely repeat other
evidence.


                                              Comment

(1)     According to United States v. Ramos-González, 775 F.3d 483 (1st. Cir. 2015); United
States v. Pagan-Santini, 451 F.3d 258, 267 (1st Cir. 2006); United States v. Perez, 299 F.3d 1, 3
(1st Cir. 2002); United States v. DeLuca, 137 F.3d 24, 38 (1st Cir. 1998); United States v. Lewis,
40 F.3d 1325, 1336 (1st Cir. 1994); and United States v. Welch, 15 F.3d 1202, 1214 (1st Cir.
1993), the decision to give this instruction is a matter of court discretion. See also United States
v. Arias-Santana, 964 F.2d 1262, 1268 (1st Cir. 1992); United States v. St. Michael’s Credit Union,
880 F.2d 579, 597 (1st Cir. 1989). Thus, the proponent of such an instruction must demonstrate
that the witness would have been “either ‘favorably disposed’ to testify on behalf of the
government by virtue of status or relationship or ‘peculiarly available’ to the government.” Perez,
299 F.3d at 3 (citation omitted). The court must then “consider the explanation (if any) for the
witness's absence and whether the witness, if called, would be likely to provide relevant, non-
cumulative testimony.” Id. See also United States v. Anderson, 452 F.3d 66, 81 (1st Cir. 2006).

(2)     Where it is a confidential informant who is undisclosed by the government, if he or she is
a mere tipster—i.e., if the person was not in a position to amplify, contradict or clear up
inconsistencies in the government witnesses’ testimony—his or her identity need not be disclosed.
Indeed, in that circumstance the witness instruction would be improper, and presumably an abuse
of discretion, because the informant is not essential to the right to a fair trial and the government
has an interest in maintaining the confidentiality of identity. Lewis, 40 F.3d at 1336 (citing United
States v. Martínez, 922 F.2d 914, 921, 925 (1st Cir. 1991)). Where a defendant has not previously
sought disclosure of the confidential informant’s identity, he or she is not entitled to the instruction.
Anderson, 452 F.3d at 81-83; Perez, 299 F.3d at 4.

(3)     All the missing witness instruction cases in the First Circuit appear to have been missing
government witnesses. The cases often speak in terms of a “party,” however, and this instruction
might be revised accordingly. But a judge should exercise extreme caution in granting the
government’s request for such an instruction against a defendant. The Federal Judicial Center
recommends that the instruction “not be used against the defendant who offers no evidence in his
defense.” Comment to Federal Judicial Center Instruction 39. Even if the defendant does put on
a case and the instruction is given against the defendant, the following supplemental instruction
may be warranted:
                                                                                                      41
        Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 42 of 296




                You must, however, bear in mind that the law never compels a
                defendant in a criminal case to call any witnesses or produce any
                evidence in his behalf.

Sand, et al., Instruction 6-6.




                                                                                    42
        Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 43 of 296




2.13            Spoliation
                                                                                       [Updated: 10/5/12]



If you find that [party] destroyed or obliterated a document that it knew would be relevant to a
contested issue in this case and knew at the time it did so that there was a potential for prosecution,
then you may infer (but you are not required to infer) that the contents of the destroyed evidence
were unfavorable to [party].


                                              Comment

(1)      “A ‘spoliation’ instruction, allowing an adverse inference, is commonly appropriate in both
civil and criminal cases where there is evidence from which a reasonable jury might conclude that
evidence favorable to one side was destroyed by the other.” United States v. Laurent, 607 F.3d
895, 902 (1st Cir. 2010) (citing 4 L. Sand et al., Modern Federal Jury Instructions § 75.01
(instruction 75-7), at 75-16 to -18 (2010)). “The burden is upon the party seeking the instruction
to establish such evidence.” Id. (citing 4 L. Sand et al., Modern Federal Jury Instructions § 75.01,
at 75-18; United States v. Lopez-Lopez, 282 F.3d 1, 18 (1st Cir. 2002)). Likewise, “[i]n some
circumstances, a party’s failure to produce evidence may justify an inference that the evidence
would have been unfavorable to the non-producing party. This general rule of evidence
encompasses everything from the decision not to call a witness to the intentional destruction of
documents. The party seeking the instruction has the burden of laying an appropriate evidentiary
foundation.” United States v. Santana-Perez, 619 F.3d 117, 124 (1st Cir. 2010) (citing Laurent,
607 F.3d at 902). I have not discovered a specifically criminal spoliation instruction and have
based this instruction upon what is commonly used in civil cases.
         In the criminal context, the First Circuit has stated that the spoliation instruction “usually
makes sense only where the evidence permits a finding of bad faith destruction; ordinarily,
negligent destruction would not support the logical inference that the evidence was favorable to
the defendant.” Laurent, 607 F.3d at 902 (1st Cir. 2010) (emphasis in original). But then it adds:
“But the case law is not uniform in the culpability needed for the instruction and, anyway, unusual
circumstances or even other policies might warrant exceptions. Consider, for example, negligent
destruction of a particular piece of evidence likely to be exculpatory or routine destruction of a
class of such evidence . . . .” Id. at 902-03.
         Other circuit courts have held that a spoliation instruction is not warranted without a
threshold showing of bad faith imputable to the government and prejudice to the defendant from
the loss or destruction of the evidence. United States v. Wise, 221 F.3d 140, 156 (5th Cir. 2000)
(district court properly declined to give a spoliation instruction where there was no evidence of
bad faith conduct by the government); United States v. Jennell, 749 F.2d 1302, 1308 (9th Cir.
1984) (adverse inference instruction warranted only when there is (1) evidence of bad faith on the
part of the government, and (2) prejudice suffered by the defendant from the loss or destruction of
evidence); United States v. Romo-Chavez, 681 F.3d 955, 961 (9th Cir. 2012) (confirming Jennell’s
bad faith and prejudice elements); United States v. Artero, 121 F.3d 1256, 1259 (9th Cir. 1997)
(same).

(2)     Other circuits say that the instruction is discretionary with the trial judge, Wise, 221 F.3d
at 156, and that is the position the First Circuit has taken in civil spoliation cases. See, e.g., Booker
                                                                                                      43
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 44 of 296




v. Mass. Dep’t of Public Health, 612 F.3d 34, 46 (1st Cir. 2010) (citing United States v. St.
Michael’s Credit Union, 880 F.2d 579, 597 (1st Cir. 1989)), as well as in criminal missing witness
instructions, United States v. Arias-Santana, 964 F.2d 1262, 1268 (1st Cir. 1992); St. Michael’s
Credit Union, 880 F.2d at 579.

(3)    Generally, with respect to permissive inference instructions, the Supreme Court has stated:

               The most common evidentiary device is the entirely permissive
               inference or presumption, which allows-but does not require-the
               trier of fact to infer the elemental fact from proof by the prosecutor
               of the basic one and which places no burden of any kind on the
               defendant. . . . Because this permissive presumption leaves the trier
               of fact free to credit or reject the inference and does not shift the
               burden of proof, it affects the application of the “beyond a
               reasonable doubt” standard only if, under the facts of the case, there
               is no rational way the trier could make the connection permitted by
               the inference.

County Court of Ulster County, N. Y. v. Allen, 442 U.S. 140, 157 (1979).




                                                                                               44
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 45 of 296




2.14           Witness (Not the Defendant) Who Takes the Fifth Amendment
                                                                                    [Updated: 10/5/12]



You heard [witness] refuse to answer certain questions on the ground that it might violate [his/her]
right not to incriminate [himself/herself]. You may, if you choose, draw an adverse inference from
this refusal to answer and may take the refusal into account in assessing this witness’s credibility
and motives, but you are not required to draw that inference.


                                             Comment

(1)     This instruction is based upon United States v. Berrio-Londono, 946 F.2d 158, 160-62 (1st
Cir. 1991), and United States v. Kaplan, 832 F.2d 676, 683-85 (1st Cir. 1987). The First Circuit
seems to stand alone in explicitly permitting this type of instruction. But see United States v.
Jiménez, 419 F.3d 34, 44 (1st Cir. 2005) (holding that defendant was not entitled to a missing
witness instruction when the witness invoked his privilege against self-incrimination). Other
circuits seem to disagree. See, e.g., United States v. Lizza Indus., Inc., 775 F.2d 492, 496-97 & n.2
(2d Cir. 1985); United States v. Nunez, 668 F.2d 1116, 1123 (10th Cir. 1981).

(2)     It is within the discretion of the court to refuse to allow a witness to take the stand where
it appears that the witness intends to claim the privilege as to essentially all questions. United
States v. Johnson, 488 F.2d 1206, 1211 (1st Cir. 1973); accord United States v. Gary, 74 F.3d 304,
311-12 (1st Cir. 1996); Kaplan, 832 F.2d at 684.




                                                                                                   45
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 46 of 296




2.15           Definition of “Knowingly”
                                                                                      [Updated: 10/5/12]



The word “knowingly,” as that term has been used from time to time in these instructions, means
that the act was done voluntarily and intentionally and not because of mistake or accident.


                                             Comment

In United States v. Tracy, 36 F.3d 187, 194-95 (1st Cir. 1994), the First Circuit acknowledged a
split of authority over how to define the term “knowingly.” The Fifth and Eleventh circuits use
the instruction stated above, emphasizing the voluntary and intentional nature of the act. Id. at
195. The Sixth, Seventh and Ninth circuits, on the other hand, embrace an instruction to the effect
that “‘knowingly’ . . . means that the defendant realized what he was doing and was aware of the
nature of his conduct, and did not act through ignorance, mistake or accident.” Id. (quoting
Seventh Circuit Instruction 6.04); see also Model Penal Code § 2.02(2)(b)(i).
        Although the First Circuit in Tracy approved of the trial court’s “voluntary and intentional”
instruction under the circumstances of the case, it did not expressly adopt or reject either definition
of “knowingly.” 36 F.3d at 194-95. There may be cases when, given the evidence, the alternative
instruction will be more helpful to the jury. See, e.g., United States v. Lizardo, 445 F.3d 73, 85
(1st Cir. 2006) (in context of willful blindness instruction, court instructed jury that “[a]n act is
done knowingly by a defendant if the defendant realizes what he or she is doing and does not act
through ignorance, mistake, or accident.”) But the term “nature” in the alternative instruction
might incorrectly suggest to the jury that the actor must realize that the act was wrongful.




                                                                                                     46
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 47 of 296




2.16           “Willful Blindness” As a Way of Satisfying “Knowingly”
                                                                                    [Updated: 12/15/17]



In deciding whether [defendant] acted knowingly, you may infer that [defendant] had knowledge
of a fact if you find that [he/she] deliberately closed [his/her] eyes to a fact that otherwise would
have been obvious to [him/her]. In order to infer knowledge, you must find that two things have
been established. First, that [defendant] was aware of a high probability of [the fact in question].
Second, that [defendant] consciously and deliberately avoided learning of that fact. That is to say,
[defendant] willfully made [himself/herself] blind to that fact. It is entirely up to you to determine
whether [he/she] deliberately closed [his/her] eyes to the fact and, if so, what inference, if any,
should be drawn. However, it is important to bear in mind that mere negligence, recklessness or
mistake in failing to learn the fact is not sufficient. There must be a deliberate effort to remain
ignorant of the fact.


                                             Comment

(1)     This instruction is drawn from the instructions approved in United States v. Gabriele, 63
F.3d 61, 66 n.6 (1st Cir. 1995), and United States v. Brandon, 17 F.3d 409, 451-52 & n.72 (1st Cir.
1994). The First Circuit quoted and approved the last seven sentences (without mention of
“recklessness”) in United States v. Jesús-Viera, 655 F.3d 52, 59 (1st Cir. 2011). The instruction
was also approved in United States v. Denson, 689 F.3d 21 (1st Cir. 2012), where the court
reiterated: “[t]he focus of [a] willful blindness instruction must be on the particular defendant and
not on the hypothetical reasonable person.” Id. at 24 (quoting United States v. Griffin, 524 F.3d
71, 80 (1st Cir. 2008)). Indeed, it is erroneous to use “reasonable person” language. United States
v. Bray, 853 F.3d 18, 24, 30 (1st Cir. 2017) (Although not finding plain error, the court stated that
an instruction that a “reasonable person in [the defendant’s] shoes would certainly have known”
mistakenly suggested that the jury could find the defendant guilty even if the defendant had not
“consciously and deliberately avoided learning” about the violation.).

(2)     Although in United States v. Anthony, 545 F.3d 60, 66 (1st Cir. 2008), the First Circuit
said that it was not error to omit reference to “recklessness,” we have nevertheless added the
statement that “recklessness” in failing to learn a fact is not enough because of the Supreme Court’s
decision in Global-Tech Appliances, Inc. v. SEB S.A., 131 S. Ct. 2060 (2011). Although Global-
Tech was a patent case, it described the doctrine of willful blindness as “well established in
criminal law,” id. at 2068, and spoke approvingly of the circuits’ approach as “giv[ing] willful
blindness an appropriately limited scope that surpasses recklessness and negligence.” Id. at 2070.
In Denson, 689 F.3d at 24-25, the First Circuit recognized the authority of Global-Tech for a willful
blindness instruction, but the issue there was not about recklessness. Following Global-Tech, the
Fourth Circuit has agreed that recklessness is not sufficient. United States v. Jinwright, 683 F.3d
471, 480 (4th Cir. 2012); see also United States v. Goffer, 531 Fed. Appx. 8, 20-21 (2d Cir. 2013)
(endorsing the standard that recklessness is insufficient, but finding that the jury instruction
satisfied that standard without using the term “reckless”).



                                                                                                    47
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 48 of 296




(3)    The rule in the First Circuit is that:
                       A willful blindness instruction is warranted if (1) the
               defendant claims lack of knowledge; (2) the evidence would support
               an inference that the defendant consciously engaged in a course of
               deliberate ignorance; and (3) the proposed instruction, as a whole,
               could not lead the jury to conclude that an inference of knowledge
               was mandatory.
Gabriele, 63 F.3d at 66 (citing Brandon, 17 F.3d at 452, and United States v. Richardson, 14 F.3d
666, 671 (1st Cir. 1994)); accord United States v. Valbrun, 877 F.3d 440, 445 (1st Cir. 2017);
United States v. Figueroa-Lugo, 793 F.3d 179, 191 (1st Cir. 2015); United States v. Appolon, 695
F.3d 44, 63 (1st Cir. 2012); United States v. Mitrano, 658 F.3d 117, 123 (1st Cir. 2011); United
States v. Coviello, 225 F.3d 54, 70 (1st Cir. 2000); United States v. Camuti, 78 F.3d 738, 744 (1st
Cir. 1996). “The danger of an improper willful blindness instruction is ‘the possibility that the
jury will be led to employ a negligence standard and convict a defendant on the impermissible
ground that he should have known [an illegal act] was taking place.’” Brandon, 17 F.3d at 453
(quoting United States v. Littlefield, 840 F.2d 143, 148 n.3 (1st Cir. 1988)).
        “[T]he government is not required to prove willful blindness by direct evidence.” United
States v. Valbrun, 877 F.3d 440, 446 (1st Cir. 2017). The government “may satisfy its burden of
production by adducing evidence that red flags existed that the defendant consciously avoided
investigating.” Id.

(4)     The First Circuit has said that proof of intent to join a conspiracy “is not established by
willful blindness.” United States v. Lizardo, 445 F.3d 73, 86 (1st Cir. 2006).

(5)     The First Circuit says that “[t]he circuits are uniform in approving willful blindness
instructions for specific intent criminal offenses.” Griffin, 524 F.3d at 79 n.6.

(6)     It is not necessary that willful blindness be motivated by a desire to preempt prosecution.
Griffin, 524 F.3d at 79.

(7)     “We have never required that willful blindness instructions contain . . . a statement [that
the defendant had actual knowledge].” Griffin, 524 F.3d at 80. The First Circuit does not require
that a willful blindness instruction include an “actual belief caveat.” Anthony, 545 F.3d at 66 (“An
actual belief caveat informs the jury that a showing of mistake, negligence, carelessness, or
recklessness could not support a finding of willfulness and that, although knowledge may be
inferred from willful blindness to the existence of a fact, the jury must find the defendant had
actual knowledge.”).

(8)       “[E]vidence of direct knowledge . . . does not preclude a willful blindness instruction
. . . . [W]hat the ‘separate and distinct’ requirement means is that when the evidence presented at
trial provides the jury with only a binary choice between actual knowledge and innocence, a willful
blindness instruction is inappropriate. . . . ‘Separate and distinct’ evidence of willful blindness
exists where . . . the jury could take one view of the evidence and reasonably conclude that the
defendant had actual knowledge or, alternatively, reject that view of the evidence but still
reasonably conclude instead that the defendant was willfully blind.” United States v. Azubike,
564 F.3d 59, 67-68 (1st Cir. 2009). The First Circuit “has never read the phrase ‘separate and
                                                                                                 48
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 49 of 296




distinct’ . . . to create a requirement that the set of evidence supporting an inference of willful
blindness cannot be contained within a larger set of evidence that, in the alternative, could support
a finding of actual knowledge, or even that the two sets cannot completely overlap.” Id. at 68; see
also Appolon, 695 F.3d at 64.




                                                                                                  49
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 50 of 296




2.17           Definition of “Willfully”                                              [Updated: 6/4/14]



To act “willfully” means to act voluntarily and intelligently and with the specific intent that the
underlying crime be committed—that is to say, with bad purpose, either to disobey or disregard
the law—not to act by ignorance, accident or mistake.


                                             Comment

(1)     The definition of “willfully” comes from United States v. Monteiro, 871 F.2d 204, 208-09
(1st Cir. 1989) (citing United States v. Pomponio, 429 U.S. 10, 11-12 (1976)). For alternate
definitions see United States v. Porter, 764 F.2d 1, 17 (1st Cir. 1985), and United States v. Drape,
668 F.2d 22, 26 (1st Cir. 1992). Specific intent is preferred. United States v. Yefsky, 994 F.2d
885, 899 (1st Cir. 1993).

(2)     In United States v. Sasso, 695 F.3d 25, 30 (1st Cir. 2012), the First Circuit disapproved
language that “you may infer that the person acted willfully if his actions were deliberate and
intentional and had the natural and probable effect of interfering with the aircraft operator” because
jurors might improperly convict “regardless of whether the defendant knew that interference was
a natural and probable effect of the action.”

(3)     The First Circuit says: “The statutory term ’willfully’ is a chameleon, what the Supreme
Court has called ‘a word of many meanings whose construction is often dependent on the context
in which it appears.’” United States v. Marshall, 753 F.3d 341, 345 (1st Cir. 2014), citing Bryan
v. United States, 524 U.S. 184, 191 (1998). It has referred to “the Supreme Court’s suggestion in
Bryan (dealing with firearms sales by a vendor having no license as required) that criminal
willfulness generally requires knowledge that the action charged was unlawful, albeit less specific
knowledge than [financial anti-structuring law, tax evasion where awareness of the specific
provision violated is required].” Id. at *4. It also has referred to that as the position taken by the
Government in Russell, 728 F.3d 23, 30-32 (1st Cir. 2013), vacated, 134 S. Ct. 1872 (2014), now
on remand to the First Circuit. But the Circuit declined to decide whether that more stringent
requirement would apply to prosecutions under 18 U.S.C. § 1701 (willfully obstructing the passage
of mails).




                                                                                                    50
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 51 of 296




2.18           Taking a View
                                                                                  [Updated: 6/14/02]



I am going to allow you to go to [insert location]. However, I instruct you that, while you are
there, and on the way there and back, you are not to talk about what you see there or anything else
relating to the case. You must simply observe. Do not do any independent exploration or
experimentation while you are there.


                                            Comment

United States v. Gray, 199 F.3d 547, 549-50 (1st Cir. 1999), held that a view is admissible
evidence, thereby overruling Clemente v. Carnicon-Puerto Rico Mgmt. Assocs., 52 F.3d 383 (1st
Cir. 1995). The instruction is based on the court’s approving quotation of a phrase from a law
review note, Hulen D. Wendorf, Some Views on Jury Views, 15 Baylor L. Rev. 379 (1963). Gray
suggests a number of advisable precautions in conducting a view.




                                                                                                 51
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 52 of 296




2.19           Character Evidence
                                                                                  [Updated: 6/14/02]



[Defendant] presented evidence to show that [he/she] enjoys a reputation for honesty, truthfulness
and integrity in [his/her] community. Such evidence may indicate to you that it is improbable that
a person of such character would commit the crime[s] charged, and, therefore, cause you to have
a reasonable doubt as to [his/her] guilt. You should consider any evidence of [defendant]’s good
character along with all the other evidence in the case and give it such weight as you believe it
deserves. If, when considered with all the other evidence presented during this trial, the evidence
of [defendant]’s good character creates a reasonable doubt in your mind as to [his/her] guilt, you
should find [him/her] not guilty.


                                            Comment

This instruction is based upon United States v. Winter, 663 F.2d 1120, 1146-49 (1st Cir. 1981),
abrogated on other grounds by Salinas v. United States, 522 U.S. 52 (1997), and United States v.
Lachmann, 469 F.2d 1043, 1046 (1st Cir. 1972). The First Circuit explicitly rejects the instruction
that good character evidence “standing alone” is sufficient to acquit. Winter, 663 F.2d at 1148.




                                                                                                 52
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 53 of 296




2.20           Testimony by Defendant
                                                                                       [New: 1/24/06]




                                             Comment

(1)     There is no suggested instruction for paying special attention to testimony by the defendant.
In the past, the First Circuit has cautioned about the use of such instructions. See United States v.
Dwyer, 843 F.2d 60, 63 (1st Cir. 1988); United States v. Rollins, 784 F.2d 35, 36-38 (1st Cir.
1986). But more recently, in United States v. Gonsalves, 435 F.3d 64, 72 (1st Cir. 2006), the First
Circuit said that “[t]he caution is still good law in this circuit but cannot be pressed too far.” In
Gonsalves, the trial court had charged:
                         In this case, the defendant decided to testify. You should
                 examine and evaluate his testimony just as you would the testimony
                 of any witness with an interest in the outcome of the case.
                         You should not disregard or disbelieve his testimony simply
                 because he is charged as a defendant in the case.
Trial Tr., Jury Charge at 41, Mar. 16, 2004 (D.R.I. 03-cr-00063, Docket Item 95), cited in
Gonsalves, 435 F.3d at 72 (alterations made to text of jury charge). Recognizing that the Supreme
Court “expressly approved an instruction calling attention to the testifying defendant’s interest in
the outcome” in Reagan v. United States, 157 U.S. 301, 305-06 (1895), the First Circuit stated:
“We think the instruction was not error and decline to extend Dwyer beyond its present reach.”
Gonsalves, 435 F.3d at 72.




                                                                                                  53
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 54 of 296




2.21           Failure to Provide Evidence to Investigators
                                                                                        [New: 10/14/11]



A person has no legal obligation to voluntarily provide information or things requested by
investigators. There may be reasons why such a person may decline to provide such information
or things. You should not conclude or infer that [the defendant] was guilty or predisposed to
commit criminal acts because of [his/her] alleged refusal to voluntarily provide such information
or things. You may only consider the evidence presented on this issue within the context of the
particular circumstances of this case.


                                             Comment

This instruction is based upon a trial court instruction approved in United States v. Harris, 660
F.3d 47, 52 (1st Cir. 2011), and the First Circuit’s statement that “[i]t would have been clearer to
mention inference of guilt as well [in the third sentence].” Id. at 53. In Harris, the refusal involved
DNA evidence.




                                                                                                    54
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 55 of 296




2.22           Eyewitness Identification Instruction
                                                                                   [Updated: 12/21/18]



Testimony by a witness as to identity must be received with caution and scrutinized with care. The
government’s burden of proof extends to every element of each crime charged, including the
burden of proving beyond a reasonable doubt the identity of an alleged perpetrator of an offense.

You may consider the following in evaluating the accuracy of an eyewitness identification: [risks
of cross-racial identification] [risks of identification under stress] [at best, weak correlation
between the witness’s confidence and accuracy of the identification] [the influence of suggestive
identification practices].


                                             Comment

(1)      The first two sentences of this instruction were approved as “substantively correct” in
United States v. Angiulo, 897 F.2d 1169, 1205 (1st Cir. 1990), and in United States v. Kavanagh,
572 F.2d 9, 12 (1st Cir. 1978) (“requested charge would have been appropriate”). They are for
“cases where the evidence suggests a possible misidentification.” Kavanagh, 572 F.2d at 10;
Wright v. Marshall, 656 F.3d 102, 110 (1st Cir. 2011) (quoting Kavanagh, 572 F.2d at 10). They
also apply to voice identifications. Wright, 656 F.3d at 111 (citing Angiulo, 897 F.2d at 1204-05).
(Wright noted that there may be a lessened concern when the identifying witness had a pre-existing
relationship with the defendant or was familiar with the defendant’s voice.)
         Recently the First Circuit approved the use of more detailed instructions on eyewitness
identification testimony when there are issues of cross-racial identification, identification under
stress, the relevance of witness confidence, and the use of suggestive identification practices by
law enforcement. United States v. Jones, 689 F.3d 12, 19-20 (1st Cir. 2012). The court did not
say when a more detailed instruction is required, and did not endorse particular language.
         The Supreme Court also recently endorsed the use of jury instructions concerning the risks
of eyewitness identification in the course of rejecting the argument that due process requires
pretrial screening (for reliability) of eyewitness identification in the absence of improper law
enforcement activity. See Perry v. New Hampshire, 565 U.S. 228 (2012) (emphasis added):

               When no improper law enforcement activity is involved, we hold, it
               suffices to test reliability through the rights and opportunities
               generally designed for that purpose, notably, the presence of counsel
               at postindictment lineups, vigorous cross-examination, protective
               rules of evidence, and jury instructions on both the fallibility of
               eyewitness identification and the requirement that guilt be proved
               beyond a reasonable doubt.

Perry repeated the reference to such instructions later in the opinion: “Eyewitness-specific jury
instructions, which many federal and state courts have adopted, likewise warn the jury to take care
in appraising identification evidence.” Id. at 728-29. The Court then listed many of the pattern
instructions, id. at n.7, and quoted United States v. Telfaire, 469 F.2d 552, 558-59 (D.C. Cir. 1972)
(perhaps the foundational case for a cautionary instruction where unfairly suggestive identification
                                                                                                   55
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 56 of 296




procedures were used; interestingly, in Telfaire Judges Bazelon and Leventhal disagreed over
whether a cross-racial instruction should be given and the per curiam recommendation of a model
instruction did not include it). Except for the Third Circuit, none of the federal patterns deals with
cross-racial identification, the weak link between confidence and accurate identification, and the
effect of stress. An amicus brief filed in Perry by the American Psychological Association states
that empirical studies show that the following factors affect the accuracy of eyewitness
identification: passage of time (greater memory decay early on, with the rate of decay lessening
over time); witness stress; exposure duration; distance; weapon focus; and cross-race bias. Brief
for American Psychological Association as Amicus Curiae Supporting Petitioner, Perry v. New
Hampshire, 565 U.S. 228 (2012). Interestingly, the Utah Supreme Court has concluded that jury
instructions on the risks of eyewitness identification are ineffective and that expert testimony is
often more helpful. State v. Clopten, 223 P.3d 1103, 1110-11 (Utah 2009).
         Neither the Supreme Court nor the First Circuit has endorsed particular language for a more
detailed instruction. See Jones, 689 F.3d at 20 (referring to the instructions used, but complaining
that the government had not been helpful in commenting on them and that in the future it might
“argue for, and provide supporting information, in favor of different language”). (The instructions
that District Judge Young used in Jones are at the end of this comment.) The First Circuit did
refer, Jones, 689 F.3d at 20, to the ABA Policy on Cross-Racial Identification, which urges that
“trial judges have available model jury instructions that inform juries of all of the factors that may
enhance or detract from the reliability of an eyewitness identification, one of which may be the
cross-racial nature of the identification.” American Bar Association Policy 104D: Cross-Racial
Identification, 37 Sw. U. L. Rev. 917 (2008). The underlying report to the ABA recommended
the following model instruction:

                       In this case, the identifying witness is of a different race than
               the defendant. You may consider, if you think it is appropriate to
               do so, whether the fact that the defendant is of a different race than
               the witness has affected the accuracy of the witness’ original
               perception or the accuracy of a later identification. You should
               consider that in ordinary human experience, some people may have
               greater difficulty in accurately identifying members of a different
               race that they do in identifying members of their own race. You
               may also consider whether there are other factors present in this case
               which overcome any such difficulty of identification. [For example,
               you may conclude that the witness had sufficient contacts with
               members of the defendant’s race that [he] [she] would not have
               greater difficulty in making a reliable identification.]

Id. at 921.
        A Third Circuit Pattern instruction addresses some of the Jones issues:

               In addition, as you evaluate a witness’ identification testimony you
               should consider the following questions as well as any other
               questions you believe are important (include only those called for
               by the facts of the case):


                                                                                                   56
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 57 of 296




                       (First), you should ask whether the witness was able to
               observe and had an adequate opportunity to observe the person who
               committed the crime charged. Many factors affect whether a
               witness has had an adequate opportunity to observe the person
               committing the crime; the factors include the length of time during
               which the witness observed the person, the distance between the
               witness and the person, the lighting conditions, how closely the
               witness was paying attention to the person, whether the witness was
               under stress while observing the person who committed the crime,
               whether the witness knew the person from some prior experience,
               whether the witness and the person committing the crime were of
               different races, and any other factors you regard as important.
                       (Second), you should ask whether the witness is positive in
               the identification and whether the witness’ testimony remained
               positive and unqualified after cross-examination. If the witness’
               identification testimony is positive and unqualified, you should ask
               whether the witness’ certainty is well-founded.

Third Circuit Pattern Instruction 4.15 (emphasis original). Note that part Second of the Third
Circuit Pattern could be interpreted as inconsistent with the social science empirical evidence that
shows only a weak relationship, if any, between the witness’s affirmative confidence in the
identification and the accuracy of the identification. According to the First Circuit, “the witness’
lack of confidence is certainly a reliable warning sign, while the presence of confidence is probably
closer to a neutral factor.” Jones, 689 F.3d at 18.
        In United States v. Jones, Judge Young instructed the jury:

                        You may take into account the strength of the later
               identification and the circumstances under which the later
               identification was made. . . . Was the photographic identification
               procedure conducted afterwards suggestive in any way. For
               example, an identification made when a witness chooses a photo
               from a group of photos tends to be more reliable than an
               identification made from a single photograph. It is not forbidden by
               the law to identify from a single photograph. But you heard the
               stipulation about [sic] we don’t treat police officers any different, or
               at least there’s nothing in the manuals that say treat police officers
               any different. And I do tell you that it’s generally believed that an
               identification of a person made from a group of photographs tends
               to be more reliable than one made from a single photograph.
                        ...
                        You may consider these other things. What was the
               witness’s state of mind at the time of observation. There are studies
               that show that if a witness is afraid, distracted, under stress, then the
               witness’s capacity to perceive what he says the perceives and
               remember it, that’s reduced. Were the witness, the eyewitness
               witness and the person he’s identifying, were they of different races.

                                                                                                  57
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 58 of 296




               There are studies that tend to show that when a witness and the
               person he is identifying are of different races the identification tends
               to be less reliable than if both persons are of the same race. These
               studies reveal that even people with no prejudice against other races
               and people who have substantial contact with persons of other races
               will experience some difficulty in accurately identifying members
               of a different race. And quite often people don’t recognize this
               difficulty in themselves.
                        Lastly, or last on this list, you can also consider that studies
               show that the reliability of an identification doesn’t really depend
               upon how positive the person is. The reliability depends on all the
               circumstances.
                        Now, I make mention of studies . . . studies are of groups of
               people, a statistically significant group of people generally. They’re
               not the people in this case. No study has been done or could be
               conducted about the people in this case. And you see that’s what’s
               left to the jury. It’s up to you decide. I need you to understand the
               parameters, the strengths and the concerns of eyewitness testimony,
               but how that applies in this case is left to you under oath as jurors.

762 F. Supp. 2d 270, 278 n.5 (D. Mass. 2010).
        In 2012, the New Jersey Supreme Court issued expansive new jury instructions addressing
such issues as stress, duration, lighting, distance, weapon focus, cross-racial identification, and
police      practices.           Criminal       Jury      Charges:     Non       2C       Charges,
http://www.judiciary.state.nj.us/criminal/juryindx.pdf (last visited Oct. 22, 2012). These
instructions were developed in the wake of the New Jersey Supreme Court’s decision in State v.
Henderson, 27 A.3d 872 (N.J. 2011), in which the court, following the report of a Special Master
who held hearings on the empirical studies of eyewitness reliability, revised its standard for
admissibility of eyewitness testimony to reflect that research.

(2)     When reviewing a state habeas corpus petition, the First Circuit stated “[w]e share the SJC's
discomfort with the use of all-suspect arrays, which lack ‘filler’ photographs. The use of only
suspects' photos in arrays necessarily increases the difficulty in assessing whether any particular
selection from the array is a false or mistaken one, as would be readily apparent if “fillers” were
included and one of the ‘fillers’ were selected. Moreover, because the presentation of the array
itself may suggest that those depicted in it are more likely to have been involved in the offense
than those not depicted, the fact that there are no ‘fillers’ to serve as checks on such false or
mistaken selections is all the more troubling.” Walker v. Medeiros, 911 F.3d 629, 635–36 (1st
Cir. 2018).




                                                                                                  58
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 59 of 296




2.23          Testing Procedures and Failure to Conduct Certain Tests
                                                                                  [New: 10/23/13]


                                           Comment

(1)     In United States v. Lassend, 545 Fed. Appx. 3 (1st Cir. 2013), the First Circuit found no
“plain error” in the following instruction:

                      You have heard testimony that law enforcement conducted
              certain testing procedures, and you have heard the results of those
              tests. You may consider that testimony as you would any other
              evidence, and give it such weight as you believe it may deserve
              under the circumstances. Likewise, you may make reasonable
              inferences from the fact that certain tests were inconclusive, that
              certain tests were not conducted, or that certain investigative
              techniques were not used. Any such inferences, however, should
              not be based on unfounded speculation or conjecture about what the
              results of such tests or techniques might have been. There is no legal
              requirement that the government use any specific investigative tests
              or techniques or all possible tests or techniques to prove its case.

United States v. Lassend, 4:10-CR-40019-FDS (D. Mass), Trial Day 5 Tr. at 124-25 (ECF No.
113).




                                                                                               59
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 60 of 296




PART 3       FINAL INSTRUCTIONS: GENERAL CONSIDERATIONS


3.01        Duty of the Jury to Find Facts and Follow Law                 [Updated: 6/14/02]

3.02        Presumption of Innocence; Proof Beyond a Reasonable Doubt      [Updated: 4/8/16]

3.03        Defendant’s Constitutional Right Not to Testify               [Updated: 2/10/16]

3.04        What Is Evidence; Inferences                                  [Updated: 8/10/07]

3.05        Kinds of Evidence: Direct and Circumstantial                  [Updated: 6/14/02]

3.06        Credibility of Witnesses                                      [Updated: 6/14/02]

3.07        Cautionary and Limiting Instructions as to Particular Kinds   [Updated: 6/14/02]
            of Evidence

3.08        What Is Not Evidence                                          [Updated: 7/27/07]




                                                                                         60
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 61 of 296




3.01           Duty of the Jury to Find Facts and Follow Law
                                                                                     [Updated: 6/14/02]



It is your duty to find the facts from all the evidence admitted in this case. To those facts you must
apply the law as I give it to you. The determination of the law is my duty as the presiding judge
in this court. It is your duty to apply the law exactly as I give it to you, whether you agree with it
or not. You must not be influenced by any personal likes or dislikes, prejudices or sympathy. That
means that you must decide the case solely on the evidence before you and according to the law.
You will recall that you took an oath promising to do so at the beginning of the case.

In following my instructions, you must follow all of them and not single out some and ignore
others; they are all equally important. You must not read into these instructions, or into anything
I may have said or done, any suggestions by me as to what verdict you should return—that is a
matter entirely for you to decide.


                                             Comment

On jury nullification see Comment (2) to Instruction 1.01.




                                                                                                    61
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 62 of 296




3.02           Presumption of Innocence; Proof Beyond a Reasonable Doubt
                                                                                      [Updated: 4/8/16]



It is a cardinal principle of our system of justice that every person accused of a crime is presumed
to be innocent unless and until his or her guilt is established beyond a reasonable doubt. The
presumption is not a mere formality. It is a matter of the most important substance.

The presumption of innocence alone may be sufficient to raise a reasonable doubt and to require
the acquittal of a defendant. The defendant before you, [__________], has the benefit of that
presumption throughout the trial, and you are not to convict [him/her] of a particular charge unless
you are persuaded of [his/her] guilt of that charge beyond a reasonable doubt.

The presumption of innocence until proven guilty means that the burden of proof is always on the
government to satisfy you that [defendant] is guilty of the crime with which [he/she] is charged
beyond a reasonable doubt. It is a heavy burden, but the law does not require that the government
prove guilt beyond all possible doubt; proof beyond a reasonable doubt is sufficient to convict.
This burden never shifts to [defendant]. It is always the government’s burden to prove each of the
elements of the crime[s] charged beyond a reasonable doubt by the evidence and the reasonable
inferences to be drawn from that evidence. [Defendant] has the right to rely upon the failure or
inability of the government to establish beyond a reasonable doubt any essential element of a crime
charged against [him/her].

If, after fair and impartial consideration of all the evidence, you have a reasonable doubt as to
[defendant]’s guilt of a particular crime, it is your duty to find [him/her] not guilty of that crime.
On the other hand, if, after fair and impartial consideration of all the evidence, you are satisfied
beyond a reasonable doubt of [defendant]’s guilt of a particular crime, you should find [him/her]
guilty of that crime.


                                             Comment

(1)     United States v. Jones, 674 F.3d 88, 93 (1st Cir. 2012), said that use of this pattern
reasonable doubt language “was not error at all.” But Jones also described it as “laconic” and said
that “more defendant-friendly language is often added (such as . . . ‘heavy burden’ . . .) or by
instead beginning the definition with an ‘unless’ formulation rather than an ‘if’ . . . .” Id. at 94
(citation omitted). As a result we have added the “heavy burden” language in the third paragraph.
For those who want to use “unless,” the following might serve as a substitute for the fourth
paragraph:

       Unless, after fair and impartial consideration of all the evidence, you are persuaded
       beyond a reasonable doubt of [defendant]’s guilt of a particular crime, it is your
       duty to find [him/her] not guilty of that crime. But if, after fair and impartial
       consideration of all the evidence, you are persuaded beyond a reasonable doubt of
       [defendant]’s guilt of a particular crime, you should find [him/her] guilty of that
       crime.

                                                                                                    62
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 63 of 296




(2)      “We have previously explained that reasonable doubt is difficult to define and that a court
need not define reasonable doubt for a jury. . . . We have, in the past, warned against attempts to
define reasonable doubt noting that such attempts often result in further obfuscation of the
concept. . . . We emphasize that courts must exercise the utmost care when instructing a jury as to
reasonable doubt. In that vein, we note that there is value in consulting the First Circuit [Criminal]
Pattern Jury Instruction, § 3.02, and in using it for the guidance it is intended to provide.” United
States v. Van Anh, 523 F.3d 43, 58-59 (1st Cir. 2008) (internal quotation and citations omitted).
“Reasonable doubt is a fundamental concept that does not easily lend itself to refinement or
definition.” United States v. Vavlitis, 9 F.3d 206, 212 (1st Cir. 1993); see also United States v.
Cassiere, 4 F.3d 1006, 1024 (1st Cir. 1993) (“[A]n instruction which uses the words reasonable
doubt without further definition adequately apprises the jury of the proper burden of proof.”
(quoting United States v. Olmstead, 832 F.2d 642, 646 (1st Cir. 1987)); United States v. Campbell,
874 F.2d 838, 843 (1st Cir. 1989); accord United States v. Taylor, 997 F.2d 1551, 1558 (D.C. Cir.
1993) (“[T]he greatest wisdom may lie with the Fourth Circuit’s and Seventh Circuit’s instruction
to leave to juries the task of deliberating the meaning of reasonable doubt.”). The constitutionality
of this practice was reaffirmed by the Supreme Court in Victor v. Nebraska, 511 U.S. 1, 5-6 (1994).
It is not reversible error to refuse further explanation, even when requested by the jury, so long as
the reasonable doubt standard was “not ‘buried as an aside’ in the judge’s charge.” United States
v. Littlefield, 840 F.2d 143, 146 (1st Cir. 1988) (quoting Olmstead, 832 F.2d at 646). “Our
decisions hold that ‘reasonable doubt does not require definition.’ . . . Rather, ‘[t]he term
reasonable doubt itself has a self-evident meaning comprehensible to the lay juror,’ and ‘[m]ost
efforts at clarification result in further obfuscation of the concept.’” United States v. Fields, 660
F.3d 95, 97 (1st Cir. 2011) (citations omitted).

(3)     This instruction does not use a “‘guilt or innocence’ comparison” warned against by the
First Circuit. United States v. DeLuca, 137 F.3d 24, 37 (1st Cir. 1998); United States v. Andujar,
49 F.3d 16, 24 (1st Cir. 1995). A “guilt and non-guilt” comparison is “less troublesome,” but still
“could risk undercutting the government’s burden by suggesting that the defendant is guilty if
they do not think he is not guilty.” United States v. Ranney, 298 F.3d 74, 79-80 (1st Cir. 2002).
Accord United States v. Georgiadis, 819 F.3d 4, 16-17 (1st Cir. 2016); United States v. O’Shea,
426 F.3d 475, 483 (1st Cir. 2005).

(4)      Those judges who nevertheless undertake to define the term “reasonable doubt” should
consider the following. Some circuits have defined reasonable doubt as that which would cause a
juror to “hesitate to act in the most important of one’s own affairs.” Federal Judicial Center,
Commentary to Instruction 21. The First Circuit has criticized this formulation, see Gilday v.
Callahan, 59 F.3d 257, 264 (1st Cir. 1995); Vavlitis, 9 F.3d at 212; Campbell, 874 F.2d at 841, as
has the Federal Judicial Center. See Federal Judicial Center, Commentary to Instruction 21
(“[D]ecisions we make in the most important affairs of our lives—choosing a spouse, a job, a place
to live, and the like—generally involve a very heavy element of uncertainty and risk-taking. They
are wholly unlike decisions jurors ought to make in criminal cases.”). The First Circuit has also
criticized “[e]quating the concept of reasonable doubt to ‘moral certainty,’” Gilday, 59 F.3d at
262, or “fair doubt,” Campbell, 874 F.2d at 843, stating that “[m]ost efforts at clarification result
in further obfuscation of the concept.” Campbell, 874 F.2d at 843. The Federal Judicial Center
has attempted to clarify the meaning of reasonable doubt by the following language:


                                                                                                   63
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 64 of 296




               If, based on your consideration of the evidence, you are firmly
               convinced that the defendant is guilty of the crime charged, you must
               find him guilty. If on the other hand, you think there is a real
               possibility that he is not guilty, you must give him the benefit of the
               doubt and find him not guilty.

Federal Judicial Center Instruction 21 (emphasis added). Previously, the First Circuit joined other
circuits in criticizing this pattern instruction for “possibly engender[ing] some confusion as to the
burden of proof” if used without other clarifying language. United States v. Gibson, 726 F.2d 869,
874 (1st Cir. 1984); see also United States v. Woodward, 149 F.3d 46, 69 n.15 (1st Cir. 1998);
United States v. Porter, 821 F.2d 968, 973 (4th Cir. 1987) (instruction introduces “unnecessary
concepts”); United States v. McBride, 786 F.2d 45, 52 (2d Cir. 1986). But later, it approved it.
United States v. Rodriguez, 162 F.3d 135, 146 (1st Cir. 1998); accord Taylor, 997 F.3d at 1556-
57. Nevertheless, the words “‘reasonable doubt’ do not lend themselves to accurate definition,”
and “any attempt to define ‘reasonable doubt’ will probably trigger a constitutional challenge.”
Gibson, 726 F.2d at 874.

(5)    The First Circuit has approved the following formulation by Judge Keeton:

            As I have said, the burden is upon the Government to prove beyond a
            reasonable doubt that a defendant is guilty of the charge made against the
            defendant. It is a strict and heavy burden, but it does not mean that a
            defendant’s guilt must be proved beyond all possible doubt. It does
            require that the evidence exclude any reasonable doubt concerning a
            defendant’s guilt.

            A reasonable doubt may arise not only from the evidence produced but
            also from a lack of evidence. Reasonable doubt exists when, after
            weighing and considering all the evidence, using reason and common
            sense, jurors cannot say that they have a settled conviction of the truth of
            the charge.

            Of course, a defendant is never to be convicted on suspicion or conjecture.
            If, for example, you view the evidence in the case as reasonably permitting
            either of two conclusions―one that a defendant is guilty as charged, the
            other that the defendant is not guilty―you will find the defendant not
            guilty.

            It is not sufficient for the Government to establish a probability, though a
            strong one, that a fact charged is more likely to be true than not true. That
            is not enough to meet the burden of proof beyond reasonable doubt. On
            the other hand, there are very few things in this world that we know with
            absolute certainty, and in criminal cases the law does not require proof that
            overcomes every possible doubt.

            Concluding my instructions on the burden, then, I instruct you that what
            the Government must do to meet its heavy burden is to establish the truth
                                                                                                  64
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 65 of 296




            of each part of each offense charged by proof that convinces you and
            leaves you with no reasonable doubt, and thus satisfies you that you can,
            consistently with your oath as jurors, base your verdict upon it. If you so
            find as to a particular charge against a defendant, you will return a verdict
            of guilty on that charge. If, on the other hand, you think there is a
            reasonable doubt about whether the defendant is guilty of a particular
            offense, you must give the defendant the benefit of the doubt and find the
            defendant not guilty of that offense.

United States v. Cleveland, 106 F.3d 1056, 1062-63 (1st Cir. 1997), aff’d sub nom. Muscarello v.
United States, 524 U.S. 125 (1998). The First Circuit found no reversible error in telling the jury:
“The jury must never find the defendant guilty on mere suspicion, conjecture or guess,” while
otherwise refusing to define reasonable doubt. United States v. Burnette, 375 F.3d 10, 20-21 (1st
Cir. 2004), vacated on other grounds, 543 U.S. 1181 (2005); see also United States v. Wallace,
461 F.3d 15, 30 (1st Cir. 2006) (no reversible error, considering the charge as a whole, in stating:
“You know what ‘reasonable’ means and you know what ‘a doubt’ means. Therefore it is up to
you to decide whether the Government has proved the defendant guilty beyond a reasonable
doubt.”). When a jury asked the trial court “[c]an suspicion, with lack of evidence, regarding or
toward any person other than the accused in the case be used to formulate reasonable doubt?” the
First Circuit held the following instruction was correct as a matter of law: “The verdict must be
based on the evidence and the reasonable inferences to be drawn from the evidence. However,
you should never speculate.” United States v. Silva, 554 F.3d 13, 20-21 (1st Cir. 2009).

(6)     The jury may not be instructed that it has a power to nullify. Instead, the First Circuit has
held “explicitly . . . that a district court may instruct a jury that it has a duty to return a guilty
verdict if convinced beyond a reasonable doubt of a defendant’s guilt on a particular charge.”
United States v. Appolon, 695 F.3d 44, 65 (1st Cir. 2012).




                                                                                                   65
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 66 of 296




3.03           Defendant’s Constitutional Right Not to Testify
                                                                                     [Updated: 2/10/16]



[Defendant] has a constitutional right not to testify and no inference of guilt, or of anything else,
may be drawn from the fact that [defendant] did not testify. For any of you to draw such an
inference would be wrong; indeed, it would be a violation of your oath as a juror.


                                             Comment

(1)     An instruction like this must be given if it is requested. Carter v. Kentucky, 450 U.S. 288,
299-303 (1981); Bruno v. United States, 308 U.S. 287, 293-94 (1939); see also United States v.
Medina-Martinez, 396 F.3d 1, 9 (1st Cir. 2005); United States v. Ladd, 877 F.2d 1083, 1089 (1st
Cir. 1989) (“We do not, however, read Carter as requiring any exact wording for such an
instruction.”). It must contain the statement that no adverse inference may be drawn from the fact
that the defendant did not testify, or that it cannot be considered in arriving at a verdict. United
States v. Brand, 80 F.3d 560, 567 (1st Cir. 1996). It is not reversible error to give the instruction
even over the defendant’s objection. Lakeside v. Oregon, 435 U.S. 333, 340-41 (1978). However,
“[i]t may be wise for a trial judge not to give such a cautionary instruction over a defendant’s
objection.” Id. at 340.

(2)      If there is evidence of the defendant’s silence during non-custodial questioning, an
additional clarifying instruction may be in order. In Salinas v. Texas, 570 U.S. ___, 2013 WL
2922119 (June 17, 2013), a divided Supreme Court held that the government’s introduction at trial
of evidence of a defendant’s silence in response to earlier noncustodial police questioning does
not violate the Fifth Amendment. Three Justices concluded that the defendant’s Fifth Amendment
claim failed because he did not expressly invoke the privilege in response to the officer’s
questioning, see id. at *3 (opinion of Alito, J.), while two other Justices concluded that a Fifth
Amendment claim would fail in any event because the prosecutor’s comment regarding the
defendant’s silence did not “compel” him to give self-incriminating testimony, see id. at *9
(Thomas, J., concurring). See also United States v. Zarauskas, 814 F.3d 509, 516 n.7 (1st Cir.
2016) (Court held that prosecutor’s comments on the defendant’s pre-custodial silence did not
violate the defendant’s Fifth Amendment rights after the trial judge reiterated the general
instruction that the defendant has a constitutional right not to testify. The court noted, however,
that “[i]t would have been preferable for the curative instruction to direct the jury to disregard the
references to [the defendant’s] silence, and to remind jurors that [the defendant] was under no
obligation to say (or not say) anything at the . . . [i]nterview, but ultimately [the defendant] never
requested these instructions, nor objected to their omission.”).




                                                                                                    66
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 67 of 296




3.04           What Is Evidence; Inferences
                                                                                      [Updated: 8/10/07]



The evidence from which you are to decide what the facts are consists of sworn testimony of
witnesses, both on direct and cross-examination, regardless of who called the witness; the exhibits
that have been received into evidence; and any facts to which the lawyers have agreed or stipulated.
A stipulation means simply that the government and [defendant] accept the truth of a particular
proposition or fact. Since there is no disagreement, there is no need for evidence apart from the
stipulation. You must accept the stipulation as fact to be given whatever weight you choose.

Although you may consider only the evidence presented in the case, you are not limited in
considering that evidence to the bald statements made by the witnesses or contained in the
documents. In other words, you are not limited solely to what you see and hear as the witnesses
testify. You are permitted to draw from facts that you find to have been proven such reasonable
inferences as you believe are justified in the light of common sense and personal experience.


                                             Comment

               Technically, the court erred by first presenting the subject matter of
               the stipulation to the jury in its jury instructions, after the close of
               evidence. Ordinarily, unless there is a contrary agreement between
               the parties, district courts should ensure that a stipulation, or the
               content thereof, is presented to the jurors prior to the close of
               evidence. This presentation may take various forms: the stipulation
               itself could be entered into evidence, the court could read the
               stipulation into evidence, or the parties could agree that one of them
               will publish the stipulation to the jury. The presentation will often
               include an explanation by the court that the stipulation means that
               the government and the defendant accept the truth of a particular
               proposition of fact, and, hence, there is no need for evidence apart
               from the stipulation itself.

United States v. Pratt, 496 F.3d 124, 127 (1st Cir. 2007), vacated on other grounds, 129 S. Ct. 991
(2009).




                                                                                                     67
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 68 of 296




3.05           Kinds of Evidence: Direct and Circumstantial
                                                                                  [Updated: 6/14/02]



There are two kinds of evidence: direct and circumstantial. Direct evidence is direct proof of a
fact, such as testimony of an eyewitness that the witness saw something. Circumstantial evidence
is indirect evidence, that is proof of a fact or facts from which you could draw the inference, by
reason and common sense, that another fact exists, even though it has not been proven directly.
You are entitled to consider both kinds of evidence. The law permits you to give equal weight to
both, but it is for you to decide how much weight to give to any evidence.


                                           Comment

See Ninth Circuit Instruction 1.5.




                                                                                                 68
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 69 of 296




3.06           Credibility of Witnesses
                                                                                  [Updated: 6/14/02]



Whether the government has sustained its burden of proof does not depend upon the number of
witnesses it has called or upon the number of exhibits it has offered, but instead upon the nature
and quality of the evidence presented. You do not have to accept the testimony of any witness if
you find the witness not credible. You must decide which witnesses to believe and which facts
are true. To do this, you must look at all the evidence, drawing upon your common sense and
personal experience.

You may want to take into consideration such factors as the witnesses’ conduct and demeanor
while testifying; their apparent fairness or any bias they may have displayed; any interest you may
discern that they may have in the outcome of the case; any prejudice they may have shown; their
opportunities for seeing and knowing the things about which they have testified; the
reasonableness or unreasonableness of the events that they have related to you in their testimony;
and any other facts or circumstances disclosed by the evidence that tend to corroborate or
contradict their versions of the events.




                                                                                                 69
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 70 of 296




3.07           Cautionary and Limiting Instructions as to Particular Kinds of Evidence
                                                                                  [Updated: 6/14/02]



A particular item of evidence is sometimes received for a limited purpose only. That is, it can be
used by you only for one particular purpose, and not for any other purpose. I have told you when
that occurred, and instructed you on the purposes for which the item can and cannot be used.


                                              Comment

(1)    See Eighth Circuit Instruction 1.03.

(2)     Cautionary and limiting instructions as to particular kinds of evidence have been collected
in Part 2 for easy reference. They may be used during the trial or in the final instructions or in
both places.




                                                                                                 70
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 71 of 296




3.08           What Is Not Evidence
                                                                                  [Updated: 7/27/07]



Certain things are not evidence. I will list them for you:

       1.      Arguments and statements by lawyers are not evidence. The lawyers are not
witnesses. What they say in their opening statements, closing arguments and at other times is
intended to help you interpret the evidence, but it is not evidence. If the facts as you remember
them from the evidence differ from the way the lawyers have stated them, your memory of them
controls.

         2.     Questions and objections by lawyers are not evidence. Lawyers have a duty to their
clients to object when they believe a question is improper under the rules of evidence. You should
not be influenced by the objection or by my ruling on it.

        3.      Anything that I have excluded from evidence or ordered stricken and instructed you
to disregard is not evidence. You must not consider such items.

       4.    Anything you may have seen or heard when the court was not in session is not
evidence. You are to decide the case solely on the evidence received at trial.

        5.      The indictment is not evidence. This case, like most criminal cases, began with an
indictment. You will have that indictment before you in the course of your deliberations in the
jury room. That indictment was returned by a grand jury, which heard only the government’s side
of the case. I caution you, as I have before, that the fact that [defendant] has had an indictment
filed against [him/her] is no evidence whatsoever of [his/her] guilt. The indictment is simply an
accusation. It is the means by which the allegations and charges of the government are brought
before this court. The indictment proves nothing.


                                            Comment

(1)     A “statement [in a jury instruction] that a ‘larger jury’ had found probable cause, if
considered in isolation, could mislead a petit jury into according significance to the grand jury’s
action.” United States v. McFarlane, 491 F.3d 53, 60 (1st Cir. 2007).

(2)     “[W]e note that judges should be scrupulous in avoiding any possibility of inference that
allegations in the indictment be treated as facts.” United States v. Martínez-Vives, 475 F.3d 48,
52 n.3 (1st Cir. 2007).




                                                                                                 71
          Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 72 of 296




PART 4            FINAL INSTRUCTIONS: ELEMENTS OF SPECIFIC CRIMES
                  [Organized by Statutory Citation]


A.      Offenses Under Title 8

4.08.1325         Immigration Through Fraudulent Marriage, 8 U.S.C. § 1325(c)    [Updated: 10/5/12]

4.08.1326         Re-entry and Attempted Re-entry After Deportation,             [Updated: 6/24/15]
                  8 U.S.C. § 1326

B.      Offenses Under Title 16

4.16.3372         Receiving Fish, Wildlife, Plants Illegally Taken (Lacey Act)   [Updated: 6/14/02]
                  16 U.S.C. §§ 3372(a)(2)(A), 3373(d)(1)(B), (2)

C.      Offenses Under Title 18

4.18.00           Attempt                                                        [Updated: 10/5/12]

4.18.02(a)        Aid and Abet, 18 U.S.C. § 2                                    [Updated: 6/26/18]

4.18.02(b)        Causing an Act to be Done Through Another                      [Updated: 4/13/16]

4.18.03           Accessory After the Fact, 18 U.S.C. § 3                        [Updated: 10/5/12]

4.18.152(1)       Bankruptcy Fraud, Concealment, 18 U.S.C. § 152(1)              [Updated: 6/14/02]

4.18.152(2),(3)   Bankruptcy Fraud, False Oath/Account and False Declaration,
                  18 U.S.C. § 152(2), 152(3)                                     [Updated: 9/20/12]

4.18.152(4)       Bankruptcy Fraud, False Claim, 18 U.S.C. § 152(4)              [Updated: 6/14/02]

4.18.152(5)       Bankruptcy Fraud, Receipt with Intent to Defraud,
                  18 U.S.C. § 152(5)                                             [Updated: 6/14/02]

4.18.152(6)       Bankruptcy Fraud, Bribery and Extortion, 18 U.S.C. § 152(6)    [Updated: 6/14/02]

4.18.152(7)       Bankruptcy Fraud, Transfer of Property in Personal Capacity
                  or as Agent or Officer, 18 U.S.C. § 152(7)                     [Updated: 6/14/02]

4.18.152(8)       Bankruptcy Fraud, False Entries, 18 U.S.C. § 152(8)            [Updated: 6/14/02]

4.18.152(9)       Bankruptcy Fraud, Withholding Recorded Information,
                  18 U.S.C. § 152(9)                                             [Updated: 6/14/02]



                                                                                                 72
          Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 73 of 296




4.18.157              Bankruptcy Fraud, Scheme or Artifice to Defraud,
                      18 U.S.C. § 157                                                  [New: 10/24/18

4.18.228(a)(1), (3)   Willful Failure to Pay Child Support,
                      18 U.S.C. § 228(a)(1), (3)                                       [Updated: 10/5/12]

4.18.371(1)           Conspiracy, 18 U.S.C. § 371; 21 U.S.C. § 846                      [Updated: 5/9/18]

4.18.371(2)           Pinkerton Charge                                                 [Updated: 10/5/12]

4.18.371(3)           Conspiracy to Defraud, 18 U.S.C. § 371                           [Updated: 5/12/16]

4.18.472              Possession of Counterfeit Currency, 18 U.S.C. § 472               [Updated: 2/5/14]

4.18.641              Theft of Government Money or Property, 18 U.S.C. § 641           [Updated:7/24/12]

4.18.656              Misapplication or Embezzlement of Bank Funds, 18 U.S.C. § 656 [Updated: 12/5/03]

4.18.751              Escape from Custody, 18 U.S.C. § 751                             [Updated: 10/5/12]

4.18.752              Assisting Escape, 18 U.S.C. § 752                                [Updated: 6/14/02]

4.18.875              Interstate Communications—Threats, 18 U.S.C. § 875(c)             [Updated: 6/1/15]

4.18.922(a)           False Statement in Connection With Acquisition of a Firearm,
                      18 U.S.C. § 922(a)                                               [Updated: 6/16/14]

4.18.922(g)           Possession of a Firearm or Ammunition in or Affecting
                      Commerce by a Convicted Felon, 18 U.S.C. § 922(g)(1), (4)        [Updated: 6/21/19]

4.18.922(g)(9) Possession of a Firearm By a Person Previously Convicted
                      of a Misdemeanor Crime of Domestic Violence,
                      18 U.S.C. § 922(g)(9)                                             [New: 12/14/17]

4.18.922(j)           Possession of a Stolen Firearm, 18 U.S.C. § 922(g)(9)             [New: 6/21/19]

4.18.922(k)           Possession of a Firearm With an Obliterated or Removed
                      Serial Number, 18 U.S.C. § 922(k)                                [Updated: 10/5/12]

4.18.922(o)           Possession of Machinegun, 18 U.S.C. § 922(o)                     [Updated: 7/20/10]

4.18.924              Using or Carrying a Firearm During and in Relation to Drug
                      Trafficking or Crime of Violence, 18 U.S.C. § 924(c)             [Updated: 3/28/14]

4.18.982              Money Laundering—Forfeiture, 18 U.S.C. § 982(a)(1)               [Updated: 10/5/12]

4.18.1001             Making a False Statement to a Federal Agency, 18 U.S.C. § 1001 [Updated: 4/21/14]
                                                                                                         73
         Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 74 of 296




4.18.1014            Making a False Statement or Report, 18 U.S.C. § 1014              [Updated: 8/15/18]

4.18.1028A           Aggravated Identity Theft                                         [Updated: 6/24/19]

4.18.1029            Access Device or Credit Card Fraud, 18 U.S.C. § 1029(a)(2)        [Updated: 4/15/11]

4.18.1035            False Statements re Health Care Matters, 18 U.S.C. § 1035            [New: 4/21/14]

4.18.1072            Harboring or Concealing an Escaped Prisoner, 18 U.S.C. § 1072 [Updated: 6/14/02]

4.18.1341            Mail Fraud, 18 U.S.C. § 1341                                       [Updated: 5/5/17]

4.18.1343            Wire Fraud, 18 U.S.C. § 1343                                     [Updated: 12/14/18]

4.18.1344            Bank Fraud, 18 U.S.C. § 1344(1), (2)                              [Updated: 2/14/18]

4.18.1346            Honest Services Fraud, 18 U.S.C. § 1346                           [Updated: 8/21/13]

4.18.1347            Health Care Fraud, 18 U.S.C. § 1347                               [Updated: 6/10/15]

4.18.1349            Conspiracy, 18 U.S.C. § 1349                                      [Updated: 6/10/15]

4.18.1462            Use of Interactive Computer Service for Obscene Matters,
                     18 U.S.C. § 1462                                                      [New: 9/3/04]

4.18.1470            Transfer of Obscene Materials to Minors, 18 U.S.C. § 1470             [New: 9/3/04]

4.18.1512(a)(1)(C)   Witness Tampering—Killing or Attempted Killing to Prevent
                     Communication with Federal Law Enforcement,
                     18 U.S.C. § 1512(a)(1)(C)                                             [New: 6/3/15]

4.18.1512(b)(1)      Witness Tampering—Knowingly Corruptly Persuading Another
                     Person with the Intent to Influence, Delay or Prevent the Testimony
                     of Any Person in an Official Proceeding, 18 U.S.C. § 1512(b)(1) [Updated: 2/14/18]

4.18.1542            False Statement in Application for United States Passport,
                     18 U.S.C. § 1542                                                    [New: 10/30/07]

4.18.1546            False Statement in Document Required by Immigration Law,
                     18 U.S.C. § 1546(a)                                              [Updated: 10/22/08]

4.18.1623            False Declaration in Grand Jury Testimony, 18 U.S.C. § 1623       [Updated: 8/25/06]

4.18.1832            Theft of Trade Secrets (Economic Espionage Act),
                     18 U.S.C. § 1832                                                  [Updated: 6/14/02]


                                                                                                      74
          Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 75 of 296




4.18.1951              Interference with Commerce by Robbery or Extortion
                       (Hobbs Act), 18 U.S.C. § 1951                                    [Updated: 6/24/19]

4.18.1952              Travel Act, 18 U.S.C. § 1952                                    [Updated: 10/14/05]

4.18.1956(a)(1)(A)     Money Laundering―Promotion of Illegal Activity or Tax Evasion,
                       18 U.S.C. § 1956(a)(1)(A)                                      [Updated: 4/1/15]

4.18.1956(a)(1)(B(i)   Money Laundering―Illegal Concealment,
                       18 U.S.C. § 1956(a)(1)(B)(i)                                      [Updated:4/1/15]

4.18.1956(a)(1)(B)(ii) Money  Laundering―Illegal Structuring,
                       18 U.S.C. § 1956(a)(1)(B)(ii)                                     [Updated: 4/1/15]

4.18.1956(h) Conspiracy to Commit Money Laundering                                      [Updated: 8/26/09]

4.18.1957              Money Laundering―Engaging in Monetary Transactions in Property
                       Derived from Specific Unlawful Activity, 18 U.S.C. § 1957   [Updated: 3/6/17]

4.18.2113(a)           Unarmed Bank Robbery, 18 U.S.C. § 2113(a),(e)                     [Updated: 8/2/17]

4.18.2113(a), (d)      Armed or Aggravated Bank Robbery, 18 U.S.C. § 2113(a),(d),(e) [Updated: 8/2/17]

4.18.2119              Carjacking, 18 U.S.C. § 2119                                     [Updated: 9/17/12]

4.18.2251(a) Sexual Exploitation of Children, 18 U.S.C. § 2251(a)                          [New: 6/17/16]

4.18.2252              Possession of Child Pornography, 18 U.S.C. § 2252A(a)(5)(B)      [Updated: 7/17/15]

4.18.2261A             Interstate Stalking, 18 U.S.C. § 2261A                          [Updated: 10/24/18]

4.18.2314              Interstate Transportation of Stolen Money or Property,
                       18 U.S.C. § 2314                                                 [Updated: 6/14/02]

4.18.2422(b) Coercion and Enticement, 18 U.S.C. § 2422(b)                                [Updated: 2/1/19]

D.        Offenses Under Title 21

4.21.841(a)(1)A        Possession with Intent to Distribute a Controlled Substance,
                       21 U.S.C. § 841(a)(1)                                            [Updated: 1/13/17]

4.21.841(a)(1)B        Distribution of a Controlled Substance, 21 U.S.C. § 841(a)(1)    [Updated: 8/27/15]

4.21.841(a)(1)C        Manufacture of a Controlled Substance, 21 U.S.C. §§ 841(a)(1),
                       802(15)                                                        [Updated: 8/27/15]

4.21.843(b)            Use of a Communication Facility to Commit a Controlled
                       Substance Felony, 21 U.S.C. § 843(b)                                [New: 8/29/12]

                                                                                                       75
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 76 of 296




4.21.844      Possession of a Controlled Substance, 21 U.S.C. § 844             [New: 10/23/06]

4.21.846      Conspiracy, 21 U.S.C. § 846                                     [Updated: 12/22/14]

4.21.853      Drugs-Forfeiture, 21 U.S.C. § 853                                [Updated: 10/5/12]

4.21.952      Importation of a Controlled Substance, 21 U.S.C. §§ 952, 960     [Updated: 3/26/08]

4.21.963      Conspiracy, 21 U.S.C. § 963                                         [New: 2/20/07]

E.     Offenses Under Title 26

4.26.5861(d) Possession of an Unregistered Firearm, 26 U.S.C. § 5861(d)        [Updated: 1/25/19]

4.26.7201     Income Tax Evasion, 26 U.S.C. § 7201                             [Updated: 3/25/15]

4.26.7203     Failure to File a Tax Return, 26 U.S.C. § 7203                    [Updated: 3/3/08]

4.26.7206     False Statements on Income Tax Return, 26 U.S.C. § 7206(1)       [Updated: 4/18/08]

4.26.7212 [1] Attempts to Interfere with Administration of Internal Revenue
              Laws, 26 U.S.C. § 7212(a)―Intimidation                              [New: 3/21/18]

4.26.7212 [2] Attempts to Interfere with Administration of Internal Revenue
              Laws, 26 U.S.C. § 7212(a)―Obstruction Under the Omnibus Clause [New: 3/21/18]

F.     Offenses Under Title 31

4.31.5322     Money Laundering—Illegal Structuring, 31 U.S.C. §§ 5322, 5324 [Updated: 10/5/12]

G.     Offenses Under Title 42

4.42.408(a)(7)(B)    Social Security Fraud                                    [Updated: 7/2/18]

H.     Offenses Under Title 46

4.46.70503    Possessing a Controlled Substance on Board a Vessel Subject
              to United States Jurisdiction with Intent to Distribute,
              46 U.S.C. § 70503 (previously 46 U.S.C. App. § 1903)            [Updated: 12/1/10]




                                                                                              76
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 77 of 296




4.08.1325             Immigration Through Fraudulent Marriage, 8 U.S.C. § 1325(c)
                                                                                  [Updated: 10/5/12]



[Defendant] is charged with knowingly entering into marriage for the purpose of evading the
immigration laws. It is against federal law to engage in such conduct. For you to find [defendant]
guilty of this crime, you must be convinced that the government has proven each of these things
beyond a reasonable doubt:

       First, that [defendant] knowingly married a United States citizen; and

       Second, that [he/she] knowingly entered into the marriage for the purpose of evading a
       provision of the United States immigration laws.

The word “knowingly” means that the act was done voluntarily and intentionally and not because
of mistake or accident.

To evade a provision of law means to escape complying with the law by means of trickery or
deceit.

                                           Comment

(1)     The validity of the marriage is immaterial. Lutwak v. United States, 344 U.S. 604, 611
(1953).

(2)     The First Circuit has not decided whether the government must prove that the couple did
not intend to establish a life together, or only that the defendant entered the marriage for the
purpose of evading immigration laws. United States v. Karim, 280 F. App’x 4, 6 (1st Cir. 2008).
The Seventh and Eighth Circuits require only the lesser showing. United States v. Yang, 603 F.3d
1024, 1026 (8th Cir. 2010); United States v. Darif, 446 F.3d 701, 710 (7th Cir. 2006).




                                                                                                 77
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 78 of 296




4.08.1326              Re-entry and Attempted Re-entry After Deportation,
                       8 U.S.C. § 1326
                                                                                     [Updated: 6/24/15]



[Defendant] is charged with [re-entering; attempting to re-enter] the United States after being
deported. It is unlawful to engage in such conduct. For you to find [defendant] guilty of this
offense, you must be convinced that the government has proven each of the following things
beyond a reasonable doubt:

       First, that [defendant] was an alien at the time of the alleged offense;

       Second, that [defendant] had previously been deported;

       Third, that [defendant] [re-entered; was found in; attempted to re-enter] the United States;
       and

       Fourth, that [defendant] had not received the express consent of the Attorney General of
       the United States to apply for re-admission to the United States since the time of [his/her]
       previous arrest and deportation.

An “alien” is someone who is neither a citizen nor a national of the United States. A national is
someone who is a citizen of the United States or someone who, although not a citizen, owes
permanent allegiance to the United States.

“Re-enter” means to be physically present in the United States and free from official restraint.


                                             Comment

(1)    The First Circuit has stated that the second element of the offense includes proving that the
defendant had previously been arrested in addition to deported. United States v. Cabral, 252 F.3d
520, 522 (1st Cir. 2001). That seems incorrect: a 1996 amendment eliminated the statute’s
reference to arrest.

(2)     “[T]he lawfulness of deportation simply is not an element of the offense.” United States
v. Earle, 488 F.3d 537, 547 (1st Cir. 2007).

(3)      Specific intent to reenter the United States is not an element of the completed reentry
offense. United States v. Soto, 106 F.3d 1040, 1041 (1st Cir. 1997). Although the First Circuit
initially seemed skeptical that specific intent is an element of the attempted reentry offense, see
Cabral, 252 F.3d at 523-24, it has recently explicitly stated that attempt “is a specific intent crime
in the sense that an ‘attempt to enter’ requires a subjective intent on the part of the defendant to
achieve entry into the United States as well as a substantial step toward completing that entry.”
United States v. DeLeon, 270 F.3d 90, 92 (1st Cir. 2001). Other circuits are divided. See United
States v. Gracidas-Ulibarry, 231 F.3d 1188, 1196 (9th Cir. 2000), for possible instruction language
for attempt. “[T]here is no requirement that the defendant additionally know that what he proposes
                                                                                                    78
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 79 of 296




to do—i.e., attempt to enter the United States—is for him criminal conduct.” DeLeon, 270 F.3d
at 92.

(4)     Section 1326(b) provides greater penalties for re-entry by certain aliens, including those
previously convicted of certain offenses. The fact of the prior conviction is not an element of the
offense, but rather a sentencing factor. Almendarez-Torres v. United States, 523 U.S. 224, 235
(1998); accord United States v. Jiménez-Banegas, 790 F.3d 253, 257-58 (1st Cir. 2015) (affirming
that Almendarez-Torres is still binding authority); United States v. Johnstone, 251 F.3d 281, 286
n.6 (1st Cir. 2001) (doubting that the logic of Apprendi v. New Jersey, 530 U.S. 466, 490 (2000),
applies to section 1326(b) because Apprendi carved out an exception for “the fact of a prior
conviction,” but not deciding the issue); United States v. Latorre-Benavides, 241 F.3d 262, 264
(2d Cir. 2001) (holding that Apprendi did not overrule Almendarez-Torres); United States v.
Pacheco-Zepeda, 234 F.3d 411, 414-15 & n.4 (9th Cir. 2000) (same but noting that “[i]f the views
of the Supreme Court's individual Justices and the composition of the Court remain the same,
Almendarez-Torres may eventually be overruled”).

(5)    In addition to proscribing re-entry and attempted re-entry by aliens after they have been
deported, the statute also proscribes re-entry and attempted re-entry by aliens after they have been
denied admission, excluded, or removed from the United States, and after they have “departed the
United States while an order of exclusion, deportation, or removal is outstanding, and thereafter.”
The relevant occurrence can be substituted for deportation in the instruction.

(6)     The definition of “re-enter” comes from Gracidas-Ulibarry, 231 F.3d at 1191 n.3. The
definition of “alien” comes from 8 U.S.C. § 1101(a)(3) (1999), and the definition of “national”
comes from 8 U.S.C. § 1101(a)(22)(B) (1999).

(7)     The Immigration and Naturalization Service can grant consent to apply for re-admission in
the Attorney General’s place. That can be explained to the jury in appropriate cases. United States
v. Ramirez-Cortez, 213 F.3d 1149, 1158-59 (9th Cir. 2000).

(8)    The attempt crime can occur outside of the United States. DeLeon, 270 F.3d at 93. For a
discussion of whether it can occur wholly inside foreign territory, see id.




                                                                                                 79
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 80 of 296




4.16.3372              Receiving Fish, Wildlife, Plants Illegally Taken (Lacey Act),
                       16 U.S.C. §§ 3372(a)(2)(A), 3373(d)(1)(B), (2)
                                                                                     [Updated: 6/14/02]



[Defendant] is charged with knowingly [importing; exporting; transporting; selling; receiving;
acquiring; purchasing] in interstate or foreign commerce [fish; wildlife; plants] whose market
value exceeded $350, knowing that these [fish; wildlife; plants] had been [taken; possessed;
transported; sold] in violation of [state] law. It is against federal law to engage in such conduct.
For you to find [defendant] guilty of this crime you must be convinced that the government has
proven each of the following things beyond a reasonable doubt:

       First, that [defendant] [imported; exported; transported; sold; received; acquired;
       purchased] in interstate or foreign commerce [fish; wildlife; plants] [taken; possessed;
       transported sold] in violation of [state] law;

       Second, that [defendant] did so knowingly;

       Third, that this conduct involved the [sale; purchase; offer to sell; offer to purchase; intent
       to sell; intent to purchase] [fish; wildlife; plants] with a market value over $350; and

       Fourth, that [defendant] knew that the [fish; wildlife; plants] were [taken; possessed;
       transported; sold] in violation of [state] law.

[State] law prohibits a person from [describe illegal conduct].

“Knowingly” means that the act was done voluntarily and intentionally and not because of mistake
or accident.

Interstate commerce includes the transportation of [fish; wildlife; plants] between one state and
another state.

“Market value” is the price that a willing buyer would pay a willing seller.

The government does not have to prove that [defendant] knew of the existence of the federal law
under which [he/she] has been charged. The government also does not have to prove that
[defendant] was the person who illegally took the [fish; wildlife; plants] from [state]. The
government does not have to prove that [defendant] knew all the details of [state] law or the details
of how the [fish; wildlife; plants] were taken. The government must prove beyond a reasonable
doubt that [defendant] knew that the [fish; wildlife; plants] had been in some fashion taken or
possessed in violation of [state] law.




                                                                                                    80
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 81 of 296




                                         LESSER OFFENSE

If you conclude that the government has proven beyond a reasonable doubt all the elements of the
offense except the market value in excess of $350, you may convict [defendant] of a lesser offense
under this Count. Alternatively, if you find that the government has proven beyond a reasonable
doubt all the elements of the offense except the requirement that [defendant] knew that the [fish;
wildlife; plants] had been or were being taken or possessed in violation of [state] law, you may
convict [defendant] of a lesser offense under this Count if you find that the government has proven
beyond a reasonable doubt that in the exercise of due care [defendant] should have known that the
[fish; wildlife; plants] were [taken; possessed; transported; sold] in violation of [state] law.


                                             Comment

(1)     The Lacey Act is broader than this instruction, but this instruction attempts to set forth the
felony offense under § 3373(d)(1)(B)(2). A lesser included charge is also provided in the event
the government fails to prove the $350 minimum or the requisite degree of scienter. The Lacey
Act is also broad enough to include other misdemeanor charges, but they do not seem to qualify
as lesser included offenses.

(2)     The definition of “market value” is supported by United States v. Stenberg, 803 F.2d 422,
433 (9th Cir. 1986), superseded by statute on other grounds, Lacey Act Amendments of 1988, Pub.
L. No. 100-653, 102 Stat. 3825 (1988), as recognized in United States v. Romano, 137 F.3d 677
(1st Cir. 1998).

(3)    United States v. Todd, 735 F.2d 146, 151 (5th Cir. 1984), supports the proposition that the
government need not prove that the defendant knew about the Lacey Act, only that the defendant
knew that the (in that case) game was illegally taken.

(4)    Definitions of various terms, such as “fish,” “wildlife,” “plants,” “import,” “taken” and
“transport” are contained in 16 U.S.C. § 3371.




                                                                                                   81
          Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 82 of 296




4.18.00                Attempt
                                                                                    [Updated: 10/5/12]



In order to prove the crime of attempt to [______] as charged in Count [___] of the indictment, the
government must prove the following two things beyond a reasonable doubt:

       First, that [defendant] intended to commit the crime of [______]; and

       Second, that [defendant] engaged in a purposeful act that, under the circumstances as
       [he/she] believed them to be, amounted to a substantial step toward the commission of that
       crime and strongly corroborated [his/her] criminal intent.

A “substantial step” is an act in furtherance of the criminal scheme. A “substantial step” must be
something more than mere preparation, but less than the last act necessary before the substantive
crime is completed.

The “substantial step” may itself prove the intent to commit the crime, but only if it unequivocally
demonstrates such an intent.


                                             Comment

(1)     “There is no general federal statute which proscribes the attempt to commit a criminal
offense. Thus, attempt is actionable only where a specific criminal statute outlaws both its actual
as well as its attempted violation.” United States v. Rivera-Sola, 713 F.2d 866, 869 (1st Cir. 1983).
An attempt offense may be incorporated into a particular statute, see, e.g., 18 U.S.C. § 2113(a)
(bank robbery), or set forth in a separate statute, see, e.g., 21 U.S.C. § 846 (attempted drug
possession).

(2)     Although “[t]here is no statutory definition of attempt anywhere in the federal law,” the
First Circuit has adopted the Model Penal Code standard. United States v. Dworken, 855 F.2d 12,
16-17 (1st Cir. 1988) (applying Model Penal Code § 5.01(1)(c) to attempt under federal drug law,
21 U.S.C. § 846); accord United States v. Doyon, 194 F.3d 207, 210 (1st Cir. 1999) (applying
Model Penal Code definition of attempt).

(3)    The Model Penal Code’s standard for attempt covers acts or omissions. Model Penal Code
§ 5.01(1)(c). Because the First Circuit has only dealt with “overt act” cases to date, see, e.g.,
United States v. George, 752 F.2d 749, 756 (1st Cir. 1985); Rivera-Sola, 713 F.2d at 869, it has
not had occasion to address circumstances under which an omission could amount to a substantial
step.

(4)     Under the Model Penal Code, a defendant commits an attempt if he or she performs an act
that, “under the circumstances as he[/she] believes them to be,” constitutes a “substantial step”
toward commission of a crime. Model Penal Code § 5.01(1)(c); see also Dworken, 855 F.2d at
19. Factual impossibility is not a defense to the charge of attempt. See United States v. Medina-
Garcia, 918 F.2d 4, 8 (1st Cir. 1990). “While ‘mere preparation’ does not constitute a substantial
                                                                                                   82
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 83 of 296




step, a defendant ‘does not have to get very far along the line toward ultimate commission of the
object crime in order to commit the attempt offense.’” United States v. Turner, 501 F.3d 59, 68
(1st Cir. 2007) (quoting Doyon, 194 F.3d at 211); cf. United States v. Berk, 652 F.3d 132, 140 (1st
Cir. 2011) (“A ‘substantial step’ is less than what is necessary to complete the substantive crime,
but more than ‘mere preparation.’” (citations omitted)).

(5)    “If the substantial steps are themselves the sole proof of the criminal intent, then those steps
unequivocally must evidence such an intent; that is, it must be clear that there was a criminal design
and that the intent was not to commit some non-criminal act.” Dworken, 855 F.2d at 17; see also
United States v. Levy-Cordero, 67 F.3d 1002, 1019 (1st Cir. 1995) (discussing the substantial step
requirement); Rivera-Sola, 713 F.2d at 869-70 (same). On the other hand, “[i]f there is separate
evidence of criminal intent independent from that provided by the substantial steps (e.g., a
confessed admission of a design to commit a crime), then the substantial steps . . . must merely
corroborate that intent.” Dworken, 855 F.2d at 17 n.3 (emphasis added).

(6)    United States v. Piesak, 521 F.3d 41, 44 & n.3 (1st Cir. 2008):

               To establish criminal attempt, the government must prove beyond a
               reasonable doubt that the defendant (i) intended to commit the
               substantive offense, . . . and (ii) took a substantial step towards its
               commission. United States v. Turner, 501 F.3d 59, 68 (1st Cir.
               2007). . . . A “substantial step” is less than what is necessary to
               complete the substantive crime, but more than “mere preparation.”
               United States v. Rodríguez, 215 F.3d 110, 116 (1st Cir. 2000). . . .
               We have further provided, “[I]n order to constitute a substantial step
               leading to attempt liability, an actor’s behavior must be ‘of such a
               nature that a reasonable observer, viewing it in context could
               conclude beyond a reasonable doubt’ that it was undertaken in
               accordance with a design to violate the statute.” United States v.
               Rivera-Solà, 713 F.2d 866, 870 (1st Cir. 1983) (citation omitted).




                                                                                                    83
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 84 of 296




4.18.02(a)            Aid and Abet, 18 U.S.C. § 2(a)
                                                                                  [Updated: 6/26/18]



To “aid and abet” means intentionally to help someone else commit the charged crime. To
establish aiding and abetting, the government must prove beyond a reasonable doubt:

       First, that the crime of [insert charged crime] was actually committed by someone;

       Second, that [defendant] took an affirmative act to help or cause [insert charged crime];
       and

       Third, that [defendant] intended to help or cause the commission of [insert charged crime].

The second element, the “affirmative act” element, can be satisfied without proof that [defendant]
participated in each and every element of [insert crime charged]. It is enough if [defendant]
assisted in the commission of [insert charged crime] or caused [insert crime charged] to be
committed.

The third element, the “intent” element, is satisfied if [defendant] had advance knowledge of the
facts that make [the principal’s] conduct criminal. “Advance knowledge” means knowledge at a
time the defendant can opt to walk away.

A general suspicion that an unlawful act may occur or that something criminal is happening is not
enough. Mere presence at the scene of [insert crime charged] and knowledge that [insert crime
charged] is being committed are also not sufficient to constitute aiding and abetting. But you may
consider these things among other factors in determining whether the government has met its
burden.


                                           Comment

(1)     This instruction is based on United States v. Rosemond, 134 S. Ct. 1240 (2014). Rosemond
was convicted of aiding and abetting the commission of using a firearm in connection with a drug
trafficking crime under 18 U.S.C. § 924(c). The facts involved a shooting committed during a
drug deal gone bad. Rosemond conceded that he knew about the drug deal, but he claimed that he
did not know that his accomplice had a firearm until the gun was fired. The Supreme Court vacated
Rosemond’s conviction on the grounds that the jury instructions did not convey the requirement
that the defendant had to have prior knowledge of the circumstances of the crime―that is, both
that a drug crime was happening and that an accomplice was armed. In the words of the Court,
what is required is “knowledge at a time the accomplice can do something with it―most notably,
opt to walk away.” Id. at 1249-50. For First Circuit cases applying Rosemond, see United States
v. Gaw, No. 14-2242, 2016 WL 891144 (1st Cir. Mar. 9, 2016); United States v. Manso-Cepeda,
810 F.3d 846 (1st Cir. 2016); United States v. Martinez-Rodriguez, 778 F.3d 367, 371 (1st Cir.
2015); United States v. Encarnación-Ruiz, 787 F.3d 581 (1st Cir. 2015).


                                                                                                 84
        Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 85 of 296




(2)      “[T]o establish the mens rea required to aid and abet a crime, the government must prove
that the defendant participated with advance knowledge of the elements that constitute the charged
offense.” United States v. Ford, 821 F.3d 63, 69 (1st Cir. 2016) (quoting United States v.
Encarnación–Ruiz, 787 F.3d 581, 588 (1st Cir.2015)). In United States v. Ford, the government
charged a woman with aiding and abetting the possession of a firearm by her husband, who was a
felon. The First Circuit found that a “background scienter presumption” informs 18 U.S.C. § 2,
and it requires that a defendant know the facts which make the principal’s conduct illegal. Ford,
821 F.3d at 72. The First Circuit rejected the “watered-down scienter requirement” of “should
have known” and therefore found error in an instruction that advised the jury that the government
had to prove that the defendant “knew or should have known” of her husband’s felon status in
order to convict. Id. After holding that an aider and abettor must know “the facts that make the
principal’s conduct criminal,” the First Circuit discussed four “important caveats.” Id. First, a
putative aider and abettor may not need to know elements of a crime that are not essential “to
labeling as criminal” the principal’s behavior, for example, an element that establishes federal
jurisdiction. Id. Second, where warranted, the court can give a “willful blindness” instruction. Id.
at *10; see infra n. 7. Third, if the government proves “a person knows that the conduct she
proceeds to aid and abet is unlawful,” in other words, if the government proves a willful violation,
then it “need not also prove the lesser degree of culpability that would otherwise need to be shown
in the absence of such knowledge.” Id. Fourth, direct proof of knowledge is not essential. Id.
         Although the government is not required to prove willfulness under 18 U.S.C. § 2(a),
subsection (b), dealing with one who causes an act to be done which, if performed directly by the
accused or another, would be a crime, does require proof of willfulness. See section 4.18.02(b).

(3)    In United States v. Fernandez-Jorge, 894 F.3d 36, 52 (1st Cir. 2018), the First Circuit
discussed Rosemond’s requirement of “advance knowledge” stating that “to be guilty of aiding
and abetting an offense, a defendant must have advance knowledge of each element of the offense”
without mentioning the caveats set forth in Ford. See supra comment (2). Judges, therefore, should
proceed with caution in elaborating on the advance-knowledge requirement. Rosemond, like Ford,
emphasizes advance knowledge of the circumstances constituting the charged offense.

(4)     The government may rely on an aiding and abetting theory even if not explicitly charged
in the indictment, except on a showing of unfair surprise. See, e.g., United States v. Palmer, 203
F.3d 55, 66 (1st Cir. 2000) (“Aiding and abetting is ‘an alternative charge in every . . . count,
whether explicit or implicit.’” (quoting United States v. Sanchez, 917 F.2d 607, 611 (1st Cir.
1990))).

(5)     In United States v. Geronimo, 330 F.3d 67, 75 (1st Cir. 2003), the First Circuit expressed
a preference for “an aiding and abetting instruction to refer specifically to the principal offense . . .
rather than generally to ‘a crime.’”

(6)     United States v. Bailey, 405 F.3d 102, 110-11 and n.4 (1st Cir. 2005), dealt with a failure-
to-act instruction, but did not provide a clear holding on its appropriateness.

(7)     On “mere presence,” United States v. De La Paz-Rentas, 613 F.3d 18, 24 (1st Cir. 2010),
says that “a bodyguard’s presence can by itself facilitate a transaction; the mere presence concept
aims to protect innocent bystanders” (citations omitted).

                                                                                                      85
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 86 of 296




(8)     The First Circuit has approved a willful blindness instruction, see section 2.16 supra, in
conjunction with an aid and abet charge. United States v. Pérez-Meléndez, 599 F.3d 31, 40-41
(1st Cir. 2010); Keene, 341 F.3d at 83-84; United States v. Martin, 815 F.2d 818, 825-26 (1st Cir.
1987). The willful blindness goes to the knowledge of the underlying crime, not to the aiding and
abetting defendant’s intention to help or make the endeavor succeed. Peréz-Meléndez, 599 F.3d
at 40-41.

(9)    First Circuit caselaw has not consistently recognized a difference between the two
subsections of 18 U.S.C. § 2, sometimes treating them both generically as “aid and abet.” Compare
United States v. Footman, 215 F.3d 145, 154 (1st Cir. 2000) (“When aiding and abetting is
involved, then, the ‘counsels, commands, induces, or procures’ [§ 2(a)] and ‘cause’ [§ 2(b)]
language from § 2 is properly part of the jury’s instruction.”) with United States v. Strauss, 443
F.2d 986, 988 (1st Cir. 1971).

(10) The First Circuit has recognized in dicta that “Federal law allows for the crime of aiding
and abetting a conspiracy.” United States v. Marino, 277 F.3d 11, 30 (1st Cir. 2002) (observing
that “[a]iding and abetting liability is inherent in every federal substantive crime,” including
conspiracy, id. at 29). See also United States v. Oreto, 37 F.3d 739, 751 (1st Cir. 1994) (“[M]ost
if not all courts to consider the issue have held that a defendant may be convicted of aiding and
abetting a conspiracy.”) (affirming a trial court’s instruction that a jury could find a pattern of
racketeering activity if the defendants “committed or aided and abetted the commission of at least
two of the specified racketeering acts”). The First Circuit has not enumerated the elements of
aiding and abetting a conspiracy, but the Seventh Circuit has stated that it will affirm such a
conviction “if the evidence shows [the defendant] knew of the . . . .conspiracy, intended to further
its success, and contributed at least one act of affirmative assistance,” United States v. Irwin, 149
F.3d 565, 570 (7th Cir. 1998) (citations omitted). The Ninth Circuit recognizes two separate
theories of aiding and abetting a conspiracy: aiding and abetting an existing conspiracy and aiding
and abetting the formation of a conspiracy. See United States v. Portac, Inc., 869 F.2d 1288, 1293
(9th Cir. 1989).

(11) One of the elements of proving aiding and abetting is that “the target crime have been
completed.” United States v. Dehertogh, 696 F.3d 162, 169 (1st Cir. 2012). At the same time, a
person cannot be found guilty of aiding and abetting based solely on actions after a crime has been
completed. United States v. Figueroa-Cartagena, 612 F.3d 69, 73 (1st Cir. 2010) (conduct that is
characterized as the crime of accessory after the fact). Yet someone who did not participate in a
carjacking, but assisted in holding the resulting hostage, can be convicted of aiding and abetting if
the assistance is provided “while the carjacker maintains control over the victim and [his or her]
car.” Id. at 75 (quoting Ramírez-Burgos v. United States, 313 F.3d 23, 30 n.9 (1st Cir. 2002)). I
note that Figueroa-Cartagena is a split decision, with one member of the majority questioning the
decision, but feeling bound by earlier First Circuit precedents concerning the “abduction” rule.

(12) In United States v. Encarnación-Ruiz, 787 F.3d 581 (1st Cir. 2015), the First Circuit held
that Rosemond v. United States, 134 S. Ct. 1240 (2014), “requires the government in a prosecution
for aiding & abetting a violation of 18 U.S.C. § 2251(a) to prove the aider and abettor’s knowledge
that the victim was a minor.”

                                                                                                  86
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 87 of 296




4.18.02(b)             Causing an Act to be Done Through Another, 18 U.S.C. § 2(b)
                                                                                     [Updated: 4/13/16]



If a defendant willfully “causes an act to be done” by another, the defendant is responsible for
those acts as though [he/she] personally committed them. To establish that the defendant caused
an act to be done, the government must prove beyond a reasonable doubt:

       First, that another person committed [insert charged crime] or committed an indispensable
       element of [insert charged crime]; and

       Second, that [defendant] willfully caused [these acts/this act], even though [he/she] did not
       personally commit [these act/this act].

[The government need not prove that the person who did commit [insert charged crime/elements
of charged crime] did so with criminal intent. That person may be an innocent intermediary.]

[Defendant] need not perform the [insert charged crime/elements of charged crime], be present
when it is performed, or be aware of the details of its execution to be guilty of causing an act to be
done by another. A general suspicion that an unlawful act may occur or that something criminal
is happening is not enough. Mere presence at the scene of [insert charged crime] and knowledge
that [insert charged crime] is being committed are also not sufficient to establish causing an act to
be done through another. But you may consider these among other factors.

An act is done “willfully” if done voluntarily and intentionally with the intent that something the
law forbids be done—that is to say with bad purpose, either to disobey or disregard the law.


                                             Comment

(1)     This instruction is based on United States v. Leppo, 177 F.3d 93, 95 (1st Cir. 1999) (noting
that “willfulness” is required for § 2(b) liability, but declining to define willfulness) and United
States v. Andrade, 135 F.3d 104, 110 (1st Cir. 1998) (“Unlike aiding and abetting liability [under
18 U.S.C. § 2(a)], there is no requirement [under section 2(b)] that the intermediary be shown to
be criminally liable.”). See also United States v. Dodd, 43 F.3d 759, 762 (1st Cir. 1995) (“A
defendant may be convicted under this section [b] even though the individual who did in fact
commit the substantive act lacked the necessary criminal intent.”).

(2)     The government may rely on “causes an act to be done by another” theory even if not
explicitly charged in the indictment. Andrade, 135 F.3d at 110 (“Section 2(b) is not a separate
offense but a general principle of liability that applies without any need for reference in the
indictment.” (citation omitted)). 18 U.S.C. § 2(b) reflects the common law principle that “one is
liable as a principal if one deliberately causes or procur[es] another to perform a criminal act,” id.
(citation omitted), and its purpose “is to remove all doubt that one who ‘causes the commission of
an indispensable element of the offense by an innocent agent or instrumentality, is guilty as a
principal even though he intentionally refrained from the direct act constituting the completed
offense,” Dodd, 43 F.3d at 763.
                                                                                                    87
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 88 of 296




(3)    First Circuit caselaw has not consistently recognized a difference between the two
subsections of 18 U.S.C. § 2, sometimes treating them both generically as “aid and abet.” Compare
United States v. Footman, 215 F.3d 145, 154 (1st Cir. 2000) (“When aiding and abetting is
involved, then, the ‘counsels, commands, induces, or procures’ [§ 2(a)] and ‘cause’ [§ 2(b)]
language from § 2 is properly part of the jury’s instruction.”) with United States v. Strauss, 443
F.2d 986, 988 (1st Cir. 1971).




                                                                                               88
          Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 89 of 296




4.18.03                Accessory After the Fact, 18 U.S.C. § 3
                                                                                     [Updated: 10/5/12]



[Defendant] is charged with being an accessory after the fact to the crime of [specify crime]. It is
against federal law to be an accessory after the fact. For [defendant] to be convicted of this crime,
you must be convinced that the government has proven each of the following things beyond a
reasonable doubt:

       First, that [specify other person] committed [specify crime];

       Second, that [defendant] knew that [specify other person] committed [specify crime]; and

       Third, that after the [specify crime] was completed, [defendant] tried to help [specify other
       person] with the intention of preventing or hindering [his/her] [arrest; trial; punishment].

Knowledge and intent may not ordinarily be proven directly because there is no way of directly
scrutinizing the workings of the human mind. In determining what [defendant] knew or intended
at a particular time, you may consider any statements made or acts done or omitted by [defendant]
and all other facts and circumstances received in evidence that may aid in your determination of
[defendant]’s knowledge or intent. You may infer, but you are certainly not required to infer, that
a person intends the natural and probable consequences of acts knowingly done or omitted. It is
entirely up to you, however, to decide what facts are proven by the evidence received during this
trial.


                                             Comment

(1)     The First Circuit has said that “an accessory-after-the-fact offense is almost never going to
be a lesser included offense as to the principal crime” because it requires proof of one element the
principal offense does not require—assistance after the crime was committed. United States v.
Rivera-Figueroa, 149 F.3d 1, 6 & n.5 (1st Cir. 1998). If the defendant has not been charged as an
accessory-after-the-fact, giving this charge, even at a defendant’s request, has “the potential to
confuse the jury.” United States v. Otero-Mendez, 273 F.3d 46, 56 (1st Cir. 2001); accord Rivera-
Figueroa, 149 F.3d at 7.

(2)     The statute requires knowledge “that an offense against the United States has been
committed.” That means that the “government must prove beyond a reasonable doubt that the
accessory was aware that the offender had engaged in conduct that satisfies the essential elements
of the primary federal offense,” but not necessarily that the defendant knew that such conduct was
in fact a federal crime. United States v. Graves, 143 F.3d 1185, 1186 (9th Cir. 1998). In United
States v. Gerhard, 615 F.3d 7, 24 & n.7 (1st Cir. 2010), the First Circuit imposed a lesser standard
where the principals had already been convicted of the federal offense, finding it sufficient that the
defendants had knowledge of the conviction and distinguishing cases like Graves, where the
defendant rendered assistance prior to conviction, as “entirely different.”


                                                                                                    89
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 90 of 296




4.18.152(1)            Bankruptcy Fraud, Concealment, 18 U.S.C. § 152(1)
                                                                                       [Updated: 6/14/02]



[Defendant] is charged with bankruptcy fraud through concealment. It is against federal law to
commit bankruptcy fraud through concealment. For you to find [defendant] guilty of this offense,
you must be convinced that the government has proven each of the following things beyond a
reasonable doubt:

       First, that a proceeding in bankruptcy existed;

       Second, that [defendant] concealed [property description] from [e.g., bankruptcy trustee;
       creditors; United States Trustee];

       Third, that [defendant] did so knowingly and fraudulently; and

       Fourth, that the [property description] belonged to [the debtor’s estate].

“Conceal” means to hide, withhold information about, or prevent disclosure or recognition of
something.

A “debtor” is the person concerning whom a bankruptcy case is filed.

A “debtor’s estate” is created by the filing of a bankruptcy petition.

“Property of the debtor’s estate” consists of (1) all property owned by the debtor at the time the
bankruptcy petition is filed, (2) all proceeds or profits from such property, and (3) any property
that the estate thereafter acquires.

A “creditor” is a person or company that has a claim or a right to payment from the debtor that
arose at the time, or before, the bankruptcy court issued its order for relief concerning the debtor.

A “bankruptcy trustee” is an individual who is appointed to oversee bankruptcy cases.

The “United States Trustee” is an individual appointed by, and who acts under the general
supervision of, the Attorney General of the United States who oversees cases and bankruptcy
trustees.

A defendant acted “fraudulently” if he or she acted willfully and with the intent to deceive or cheat.
Thus, if a defendant acted in good faith, he or she cannot be guilty of the crime. The burden to
prove intent, as with all other elements of the crime, rests with the government.

“Willfully” means voluntarily and intentionally and with the specific intention to do something
the law forbids, or with the specific intention to fail to do something the law requires, that is to say
with bad purpose, either to disobey or disregard the law.


                                                                                                      90
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 91 of 296




A defendant acted “knowingly” if he or she was conscious and aware of his or her actions, realized
what he or she was doing or what was happening around him or her, acted voluntarily and
intentionally, and did not act because of ignorance, mistake or accident.


                                             Comment

(1)    The government need not prove that a substantial amount of estate property was concealed,
although a de minimis value “may be probative evidence of the absence of an intent to defraud.”
United States v. Grant, 971 F.2d 799, 809 & n.19 (1st Cir. 1992).

(2)     The First Circuit approved defining “knowingly” and “fraudulently” in the bankruptcy
fraud context “through direct reference to the voluntariness, as well as the general and specific
intent animating [the defendant’s] conduct.” United States v. Shadduck, 112 F.3d 523, 527 (1st
Cir. 1997).

(3)     Concerning “property of the estate,” “[t]he determination whether a debtor held a legal,
equitable, or possessory interest in property at the commencement of the case requires the fact-
finder to evaluate all relevant direct and circumstantial evidence relating to the property and to the
intent of the debtor.” Grant, 971 F.2d at 806.

(4)    Concerning fraudulent intent, replacement of removed property may be probative of
fraudulent intent, but not dispositive. Grant, 971 F.2d at 808.

(5)    According to United States v. Cardall, 885 F.2d 656, 678 (10th Cir. 1989), it is not always
necessary to use the words “legal or equitable interest” in describing the debtor’s estate.




                                                                                                   91
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 92 of 296




4.18.152(2),(3)        Bankruptcy Fraud, False Oath/Account and False Declaration,
                       18 U.S.C. § 152(2), 152(3)
                                                                                       [Updated: 9/20/12]



[Defendant] is charged with bankruptcy fraud by making a false oath/account [false declaration].
It is against federal law to commit bankruptcy fraud by making a false oath/account [false
declaration]. For you to find [defendant] guilty of this offense, you must be convinced that the
government has proven each of the following things beyond a reasonable doubt:

       First, that a proceeding in bankruptcy existed;

       Second, that [defendant] made a statement or series of statements under oath [declaration
       or statement under penalty of perjury] in relation to the bankruptcy proceeding. You must
       be unanimous on which statement or series of statements [declaration] it is;

       Third, that the statement or series of statements [declaration] concerned a material fact;

       Fourth, that the statement or series of statements [declaration] was false; and

       Fifth, that [defendant] made the statement or series of statements knowingly and
       fraudulently.

As long as the statement or series of statements [declaration] is literally true, there can be no
conviction.

[A “declaration” is a statement or narration of facts.]

A “material” fact is one that has a natural tendency to influence or be capable of influencing the
decision of the decisionmaker to whom it was addressed.

A defendant acted “fraudulently” if he or she acted willfully and with intent to deceive or cheat.
Thus, if a defendant acted in good faith, he or she cannot be guilty of the crime. The burden to
prove intent, as with all other elements of the crime, rests with the government.

“Willfully” means voluntarily and intentionally and with the specific intention to do something
the law forbids, or with the specific intention to fail to do something the law requires, that is to say
with bad purpose, either to disobey or disregard the law.

A defendant acted “knowingly” if he or she was conscious and aware of his or her actions, realized
what he or she was doing or what was happening around him or her, acted voluntarily and
intentionally, and did not act because of ignorance, mistake or accident.




                                                                                                      92
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 93 of 296




                                             Comment

(1)     The instruction can also be restated as four elements: “To support a conviction for making
a false oath in bankruptcy under 18 U.S.C. § 152(2) the prosecution is required to establish (1) the
existence of bankruptcy proceedings; (2) that a false statement was made in the proceedings under
penalty of perjury; (3) as to a material fact; and (4) that the statement was knowingly and
fraudulently made.” United States v. Cutter, 313 F.3d 1, 4 n.4 (1st Cir. 2002); accord United States
v. Marston, 694 F.3d 131, 133 (1st Cir. 2012).

(2)     The First Circuit approved defining “knowingly” and “fraudulently” in the bankruptcy
fraud context “through direct reference to the voluntariness, as well as the general and specific
intent animating [the defendant’s] conduct.” United States v. Shadduck, 112 F.3d 523, 527 (1st
Cir. 1997). Defining “knowingly and fraudulently” in terms of intent to deceive is supported by
United States v. Gellene, 182 F.3d 578, 586-87 (7th Cir. 1999).

(3)     When materiality is an element of the offense, it is for the jury. See United States v.
Gaudin, 515 U.S. 506, 522-23 (1995) (holding that it was error for the trial judge to refuse to
submit the question of materiality to the jury in a case in which the respondent had been convicted
of making material false statements in a matter within the jurisdiction of a federal agency, in
violation of 18 U.S.C. § 1001). Material misrepresentations include not only those that relate to
the assets of the bankruptcy estate, but any that relate to “some significant aspect of the bankruptcy
case or proceeding in which it was given.” Gellene, 182 F.3d at 588 (quoting 1 Collier on
Bankruptcy ¶ 7.02[2][a][iv], at 7-46 to 7-47 (Lawrence P. King ed., 15th ed. rev. 1999)).

(4)     Other circuits have held that omissions of material facts can be false statements. United
States v. Sobin, 56 F.3d 1423, 1428 (D.C. Cir. 1995); United States v. Ellis, 50 F.3d 419, 423-25
(7th Cir. 1995); United States v. Lindholm, 24 F.3d 1078, 1083-85 (9th Cir. 1994). The First
Circuit recently held, in Marston, 694 F.3d at 135-37, that failure to disclose aliases on a
bankruptcy petition was sufficient to support a false oath conviction.

(5)     Literal truth is a complete defense to a false oath claim. Bronston v. United States, 409
U.S. 352, 362 (1973) (criminal perjury statute); United States v. Moynagh, 566 F.2d 799, 804 (1st
Cir. 1977) (dismissing charge for false statement where omission was warranted by facts and
truthful), abrogated on other grounds by United States v. Nieves-Burgos, 62 F.3d 431, 436-37 (1st
Cir. 1995).




                                                                                                   93
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 94 of 296




4.18.152(4)            Bankruptcy Fraud, False Claim, 18 U.S.C. § 152(4)
                                                                                       [Updated: 6/14/02]



[Defendant] is charged with bankruptcy fraud by making a false claim. It is against federal law to
commit bankruptcy fraud by making a false claim. For you to find [defendant] guilty of this
offense, you must be convinced that the government has proven each of the following things
beyond a reasonable doubt:

       First, that a proceeding in bankruptcy existed;

       Second, that [defendant] presented or caused to be presented, or used or caused to be used,
       a claim for proof against the bankruptcy estate;

       Third, that the claim as presented or used was false; and

       Fourth, that [defendant] did so knowingly and fraudulently.

A “bankruptcy estate” is created by the filing of a bankruptcy petition. It includes all property in
which the debtor had an interest on the date of the commencement of the bankruptcy.

A claim for proof is sometimes also called a “proof of claim.” It is a written statement setting
forth a creditor’s claim against the estate of a debtor. A proof of claim is “presented” or “used” if
it appears in a debtor’s bankruptcy schedules, unless it is listed as disputed, contingent or
unliquidated.

A defendant acted “fraudulently” if he or she acted willfully and with the intent to deceive or cheat.
Thus, if a defendant acted in good faith, he or she cannot be guilty of the crime. The burden to
prove intent, as with all other elements of the crime, rests with the government.

“Willfully” means voluntarily and intentionally and with the specific intention to do something
the law forbids, or with the specific intention to fail to do something the law requires, that is to say
with bad purpose, either to disobey or disregard the law.

A defendant acted “knowingly” if he or she was conscious and aware of his or her actions, realized
what he or she was doing or what was happening around him or her, acted voluntarily and
intentionally, and did not act because of ignorance, mistake or accident.


                                              Comment

The First Circuit approved defining “knowingly” and “fraudulently” in the bankruptcy fraud
context “through direct reference to the voluntariness, as well as the general and specific intent
animating [the defendant’s] conduct.” United States v. Shadduck, 112 F.3d 523, 527 (1st Cir.
1997).


                                                                                                      94
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 95 of 296




4.18.152(5)            Bankruptcy Fraud, Receipt with Intent to Defraud,
                       18 U.S.C. § 152(5)
                                                                                       [Updated: 6/14/02]



[Defendant] is charged with bankruptcy fraud by receiving property from a bankruptcy debtor with
intent to defeat the provisions of bankruptcy law. It is against federal law to commit bankruptcy
fraud in this manner. For you to find [defendant] guilty of this offense, you must be convinced
that the government has proven each of the following things beyond a reasonable doubt:

       First, that a proceeding in bankruptcy existed;

       Second, that [defendant] received a material amount of [property] after the bankruptcy case
       was filed;

       Third, that [defendant] received the property from the debtor;

       Fourth, that [defendant] received such property knowingly and fraudulently; and

       Fifth, that [defendant] intended to defeat the provisions of bankruptcy law.

Bankruptcy law provisions are designed to promote efficient bankruptcy administration and a fair
distribution of a debtor’s assets to creditors. This is accomplished by allowing the trustee to make
a neutral and informed assessment of the status and value of the debtor’s property interests, of
whatever sort. For the purposes of this case, bankruptcy law provisions are defeated when a person
without the trustee’s approval acts in a manner that diminishes the debtor’s assets and thus
interferes with their fair distribution.

“Material amount” means a significant—not an incidental—amount.

A defendant acted “fraudulently” if he or she acted willfully and with the intent to deceive or cheat.
Thus, if a defendant acted in good faith, he or she cannot be guilty of the crime. The burden to
prove intent, as with all other elements of the crime, rests with the government.

“Willfully” means voluntarily and intentionally and with the specific intention to do something
the law forbids, or with the specific intention to fail to do something the law requires, that is to say
with bad purpose, either to disobey or disregard the law.

A defendant acted “knowingly” if he or she was conscious and aware of his or her actions, realized
what he or she was doing or what was happening around him or her, acted voluntarily and
intentionally, and did not act because of ignorance, mistake or accident.




                                                                                                      95
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 96 of 296




                                           Comment

(1)    Unlike the other section 152 subsections, this one contains an express materiality
requirement.

(2)     The First Circuit approved defining “knowingly” and “fraudulently” in the bankruptcy
fraud context “through direct reference to the voluntariness, as well as the general and specific
intent animating [the defendant’s] conduct.” United States v. Shadduck, 112 F.3d 523, 527 (1st
Cir. 1997).




                                                                                              96
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 97 of 296




4.18.152(6)            Bankruptcy Fraud, Bribery and Extortion,
                       18 U.S.C. § 152(6)
                                                                                       [Updated: 6/14/02]



[Defendant] is charged with bankruptcy fraud by [giving; offering; receiving; attempting to obtain]
any [money; property; remuneration; compensation; reward; advantage; promise] for [acting;
forbearing from acting] in a proceeding in bankruptcy. It is against federal law to commit
bankruptcy fraud in this manner. For you to find [defendant] guilty of this offense, you must be
convinced that the government has proven each of the following things beyond a reasonable doubt:

       First, that a proceeding in bankruptcy existed;

       Second, that [defendant] [gave; offered; received; attempted to obtain] [to; from] [specify
       other person] any [money; property; remuneration; compensation; reward; advantage;
       promise] after the bankruptcy case was filed;

       Third, that [defendant] did this to get [specify other person] to [take; forbear from taking]
       some action in the bankruptcy proceeding; and

       Fourth, that [defendant] did so knowingly and fraudulently.

A defendant acted “fraudulently” if he or she acted willfully and with the intent to deceive or cheat.
Thus, if a defendant acted in good faith, he or she cannot be guilty of the crime. The burden to
prove intent, as with all other elements of the crime, rests with the government.

“Willfully” means voluntarily and intentionally and with the specific intention to do something
the law forbids, or with the specific intention to fail to do something the law requires, that is to say
with bad purpose, either to disobey or disregard the law.

A defendant acted “knowingly” if he or she was conscious and aware of his or her actions, realized
what he or she was doing or what was happening around him or her, acted voluntarily and
intentionally, and did not act because of ignorance, mistake or accident.

To “forbear” means to refrain from enforcing a right, obligation, or debt.


                                              Comment

(1)     The First Circuit approved defining “knowingly” and “fraudulently” in the bankruptcy
fraud context “through direct reference to the voluntariness, as well as the general and specific
intent animating [the defendant’s] conduct.” United States v. Shadduck, 112 F.3d 523, 527 (1st
Cir. 1997).

(2)   The definition of “forbear” is from Black’s Law Dictionary 656 (9th ed. 2009). The
bankruptcy code does not define the term.

                                                                                                      97
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 98 of 296




4.18.152(7)            Bankruptcy Fraud, Transfer of Property in Personal
                       Capacity or as Agent or Officer, 18 U.S.C. § 152(7)
                                                                                       [Updated: 6/14/02]



[Defendant] is charged with bankruptcy fraud by transferring or concealing [his/her] [property; the
property of [specify third person or corporation] for whom [he/she] was acting as an agent or
officer] [in contemplation of bankruptcy; with intent to defeat the provisions of the bankruptcy
law]. It is against federal law to commit bankruptcy fraud in this manner. For you to find
[defendant] guilty of this offense, you must be convinced that the government has proven each of
the following things beyond a reasonable doubt:

       First, that [defendant] transferred or concealed [funds; property] in [his/her] personal
       capacity; as an officer or agent of [specify third party or corporation]];

       Second, that the [funds; property] belonged to [defendant; a third person; a corporation for
       whom [defendant] was an agent or officer];

       Third, that [defendant] did so knowingly and fraudulently; and

       Fourth, that [defendant] did so [in contemplation of bankruptcy; with the intent to defeat
       the provisions of bankruptcy law].

[“In contemplation of bankruptcy” means in expectation of, or planning for, the future probability
of a bankruptcy proceeding.]

[Bankruptcy law provisions are designed to promote efficient bankruptcy administration and a fair
distribution of a debtor’s assets to creditors. This is accomplished by allowing the trustee to make
a neutral and informed assessment of the status and value of the debtor’s property interests, of
whatever sort. For the purposes of this case, bankruptcy law provisions are defeated when a person
without the trustee’s approval acts in a manner that diminishes the debtor’s assets and thus
interferes with their fair distribution.]

“Transfer” means move property from one place to another or change the title of property so that
someone else owns it.

“Conceal” means to hide, withhold information about, or prevent disclosure or recognition of
something.

A defendant acted “fraudulently” if he or she acted willfully and with the intent to deceive or cheat.
Thus, if a defendant acted in good faith, he or she cannot be guilty of the crime. The burden to
prove intent, as with all other elements of the crime, rests with the government.

“Willfully” means voluntarily and intentionally and with the specific intention to do something
the law forbids, or with the specific intention to fail to do something the law requires, that is to say
with bad purpose, either to disobey or disregard the law.

                                                                                                      98
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 99 of 296




A defendant acted “knowingly” if he or she was conscious and aware of his or her actions, realized
what he or she was doing or what was happening around him or her, acted voluntarily and
intentionally, and did not act because of ignorance, mistake or accident.


                                           Comment

The First Circuit approved defining “knowingly” and “fraudulently” in the bankruptcy fraud
context “through direct reference to the voluntariness, as well as the general and specific intent
animating [the defendant’s] conduct.” United States v. Shadduck, 112 F.3d 523, 527 (1st Cir.
1997).




                                                                                               99
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 100 of 296




4.18.152(8)            Bankruptcy Fraud, False Entries, 18 U.S.C. § 152(8)
                                                                                       [Updated: 6/14/02]



[Defendant] is charged with bankruptcy fraud by knowingly and fraudulently concealing,
destroying, mutilating, falsifying or making false entries in recorded information relating to the
property and financial affairs of a debtor [after the bankruptcy case was filed; in contemplation of
bankruptcy]. It is against federal law to commit bankruptcy fraud in this manner. For you to find
[defendant] guilty of this offense, you must be convinced that the government has proven each of
the following things beyond a reasonable doubt:

       First, that [a proceeding in bankruptcy existed; a bankruptcy proceeding was
       contemplated];

       Second, that [defendant] concealed or falsified or made false entries in recorded
       information as charged;

       Third, that the recorded information related to the property or financial affairs of a debtor;
       and

       Fourth, that [defendant] did so knowingly and fraudulently.

“In contemplation of bankruptcy” means in expectation of, or planning for, the future probability
of a bankruptcy proceeding.

“Recorded information” includes books, documents, records and papers.

“Conceal” means to hide, withhold information about, or prevent disclosure or recognition of
something.

A defendant acted “fraudulently” if he or she acted willfully and with the intent to deceive or cheat.
Thus, if a defendant acted in good faith, he or she cannot be guilty of the crime. The burden to
prove intent, as with all other elements of the crime, rests with the government.

“Willfully” means voluntarily and intentionally and with the specific intention to do something
the law forbids, or with the specific intention to fail to do something the law requires, that is to say
with bad purpose, either to disobey or disregard the law.

A defendant acted “knowingly” if he or she was conscious and aware of his or her actions, realized
what he or she was doing or what was happening around him or her, acted voluntarily and
intentionally, and did not act because of ignorance, mistake or accident.




                                                                                                     100
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 101 of 296




                                           Comment

The First Circuit approved defining “knowingly” and “fraudulently” in the bankruptcy fraud
context “through direct reference to the voluntariness, as well as the general and specific intent
animating [the defendant’s] conduct.” United States v. Shadduck, 112 F.3d 523, 527 (1st Cir.
1997).




                                                                                              101
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 102 of 296




4.18.152(9)            Bankruptcy Fraud, Withholding Recorded Information,
                       18 U.S.C. § 152(9)
                                                                                       [Updated: 6/14/02]



[Defendant] is charged with bankruptcy fraud by knowingly and fraudulently withholding from
the bankruptcy trustee, after the bankruptcy was filed, recorded information relating to the property
and financial affairs of a debtor.

Where a bankruptcy trustee has been appointed, a debtor must (1) cooperate with the trustee to
enable the trustee to perform the trustee’s duties and (2) surrender to the trustee all property of the
estate and any recorded information, including books, documents, records and papers relating to
property of the estate.

It is against federal law to commit bankruptcy fraud by knowingly and fraudulently withholding
from the bankruptcy trustee, after the bankruptcy was filed, recorded information relating to the
property and financial affairs of a debtor. For you to find [defendant] guilty of this offense, you
must be convinced that the government has proven each of the following things beyond a
reasonable doubt:

       First, that a proceeding in bankruptcy existed;

       Second, that the trustee was entitled to possession of the recorded information;

       Third, that [defendant] withheld from the trustee the recorded information after the
       bankruptcy was filed;

       Fourth, that the recorded information related to the property or financial affairs of a debtor;
       and

       Fifth, that [defendant] did so knowingly and fraudulently.

A “bankruptcy trustee” is an individual who is appointed to oversee bankruptcy cases.

“Recorded information” includes books, documents, records and papers.

A defendant acted “fraudulently” if he or she acted willfully and with the intent to deceive or cheat.
Thus, if a defendant acted in good faith, he or she cannot be guilty of the crime. The burden to
prove intent, as with all other elements of the crime, rests with the government.

“Willfully” means voluntarily and intentionally and with the specific intention to do something
the law forbids, or with the specific intention to fail to do something the law requires, that is to say
with bad purpose, either to disobey or disregard the law.

A defendant acted “knowingly” if he or she was conscious and aware of his or her actions, realized
what he or she was doing or what was happening around him or her, acted voluntarily and
intentionally, and did not act because of ignorance, mistake or accident.
                                                                                                     102
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 103 of 296




                                           Comment

The First Circuit approved defining “knowingly” and “fraudulently” in the bankruptcy fraud
context “through direct reference to the voluntariness, as well as the general and specific intent
animating [the defendant’s] conduct.” United States v. Shadduck, 112 F.3d 523, 527 (1st Cir.
1997).




                                                                                              103
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 104 of 296




4.18.157               Bankruptcy Fraud, Scheme or Artifice to Defraud,
                       18 U.S.C. § 157
                                                                                      [New: 10/24/18]



[Defendant] is charged with violating the federal statute making bankruptcy fraud illegal. For you
to find [defendant] guilty of this offense, you must be convinced that the government has proven
each of the following things beyond a reasonable doubt:

       First, that [defendant] devised or intended to devise the scheme or plan to defraud described
       in the indictment;

       Second, that [defendant] acted with the intent to defraud;

       Third, that [defendant] [filed a petition in] [filed a document in] [made a material false or
       fraudulent representation, claim, or promise concerning or in relation to] a Title 11
       bankruptcy proceeding for the purpose of [executing] [attempting to execute] [concealing]
       [attempting to conceal] the scheme or plan to defraud.

It does not matter whether the document, representation, claim, or promise was itself false or
deceptive so long as the bankruptcy proceeding was used as part of the scheme or plan to defraud.

A scheme includes any plan, pattern or course of action. It is not necessary that the government
prove all of the details alleged in the indictment concerning the precise nature and purpose of the
scheme or that the alleged scheme actually succeeded in defrauding anyone. But the government
must prove beyond a reasonable doubt that the scheme was substantially as charged in the
indictment.

The term “defraud” means to deceive another in order to obtain money or property.

To act with “intent to defraud” means to act [knowingly and] with intent to deceive or cheat
someone.


                                             Comment

(1)     Unlike the bankruptcy crimes described in 18 U.S.C. § 152, bankruptcy fraud under section
157 concerns a fraudulent scheme outside the bankruptcy which uses the bankruptcy as a means
of executing or concealing the fraud or artifice. United States v. Valdés-Ayala, 900 F.3d 20, 31
(1st Cir. 2018) (bankruptcy fraud requires a specific intent to defraud an identifiable victim or
group of victims of the identified fraudulent scheme).

(2)    This statute is modeled after the mail fraud statute and requires a specific intent to defraud
or deceive.



                                                                                                 104
         Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 105 of 296




4.18.228(a)(1), (3)     Willful Failure to Pay Child Support,
                        18 U.S.C. § 228(a)(1), (3)
                                                                                      [Updated: 10/5/12]



[Defendant] is charged with willful failure to pay child support. It is against federal law for a
person willfully to fail to pay child support for a child who lives in another state if that obligation
remains unpaid for longer than two years or the amount owed is greater than $10,000. For you to
find [defendant] guilty of this crime, the government must prove each of the following things
beyond a reasonable doubt:

         First, that a state court ordered [defendant] to pay for the support and maintenance of a
child;

         Second, that [defendant] knew of his support obligation;

         Third, that [defendant] willfully failed to pay the support obligation;

      Fourth, that during the times charged in the Indictment, the child for whom [defendant]
owed support lived in a different state than [defendant] and [defendant] knew that [he/she] did;
and

       Fifth, that either the support obligation remained unpaid for longer than two years or the
amount owed is greater than $10,000. On this fifth element, the government is not required to
prove both assertions. But it must persuade all of you as to at least one of them.

With respect to the underlying state court order, the government is not required to prove why the
state court determined that [defendant] was obligated to pay, how the court calculated the amount
of support ordered, or that the order was fair, only that there was an order that [defendant] provide
child support and maintenance.

The government must prove beyond a reasonable doubt that [defendant] knew of the state court
order to pay child support, but it does not have to prove that he knew that he was violating federal
law.

To prove that [defendant] acted “willfully,” the government must prove that the state court ordered
[him/her] to pay child support, that [he/she] knew of the order, and that [he/she] voluntarily and
intentionally failed to comply. To prove willfulness, the government also must prove either that
[defendant] possessed sufficient funds, after accounting for the basic necessities of life, that
[he/she] could have used to pay the child support obligation, but that [he/she] knowingly and
intentionally refused to do so; or that [defendant] knowingly and intentionally avoided having
sufficient funds to pay the child support obligation―as for example, by intentionally failing to
maintain gainful employment.

The government is not required to prove that [defendant] had the ability to pay the entire amount
of the child support obligation. Rather, it need prove only that at the time payment was due,
[defendant] possessed sufficient funds to enable [him/her] to meet any part of the obligation, even
                                                                                                    105
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 106 of 296




if [he/she] was unable to pay the full amount. If, on the other hand, [defendant] was unable to pay
any of the past due child support obligations through no fault of [his/her] own during the entire
period in question, [his/her] failure to pay cannot be either voluntary or intentional and thus cannot
be “willful.”

The government does not need to prove that [defendant] traveled from one state to another to avoid
paying the support obligation.


                                             Comment

(1)    If the obligation has been outstanding for two years or less, but more than one year; or if
the amount owed is $10,000 or less but greater than $5,000, it is a petty offense the first time it is
committed. 18 U.S.C. § 228(c)(1).

(2)     In addition to a court order of support, § 228 includes in the definition of “support
obligation” an order of “an administrative process pursuant to the law of a State or of an Indian
tribe.” 18 U.S.C. § 228(f)(3).

(3)      Title 18 U.S.C. § 228, the Deadbeat Parents Punishment Act (formerly the Child Support
Recovery Act), prohibits any “willful” failure to pay legal child support obligations. The First
Circuit has stated tha “legislative history provides guidance” on the meaning of “willful” and that
it shows that the language “willfully fails to pay” comes from the federal criminal tax statutes and
has the same meaning. United States v. Smith, 278 F.3d 33, 37, 38 (1st Cir. 2002). In this
connection, the First Circuit also quoted the following language: “the Government must establish,
beyond a reasonable doubt, that at the time payment was due the taxpayer possessed sufficient
funds to enable him to meet his obligation or that the lack of sufficient funds on such date was
created by (or was the result of) a voluntary and intentional act without justification in view of all
of the financial circumstances of the taxpayer.” Id. at 37. The pattern instruction uses that
principle, modified for the child support instruction. See United States v. Ballek, 170 F.3d 871,
873 (9th Cir. 1999) (“willful” failure to pay means either (i) “having the money and refusing to
use it for child support”; or (ii) “not having the money because one has failed to avail oneself of
the available means of obtaining it”―i.e., the obligor has refused to seek and accept gainful
employment “or take other lawful steps to obtain the necessary funds”). Failure to borrow the
money probably should not be considered, although in Smith the court found no plain error in the
district court’s instruction that “[o]ne way they can prove it is that [the defendant] had access to
resources beyond the basic necessities of life, disposable income, beyond the basic necessities of
life, which he could have marshaled and used to pay the child support, and knowing he had those
resources and that they were available to him, he willfully failed to do it,” Smith, 278 F.3d at 39,
because in the context of the case it did not amount to an instruction that the jury “could find
willful failure to pay in the event [the defendant] did not borrow money.” Id. at 40.

(4)    Other circuits have said that willfulness “requires proof of an intentional violation of a
known legal duty, and thus describes a specific intent crime.” United States v. Harrison, 188 F.3d
985, 986 (8th Cir. 1999) (quoting legislative history); United States v. Williams, 121 F.3d 615,
620-21 (11th Cir. 1997) (same); Cheek v. United States, 498 U.S. 192, 201 (1991) (tax case)

                                                                                                  106
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 107 of 296




(“Willfulness, as construed by our prior decisions in criminal tax cases, requires the Government
to prove that the law imposed a duty on the defendant, that the defendant knew of this duty, and
that he voluntarily and intentionally violated that duty.”).

(5)     In Smith, 278 F.3d at 36-38, the First Circuit held that the good faith defense in criminal
tax cases did not support an instruction that the defendant should be acquitted if he subjectively
and in good faith believed that he did not have the ability to pay the child support obligation. If
good faith were to be a defense, the court said, it would have to be good faith belief as to the
invalidity or inapplicability of the support order, but the defendant did not argue that proposition
and the court did not decide it. Id. at 38. More recently, in United States v. Mitrano, 658 F.3d
117, 120-21 (1st Cir. 2011), the First Circuit rejected a “good faith” defense where the jury
reasonably could find that the defendant willfully blinded himself to his legal duty to pay child
support after several courts upheld the support order.

(6)     In United States v. Fields, 500 F.3d 1327, 1332 (11th Cir. 2007), the court held that the
“willful” element requires the government to prove that the defendant knew that the child resided
in another state.

(7)     The government must prove, as an element of a past due support obligation, “the existence
of a state judicial or administrative order creating the requisite support obligation . . . . But, the
government need not go beyond that, to prove beyond a reasonable doubt the facts necessarily
found as predicates for the support order.” United States v. Johnson, 114 F.3d 476, 482 (4th Cir.
1997) (district court did not err in holding that the government was not required to prove paternity
as an essential element of the offense in order to convict); United States v. Brand, 163 F.3d 1268,
1275-76 (11th Cir. 1998). But cf. United States v. Kramer, 225 F.3d 847, 857-58 (7th Cir. 2000)
(defendant charged with criminal offense of willful failure to pay past due child support obligation
was entitled to defend by challenging underlying state support obligation on ground that it was
imposed by court lacking personal jurisdiction over defendant); United States v. Lewis, 936 F.
Supp. 1093, 1101-06 (D.R.I. 1996) (allowing relitigation of the merits of the underlying state court
order where defendant challenged its validity by alleging that he received no notice of the state
court proceedings that resulted in the support order, that he was not the biological father of the
child and that he was not present when the state court decided the amount of support he would
pay).

(8)     According to the statute, “[t]he existence of a support obligation that was in effect for the
time period charged in the indictment or information creates a rebuttable presumption that the
obligor has the ability to pay the support obligation for that time period.” 18 U.S.C. § 228(b). The
pattern instruction does not contain the presumption because a number of courts have found the
provision unconstitutional, albeit severable from the statute. United States v. Pillor, 387 F. Supp.
2d 1053, 1056-57 (N.D.Cal. 2005) (finding that the mandatory rebuttable presumption violated the
Fifth Amendment's Due Process Clause, which requires proof beyond a reasonable doubt of every
element of the crime, because it shifts the burden of persuasion to the defendant to disprove
willfulness); United States v. Morrow, 368 F. Supp. 2d 863, 865-66 (C.D. Ill. 2005) (same); United
States v. Grigsby, 85 F. Supp. 2d 100, 106 (D.R.I. 2000) (same); United States v. Edelkind, No.
05-60067, 2006 WL 1453035, at *4-5 (W.D. La. May 18, 2006) (same); United States v. Casey,
No. 05CR330, 2006 WL 277092, at *1 (D. Neb. Feb. 3, 2006) (same).

                                                                                                  107
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 108 of 296




(9)    The term “resides” means residence rather than domicile. United States v. Venturella, 391
F.3d 120, 124-33 (2d Cir. 2004); United States v. Namey, 364 F.3d 843, 844-47 (6th Cir. 2004).

(10) The government must prove that the defendant knew of the state court order to pay child
support, but it does not have to prove that the defendant knew that he/she was violating the law.
United States v. Bell, 598 F.3d 366, 370-71 (7th Cir. 2010), overruled on other grounds by United
States v. Vizcarra, 668 F.3d 516 (7th Cir. 2012).

(11) The First Circuit has found that the provisions of 18 U.S.C. § 228 are a constitutional
exercise of Congress’ authority under the Commerce Clause. United States v. Lewko, 269 F.3d
64, 66-68 (1st Cir. 2001) (declining to overturn United States v. Bongiorno, 106 F.3d 1027, 1030-
32 (1st Cir. 1997) (finding provisions of the Child Support Recovery Act constitutional).

(12) The First Circuit “reject[s a] reading of the statute” that could impose criminal liability
only “where the defendant is able to pay the entire amount of child support due but fails to do so.”
United States v. Carlson, 643 F.3d 993 (1st Cir. 2011).




                                                                                                108
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 109 of 296




4.18.371(1)            Conspiracy, 18 U.S.C. § 371; 21 U.S.C. § 846
                                                                                      [Updated: 5/9/18]



[Defendant] is accused of conspiring to commit a federal crime―specifically, the crime of [insert
crime]. It is against federal law to conspire with someone to commit this crime.

[Insert elements of underlying crime(s)]

For you to find [defendant] guilty of conspiracy, you must be convinced that the government has
proven each of the following things beyond a reasonable doubt:

       First, that the agreement specified in the indictment, and not some other agreement or
       agreements, existed between at least two people to [substantive crime]; and

       Second, that [defendant] willfully joined in that agreement; [and

       Third, that one of the conspirators committed an overt act during the period of the
       conspiracy in an effort to further the purpose of the conspiracy.]

A conspiracy is an agreement, spoken or unspoken. The conspiracy does not have to be a formal
agreement or plan in which everyone involved sat down together and worked out all the details.

But the government must prove beyond a reasonable doubt that those who were involved shared a
general understanding about the crime. Mere similarity of conduct among various people, or the
fact that they may have associated with each other or discussed common aims and interests does
not necessarily establish proof of the existence of a conspiracy, but you may consider such factors.

To act “willfully” means to act voluntarily and intelligently and with the specific intent that the
underlying crime be committed—that is to say, with bad purpose, either to disobey or disregard
the law—not to act by ignorance, accident or mistake. The government must prove two types of
intent beyond a reasonable doubt before [defendant] can be said to have willfully joined the
conspiracy: an intent to agree and an intent, whether reasonable or not, that the underlying crime
be committed. Mere presence at the scene of a crime is not alone enough, but you may consider it
among other factors. Intent may be inferred from the surrounding circumstances.

Proof that [defendant] willfully joined in the agreement must be based upon evidence of [his/her]
own words and/or actions. You need not find that [defendant] agreed specifically to or knew about
all the details of the crime, or knew every other co-conspirator or that [he/she] participated in each
act of the agreement or played a major role, but the government must prove beyond a reasonable
doubt that [he/she] knew the essential features and general aims of the venture. Even if
[defendant] was not part of the agreement at the very start, [he/she] can be found guilty of
conspiracy if the government proves that [he/she] willfully joined the agreement later. On the
other hand, a person who has no knowledge of a conspiracy, but simply happens to act in a way
that furthers some object or purpose of the conspiracy, does not thereby become a conspirator.


                                                                                                   109
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 110 of 296




[An overt act is any act knowingly committed by one or more of the conspirators in an effort to
accomplish some purpose of the conspiracy. Only one overt act has to be proven. The government
is not required to prove that [defendant] personally committed or knew about the overt act. It is
sufficient if one conspirator committed one overt act at some time during the period of the
conspiracy.]

The government does not have to prove that the conspiracy succeeded or was achieved. The crime
of conspiracy is complete upon the agreement to commit the underlying crime [and the
commission of one overt act].

[If you find that [defendant] is guilty of this conspiracy charge, you will also have to determine
whether the government has proven beyond a reasonable doubt that the conspiracy of which he
was a member involved [insert relevant quantity of controlled substance].


                                            Comment

(1)     This charge is based largely upon United States v. Rivera-Santiago, 872 F.2d 1073, 1079-
80 (1st Cir. 1989), as modified by United States v. Piper, 35 F.3d 611, 614-15 (1st Cir. 1994). See
also United States v. Boylan, 898 F.2d 230, 241-43 (1st Cir. 1990); Blumenthal v. United States,
332 U.S. 539, 557 (1947). The First Circuit approved the Pattern’s statement that proof of willful
joinder “must” be based upon evidence of the defendant’s own words and/or actions, United States
v. Richardson, 225 F.3d 46, 53 (1st Cir. 2000), but the Court has also made clear that the “words
and actions” portion of the Pattern is not strictly necessary in instructing a jury because “all the
law requires” is that “[t]he charge, taken as a whole, adequately convey[s] the idea that [the
defendant] must have personally and intentionally joined the agreement,” United States v.
Gonzalez, 570 F.3d 16, 24 (1st Cir. 2009). United States v. Paret-Ruiz, 567 F.3d 1, 5 (1st Cir.
2009), refers to an “agreement to act in concert,” quoting United States v. Cruz, 568 F.2d 781, 782
(1st Cir. 1978) (“The essence of the crime is the conspirators’ agreement to act in concert to
distribute narcotics.”). Moreover, “an instruction explicitly distinguishing negotiations from an
agreement . . . would have been proper,” but it is unnecessary if the instruction makes clear that
an agreement is necessary (as the Pattern language does). United States v. Guevara, 706 F.3d 38,
45 (1st Cir. 2013). In United States v. McDonough, 727 F.3d 143, 158-59 (1st Cir. 2013), the
court approved the language “silent understanding.”

(2)     Note that some substantive offenses contain their own conspiracy prohibitions. See, e.g.,
18 U.S.C. § 241 (civil rights conspiracy) (no overt act required, see United States v. Crochiere,
129 F.3d 233, 237-38 (1st Cir. 1997)); 18 U.S.C. § 1201(c) (kidnapping) (overt act required); 18
U.S.C. § 1951(a) (Hobbs Act) (no overt act required, see United States v. Palmer, 203 F.3d 55, 63
(1st Cir. 2000)); 18 U.S.C. § 1956(h) (money laundering) (no overt act required, see Whitfield v.
United States, 543 U.S. 209, 214 (2005)); 21 U.S.C. § 846 (controlled substances) (no overt act
required, see United States v. Shabani, 513 U.S. 10, 17 (1994)). For mail, wire, bank, health care,
or securities and commodities fraud under 18 U.S.C. § 1349, see Instruction 4.18.1349 comment.




                                                                                                110
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 111 of 296




(3)    Where an overt act is required, only one member of a conspiracy need commit an overt act,
and the overt act need not be illegal. See United States v. Flaherty, 668 F.2d 566, 580 n.4 (1st Cir.
1981).

(4)    The Government does not have to prove that the defendant intended to commit the
underlying offense himself or herself. United States v. Piper, 35 F.3d 611, 614-15 (1st Cir. 1994).
There must be proof, however, that a second conspirator with criminal intent existed. United States
v. Alzanki, 54 F.3d 994, 1003 (1st Cir. 1995).

(5)       “Whether there is a single conspiracy, multiple conspiracies, or no conspiracy at all is
ordinarily a factual matter for the jury to determine.” United States v. Mena-Robles, 4 F.3d 1026,
1033 (1st Cir. 1993) (citation omitted); United States v. Escobar-Figueroa, 454 F.3d 40, 48 (1st
Cir. 2006). A multiple conspiracy instruction should be provided if “‘on the evidence adduced at
trial, a reasonable jury could find more than one such illicit agreement, or could find an agreement
different from the one charged.’” United States v. Brandon, 17 F.3d 409, 449 (1st Cir. 1994)
(quoting Boylan, 898 F.2d at 243); United States v. Ramírez-Rivera, 800 F.3d 1, 45-46 (1st Cir.
2015). The First Circuit has said that “[t]here are three factors this court has found particularly
helpful in evaluating the evidence [of a single, as opposed to multiple, conspiracies]: ‘“(1) the
existence of a common goal, (2) interdependence among participants, and (3) overlap among the
participants,”’” United States v. Dellosantos, 649 F.3d 109, 111 (1st Cir. 2011). Two later cases
reformulated the second factor as “interdependence of various elements of the overall plan,”
United States v. Franco-Santiago, 681 F.3d 1, 8 (1st Cir. 2012); accord United States v. Rivera-
Donate, 682 F.3d 120, 129 (1st Cir. 2012). In the context of determining whether hearsay
guidelines for the exception for an out-of-court statement by a co-conspirator apply, the First
Circuit has said:

               To determine whether a set of criminal activities constitutes a single
               conspiracy, we generally look to three factors: (1) the existence of
               a common goal, (2) overlap among the activities’ participants, and
               (3) interdependence among the participants. None of these factors
               is conclusive standing alone; instead, “[w]e look to the totality of
               the evidence to see if it supports a finding of a single conspiracy.”
               A general scheme may exist “notwithstanding variations in
               personnel and their roles over time.”

United States v. Ciresi, 697 F.3d 19, 26 (1st Cir. 2012) (citations omitted). The First Circuit
elaborated on the three factors in United States v. Monserrate-Valentin, 729 F.3d 31, 43-44 (1st
Cir. 2013). It is not enough that some co-defendants had a common goal; the government must
show that the defendant in question shared the common goal; the interdependence and overlap go
to the overall conspiracy, not merely the acts of the defendant in question. Id.

       In United States v. Bedini, 861 F.3d 10, 17-18 (1st Cir. 2017), the First Circuit found the
following multiple-conspiracy instruction on the first element “substantively correct”:

               First: That the conspiracy specified in the indictment, and not some
               other agreement or agreements, existed at or about the time or times

                                                                                                 111
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 112 of 296




               specified in the indictment. It is not enough that the government
               simply prove that some type of conspiracy existed, even one
               involving some of the same alleged conspirators. The proof, rather,
               must persuade you that the conspiracy proved is in fact the one
               alleged in the indictment.

The following is language that the Fifth and Ninth Circuits have used for multiple-conspiracy
instructions:

               If you find that the conspiracy charged did not exist, then you must
               return a not guilty verdict, even though you find that some other
               conspiracy existed. If you find that a defendant was not a member
               of the conspiracy charged in the indictment, then you must find that
               defendant not guilty, even though that defendant may have been a
               member of some other conspiracy.

Fifth Circuit Instruction 2.21; see also Ninth Circuit Instruction 8.22. See United States v. Trainor,
477 F.3d 24, 35-35 n.20 (1st Cir. 2007), for a multiple conspiracy instruction that the First Circuit
applauded, albeit before the Dellosantos, Franco-Santiago, Rivera-Donate, and Ciresi cases cited
above.

(6)     The trial judge is placed in a difficult position when the government has charged a multiple-
object conspiracy, the evidence is problematic or non-existent as to whether the defendant on trial
shared in the knowledge of all the objects of the conspiracy as charged, but there may be proof of
a conspiracy with an object narrower than the multiple-object conspiracy charged. In United States
v. Morrow, 39 F.3d 1228, 1234 (1st Cir. 1994), the court said:

               the governing principle is this: at a minimum, a conspirator must
               have knowledge or foresight of the conspiracy’s multiplicity of
               objectives before that defendant is convicted of a multiple-crime
               conspiracy. Conviction for such a multiple-crime conspiracy
               remains possible even if the conspiracy is open-ended (e.g., a
               conspiracy to rob banks) and the specifics of the future crimes (e.g.,
               which banks) is undetermined or at least unknown to the defendant.
               But if a defendant agrees with others simply to commit a single
               crime (e.g., to rob one bank) and has no knowledge or foresight of
               the conspiracy’s broader scope, that defendant is a member only of
               the narrower, one-crime conspiracy.

That principle is reiterated in United States v. Franco-Santiago, 681 F.3d 1, 7-9 (1st Cir. 2012),
and United States v. Monserrate-Valentin, 729 F.3d 31, 43 (1st Cir. 2013). But the First Circuit
regularly has used variance analysis to review convictions where the evidence supports only a
conspiracy narrower than the factual allegations of the Indictment charge, and, if there is no
harmful prejudice from the variance, has allowed a guilty verdict to stand. Compare, e.g.,
Monserrate-Valentin; Franco-Santiago (conviction reversed, although based not on variance but
on statute of limitations); United States v. Mubayyid, 658 F.3d 35, 41 (1st Cir. 2011); with United

                                                                                                  112
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 113 of 296




States v. Glenn, 828 F.2d 855, 858-59 (1st Cir. 1987) (finding harmful prejudice as to one
defendant and not as to another defendant). Therefore, confronted with a Rule 29 motion at the
close of the government’s case, if the trial judge concludes that the evidence is not sufficient to
sustain the multiple-object conspiracy as charged, the trial judge must decide whether there is
sufficient evidence of a narrower conspiracy and, if so, whether the resulting variance between the
charge and the evidence is prejudicial. If the judge concludes that the variance is not prejudicial,
the question remains how to charge the jury concerning the object of the conspiracy. It would
seem that at the very least a multiple conspiracy instruction is in order, which is what the trial
judge delivered in Monserrate-Valentin. In a multiple-object conspiracy case, the Supreme Court
suggested going farther: “if the evidence is insufficient to support an alternative legal theory of
liability, it would generally be preferable for the court to give an instruction removing that theory
from the jury’s consideration.” Griffin v. United States, 502 U.S. 46, 60 (1991). But Griffin went
on to say that failing to do so was not reversible error where there was evidence to support
conviction as to one object of the conspiracy. Id. In cases where there is a very close question on
the sufficiency of the evidence for the multiple-object conspiracy charged, a trial judge may want
to consider an interrogatory for the jury. Id. at 61 (Blackmun, J., concurring). However, it is very
difficult to square the multiple-object conspiracy statements in Monserrate-Valentin, Franco-
Santiago, and Morrow with, for example, a case like United States v. Munoz-Franco, 487 F.3d 25,
46 (1st Cir. 2007), where the First Circuit approved a district court denial of a Rule 29 motion for
acquittal where the district court ruled that there was enough evidence with respect to one objective
of a conspiracy and did not review the evidence as to the other objectives and the First Circuit said
that it “agree[d] with the district court’s assessment” without conducting a variance analysis.
(Munoz-Franco cited Griffin as authority for its decision.) In sum, confident guidance on this
topic is not possible.

(7)      The definition of “willfully” comes from United States v. Monteiro, 871 F.2d 204, 208-09
(1st Cir. 1989). The court, however, is “not obligated to mention ‘willfulness’ as an independent
requirement,” as long as the charge otherwise adequately conveys that “‘the requisite intent’
needed for a conspiracy conviction is that ‘the defendant intended to join in the conspiracy and
intended the substantive offense to be committed.’” Gonzalez, 570 F.3d at 24; see also United
States v. Brown, 669 F.3d 10, 20 n.16 (1st Cir. 2012); United States v. Paz-Alvarez, 799 F.3d 12,
30 (1st Cir. 2015) (court noted that the jury instructions “might have been clearer if the court had
adopted” the dual intent language included in the pattern instruction). “[T]he Government must
establish that the defendant had knowledge of the crime charged. Showing that the defendant had
knowledge of generalized illegality is insufficient . . . .” United States v. Burgos, 703 F.3d 1, 10
(1st Cir. 2012) (citing United States v. Pérez-Meléndez, 599 F.3d 31, 43 (1st Cir. 2010)). In the
case of controlled substances, the government need not show that the defendant knew the specific
controlled substance being distributed. Id. at 8. For alternate definitions of “willfully,” see United
States v. Porter, 764 F.2d 1, 17 (1st Cir. 1985), and United States v. Drape, 668 F.2d 22, 26 (1st
Cir. 1982). Specific intent is preferred. United States v. Yefsky, 994 F.2d 885, 899 (1st Cir. 1993).
Willful blindness can be used to satisfy the element of knowledge of the conspiracy, but it will not
satisfy the requirement of intent to join the conspiracy. United States v. Lizardo, 445 F.3d 73, 85-
86 (1st Cir. 2006).

(8)   “A conspiracy does not automatically terminate simply because the Government,
unbeknownst to some of the conspirators, has ‘defeat[ed]’ the conspiracy’s ‘object.’” United

                                                                                                  113
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 114 of 296




States v. Jimenez Recio, 537 U.S. 270, 274 (2003). Impossibility is not a defense. United States
v. Giry, 818 F.2d 120, 126 (1st Cir. 1987).

(9)     Withdrawal is not a defense if the conspiratorial agreement has already been made. United
States v. Guevara, 706 F.3d 38, 45-46 (1st Cir. 2013); United States v. Rogers, 102 F.3d 641, 644
(1st Cir. 1996). But it may be a defense if the withdrawal takes the criminal conduct outside the
statute of limitations. Smith v. United States, 133 S. Ct. 714, 718 (2013). If so, it is an affirmative
defense to be proven by the defendant. Withdrawal is a “demanding defense requiring affirmative
evidence of an effort to defeat or disavow or confess. . . .” United States v. Belanger, 890 F.3d 13,
31 (1st Cir. 2018) (quoting United States v. Potter, 463 F.3d 9, 20 (1st Cir. 2006) (citation
omitted)). “Allocating to a defendant the burden of proving withdrawal does not violate the Due
Process Clause.” Smith, 133 S. Ct. at 719.

(10) There must be at least two conspirators. “[A] conspiracy conviction is not possible if the
defendant conspired only with government agents or informants.” United States v. Nelson-
Rodriguez, 319 F.3d 12, 39 (1st Cir. 2003) (describing the statement as “true” but “inapplicable”
in that case); accord Paret-Ruiz, 567 F.3d at 6; United States v. Rodríguez-Soler, 773 F.3d 289,
293 (1st Cir. 2014) (“conspiracy member need not know all his fellow coconspirators” (emphasis
original)). In a Mann Act case, “[t]here is an inherent policy judgment in the [statute] not to
prosecute women who do no more than consent to being transported across state lines for the
purpose of prostitution.” United States v. Footman, 215 F.3d 145, 151 (1st Cir. 2000). If that is
all there is, the woman is a victim, not a co-conspirator. “But that policy simply does not apply
when the women assume roles in running the business.” Id. “[T]he issue is whether she agreed to
further the conspiracy and took steps to do so, beyond her working as a prostitute herself and
crossing state lines.” Id.

(11) If the record supports it, the defendant is entitled to an instruction “that a buyer and seller
in a single drug transaction are not invariably part of a drug conspiracy. The classic example is a
single sale for personal use and without prearrangement.” United States v. Martinez-Medina, 279
F.3d 105, 120 (1st Cir. 2002) (citing United States v. Moran, 984 F.2d 1299, 1302-04 (1st Cir.
1993)). “[A] single drug sale, without more, does not establish a conspiracy. But . . . ‘[e]ven a
single sale for resale, embroidered with evidence suggesting a joint undertaking between buyer
and seller, could suffice.’” United States v. Gomes, 376 F.3d 42, 45 (1st Cir. 2004) (citations
omitted). “A buyer-seller instruction is appropriate only if the record, when viewed in the light
most favorable to the defendant’s theory of the case, reasonably supports the conclusion that the
defendant was a mere purchaser of drugs for personal use and not an active participant in the
conspiracy.” United States v. Mitchell, 596 F.3d 18, 24 (1st Cir. 2010) (citing United States v.
Rodriguez, 858 F.2d 809, 812 (1st Cir. 1988)).

(12) On a charge of a RICO conspiracy to murder thirteen named individuals, the trial judge
charged that “the government must show that the defendant . . . .conspired or agreed to murder at
least one of the 13 named individuals and that at the time he agreed to the murder . . . defendant
also had foresight or knowledge of the much broader scope of the conspiracy.” The First Circuit
declined to decide whether the jury must be unanimous on whom the defendant conspired to
murder. United States v. Marino, 277 F.3d 11, 32 (1st Cir. 2002). The First Circuit has also not
decided whether there must be unanimity on at least one overt act. The Second Circuit says that

                                                                                                   114
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 115 of 296




there is no such requirement and discusses cases from other circuits. United States v. Kozeny, 667
F.3d 122, 130-32 (2d Cir. 2011) (8th and 9th Circuits approved jury instruction that required
unanimous agreement in the overt act, but did not analyze the issue; 5th and 7th Circuits hold that
jury need not unanimously agree on the specific overt act).

(13) See Comment (2) to Instruction 4.21.841(a)(1)A concerning enhanced penalties for drug
quantity. “The quantity of drugs is not an element of conspiracy under § 846, nor is it an element
of the underlying controlled substances offense under § 841(a)(2).” United States v. González-
Vélez, 466 F.3d 27, 35 (1st Cir. 2006). “[T]he drug quantity that determines the maximum
sentence for a drug conspiracy charge under § 846 is the conspiracy-wide quantity. . . .” Id. at 35
n.8.

(14) For a § 371 conspiracy to assault a federal officer (§ 111), the conspirators need not know
that the victim was a federal officer. United States v. Feola, 420 U.S. 671, 684 (1975).

(15) The First Circuit has recognized in dicta that “[f]ederal law allows for the crime of aiding
and abetting a conspiracy.” Marino, 277 F.3d at 29-30 (observing that “[a]iding and abetting
liability is inherent in every federal substantive crime,” including conspiracy (citations omitted)).
See also United States v. Rodriguez, 609 Fed. Appx. 8 (1st Cir. 2015); United States v. Oreto, 37
F.3d 739, 751 (1st Cir. 1994) (“[M]ost if not all courts to consider the issue have held that a
defendant may be convicted of aiding and abetting a conspiracy.”) (affirming a trial court’s
instruction that a jury could find a pattern of racketeering activity if the defendants “committed or
aided and abetted the commission of at least two of the specified racketeering acts”). The First
Circuit has not enumerated the elements of aiding and abetting a conspiracy, but the Seventh
Circuit has stated that it will affirm such a conviction “if the evidence shows [the defendant] knew
of the . . . conspiracy, intended to further its success, and contributed at least one act of affirmative
assistance,” United States v. Irwin, 149 F.3d 565, 570 (7th Cir. 1998) (citations omitted). The
Ninth Circuit recognizes two separate theories of establishing aiding and abetting a conspiracy:
aiding and abetting an existing conspiracy and aiding and abetting the formation of a conspiracy.
See United States v. Portac, Inc., 869 F.2d 1288, 1293 (9th Cir. 1989).

(16) A less serious conspiracy can be a lesser included offense of a similar but greater
conspiracy. United States v. Boidi, 568 F.3d 24, 28-29 (1st Cir. 2009) (holding that conspiracy to
possess a controlled substance is a lesser included offense of conspiracy to possess with intent to
distribute). “[A] defendant is entitled to [a lesser included offense] instruction where (1) the lesser
offense is ‘included’ in the offense charged, (2) a contested fact separates the two offenses, and
(3) ‘the evidence would permit a jury rationally to find [the defendant] guilty of the lesser offense
and acquit him of the greater.’” Id. at 27 (citations omitted). If requested, an instruction should
be crafted accordingly. see Instruction 4.21.841(a)(1)(A) cmt.15.

(17) On “mere presence,” the First Circuit has said that the following instruction is “an entirely
accurate recitation of First Circuit case law that more than adequately explained the concept to the
jury”:
                Mere presence at the scene of a crime is not alone enough, but you
                may consider it among other factors. Intent may be inferred from
                the surrounding circumstances.

                                                                                                     115
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 116 of 296




              ....
              [M]ere presence at the scene of a crime, or merely knowing that a
              crime is being committed or is about to be committed, is not
              sufficient conduct to find the defendant committed that crime.
              However, the law recognizes a difference between mere presence
              and culpable presence in the context of drug trafficking activities.
              While mere presence is not sufficient to base criminal charges, a
              defendant’s presence at the point of a drug sale taken in light of
              attendant circumstances can constitute strong evidence of
              complicity. Thus[,] you must evaluate the circumstances of this case
              in order to determine the quality of the defendant’s presence at a
              location where drugs are found. This will assist you in determining
              whether the defendant was merely present or culpably present.

United States v. Verdugo, 617 F.3d 565, 579-80 & n.3 (1st Cir. 2010).




                                                                                     116
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 117 of 296




4.18.371(2)            Pinkerton Charge
                                                                                   [Updated: 10/5/12]



There is another method by which you may evaluate whether to find [defendant] guilty of the
substantive charge in the indictment.

If, in light of my instructions, you find beyond a reasonable doubt that [defendant] was guilty on
the conspiracy count (Count ___), then you may also, but you are not required to, find [him/her]
guilty of the substantive crime charged in Count ___, provided you find beyond a reasonable doubt
each of the following elements:

       First, that someone committed the substantive crime charged in Count ___;

       Second, that the person you find actually committed the substantive crime was a member
       of the conspiracy of which you found [defendant] was a member;

       Third, that this co-conspirator committed the substantive crime in furtherance of the
       conspiracy;

       Fourth, that [defendant] was a member of this conspiracy at the time the substantive crime
       was committed and had not withdrawn from it; and

       Fifth, that [defendant] could reasonably have foreseen that one or more of [his/her] co-
       conspirators might commit the substantive crime.

If you find all five of these elements to exist beyond a reasonable doubt, then you may find
[defendant] guilty of the substantive crime charged, even though [he/she] did not personally
participate in the acts constituting the crime or did not have actual knowledge of them.

If, however, you are not satisfied as to the existence of any one of these five elements, then you
may not find [defendant] guilty of the particular substantive crime unless the government proves
beyond a reasonable doubt that [defendant] personally committed that substantive crime, or aided
and abetted its commission.


                                            Comment

(1)     This instruction is adapted from Sand, et al., Instruction 19-13. The instruction implements
the rule laid down in Pinkerton v. United States, 328 U.S. 640 (1946). The instruction can be given
even though the indictment does not charge vicarious liability. See United States v. Vázquez-
Castro, 640 F.3d 19, 24 (1st Cir. 2012); United States v. Sanchez, 917 F.2d 607, 612 (1st Cir.
1990).

(2)     The model instruction omits the penultimate paragraph of Sand, et al., Instruction 19-13.
That paragraph attempts to explain the reason for the Pinkerton rule, namely that co-conspirators
act as agents of one another and therefore are liable for each other’s acts. The paragraph seems to
                                                                                                 117
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 118 of 296




fall into an area more appropriate for argument, preemptively addressing possible juror concerns
about the fairness of a rule of vicarious liability. Such an explanation may be fair ground for
closing argument, but it seems out of place in the court’s charge.
         If a court is inclined to include such a paragraph, it should consider rewording the Sand
charge, which reads, “all of the co-conspirators must bear criminal responsibility for the
commission of the substantive crimes.” The use of “must” seems inconsistent with the principle
that the jury can―but is not required to―hold a defendant vicariously liable on a Pinkerton theory.

(3)     The instruction requires that the substantive crime be committed while the defendant is a
member of the conspiracy. There is no vicarious liability for acts committed before one joins a
conspiracy, United States v. O’Campo, 973 F.2d 1015, 1021 (1st Cir. 1992) (explaining the
requirement of contemporaneous participation: “[a]n individual cannot . . . be held reasonably to
have ‘foreseen’ actions which occurred prior to his entrance in the conspiracy”), nor for acts
committed after a true withdrawal from the conspiracy. United States v. Rogers, 102 F.3d 641,
644 (1st Cir. 1996) (stating that withdrawal “may insulate [a defendant] from Pinkerton liability
for substantive crimes of others that occur after his withdrawal”); United States v. Munoz, 36 F.3d
1229, 1234 (1st Cir. 1994) (stating that the government’s burden included proving that co-
conspirators’ acts were committed “at a time when [the defendant] was still a member of the
conspiracy,” but affirming the conviction on the grounds that there was no evidence of affirmative
withdrawal).

(4)      The theory of Pinkerton liability must not be confused with aider and abettor liability. The
latter theory requires proof of a higher mental state, Vázquez-Castro, 640 F.3d at 24; United States
v. Collazo-Aponte, 216 F.3d 163, 196 (1st Cir. 2000), vacated on other grounds, 532 U.S. 1036
(2001); United States v. Shea, 150 F.3d 44, 50 (1st Cir. 1998), abrogated on other grounds by
United States v. Mojica-Baez, 229 F.3d 292 (1st Cir. 2000), but has a “broader application”: it can
apply to acts that are not necessarily done pursuant to an agreement between the perpetrator and
the defendant. Nye & Nissen v. United States, 336 U.S. 613, 620 (1949). Nevertheless, an
instruction can be given on both theories, even if Pinkerton liability is not mentioned in the
indictment, so long as the defendant has fair notice. Vázquez-Castro, 640 F.3d at 24-25.

(5)     Although the First Circuit has acknowledged the view in other circuits that the Pinkerton
charge should not be given in “marginal case[s]” because of the risk that the jury will draw the
inverse of the Pinkerton inference, i.e., the jury will hold the defendant vicariously liable for a
conspiracy merely because the government shows that others have committed numerous
substantive offenses, Sanchez, 917 F.2d at 612 n.4 (citing United States v. Sperling, 506 F.2d 1323,
1341-42 (2d Cir. 1974)), the First Circuit seems skeptical of the alleged risk. See United States v.
Wester, 90 F.3d 592, 597 (1st Cir. 1996) (rejecting a defendant’s argument that a Pinkerton
instruction was improper because when various substantive offenses are in issue and the
government concentrates its proof on the substantive offenses rather than the conspiracy, there is
undue risk that the jury will draw the inverse of the Pinkerton inference, stating “We agree neither
with the premise nor the conclusion” and that dealing with such a “complication” is “well within”
a jury’s ability); see also United States v. Newell, 658 F.3d 1, 19 (1st Cir. 2011). The First Circuit
does say that a Pinkerton instruction “should not be given as a matter of course.” Vázquez-Castro,
640 F.3d at 25 (quoting Sanchez, 917 F.2d at 612 n.4).


                                                                                                  118
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 119 of 296




(6)     United States v. Hansen, 434 F.3d 92, 104 (1st Cir. 2006), refers approvingly to an
instruction that includes “emphasis that the jury was obligated to find each element of Pinkerton
beyond a reasonable doubt.”




                                                                                             119
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 120 of 296




4.18.371(3)            Conspiracy to Defraud
                                                                                       [New: 5/21/16]



[Defendant] is accused of conspiring to defraud the United States by [e.g., impeding the Internal
Revenue Service from ascertaining, computing, assessing and collecting federal income taxes]. It
is a federal crime to conspire to defraud the United States.

For you to find [defendant] guilty of conspiracy, you must be convinced that the government has
proven each of the following things beyond a reasonable doubt:

       First, that the agreement specified in the Indictment, and not some other agreement or
       agreements, existed between at least two people to defraud the United States, or one of its
       agencies or departments, by dishonest means as charged in the Indictment.

       Second, that [defendant] willfully joined in that agreement; and

       Third, that one of the conspirators committed an overt act during the period of the
       conspiracy in an effort to further the purpose of the conspiracy.

The phrase “to defraud” includes cheating the government out of money or property and interfering
with or obstructing lawful government functions by deceit, craft, trickery, or means that are
dishonest. It is not necessary that the government actually suffer property or pecuniary loss.

A conspiracy is an agreement, spoken or unspoken. The conspiracy does not have to be a formal
agreement or plan in which everyone involved sat down together and worked out all the details.

But the government must prove beyond a reasonable doubt that those who were involved shared a
general understanding about the agreement to defraud the United States. Mere similarity of
conduct among various people, or the fact that they may have associated with each other or
discussed common aims and interests does not necessarily establish proof of the existence of a
conspiracy, but you may consider such factors.

To act “willfully” means to act voluntarily and intelligently and with the specific intent to defraud
the United States—that is to say, with bad purpose, either to disobey or to disregard the law—not
to act by ignorance, accident or mistake. The government must prove two types of intent beyond
a reasonable doubt before [defendant] can be said to have willfully joined the conspiracy: an intent
to agree and an intent, whether reasonable or not, to defraud the United States. Mere presence at
the scene of a crime is not alone enough, but you may consider it among other factors. Intent may
be inferred from the surrounding circumstances. The government does not have to prove that
[defendant] knew that [his/her] conduct was illegal.

Proof that [defendant] willfully joined in the agreement must be based upon evidence of [his/her]
own words and/or actions. You need not find that [defendant] agreed specifically to or knew about
all the details of the conspiracy to defraud the United States, or knew every other co-conspirator
or that [he/she] participated in each act of the agreement or played a major role, but the government
must prove beyond a reasonable doubt that [he/she] knew the essential features and general aims
                                                                                                 120
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 121 of 296




of the venture. Even if [defendant] was not part of the agreement at the very start, [he/she] can be
found guilty of conspiracy if the government proves that [he/she] willfully joined the agreement
later. On the other hand, a person who has no knowledge of a conspiracy, but simply happens to
act in a way that furthers some object or purpose of the conspiracy, does not thereby become a
conspirator.

An overt act is any act knowingly committed by one or more of the conspirators in an effort to
accomplish some purpose of the conspiracy. Only one overt act has to be proven. The government
is not required to prove that a [particular] defendant personally committed or knew about the overt
act. It is sufficient if one conspirator committed one overt act at some time during the period of
the conspiracy.

The government does not have to prove that the conspiracy succeeded or was achieved. The crime
of conspiracy is complete upon the agreement to defraud the United States and the commission of
one overt act.


                                            Comments

(1)    This type of conspiracy is sometimes known as a Klein conspiracy. United States v.
Goldberg, 105 F.3d 770, 773 (1st Cir. 1997), citing United States v. Klein, 247 F.2d 908 (2d Cir.
1957). “Such conspiracies to defraud are not limited to those aiming to deprive the government
of money or property, but include conspiracy to interfere with government functions.” Goldberg,
105 F.3d at 773. “[T]he fraud has to be a purpose or object of the conspiracy, and not merely a
foreseeable consequence of the conspiratorial scheme.” Id. (emphasis in original). A conspiracy
may have multiple purposes and the fraud need not be the primary purpose, but it must be “a”
purpose and not “merely a foreseeable effect of joint action taken for other reasons.” Id. at 774.
Unlike conspiracy charges under the mail and wire fraud statutes where the conspirators need not
know the victim’s identity, conspiracy to defraud requires a specific target―the United States
government or one of its agencies. United States v. Tum, 707 F.3d 68, 76-77 (1st Cir. 2013). A
conspiracy to defraud the IRS may present unique problems of “purpose” or “knowledge.”
Goldberg, 105 F.3d at 774.

(2)     The definition of “to defraud” comes from the Supreme Court decision in Hammerschmidt
v. United States, 265 U.S. 182, 188 (1924), construing the statutory language, “[i]f two or more
persons conspire . . . to defraud the United States in any manner or for any purpose, and one or
more of such parties do any act to effect the object of the conspiracy. . . .” See also United States
v. Morosco, 822 F.3d 1, 6 (1st Cir. 2016) (court upheld willfulness instruction and affirmed that
the defendant did not have to know his conduct constituted a crime).

(3)    United States v. Tarvers, 833 F.2d 1068, 1075 (1st Cir. 1987), states that a section 371
conspiracy to defraud “does not require that the means used to achieve the unlawful goal of the
conspiracy be unlawful.” There is also no need “to prove that the conspirators were aware of the
criminality of their objective.” United States v. Khalife, 106 F.3d 1300, 1303 (6th Cir. 1997)
(quoting United States v. Collins, 78 F.3d 1021, 1038 (6th Cir. 1996)).


                                                                                                 121
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 122 of 296




(4)      In United States v. Hurley, 957 F.2d 1, 4 (1st Cir. 1992), the First Circuit said that for a
conspiracy to defraud, “the government must furnish sufficient evidence of three essential
elements: an agreement, the unlawful objective of the agreement, and an overt act in furtherance
of the agreement.” The court did not speak to whether the “unlawful objective” must itself be a
separate crime. Id. However, several circuits have opined that “the impairment or obstruction of
a governmental function contemplated by section 371’s ban on conspiracies to defraud need not
involve the violation of a separate statute.” United States v. Rosengarten, 857 F.2d 76, 78 (2d Cir.
1988); accord Khalife, 106 F.3d at 1303 (“A conviction under § 371 . . . does not require that the
government prove a violation of a separate substantive statute.” (quoting United States v. Jackson,
33 F.3d 866, 870 (7th Cir. 1994))); United States v. Caldwell, 989 F.2d 1056, 1059 (9th Cir. 1993)
(“[n]either the conspiracy’s goal nor the means used to achieve it need to be independently
illegal.”).

(5)     United States v. Tarvers, 833 F.2d 1068 (1st Cir. 1987), suggests that in a section 371
conspiracy, where the defendant(s) attempted to launder money to conceal other criminal activity,
the government need not prove: (i) that taxes had not been paid; (ii) that the primary goal of the
conspiracy was to evade taxes; or (iii) that the conspirators understood the tax consequences of
their activities. Tarvers, 833 F.2d at 1075.

(6)     A willful blindness instruction cannot be used on the element of intent to agree; however,
it can be used on the element of knowledge of the object of the conspiracy. United States v.
Lizardo, 445 F.3d 73, 85-86 (1st Cir. 2006).

(7)     Consult also the comments to Instruction 4.18.371(1) for provisions of a conspiracy charge
that are common to both conspiracy to commit a crime and conspiracy to defraud the United States.

(8)    It is unnecessary to give a specific unanimity instruction on the means used to carry out the
fraudulent scheme. United States v. LaPlante, 714 F.3d 641, 647 (1st Cir. 2013).




                                                                                                 122
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 123 of 296




4.18.472               Possession of Counterfeit Currency,
                       18 U.S.C. § 472
                                                                                    [Updated: 2/5/14]



[Defendant] is charged with possessing [passing] counterfeit currency with the intent to defraud.
It is against federal law to possess [pass] counterfeit currency with the intent to defraud. For you
to find [defendant] guilty of this crime, you must be convinced that the government has proven
each of these things beyond a reasonable doubt:

       First, that the currency possessed [passed] was counterfeit;

       Second, that [defendant] intended to use the counterfeit currency to defraud; and

       Third, that [defendant] [knowingly] possessed [passed] the counterfeit currency.

Currency is counterfeit if it is calculated to deceive an honest, sensible and unsuspecting person
using the observation and care ordinarily used when dealing with a person supposed to be upright
and honest.

Counterfeit currency does not have to be an artistic triumph or so good an imitation as to baffle an
expert, or even be entirely complete.

Fraudulent intent may be inferred from surrounding circumstances or circumstantial evidence and
need not be proven directly.

The term “defraud” means to deceive another in order to obtain money or property.

The term “possess” means to exercise authority, dominion or control over something. The law
recognizes different kinds of possession.

[“Possession” includes both actual and constructive possession. A person who has direct physical
control of something on or around his or her person is then in actual possession of it. A person
who is not in actual possession, but who has both the power and the intention to exercise control
over something is in constructive possession of it. Whenever I use the term “possession” in these
instructions, I mean actual as well as constructive possession.]

[“Possession” [also] includes both sole possession and joint possession. If one person alone has
actual or constructive possession, possession is sole. If two or more persons share actual or
constructive possession, possession is joint. Whenever I have used the word “possession” in these
instructions, I mean joint as well as sole possession.]

[“Knowingly” means that the act was done voluntarily and intentionally and not because of
mistake or accident.]



                                                                                                 123
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 124 of 296




                                            Comment

(1)    This instruction is based on United States v. Mousli, 511 F.3d 7, 14-16 (1st Cir. 2007).

(2)     “[A] bogus document cannot be considered a counterfeit unless it possesses enough
verisimilitude to deceive an ordinary person. . . .” United States v. Gomes, 969 F.2d 1290, 1293
(1st Cir. 1992) (18 U.S.C. § 408(g)(3) “counterfeit social security card”).

(3)    Mousli, 511 F.3d at 16:
          The absence of one kind of evidence, a high degree of likeness, does not
          prevent proof by other means of intent to defraud. . . . [T]he jury could infer
          that [defendant] produced the bills because they were found in the vicinity of
          his printer and one of the bills was incomplete. The number and variety of
          bills also suggest that [defendant] was engaged in an ongoing effort to
          produce and refine fake currency with the intent of using it. All of these facts
          taken together were sufficient for a reasonable jury to infer that [defendant]
          had the intent to defraud.
For additional use of surrounding circumstances to demonstrate intent to defraud, see United States
v. Chodor, 479 F.2d 661, 662-63 (1st Cir. 1973) (18 U.S.C. § 472-74).

(4)     Strictly speaking, it is probably not necessary to add “knowingly” to the third element,
because the mens rea of the second element (intent to defraud) should encompass it. The statute
does not include the word, and Mousli does not include “knowingly” in its list of elements. 511
F.3d at 14. But there also seems no harm in including it, and it may avoid a jury question.

(5)    In United States v. Silva, 742 F.3d 1, 5 (1st Cir. 2014), the First Circuit approved the
following instruction by Judge McAuliffe on intent to defraud:
          Because it is impossible to know a person’s intentions or subjective beliefs,
          the government need not directly prove the defendant’s intent to defraud
          another person. Rather, it may prove his intent by circumstantial evidence.
          That is to say, you may infer the defendant’s intent from the surrounding facts
          and circumstances. So, for example, in determining whether the defendant
          had the requisite intent to defraud, you may consider things such as whether
          he possessed a substantial number and/or variety of counterfeit Federal
          Reserve Notes. You may also consider whether those counterfeit Federal
          Reserve Notes were of such a quality that they would be likely to be accepted
          in a transaction since the more closely counterfeit Notes resemble genuine
          currency, the more likely you might find that the defendant intended to use
          those Notes fraudulently to receive goods or services.
The court said that the instruction was “entirely accurate” and “accorded with the recognized legal
prerogative to incorporate available evidence into jury instructions so as to clarify the governing
legal standard for the jury.” Id. at 11.




                                                                                                  124
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 125 of 296




4.18.641               Theft of Government Money or Property,
                       18 U.S.C. § 641
                                                                                    [Updated: 7/24/12]



[Defendant] is charged with theft of government money [property]. For you to find [defendant]
guilty of this offense, you must be convinced that the government has proven each of these things
beyond a reasonable doubt:

       First, that the money [property] described in the indictment belonged to the United States
       [and that the property had an economic value at the time charged];

       Second, that the defendant knowingly and willfully stole or converted the money [property]
       to the defendant’s own use or the use of another person; and

       Third, that the defendant did so with the intent to deprive the United States of the use or
       benefit of the money [property].

It is not necessary for the United States to prove that the defendant knew that the government
owned the money [property] at the time of the wrongful taking.

To “steal” or “convert” means to take money [property] belonging to another with intent to deprive
the owner of its use or benefit either temporarily or permanently.

If you find the defendant guilty of this offense, you will also have to determine whether the
defendant stole more than $1,000 in total [property worth more than $1,000 in total].


                                             Comment

(1)     “[C]onviction under 18 U.S.C. § 641 requires proof that a property interest of the United
States was invaded,” United States v. Forcellati, 610 F.2d 25, 30 (1st Cir. 1979) (citation omitted),
by embezzlement, theft, purloinment, or knowing conversion, 18 U.S.C. § 641. A property interest
of the United States can be “any record, voucher, money, or thing of value . . . or any property
made or being made under contract for the United States.” 18 U.S.C. § 641. Federal grant money
or property remains a thing of value to the United States within the meaning of § 641,
notwithstanding prior transfer to a local administrator, if the federal government “exercises
supervision and control over the funds and their ultimate use.” United States v. McKay, 274 F.3d
755, 758 (2d Cir. 2001) (citation omitted). To prove “supervision and control,” the government
can show federal regulations governing the handling of the money or property. Id. A defendant
need not know that he or she stole property belonging to the government. United States v. Rehak,
589 F.3d 965, 974 (8th Cir. 2009) (government ownership is merely jurisdictional) (collecting
cases).

(2)    Value is an element of 18 U.S.C. § 641. See United States v. García-Pastrana, 584 F.3d
351, 369 (1st Cir. 2009); United States v. Ligon, 440 F.3d 1182, 1184 (9th Cir. 2006) (“Regardless
of whether the government charges a felony or a misdemeanor . . . [it] must prove that the property
                                                                                                  125
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 126 of 296




stolen had ‘value.’” (citation omitted)). “Value” is specifically defined in the statute to include
“face, par, or market value, or cost price, either wholesale or retail, whichever is greater.” 18
U.S.C. § 641. Theft of $1,000 or less, or of property with a value of $1,000 or less, in the
aggregate, combining amounts from all the counts for which a defendant is convicted, makes the
crime a misdemeanor. Id.

(3)    “The statute . . . does not require a showing that the United States was prejudiced. It
merely requires the government to show that a ‘thing of value of the United States’ has been
knowingly received, concealed or retained by the accused with improper intent. . . .” United States
v. Torres Santiago, 729 F.2d 38, 40 (1st Cir. 1984); see also United States v. Herrera-Martinez,
525 F.3d 60, 64 (1st Cir. 2008) (government not required to prove loss).

(4)      According to Herrera-Martinez, 525 F.3d at 63-64, a requirement that the government
prove asportation (that the defendant carried property away) would improperly limit the statute to
theft of tangible property, and the statute plainly applies to intangible property such as information.
See 18 U.S.C. § 641 (“any record, voucher, money, or thing of value”); United States v. Howard,
30 F.3d 871, 876 (7th Cir. 1994) (“Intangible property may unquestionably belong to the
government.”).

(5)    United States v. Venti, 687 F.3d 501, 504-505 (1st Cir. 2012):

               The precise value of the property stolen is not a necessary element
               of 18 U.S.C. § 641. . . . The evidence need only show that the
               purloined item be a “thing of value.” 18 U.S.C. § 641 (prohibiting
               the theft of a “thing of value”); see United States v. Donato-Morales,
               382 F.3d 42, 49 (1st Cir. 2004) (holding that the evidence at trial
               was sufficient for the jury to conclude that the defendant intended to
               steal a “thing of value” even without direct evidence that the
               defendant knew the item’s specific value); United States v. Torres
               Santiago, 729 F.3d 38, 40 (1st Cir. 1984) (holding that § 641
               “merely requires the government to show that a thing of value of the
               United States has been knowingly received, concealed, or retained
               by the accused with the proper intent.”).




                                                                                                   126
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 127 of 296




4.18.656       Misapplication or Embezzlement of Bank Funds,
               18 U.S.C. § 656
                                                                                   [Updated: 12/5/03]



[Defendant] is charged with the illegal [misapplication] [embezzlement] of bank funds. It is
against federal law for a bank employee to [misapply] [embezzle] bank funds. For you to find
[defendant] guilty of this crime, you must be convinced that the government has proven each of
these things beyond a reasonable doubt:

       First, that [defendant] was an [officer; director; agent; employee] of [name of bank];

       Second, that [name of bank] was [bank’s relationship to federal jurisdiction];

       Third, that [defendant] [willfully misapplied][embezzled] bank funds exceeding $1,000.

[To prove that [defendant] willfully misapplied funds, the Government must prove two things:
that [defendant] wrongfully used the bank’s funds, and that [defendant] intended to injure or
defraud the bank. To “defraud” means to cause the bank, through consciously dishonest means,
to part with its funds.]

[To prove that [defendant] “embezzled” funds, the Government must prove three things: (1) that
initially [defendant] was entrusted with or otherwise lawfully possessed the bank’s funds; (2) that
[defendant] wrongfully took or used those funds; and (3) that [defendant] intended to injure or
defraud the bank. To “defraud” means to cause the bank, through consciously dishonest means,
to part with its funds.]


                                            Comment

(1)     “Courts have struggled to give precise definition to the crime of misapplication,
consistently noting that ‘the problem that has confronted and perplexed the courts is that there is
no statutory definition or common law heritage that gives content to the phrase “willfully
misapplies.”’ These uncertain origins have posed a challenge to courts attempting to distinguish
bad judgment from bad conduct that is illegal. Nevertheless, in Wester, we recently discussed the
two notions that underlie the crime of misapplication: one relating to conduct, i.e., wrongful use
of bank funds, the other focusing on an intent to injure or defraud a bank. The government cannot
prove its claim of misapplication without establishing both elements. The interrelationship
between these elements is subtle, given that ‘the same facts can easily be the basis for deeming the
conduct to be wrongful and the intent fraudulent.’” United States v. Blasini-Lluberas, 169 F.3d
57, 62-63 (1st Cir. 1999) (quoting United States v. Wester, 90 F.3d 592, 595 (1st Cir. 1996))
(footnotes omitted). The reference to intent to injure the bank now seems questionable in light of
the definition of defraud under 18 U.S.C. § 1344 in United States v. Kenrick, 221 F.3d 19, 26-29
(1st Cir. 2000) (en banc).

(2)    In Moore v. United States, 160 U.S. 268, 269 (1895), the United States Supreme Court
defined “embezzlement” as “the fraudulent appropriation of property by a person to whom such
                                                                                                 127
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 128 of 296




property has been intrusted, or into whose hands it has lawfully come.”                 What makes
embezzlement different from larceny is “the fact that the original taking of the property was lawful,
or with the consent of the owner . . . .” Id. at 269-70. Although the statute does not mention intent
to injure or defraud, intent has traditionally been recognized as an element of embezzlement. E.g.,
United States v. Scheper, 520 F.2d 1355, 1357 (4th Cir. 1975).

(3)    If $1,000 or less is taken, the crime is a misdemeanor. 18 U.S.C. § 656.




                                                                                                 128
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 129 of 296




4.18.751               Escape from Custody, 18 U.S.C. § 751
                                                                                      [Updated: 10/5/12]


[Defendant] is accused of [escaping; attempting to escape] from [facility] while [he/she] was in
federal custody. It is against federal law to [attempt to] escape from federal custody. For you to
find [defendant] guilty of this crime, you must be convinced that the government has proven each
of these things beyond a reasonable doubt:

       First, that on [date], [defendant] was in federal custody at [facility];

       Second, that [he/she] was in custody because [he/she] had been [e.g., arrested for a felony
       charge; arrested for a misdemeanor charge; convicted of a crime];

       Third, that [he/she] [left; attempted to leave] [facility] without permission; and

       Fourth, that [he/she] knew that [he/she] did not have permission to leave.

                                             Comment

(1)     The nature of the custody must be proven specifically, since the statute provides for dual
penalties: escape is a felony if custody was by reason of any conviction or a felony arrest, but only
a misdemeanor if custody was by reason of a misdemeanor arrest or for extradition or expulsion.
United States v. Vanover, 888 F.2d 1117, 1121 (6th Cir. 1989); United States v. Green, 797 F.2d
855, 858 n.4 (10th Cir. 1986), abrogated on other grounds by United States v Cotton, 535 U.S. 625
(2002); United States v. Edrington, 726 F.2d 1029, 1031 (5th Cir. 1984); United States v.
Richardson, 687 F.2d 952, 958 (7th Cir. 1982); see also United States v. Bailey, 444 U.S. 394, 407
(1980) (stating in dictum that prosecution must prove nature of custody to convict under section
751(a)). The determination of whether an offense underlying an arrest is a felony or misdemeanor
is a question of law for the court, but the determination that the defendant was being held by reason
of conviction or arrest for a particular crime is a question of fact for the jury. Richardson, 687
F.2d at 958.

(2)     Custody need not involve physical restraint; the failure to comply with an order that
restrains the defendant’s freedom may be an escape. Bailey, 444 U.S. at 413 (holding that failure
to return to custody is an “escape” in violation of section 751); United States v. Puzzanghera, 820
F.2d 25, 26 n.1 (1st Cir. 1987); see also 18 U.S.C. § 4082(a) (“The willful failure of a prisoner to
remain within the extended limits of his confinement, or to return within the time
prescribed . . . shall be deemed an escape [under 18 U.S.C. §§ 751-57].”).

(3)    The defense of necessity or duress may be an issue. On this matter, see Bailey, 444 U.S.
at 409-13.

(4)     In United States v. Rosa-Ortiz, 348 F.3d 33, 34-35 (1st Cir. 2003), the First Circuit clarified
that § 751(a) does not apply to a defendant in custody solely under a material witness warrant;
pursuant to the text of § 751(a), the defendant must have been in custody “by virtue of an arrest on
a charge of felony, or conviction of any offense.”
                                                                                                    129
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 130 of 296




4.18.752               Assisting Escape, 18 U.S.C. § 752
                                                                                    [Updated: 6/14/02]



[Defendant] is accused of aiding or assisting [prisoner]’s escape from [facility] while [he/she] was
in federal custody. It is against federal law to aid or assist someone else in [escaping; attempting
to escape] from federal custody. For you to find [defendant] guilty of this crime, you must be
convinced that the government has proven each of these things beyond a reasonable doubt:

       First, that on [date], [prisoner] was in federal custody at [facility];

       Second, that [prisoner] was in custody because [he/she] had been [e.g., arrested for a felony
       charge; convicted of a crime];

       Third, that [prisoner] [left; attempted to leave] [facility] without permission;

       Fourth, that [prisoner] knew that [he/she] did not have permission to leave; and

       Fifth, that [defendant] knew that [prisoner] was [escaping; attempting to escape] and
       intentionally helped [him/her] to do so.


                                             Comment

(1)    See generally Notes to Instruction 4.18.751 for Escape from Custody, 18 U.S.C. § 751.

(2)    Section 752 also makes it an offense to instigate an escape. If the facts so warrant, the
word “instigate” should be added or substituted for “aid or assist” with appropriate grammatical
changes.

(3)     The crime of aiding or assisting an escape cannot occur after the escapee reaches temporary
safety or a point beyond immediate active pursuit. United States v. DeStefano, 59 F.3d 1, 4-5 &
n.6 (1st Cir. 1995). At that point, any further assistance can at most constitute harboring or
concealing under 18 U.S.C. § 1072. Id. at 4.

(4)    The government need not prove that the defendant was aware of the federal status of the
escaped prisoner. United States v. Aragon, 983 F.2d 1306, 1310 (4th Cir. 1993); United States v.
Hobson, 519 F.2d 765, 769-70 (9th Cir. 1975); cf. United States v. Feola, 420 U.S. 671, 685 (1975)
(“The concept of criminal intent does not extend so far as to require that the actor understand not
only the nature of his act but also its consequence for the choice of a judicial forum.”).




                                                                                                  130
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 131 of 296




4.18.875               Interstate Communications—Threats, 18 U.S.C. § 875(c)
                                                                                       [Updated: 6/1/15]



[Defendant] is accused of transmitting a threat in interstate or foreign commerce. It is against
federal law to send [transmit] [make] any communication in interstate or foreign commerce that
contains any threat to [kidnap] [injure] a person.

For you to find [defendant] guilty of this crime, you must be convinced that the government has
proven each of these things beyond a reasonable doubt:

       First, that the communication was sent in interstate commerce;

       Second, that [defendant] intended to send [transmit] [make] the communication; and

       Third, that [defendant] had the purpose of issuing a threat to [kidnap] [injure] a person or
       the knowledge that the communication would be viewed as such a threat.

It is not necessary that the statement be made face to face. It is also not necessary to prove that
[defendant] actually intended to carry out the threat.

                                             Comment

(1)      This instruction is based on Elonis v. United States, ___ U.S. ___, 135 S. Ct. 2001 (2015),
which makes clear that the defendant must transmit “a communication for the purpose of issuing
a threat, or with knowledge that the communication will be viewed as a threat.” Id. at *11. The
Supreme Court in Elonis rejected the lower court’s instruction which assessed whether a “true
threat” was made from the standpoint of whether a “reasonable person would foresee that the
statement would be interpreted by those to whom the maker communicates the statement as a
serious expression of intention to inflict bodily injury or take the life of an individual.” Id. at *6.
The Court did not decide whether a finding of recklessness would be sufficient.

Because under Elonis the defendant’s subjective intent is clearly required as an element, cases
such as United States v. Walker, 665 F.3d 212, 226 (1st Cir. 2011); United States v. Nishnianidze,
342 F.3d 6, 14-15 (1st Cir. 2003), and United States v. Whiffen, 121 F.3d 18, 20 (1st Cir. 1997),
requiring only objective evidence of the threat, are no longer controlling. Those cases followed
United States v. Fulmer, 108 F.3d 1486 (1st Cir. 1997), a case arising under 18 U.S.C. § 115, for
its definition of a “true threat.” Although the objective standard for assessing whether a
communication is a threat is no longer viable, some of the language from these cases may continue
to be good law on other issues. United States v. Clemens, 738 F.3d 1, 8 (1st Cir. 2013), confirmed
a statement in United States v. Fulmer, 108 F.3d at 1492, that “ambiguous language does not
prevent a statement from being a threat.” Walker also said that the test “is not whether a
communication contains a threat to the addressee.” Walker, 665 F.3d 212, 226 (1st Cir. 2011).
Instead, the threat may be to someone other than the addressee. Id.



                                                                                                    131
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 132 of 296




(2)     If the defendant is charged pursuant to 18 U.S.C. § 875(b), the government must prove an
additional element: “that the threat was transmitted with the specific intent to extort money or a
thing of value.” To act with intent to “extort” means to act with the intent to obtain something of
value from someone else, with that person's consent, but induced by the wrongful use of actual or
threatened force, violence, or fear. United States v. Anderson, 14 F. App’x 33, 36 (2d Cir. 2001);
United States v. Cohen, 738 F.2d 287, 289 (8th Cir. 1984). The term “thing of value” is used in
everyday meaning and is not limited to money or tangible things with an identifiable price. United
States v. Fagan, 821 F.2d 1002, 1015 n.9 (5th Cir. 1987), cert. denied, 484 U.S. 1005 (1988). It is
not necessary to prove that the defendant actually succeeded in obtaining the money or other thing
of value.




                                                                                               132
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 133 of 296




4.18.922(a)            False Statement in Connection With Acquisition of a Firearm,
                       18 U.S.C. § 922(a)(6)
                                                                                   [Updated: 6/16/14]



[Defendant] is charged with making a false statement in connection with trying to buy a
[firearm/ammunition], specifically [insert alleged false statement]. It is against federal law to
knowingly make a false statement in connection with trying to buy a [firearm/ammunition]. For
you to find [defendant] guilty of this crime, you must be convinced that the government has proven
each of these things beyond a reasonable doubt:

       First, that [defendant] knowingly made a false statement as charged in the Indictment;

       Second, that at the time [he/she] made the statement, [defendant] was trying to buy a
       [firearm/ammunition] from a [licensed dealer/licensed importer/licensed manufacturer/
       licensed collector]; and

       Third, that the statement was intended to, or likely to, deceive the licensed dealer/licensed
       importer/licensed manufacturer/licensed collector] about a fact material to the lawfulness
       of the sale.

The government does not have to prove that [defendant] knew that he/she was violating the law.

A statement is “false” if it is untrue when made.

A false statement is made “knowingly” if the person making it knows that it is false, or
demonstrates a reckless disregard for the truth and has a conscious purpose to avoid learning the
truth, and is not acting merely by ignorance, accident or mistake.

A fact is “material” if it has a natural tendency to influence or to be capable of influencing the
decision of the [licensed dealer/licensed importer/licensed manufacturer/licensed collector] as to
whether it is lawful to sell the [firearm/ammunition] to the buyer, regardless of whether the
[licensed dealer/licensed importer/licensed manufacturer/licensed collector] actually relies upon
the statement.

Intent or knowledge may not ordinarily be proven directly because there is no way of directly
scrutinizing the workings of the human mind. In determining what [defendant] knew or intended
at a particular time, you may consider any statements made or acts done or omitted by [defendant]
and all other facts and circumstances received in evidence that may aid in your determination of
[defendant]’s knowledge or intent. You may infer, but you certainly are not required to infer, that
a person intends the natural and probable consequences of acts knowingly done or knowingly
omitted. It is entirely up to you, however, to decide what facts are proven by the evidence received
during this trial.




                                                                                                 133
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 134 of 296




                                             Comment

(1)    United States v. Currier, 621 F.2d 7, 10 (1st Cir. 1980), stated that section 922(a)(6) “does
not require a showing that appellant ‘knowingly’ violated the law; it simply requires proof that
appellant ‘knowingly’ made a false statement.” (citation omitted). United States v. Edgerton, 510
F.3d 54, 57 (1st Cir. 2007), stated that section 922(a)(6) “requires proof that the defendant
knowingly made a false or fictitious statement. This requirement, however, does not presuppose
deceptive intent or even knowledge that one’s conduct is unlawful.”
(2)     The definition of “knowingly” is different from the customary definition of “knowingly”
in Pattern 2.14 for other types of offenses. It comes from United States v. Wright, 537 F.2d 1144,
1145 (1st Cir. 1976), a case arising under 18 U.S.C. § 922(a)(6). United States v. Santiago-
Fraticelli, 730 F.2d 828, 831 (1st Cir. 1984), emphasized that section 922(a)(6)’s scope is “not
limited to situations in which an accused knew he was lying.” “[W]hen a person recklessly fails
to ascertain the meaning of the questions contained in Form 4473, and simply answers the
questions without regard to whether the answers are truthful,” he is acting “knowingly” for
purposes of this section. Id. Other circuits have upheld similar definitions of “knowingly” in
922(a)(6) cases, see United States v. Sarantos, 455 F.2d 877, 882 (2d Cir. 1972); United States v.
Hester, 880 F.2d 799, 803 n.4 (4th Cir. 1989); United States v. Thomas, 484 F.2d 909, 912-914
(6th Cir. 1973). Although this instruction is closely akin to a “willful blindness” instruction (see
Pattern Instruction 2.16), the wording is distinct, and in United States v. Whitney, the First Circuit
held that there is no need to give an additional willful blindness instruction. 524 F.3d 134, 138-39
(1st Cir. 2008).
(3)    Section 922 does not require proof that the transaction was in interstate commerce. The
requirement of a transaction with a licensed dealer is sufficient. Those dealers’ general
involvement with interstate commerce is ample to justify federal regulation of even intrastate sales.
United States v. Crandall, 453 F.2d 1216, 1217 (1st Cir. 1972).
(4)     The definition of “material” is modified from United States v. Arcadipane, 41 F.3d 1, 7
(1st Cir. 1994), abrogated in part by United States v. Gaudin, 515 U.S. 506 (1995). Arcadipane
also held that “[m]ateriality in a ‘false statement’ case is a question of law to be determined by the
court.” Arcadipane, 41 F.3d at 7 (interpreting 18 U.S.C. § 1001). A few months later, evaluating
the same statutory provision, the Supreme Court held that materiality is a question for the jury.
Gaudin, 515 U.S. at 522-23. The pattern reflects this change. Arcadipane’s definition of
“material” is still good law.
(5)     If necessary, a definition of “firearm” can be taken from the statute, 18 U.S.C. § 921(a)(3).
In the case of a silencer, the First Circuit has held that there must be either a commercial device
designed to be used as a silencer for a firearm, or, in the case of a device not so designed, a purpose
to use it as a silencer for a firearm. United States v. Crooker, 608 F.3d 94, 99 (1st Cir. 2010)
(reviewing conviction for silencer for air rifle).
(6)    In Abramski v. United States, ___ U.S. ___, 134 S. Ct. 2259 (2014), the Supreme Court
held that a person who buys a gun on someone else’s behalf while falsely claiming that it is for
himself has committed the crime whether or not the true buyer could have purchased the gun on
his own.



                                                                                                   134
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 135 of 296




4.18.922(g)           Possession of a Firearm or Ammunition in or Affecting Commerce
                      by a Convicted Felon, 18 U.S.C. § 922(g)(1), (4)
                                                                                  [Updated: 6/21/19]



[Defendant] is charged with possessing [a firearm; ammunition] in or affecting commerce after
having been convicted of a crime punishable by imprisonment for more than one year [after having
been committed to a mental institution]. It is against federal law for a convicted felon [a person
who has previously been committed to a mental institution] to possess [a firearm; ammunition]
that was connected with interstate [or foreign] commerce. For you to find [defendant] guilty of
this crime, you must be satisfied that the government has proven each of the following things
beyond a reasonable doubt:

       First, that [defendant] has been and knows that he/she has been convicted in any court of
       [at least one] crime punishable by imprisonment for a term exceeding one year. I instruct
       you that the crime of [_______] is such a crime. [Alternative: The parties have stipulated
       that [defendant] was convicted and knew he/she was convicted of a crime which is
       punishable by imprisonment for a term exceeding one year. You are to take that fact as
       proven.]

       OR, that [defendant was previously involuntarily committed to a mental institution and that
       he/she knew that he/she was so committed.

       Second, that [defendant knowingly possessed the [firearm; ammunition] described in the
       indictment. [The term “firearm” means any weapon which will or is designed or may
       readily be converted to expel a projectile by the action of an explosive. The term “firearm”
       also includes the frame or receiver of any such weapon.] The word “knowingly” means
       that the act was done voluntarily and intentionally, not because of mistake or accident.

       Third, that the [firearm; ammunition], at any time after it was manufactured, moved from
       one state to another [or from a foreign country into the United States]. The travel need not
       have been connected to the charge in the indictment, need not have been in furtherance of
       any unlawful activity and need not have occurred while [defendant] possessed the [firearm;
       ammunition].

The government does not have to prove that [defendant] knew that his/her conduct was illegal.

[An “involuntary commitment” occurs when a state judge, pursuant to an application for
involuntary admission to a mental hospital, authorizes a law enforcement officer to take a person
in to custody and transport him/her to a hospital.]

The term “possess” means to exercise authority, dominion or control over something. It is not
necessarily the same as legal ownership. The law recognizes different kinds of possession.

[Possession includes both actual and constructive possession. A person who has direct physical
control of something on or around his or her person is then in actual possession of it. A person
who is not in actual possession, but who has both the power and the intention to exercise control
                                                                                                135
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 136 of 296




over something is in constructive possession of it. A person must have actual knowledge of the
weapon in order to have constructive possession of it. Briefness of contact alone does not preclude
a finding of possession. Whenever I use the term “possession” in these instructions, I mean actual
as well as constructive possession.]

[Possession [also] includes both sole and joint possession. If one person alone has actual or
constructive possession, possession is sole. If two or more persons share actual or constructive
possession, possession is joint. Whenever I have used the word “possession” in these instructions,
I mean joint as well as sole possession.]


                                             Comment
(1)    The charge is based on United States v. Bartelho, 71 F.3d 436, 439 (1st Cir. 1995), and
Rehaif v. United States, 139 S. Ct. 2191 (2019) (the word “knowingly” found in 18 U.S.C. § 924(a)
applies to both the defendant’s conduct (i.e., his or her possession of the firearm) and to the
defendant’s status (i.e., the relevant category of prohibited person as spelled out in § 922(g)). In
Rehaif the Court expressed no view “about what precisely the Government must prove to establish
a defendant’s knowledge of status in respect to other § 922(g) provisions not at issue.” Id. at 2200.
(2)     The definition of “knowingly” as applied to the defendant’s conduct is based on United
States v. Tracy, 36 F.3d 187, 194-95 (1st Cir. 1994). Care must be taken, however, for some parts
of the firearms statute require proof of willfulness. See 18 U.S.C. § 924(a)(1)(D). Willfulness
requires proof that the defendant knew the conduct was unlawful. Bryan v. United States, 524
U.S. 184, 192 (1998). In United States v. Sabetta, 373 F.3d 75, 81-82 (1st Cir. 2004), the court
held that it is unnecessary to define the term “knowingly” because a lay jury can reasonably
understand it in a felon-in-possession case. “However, a person must have actual knowledge of
the weapon in order to have constructive possession of it.” United States v. Ridolfi, 768 F.3d 57,
62 (1st Cir. 2014). “Knowledge must be fairly inferrable from the circumstances . . . and mere
presence with or proximity to weapons, or association with another who possesses a weapon, is
not enough.” Id.
(3)     United States v. Rogers, 41 F.3d 25, 29 (1st Cir. 1994), discusses dominion, control,
possession and ownership. United States v. Booth, 111 F.3d 1, 2 (1st Cir. 1997), counsels against
defining constructive possession in terms of dominion and control “over the area in which the
object is located” and thereby limits United States v. Wight, 968 F.2d 1393, 1398 (1st Cir. 1992).
However, the jury may be told in appropriate circumstances that knowledge could be inferred from
control of the area. See Booth, 111 F.3d at 2. Ownership is not required, nor is duration of
possession. United States v. Scott, 564 F.3d 34, 39 (1st Cir. 2009).
(4)     Possession of multiple firearms and/or ammunition in one place at one time constitutes
only a single offense under 18 U.S.C. § 922(g). United States v. Verrecchia, 196 F.3d 294, 298
(1st Cir. 1999). In such a multiple weapons case, no instruction requiring jury unanimity on any
particular firearm is required. Id. at 298-301. If the “in one place at one time” condition is not
satisfied, there may be a unanimity requirement as to the identity of the weapon. Leahy, 473 F.3d
at 410 (not deciding the issue because it was not preserved). “[If] trial evidence showed that the
weapons were so located that a juror might reasonably believe quite different things about the
defendant’s knowing possession of different guns . . . [t]hen, the question how to construe and
apply the ‘one place at one time’ formula and whether a unanimity instruction ought to be given
                                                                                                 136
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 137 of 296




would need thoughtful consideration.” United States v. Widi, 684 F.3d 216, 223 (1st Cir. 2012).
Adding a sentence to the knowing possession instruction might then be advisable, such as “Your
finding of possession must be unanimous as to at least one specific firearm or item of ammunition.”
(5)     Because possession of multiple weapons is a single offense unless there are separate
possessions, the trial judge faced with multiple possession counts must decide whether to:
(1) require the government to elect or combine counts before trial; (2) allow multiple counts but
require a specific jury finding of separate possessions; or (3) allow multiple counts with no special
jury instruction, but make a post-verdict “correction” by not entering judgment of conviction on
any multiplicitous counts. Three circuits have made it clear that the jury, not the trial or appellate
judges, must find separate possession as a critical element of a multi-count weapons possession
conviction. United States v. Frankenberry, 696 F.2d 239, 245 (3d Cir. 1982); United States v.
Szalkiewicz, 944 F.2d 653, 654 (9th Cir. 1991); United States v. Valentine, 706 F.2d 282, 294
(10th Cir. 1983). See also United States v. Cunningham, 145 F.3d 1385, 1399 (D.C. Cir. 1998).
But see United States v. Walker, 380 F.3d 391, 394-95 (8th Cir. 2004) (holding that possession of
a firearm and ammunition are separate offenses even when simultaneous). The Eleventh Circuit
has held that it was not plain error for the trial judge to fail to give a separate possession instruction,
and upheld conviction on multiple counts because sufficient evidence of separate possession was
presented at trial, even though there was no jury finding to that effect. United States v. Bonavia,
927 F.2d 565, 569-71 (11th Cir. 1991). The Sixth Circuit in United States v. Throneburg, 921
F.2d 654, 657 (6th Cir. 1990), explained that the trial judge should exercise his or her discretion
to vacate any multiplicitous guilty verdicts, the government in its discretion can decide how many
counts to bring, and no jury instruction or finding is required as to separate possessions. A possible
instruction is as follows:
        If you have found the defendant guilty on Count I, you may not find [him/her] guilty
        on Count II unless you also find that the government has proven beyond a
        reasonable doubt that the firearm and ammunition were acquired at different times
        or that they were stored in different places.
(6)     United States v. Acosta, 67 F.3d 334, 340 (1st Cir. 1995), supports the broad definition of
“commerce.” See also United States v. Joost, 133 F.3d 125, 131 (1st Cir. 1998). In United States
v. Dixon, 787 F.3d 55, 60-61 (1st Cir. 2015), the First Circuit held that “[s]ection 922(g) requires
only that a defendant have possessed a firearm in a state other than the one in which it was
manufactured” (citing United States v. Corey, 207 F.3d 84, 88 (1st Cir. 2000)). In United States
v. Wilkerson, the First Circuit held that “the evidence that a firearm has traveled at some time in
interstate commerce is sufficient to establish a nexus between the firearm and interstate
commerce.” 411 F.3d 1, 10 (1st Cir. 2005); see also United States v. Weems, 322 F.3d 18, 25 (1st
Cir. 2003) (approving an instruction that the government must show that the firearm had
“previously traveled in interstate commerce or it previously [had] been transported across State
lines, even though it wasn’t in the Defendant’s possession at the time,” as a correct statement of
the law after Scarborough v. United States, 431 U.S. 563 (1977)). It is not necessary “that the
felon be the one who transported the firearm in interstate commerce.” Weems, 322 F.3d at 26.
(7)      The trial judge determines as a matter of law whether a previous conviction qualifies under
18 U.S.C. § 922(g)(1). Bartelho, 71 F.3d at 440. “Any court” “encompasses only domestic, not
foreign, convictions.” Small v. United States, 544 U.S. 385, 387 (2005). The fact of conviction,
however, is for the jury unless it is stipulated, and so too is any factual issue on the restoration of
civil rights. Bartelho, 71 F.3d at 440-41. It should be noted that, although the court in Bartelho
                                                                                                       137
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 138 of 296




found the approach of United States v. Flower, 29 F.3d 530 (10th Cir. 1994), persuasive, 71 F.3d
at 440, Flower seems to be in conflict with Bartelho to the extent that it treats a factual dispute
concerning restoration of civil rights as a preliminary matter to be resolved by the court prior to
admitting the conviction into evidence. See Flower, 29 F.2d at 535-36.
(8)     An aiding and abetting charge under the statute requires the court to instruct the jury that
the aiding and abetting defendant must know the firearm possessor’s status as a convicted felon.
United States v. Ford, 821 F.3d 63, 74-75 (1st Cir. 2016).
(9)    The First Circuit has decided that a “justification” defense is available in a section 922
prosecution. United States v. Leahy, 473 F.3d 401, 403 (1st Cir. 2007).
(10) In United States v. Rehlander, 666 F.3d 45, 50-51 (1st Cir. 2012), and in light of District
of Columbia v. Heller, 554 U.S. 570 (2008), the First Circuit abandoned its earlier decision on the
treatment of temporary commitments to a mental institution in United States v. Chamberlain, 159
F.3d 656 (1st Cir. 1998). Rehlander continues to hold that “state nomenclature is not controlling,”
but holds that “temporary hospitalization attended only by the ex parte procedures of [34-B
M.R.S.A.] § 3863” does not satisfy the language “committed to a mental institution” in 18 U.S.C.
§ 922(g)(4). 666 F.3d at 49.
(11) The First Circuit has affirmed the refusal to give a “transitory possession as defense”
instruction, United States v. Teemer, 394 F.3d 59, 64-65 (1st Cir. 2005), thereby disagreeing with
United States v. Mason, 233 F.3d 619, 622-24 (D.C.Cir. 2000). It also “decline[s] to require that
the district court’s instruction include ‘innocent’ possession as a defense.” United States v. Holt,
464 F.3d 101, 107 (1st Cir. 2006), overruled on other grounds by United States v. Rehlander, 666
F.3d 45 (1st Cir. 2012) (overruling Holt on the issue of what constitutes a “commitment,” but
leaving intact the portion of Holt addressing the requested instructions on possession). However,
Holt left open the possibility that “extraordinary cases might arise where . . . .if the government
were foolish enough to prosecute, some caveat might indeed be needed.” 464 F.3d at 107.
(12) In United States v. Baird, 712 F.3d 623, 624 (1st Cir. 2013), a § 922(j) case (receipt or
possession of a stolen firearm), the First Circuit held that a defendant was entitled to an innocent
possession instruction. Although the First Circuit stated that its decision did not “represent an
endorsement of the precise instruction requested,” id. at 633, it also stated that it would “reverse a
district court’s decision to deny the instruction [which it did in Baird] only if the instruction was
. . . substantively correct as a matter of law,” id. at 628. In Baird, the defendant had requested the
following instruction:
       Briefness of contact alone does not preclude a finding of possession. But if you
       find that [defendant] did not know or have reason to know that the firearm was
       stolen when he first possessed it and that as soon as he learned or had reason to
       know that it was stolen he took adequate steps to [get] rid of [it] as promptly as
       reasonably possible, then you may find that he did not knowingly possess a firearm.
Id. at 626. Baird declined to decide whether innocent possession is a generally available defense
in 922(j) cases, and instead treated this as an “extraordinary” case for which, it said, even Teemer
and Holt required an innocent possession defense. (“Here, we hold only that defendants
prosecuted under § 922(j) must receive, at minimum, the innocent possession defense afforded by
Teemer.” Id. at 630-31.)


                                                                                                  138
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 139 of 296




4.18.922(g)(9)        Possession of a Firearm By a Person Previously Convicted
                      of a Misdemeanor Crime Of Domestic Violence,
                      18 U.S.C. § 922(g)(9)
                                                                                    [New: 12/14/17]



[Defendant] is charged with possessing [a firearm; ammunition] in or affecting commerce after
having been convicted of a misdemeanor crime of domestic violence. It is against federal law for
a person convicted of a misdemeanor crime of domestic violence to possess a [firearm;
ammunition] that was connected with interstate [or foreign] commerce. For you to find
[defendant] guilty of this crime, you must be satisfied that the government has proven each of the
following things beyond a reasonable doubt:

       First, that [defendant] previously has been convicted of [the predicate crime charged in the
       indictment].

       Second, that at the time of that previous crime [defendant] was that crime victim’s [current
       spouse; former spouse; parent; guardian; shared a child in common with the victim;
       cohabited with the victim as a spouse, parent or guardian; or was similarly situated to a
       spouse, parent or guardian of the victim] [choose the relevant relationship(s)]

       Third, that on about [the date charged in the Indictment] [defendant] knowingly possessed
       the [firearm; ammunition] described in the Indictment. [The term “firearm” means any
       weapon which will or is designed or may readily be converted to expel a projectile by the
       action of an explosive. The term “firearm” also includes the frame or receiver of any such
       weapon.]

       Fourth, that the [firearm; ammunition] was connected with interstate [or foreign]
       commerce. This means that the [firearm; ammunition], at any time after it was
       manufactured, moved from one state to another [or from a foreign country into the United
       States]. The travel need not have been connected to the charge in the Indictment, need not
       have been in furtherance of any unlawful activity and need not have occurred while
       [defendant] possessed the [firearm; ammunition].

The word “knowingly” means that the act was done voluntarily and intentionally, not because of
mistake or accident. The government does not have to prove that [defendant] knew that his conduct
was illegal.

The term “possess” means to exercise authority, dominion or control over something. It is not
necessarily the same as legal ownership. The law recognizes different kinds of possession.

[Possession includes both actual and constructive possession. A person who has direct physical
control of something on or around his or her person is then in actual possession of it. A person
who is not in actual possession, but who has both the power and the intention to exercise control
over something is in constructive possession of it. A person must have actual knowledge of the
[firearm; ammunition] in order to have constructive possession of it. Briefness of contact alone

                                                                                               139
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 140 of 296




does not preclude a finding of possession. Whenever I use the term “possession” in these
instructions, I mean actual as well as constructive possession.]

[Possession [also] includes both sole and joint possession. If one person alone has actual or
constructive possession, possession is sole. If two or more persons share actual or constructive
possession, possession is joint. Whenever I have used the word “possession” in these instructions,
I mean joint as well as sole possession.]


                                             Comment

(1)    For comments and cases dealing with possession, mens rea, commerce, etc. see Pattern
4.18.922(g)(1), (4).

(2)     The relationships that qualify as “domestic” are taken from 18 U.S.C. § 921(a)(33)(A)(ii).
On the term “cohabited . . . as a spouse,” the First Circuit has approved (albeit in a bench trial)
consideration of the length of the relationship, shared residence as indicated by spending the night
and keeping one’s belongings at the residence; intimate relations; expectations of fidelity and
monogamy; shared household duties; regularly sharing meals together; joint assumption of child
care; providing financial support; moving as a family unit; join recreation and socialization; and
recognition of the live-in relationship by family and friends as indicated by visits to the residence.
United States v. Costigan, 18 F. App’x 2 at **2 (1st Cir. 2001) (unpublished).

(3)     According to United States v. Castleman, 134 S. Ct. 1405, 1413 (2014), the Taylor
categorical approach is used to determine whether the previous conviction meets the “force”
requirement of a misdemeanor crime of domestic violence. Voisine v. United States 136 S. Ct.
2272 (2016), holds that reckless, not just knowing or intentional, conduct is included for the
qualifying predicate misdemeanor. It seems that the judge must make that determination.
Likewise, the judge should determine whether it is a qualifying misdemeanor (“Federal, State or
Tribal law,” according to the statute, 18 U.S.C. § 921(a)(33)(A)(i)) (just as the judge would tell
the jury whether a previous crime was a qualifying felony for a felon-in-possession offense). See
also certain exceptions when in the predicate conviction the defendant was uncounseled, denied a
right to jury trial, or was later the subject of pardon, expungement or restoration of civil rights. 18
U.S.C. § 921(a)(33)(B).

(4)    United States v. Hayes, 129 S. Ct. 1079 (2009), holds that the domestic relationship need
not be a defining element of the predicate misdemeanor, but must be established beyond a
reasonable doubt in the 922(g)(9) firearms possession prosecution.




                                                                                                   140
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 141 of 296




4.18.922(j)           Possession of a Stolen Firearm, 18 U.S.C. § 922(j)
                                                                                      [New: 6/21/19]



[Defendant] is charged with knowingly possessing a stolen firearm that [is moving in] [has been
shipped or transported in] interstate [or foreign] commerce. It is against federal law to knowingly
possess a stolen firearm that [is moving in] [has been shipped or transported in] interstate [or
foreign] commerce. For you to find [defendant] guilty of this crime, you must be satisfied that the
government has proven each of the following things beyond a reasonable doubt:

       First, that on about the date charged, [defendant] knowingly possessed the firearm
       described in the Indictment;

       Second, that at the time [defendant] possessed the firearm, the firearm was stolen and
       [defendant] knew or had reasonable cause to believe that the firearm was stolen; and

       Third, that the firearm [was moving in] [had been shipped or transported in] interstate [or
       foreign] commerce. This means that the firearm, at any time after it was manufactured,
       moved from another country to the United States and/or from one state to another. The
       travel need not have been connected to the charge in the Indictment, need not have been in
       furtherance of any unlawful activity and need not have occurred while [defendant]
       possessed the firearm.

The word “knowingly” means that the act was done voluntarily and intentionally, not because of
mistake or accident. The government is not required to show that [defendant] knowingly violated
the law. But it must prove that [defendant] knowingly possessed a firearm that [he/she] knew or
had reasonable cause to believe was stolen.

The term “possess” means to exercise authority, dominion or control over something. It is not
necessarily the same as legal ownership. Briefness of contact alone does not preclude a finding of
possession.

The law recognizes different kinds of possession.

[Possession includes both actual and constructive possession. A person who has direct physical
control of something on or around his or her person is then in actual possession of it. A person
who is not in actual possession, but who has both the power and the intention to exercise control
over something, is in constructive possession of it. A person must have actual knowledge of the
firearm in order to have constructive possession of it. Whenever I use the term “possession” in
these instructions, I mean actual as well as constructive possession.]

[Possession [also] includes both sole and joint possession. If one person alone has actual or
constructive possession, possession is sole. If two or more persons share actual or constructive
possession, possession is joint. Whenever I have used the word “possession” in these instructions,
I mean joint as well as sole possession.]


                                                                                                141
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 142 of 296




The term “firearm” means any weapon that will or is designed or may readily be converted to
expel a projectile by the action of an explosive. The term “firearm” also includes the frame or
receiver of any such weapon.


                                              Comment

(1)     The statute makes it unlawful “to receive, possess, conceal, store, barter, sell, or dispose of
any stolen firearm or stolen ammunition.” The instruction can be altered to reflect the particular
charge.

(2)      Interstate or foreign commerce is partly defined in 18 U.S.C. § 921(a)(2). In United States
v. Staula, 80 F.3d 596, 605 (1st Cir. 1996), the court held that the interstate commerce requirement
could be satisfied before or after the theft. The statute now makes that explicit (“either before or
after it was stolen,” § 922(j)).

(3)    A broader definition of the term “firearm” is contained in 18 U.S.C. § 921(a)(3).

(4)     For a case finding insufficient evidence “to support the particular finding of knowledge
required to support a conviction under section 922(j), i.e., that [the defendant] knew, or had reason
to believe, that the weapon . . . had been stolen,” see United States v. Ayala-Garcia, 574 F.3d 5,
14-15 (1st Cir. 2009). In United States v. Figueroa-Ocasio, 805 F.3d 360, 369 (1st Cir. 2015), the
court upset a guilty plea where, once the defendant denied knowledge that the firearm was stolen,
the judge asked whether “it would be fair to say that [if] there was a possibility when you bought
it or wherever you bought it or found it or took it, God knows how it got there, it could have been
stolen?” and then accepted the defendant’s affirmative answer as adequate mens rea. The First
Circuit said that “thinking it sufficient that there was a mere possibility that [the firearm] had been
stolen” is “an alternative notion of mens rea not found in the applicable statute.” Id.

(5)    A defendant “must have actual knowledge of the weapon in order to have constructive
possession of it.” United States v. Ridolfi, 768 F.3d 57, 62 (1st Cir. 2014) (citation omitted).

(6)     In United States v. Baird, 712 F.3d 623 (1st Cir. 2013), the First Circuit held that a
defendant was entitled to an innocent possession instruction. In Baird, the defendant had requested
the following instruction:

       Briefness of contact alone does not preclude a finding of possession. But if you
       find that [defendant] did not know or have reason to know that the firearm was
       stolen when he first possessed it and that as soon as he learned or had reason to
       know that it was stolen he took adequate steps to [get] rid of [it] as promptly as
       reasonably possible, then you may find that he did not knowingly possess a firearm.

Id. at 626. Although the First Circuit stated that its decision did not “represent an endorsement of
the precise instruction requested,” id. at 633, it also stated that it would “reverse a district court’s
decision to deny the instruction [which it did in Baird] only if the instruction was . . . substantively
correct as a matter of law,” id. at 628. Baird declined to decide whether innocent possession is a

                                                                                                    142
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 143 of 296




generally available defense in 922(j) cases, and instead treated this as an “extraordinary” case for
which, it said, even United States v. Teemer, 394 F.3d 59 (1st Cir. 2005), and United States v.
Holt, 464 F.3d 101 (1st Cir. 2006), required an innocent possession defense. (“Here, we hold only
that defendants prosecuted under § 922(j) must receive, at minimum, the innocent possession
defense afforded by Teemer.” Id. at 630-31.)

(7)     In United States v. Habibi, 783 F.3d 1, 6 (1st Cir. 2015), the court upheld the refusal to
give a transitory possession instruction where the possession lasted at least 50 days (“such a time
period is hardly fleeting”).

(8)   See also the comments to Pattern Jury Instruction 4.18.922(g) on Possession of a Firearm
or Ammunition in or Affecting Commerce by a Convicted Felon.




                                                                                                143
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 144 of 296




4.18.922(k)            Possession of a Firearm With an Obliterated or
                       Removed Serial Number, 18 U.S.C. § 922(k)
                                                                                      [New: 10/5/12]



[Defendant] is charged with possessing a firearm in or affecting commerce with an obliterated or
removed serial number. It is against federal law to possess a firearm with an obliterated or removed
serial number that has been connected with interstate [or foreign] commerce. For you to find
[defendant] guilty of this crime, you must be satisfied that the government has proven each of the
following things beyond a reasonable doubt:

       First, that [defendant] knowingly possessed the firearm described in the Indictment;

       Second, that the serial number was removed, obliterated or altered at the time [defendant]
       possessed the firearm; and

       Third, that the firearm was connected with interstate [or foreign] commerce. This means
       that the firearm, at any time after it was manufactured, moved from one state to another [or
       from a foreign country into the United States]. The travel need not have been connected
       to the charge in the indictment, need not have been in furtherance of any unlawful activity
       and need not have occurred while [defendant] possessed the firearm.

The term “firearm” means any weapon which will or is designed or may readily be converted to
expel a projectile by the action of an explosive. The term “firearm” also includes the frame or
receiver of any such weapon.

The word “knowingly” means that the act was done voluntarily and intentionally, not because of
mistake or accident.

The term “possess” means to exercise authority, dominion or control over something. It is not
necessarily the same as legal ownership. The law recognizes different kinds of possession.

[Possession includes both actual and constructive possession. A person who has direct physical
control of something on or around his or her person is then in actual possession of it. A person
who is not in actual possession, but who has both the power and the intention to exercise control
over something is in constructive possession of it. Whenever I use the term “possession” in these
instructions, I mean actual as well as constructive possession.]

[Possession [also] includes both sole and joint possession. If one person alone has actual or
constructive possession, possession is sole. If two or more persons share actual or constructive
possession, possession is joint. Whenever I have used the word “possession” in these instructions,
I mean joint as well as sole possession.]




                                                                                                144
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 145 of 296




                                            Comment

(1)    The definition of “firearm” comes from 18 U.S.C. § 921(a)(3). See also Pattern Instruction
4.18.922(a) cmt. 5.

(2)    The definition of “knowingly” is based on United States v. Tracy, 36 F.3d 187, 194-95 (1st
Cir. 1994).

(3)     United States v. Rogers, 41 F.3d 25, 29 (1st Cir. 1994), discusses dominion, control,
possession and ownership. United States v. Booth, 111 F.3d 1, 2 (1st Cir. 1997), counsels against
defining constructive possession in terms of dominion and control “over the area in which the
object is located” and thereby limits United States v. Wight, 968 F.2d 1393, 1398 (1st Cir. 1992).
However, the jury may be told in appropriate circumstances that knowledge could be inferred from
control of the area. See Booth, 111 F.3d at 2. Ownership is not required, nor is duration of
possession. United States v. Scott, 564 F.3d 34, 39 (1st Cir. 2009).

(4)     Under First Circuit law, the court is not required to define the term “alter” unless the
particular circumstances of the case require further elaboration.                   Instead, it is
“ordinarily . . . enough to charge the jury in the words of the statute, leaving it to the common
sense of the jury to understand the purpose and to adjust its application to carry out that purpose.
‘Alter,’ in this statute, is not some highly obscure or special-purpose term that cries out for
elaboration. This, then, is an instance in which the district judge may choose to elaborate but is
not ordinarily required to do so.” United States v. Adams, 305 F.3d 30, 34 (1st Cir. 2002).

(5)     United States v. Acosta, 67 F.3d 334, 340 (1st Cir. 1995), supports the broad definition of
“commerce.” See also United States v. Joost, 133 F.3d 125, 131 (1st Cir. 1998). In United States
v. Wilkerson, the First Circuit held that “the evidence that a firearm has traveled at some time in
interstate commerce is sufficient to establish a nexus between the firearm and interstate
commerce.” 411 F.3d 1, 10 (1st Cir. 2005); see also United States v. Weems, 322 F.3d 18, 25 (1st
Cir. 2003) (approving an instruction that the government must show that the firearm had
“previously traveled in interstate commerce or it previously [had] been transported across State
lines, even though it wasn’t in the Defendant’s possession at the time,” as a correct statement of
the law after Scarborough v. United States, 431 U.S. 563 (1977)). It is not necessary “that the
felon be the one who transported the firearm in interstate commerce.” Weems, 322 F.3d at 26.




                                                                                                145
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 146 of 296




4.18.922(o)           Possession of Machineguns,
                      18 U.S.C. § 922(o)
                                                                                  [Updated: 7/20/10]



[Defendant] is charged with [transferring, possessing] a machinegun. It is against federal law to
[transfer, possess] a machinegun. For you to find [defendant] guilty of this crime, you must be
satisfied that the government has proven beyond a reasonable doubt that:

               First, [defendant] knowingly [transferred, possessed] the machinegun described in
               the indictment; and

               Second, [defendant] had knowledge of the characteristics that made the weapon a
               machinegun.

A “machinegun” is any weapon that shoots, is designed to shoot, or can readily be restored to
shoot, automatically more than one shot, without manual reloading, by a single function of the
trigger.

The word “knowingly” means that the act was done voluntarily and intentionally, not because of
mistake or accident. But [defendant] need not have known that the weapon was considered a
machinegun under federal law.

[The term “possess” means to exercise authority, dominion or control over something. It is not
necessarily the same as legal ownership. The law recognizes different kinds of possession.]

[Possession includes both actual and constructive possession. A person who has direct physical
control of something on or around his or her person is then in actual possession of it. A person
who is not in actual possession, but who has both the power and the intention to exercise control
over something is in constructive possession of it. Whenever I use the term “possession” in these
instructions, I mean actual as well as constructive possession.]

[Possession [also] includes both sole and joint possession. If one person alone has actual or
constructive possession, possession is sole. If two or more persons share actual or constructive
possession, possession is joint. Whenever I have used the word “possession” in these instructions,
I mean joint as well as sole possession.]


                                           Comment

(1)    The term “machinegun” is defined in 18 U.S.C. § 921(a)(23) and 26 U.S.C. § 5845(b).

(2)     “[M]ere possession of the weapon is insufficient. The government must also prove beyond
a reasonable doubt that the defendant knew the weapon ‘had the characteristics that brought it
within the statutory definition of a machinegun.’” United States v. Nieves-Castano, 480 F.3d 597,
599 (1st Cir. 2007) (quoting Staples v. United States, 511 U.S. 600, 602 (1994)); United States v.
De La Paz-Rentas, 613 F.3d 18, 29 (1st Cir. 2010) (providing the statutory definition of a machine
                                                                                                146
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 147 of 296




gun, and telling the jury the proof must show the defendant “knowingly possessed a machine gun”
and “knew or was aware of the essential characteristics of the firearm which made it a machine
gun” was “an accurate rendition of the elements” (citation omitted)). In connection with a sawed-
off shotgun, “a defendant need not know every characteristic of the weapon that subjects the
weapon to regulation. It is enough for the government to prove that the defendant ‘knows that he
is dealing with a dangerous device of such type as would alert one to the likelihood of regulation.’”
United States v. Alexander, 262 F. App’x 285, 287 (1st Cir. 2008) (citation omitted).

(3)    The definition of “knowingly” is based on United States v. Tracy, 36 F.3d 187, 194-95 (1st
Cir. 1994).

(4)     United States v. Rogers, 41 F.3d 25, 29 (1st Cir. 1994), discusses dominion, control,
possession and ownership. United States v. Booth, 111 F.3d 1, 2 (1st Cir. 1997), counsels against
defining constructive possession in terms of dominion and control “over the area in which the
object is located” and thereby limits United States v. Wight, 968 F.2d 1393, 1398 (1st Cir. 1992).
However, the jury may be told in appropriate circumstances that knowledge could be inferred from
control of the area. See Booth, 111 F.3d at 2. Ownership is not required. United States v. Escobar-
DeJesus, 187 F.3d 148, 176 (1st Cir. 1999).

(5)     Like the statute, this instruction omits any requirement that the government establish that
the machinegun in question is connected with interstate or foreign commerce. The Supreme
Court’s decision in United States v. Lopez, 514 U.S. 549 (1995), raises the question whether
criminalizing mere possession of a semiautomatic assault weapon exceeds Congress’s authority
under the Commerce Clause. The First Circuit has upheld the constitutionality of the Youth
Handgun Safety Act (“YHSA”), 18 U.S.C. § 922(x), on the basis that “we think the possessory
prong of the YHSA . . . is ‘an essential part of a larger regulation of economic activity, in which
the regulatory scheme could be undercut unless the intrastate activity were regulated.’” United
States v. Cardoza, 129 F.3d 6, 12 (1st Cir. 1997) (quoting Lopez, 514 U.S. at 561). In United
States v. Haney, 264 F.3d 1170-71 (10th Cir. 2001), the Tenth Circuit held that 18 U.S.C. § 922(o)
is constitutional on the basis that intrastate machinegun possession substantially affects interstate
commerce. The First Circuit cited Haney with approval in United States v. Rene E., 583 F.3d 8,
18 (1st Cir. 2009).




                                                                                                 147
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 148 of 296




4.18.924               Using or Carrying a Firearm During and in Relation to, or Possessing
                       a Firearm in Furtherance of Drug Trafficking or Crime of Violence,
                       18 U.S.C. § 924(c)
                                                                                    [Updated: 3/28/14]



[Defendant] is accused of [using or carrying a firearm during and in relation to/possessing a firearm
in furtherance of] [_____]. It is against federal law to [use/carry/possess] a firearm [during and in
relation to/in furtherance of] [______]. For you to find [defendant] guilty of this crime, you must
be satisfied that the government has proven each of the following things:

       First, [defendant] committed the crime of [_____, described in Count ___]; and

       Second, [defendant] knowingly [used or carried a firearm during and in relation to/
       possessed] a firearm in furtherance of the commission of that crime.

The word “knowingly” means that an act was done voluntarily and intentionally, not because of
mistake or accident.

[To “carry” a firearm means to move or transport the firearm on one’s person or in a vehicle or
container. It need not be immediately accessible. To “use” a firearm means to employ the firearm
actively, such as to brandish, display, strike with, discharge or attempt to discharge it, or even to
refer to it in a way calculated to affect the underlying crime. For either use or carry to be “during
and in relation to” a crime, the firearm must have played a role in the crime or must have been
intended by the defendant to play a role in the crime. That need not have been its only purpose,
however.]

[A defendant possesses a firearm “in furtherance of” a crime if the firearm possession made the
commission of the underlying crime easier, safer or faster, or in any other way helped the defendant
commit the crime. There must be some connection between the firearm and the underlying crime,
but the firearm need not have been actively used during the crime.]


                                             Comment

(1)     The instruction should be careful to address the charge against the defendant,
distinguishing use or carrying during and in relation to, from possession in furtherance of. United
States v. Alverio-Meléndez, 640 F.3d 412, 422-23 (1st Cir. 2011) (finding error in failure to do so,
but not reversible error given the facts of the case).

(2)     There are increasingly enhanced penalties if the weapon is brandished, § 924(c)(1)(A)(ii),
or discharged, § 924(c)(1)(A)(iii). “Brandish” is defined at § 924(c)(4), and requires intent. Dean
v. United States, 556 U.S. 568, 572-73 (2009). “Discharge” does not require intent, but can be
accidental. Id. at 573-74. Alleyne v. United States, 570 U.S. ___, 2013 WL 2922116 (June 17,
2013), makes clear that enhancements are elements the jury must find, whether they raise the
maximum or the minimum sentence under the statute.

                                                                                                  148
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 149 of 296




(3)     If the predicate crime of violence or drug trafficking is not charged in the same indictment,
the jury must be instructed as to the elements of that crime and that the government must prove
each element beyond a reasonable doubt. The First Circuit has cautioned against “generic
references to ‘a drug trafficking crime’ when referring to the particular predicate offense.” United
States v. Manning, 79 F.3d 212, 221 n.9 (1st Cir. 1996). It is a question of law for the court,
however, whether the crime, if proven, qualifies as a crime of violence or drug trafficking. United
States v. Weston, 960 F.2d 212, 217 (1st Cir. 1992), overruled on other grounds by Stinson v.
United States, 508 U.S. 36 (1993).

(4)     Certain types of firearms produce different penalties. See 18 U.S.C. § 924(c)(1)(B). For
such cases, the jury must determine whether the firearm is the specific type (e.g., machine gun,
short-barreled shotgun, etc.) because it is an element of the offense. United States v. O’Brien, 130
S. Ct. 2169, 2180 (2010).

(5)     The definition of “knowingly” is based upon United States v. Tracy, 36 F.3d 187, 194-95
(1st Cir. 1994).

(6)      If the facts warrant such an instruction, the definition of use should include a final sentence
stating that “Bartering a firearm for drugs is use of a firearm during and in relation to a drug crime.”
See Smith v. United States, 508 U.S. 223, 241 (1993), overruled in part by Bailey v. United States,
516 U.S. 137 (1995), superseded by statute, Act of Nov. 13, 1998, Pub. L. No. 105-386, § 1(a),
112 Stat. 3469 (1998). The converse, however, is not true. The Supreme Court has expressly held
that bartering drugs for a firearm is not “use” of a firearm for purposes of § 924(c). Watson v.
United States, 552 U.S. 74, 83 (2007), overruling United States v. Cotto, 456 F.3d 25 (1st Cir.
2006). (It may, however, be “possession in furtherance of” a drug crime. United States v. Gurka,
605 F.3d 40, 45 (1st Cir. 2010)). Otherwise, the definition of “use” comes from United States v.
Valle, 72 F.3d 210, 217 (1st Cir. 1995), and Bailey, 516 U.S. at 143-50. Earlier cases must be
treated with great care. Muscarello v. United States, 524 U.S. 125, 126-27 (1998), established that
“carry” includes the use of a vehicle. See also United States v. Ramirez-Ferrer, 82 F.3d 1149,
1153-54 (1st Cir. 1996) (a firearm can be “carried” by having it in a boat); Manning, 79 F.3d at
216.
         “The Government [does] not need to prove that Defendants specifically intended to use or
did use a firearm in the course of the [drug] transport activity in order for a jury to convict them. . . .
The Government need[s] only to prove individually their general intent, e.g., that they each knew
that they carried a firearm during the course of the drug offense conduct.” United States v.
Villafane-Jimenez, 410 F.3d 74, 82 (1st Cir. 2005). Moreover, “[i]f a gun is possessed for some
other, perhaps legitimate, purpose, an intent to have it available for possible use in connection
with, say, a drug deal, or as a device to lend courage during such a transaction, will suffice to
invoke the statute.” United States v. Vázquez Guadalupe, 407 F.3d 492, 500 n.4 (1st Cir. 2005)
(quoting United States v. Castro-Lara, 970 F.2d 976, 983 (1st Cir. 1992)). But see United States
v. Brown, 669 F.3d 10, 30 (1st Cir. 2012) (“The use of the shorthand ‘in connection with’ phrase
in both the indictment and instructions was unfortunate.”).
         United States v. Roberson, 459 F.3d 39 (1st Cir. 2006), can be read as commenting
negatively on the failure to define “during and in relation to” separately. In Roberson, the trial
court defined the phrase as follows:


                                                                                                       149
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 150 of 296




                       The words “during and in relation to” are to be given their
               plain and customary meaning. The phrase “in relation to” is
               expansive. At a minimum it means that the firearm must have had
               some purpose or effect with respect to the drug trafficking crime. If
               a firearm is present simply as a result of coincidence or accident it
               cannot be said that it was used or carried in relation to the drug
               traffic[king] offense. The firearm must have facilitated or have had
               the potential to facilitate the drug offense.
Id. at 44. The First Circuit found that this language was not “plain error” and “adequately and
accurately conveys the meaning of the phrase as described in [Smith v. United States, 508 U.S.
223 (1993)].” Id. at 46; accord United States v. De La Paz-Rentas, 613 F.3d 18, 28 (1st Cir. 2010)
(“requires at a minimum evidence that the firearm had ‘some purpose or effect with respect to the
drug trafficking crime’” (citation omitted)).
        Possession alone without proof of a relationship to the underlying crime is insufficient,
United States v. Plummer, 964 F.2d 1251, 1254-55 (1st Cir. 1992), but facilitating the predicate
crime need not be the sole purpose, United States v. Payero, 888 F.2d 928, 929 (1st Cir. 1989).
        Use or availability of the firearm for offensive or defensive purposes is not required. See
Smith, 508 U.S. at 236-39 (holding that § 924(c)(1) applies where the defendant merely bartered
weapons for drugs).

(7)    Congress added the “possess[ion]” “in furtherance of” language to the statute in response
to Bailey, 516 U.S. at 149-50, where the Court held that the word “use” requires some active
employment of the firearm. See United States v. Ceballos-Torres, 218 F.3d 409, 413-14 (5th Cir.
2000) (discussing the legislative history of the amendment). According to the First Circuit:
                        The “in furtherance of” element does not have a settled,
               inelastic, definition. Our cases, however, do provide sufficient
               guidance for the task here [a drug trafficking case]. In the context
               of a drug trafficking predicate, we have understood “in furtherance
               of” to demand showing a sufficient nexus between the firearm and
               the drug crime such that the firearm advances or promotes the drug
               crime. For example, we have held that possession of a firearm to
               protect drugs or sales proceeds can establish such a nexus.
                        We have also analyzed “in furtherance of” evidence from
               both subjective and objective standpoints. In applying an objective
               analysis, we have often considered the proximity of the firearm to
               the contraband. . . . [W]e found evidence sufficient where an
               unloaded firearm was found in the same residence as drugs and sales
               proceeds. . . . [W]e affirmed a conviction where the firearms were
               located in a crawl space also containing heroin and drug
               paraphernalia.
                        ....
                        . . . Where direct evidence of subjective intent is lacking, the
               jury is free to infer intent from objective circumstances.



                                                                                               150
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 151 of 296




United States v. Marin, 523 F.3d 24, 27-28 (1st Cir. 2008) (citations omitted); accord United States
v. Bobadilla-Pagán, 747 F.3d 26, 35 (1st Cir. 2014). The First Circuit has held that exchanging
drugs for guns can be possession in furtherance of a drug crime. Gurka, 605 F.3d at 45.
        In United States v. Sherman, 551 F.3d 45, 49-50 (1st Cir. 2008) (citations omitted), the
court stated:
               [A] sufficient nexus exists where the firearm protects drug
               stockpiles or the defendant's territory, enforces payment for the
               drugs, or guards the sales proceeds.
                       . . . Applying the objective analysis, this court has
               acknowledged a number of factors that the trier of fact may consider
               including “whether the firearm was loaded, whether the firearm was
               easily accessible, the proximity of the firearm to the drugs, and the
               surrounding circumstances.” We also have observed that “a
               sufficient nexus is more readily found in cases where the firearm is
               in plain view and accessible to the defendant.”
                       Meanwhile, although there generally is no direct proof of
               subjective intent, we have noted that subjective intent may be
               inferred from the objective circumstances. Thus, in Marin, we
               inferred subjective intent to possess a weapon in furtherance of the
               drug trafficking crime from the obliterated serial number, proximity
               to drugs, and other factors.
       The First Circuit has also said that
                       One might expect with such a common criminal offense that
               the legal framework would be well settled, but, as is so often the
               case with general statutory terms, it is not. One could argue, in
               particular, about whether the “in furtherance” requirement refers to
               subjective purpose or objective potential (or whether either would
               do). Statutory language, legislative history, model jury instructions
               and case law do not cleanly resolve the issue . . . .
                       ....
                       In practice, the same evidence tends to be relevant whether
               the ultimate test is objective furtherance or a subjective purpose to
               further. Similarly, in most cases the result will be the same,
               whichever ultimate test is used.
United States v. Felton, 417 F.3d 97, 104-05 (1st Cir. 2005) (citations omitted). It has also quoted
approvingly from the legislative history that possession “in furtherance of” imposes a “slightly
higher standard” than “during and in relation to,” the nexus requirement for using or carrying, and
requires the government to show that the firearm possession was “to advance or promote the
commission of the underlying offense.” United States v. Delgado-Hernandez, 420 F.3d 16, 25 (1st
Cir. 2005) (emphasis in original removed).
        The Fifth Circuit has said that factors that a jury may consider when deciding whether a
defendant’s possession of a firearm is “in furtherance of” a crime include:
               the type of [criminal] activity that is being conducted, accessibility
               of the firearm, the type of the weapon, whether the weapon is stolen,

                                                                                                151
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 152 of 296




               the status of the possession (legitimate or illegal), whether the gun
               is loaded, proximity to [criminal proceeds or contraband], and the
               time and circumstances under which the gun is found.
Ceballos-Torres, 218 F.3d at 414-15. According to the First Circuit, “fairly general factors—such
as whether the gun was loaded and accessible to the defendant—are relevant whatever the crime
involved.” Felton, 417 F.3d at 106 n.7 (discrediting defendant’s distinction between drug cases
and violent crime cases with respect to the “in furtherance” requirement).

(8)    For definition of “firearm,” see 18 U.S.C. § 921(a)(3). “[A] gun does not even have to be
operational, let alone loaded, to qualify as a firearm for section 924 purposes.” United States v.
Grace, 367 F.3d 29, 36 (1st Cir. 2004).

(9)    An aiding or abetting instruction may be appropriate, but the jury should be instructed that
the “shared knowledge” requirement, see Instruction 4.18.02(a) (Aid and Abet), requires that the
defendant have advance knowledge of a firearm’s presence. Rosemond v. United States, ___ U.S.
___, 134 S. Ct. 1240, 2014 WL 839184 (Mar. 5, 2014). “An active participant in a drug transaction
has the intent needed to aid and abet a § 924(c) violation when he knows that one of his
confederates will carry a gun.” Id. at *8.

(10) The First Circuit has also “repeatedly held that under Pinkerton, [328 U.S. 640 (1946);
Pattern 4.18.371(2)], the defendant does not need to have carried the gun himself to be liable under
§ 924(c). So long as there is sufficient evidence that a co-conspirator carried or used a firearm in
furtherance of the conspiracy and that this was reasonably foreseeable to the defendant, the
defendant can be held liable as if he himself carried or used the firearm.” United States v. Flecha-
Maldonado, 373 F.3d 170, 179 (1st Cir. 2004) (citation omitted); see also United States v.
Vázquez-Castro, 640 F.3d 19, 25-26 (1st Cir. 2011); United States v. Bucci, 525 F.3d 116, 132
(1st Cir. 2008).

(11) The First Circuit has not decided “that a charge under 18 U.S.C. § 924(c)(1) is never
susceptible to an affirmative justification defense such as self-defense,” but has stated that “if they
exist at all, such situations are few and far between.” Currier v. United States, 320 F.3d 52, 56, 57
(1st Cir. 2003).




                                                                                                   152
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 153 of 296




4.18.982                Money Laundering—Forfeiture, 18 U.S.C. § 982(a)(1)
                                                                                        [Updated: 10/5/12]



In light of your verdict that [defendant] is guilty of money laundering, you must now also decide
whether [he/she] should surrender to the government [his/her] ownership interest in certain
property as a penalty for committing that crime. We call this “forfeiture.”

On this charge, federal law provides that the government is entitled to forfeiture, if it proves, by a
preponderance of the evidence, that the property in question:

        (1)     was involved in one or more of the money laundering Counts of which you have
                convicted [defendant]; OR

        (2)     was traceable to such property.

Note that this is a different standard of proof than you have used for the money laundering charges.
A “preponderance of the evidence” means an amount of evidence that persuades you that
something is more likely true than not true. It is not proof beyond a reasonable doubt.

Property “involved in” a money laundering transaction means the money being laundered, any
commissions or fees paid to the launderer, and any property used to facilitate the laundering.
Mingling tainted funds with legitimate funds exposes the legitimate funds to forfeiture as well, if
the mingling was done for the purpose of concealing the nature or source of the tainted funds, in
other words, to “facilitate” the money laundering.

While deliberating, you may consider any evidence admitted during the trial. However, you must
not reexamine your previous determination regarding [defendant]’s guilt of money laundering. All
of my previous instructions concerning consideration of the evidence, the credibility of witnesses,
your duty to deliberate together and to base your verdict solely on the evidence without prejudice,
bias or sympathy, and the requirement of unanimity apply here as well.

On the verdict form, I have listed the various items that the government claims [defendant] should
forfeit. You must indicate which, if any, [defendant] shall forfeit.

Do not concern yourselves with claims that others may have to the property. That is for the judge
to determine later.


                                               Comment

(1)     This forfeiture instruction can be used if the underlying offense is 18 U.S.C. § 1956(a)(1),
(2) or (3) or 18 U.S.C. § 1957. See 18 U.S.C. § 982(a)(1).

(2)     The right to a jury trial on a criminal forfeiture count is not constitutional. Libretti v. United
States, 516 U.S. 29, 48-49 (1995). Instead, it is created solely by rule as follows:

                                                                                                      153
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 154 of 296




               If a party timely requests to have the jury determine forfeiture, the
               government must submit a proposed Special Verdict Form listing
               each property subject to the forfeiture and asking the jury to
               determine whether the government has established the requisite
               nexus between the property and the offense committed by the
               defendant.

Fed. R. Crim P. 32.2(b)(5)(B). The language of the Rule seems to contemplate a bifurcated
proceeding, see also 2000 Advisory Committee Note. Pre-Libretti First Circuit caselaw left
bifurcation to the trial judge’s discretion. See, e.g., United States v. Desmarais, 938 F.2d 347,
349-50 (1st Cir. 1991); United States v. Maling, 737 F. Supp. 684, 705 (D. Mass. 1990), aff’d. sub
nom. United States v. Richard, 943 F.2d 115 (1st Cir. 1991); United States v. Saccoccia, 58 F.3d
754, 770 (1st Cir. 1995).
         The First Circuit has held that Apprendi v. New Jersey, 530 U.S. 466 (2000) does not
disturb the Libretti holding as it applies to forfeiture proceedings. United States v. Keene, 341
F.3d 78, 85-86 (1st Cir. 2003) (Apprendi’s requirements do not apply to criminal forfeitures issues
under 21 U.S.C. § 853 because “forfeiture is not viewed as a separate charge, but as ‘an aspect of
punishment imposed following conviction of a substantive offense’”) (citation omitted); see also
United States v. Hall, 411 F.3d 651, 654 (6th Cir. 2005) (“Apprendi did not affect Libretti’s
holding that criminal forfeitures are part of the sentence alone. . . . To our knowledge, every other
circuit to consider the issue after Apprendi has reached the same conclusion”) (citing cases from
the First, Fourth, Fifth, Seventh, Ninth and Eleventh circuits). The First Circuit has not addressed
whether United States v. Booker, 543 U.S. 220 (2005), affects the vitality of Libretti, but caselaw
from other circuits hold that, like Apprendi, Booker does not apply to criminal forfeiture
proceedings. See United States v. Fruchter, 411 F.3d 377, 383 (2d Cir. 2005) (Because “[c]riminal
forfeiture [under 18 U.S.C. § 3554] is, simply put, a different animal from determinate
sentencing,” Libretti remains the “determinative decision” post-Booker); Hall, 411 F.3d at 654-55
(holding that Booker does not “allow[ ] us to turn our back on the Supreme Court’s prior ruling in
this area (Libretti)” because criminal forfeiture [under 18 U.S.C. § 982(a)(2)] is “a form of
indeterminate sentencing”); United States v. Tedder, 403 F.3d 836, 841 (7th Cir. 2005) (“There is
no statutory maximum forfeiture, so Apprendi, and its successors, including Booker, do not alter
this conclusion” that “the sixth amendment does not apply to forfeitures” under 18 U.S.C. § 982
(citations omitted)).

(3)      Rule 32.2 seems to indicate that the question of a money judgment is for the court only,
and never for the jury. The text of 32.2(b)(1) divides its description of the court’s role: “If the
government seeks forfeiture of specific property, the court must determine whether the
government has established the requisite nexus between the property and the offense. If the
government seeks a personal money judgment, the court must determine the amount of money that
the defendant will be ordered to pay.” Fed. R. Crim. P. 32.2(b)(1) (emphasis added). The jury’s
role is limited to the nexus determination for property: if a party timely requests to have the jury
determine forfeiture, the government must submit a proposed Special Verdict Form listing each
property subject to the forfeiture and asking the jury to determine whether the government has
established the requisite nexus between the property and the offense committed by the defendant
[“If a party timely requests to have the jury determine forfeiture, the government must submit a
proposed Special Verdict Form listing each property subject to the forfeiture and asking the jury

                                                                                                 154
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 155 of 296




to determine whether the government has established the requisite nexus between the property and
the offense committed by the defendant.”], Fed. R. Crim. P. 32.2(b)(5)(b). There is no reference
to the jury’s role in a money judgment.
         The advisory committee notes for the 2000 adoption also support this distinction. After
explicitly taking no position on the correctness of allowing money judgments (the First Circuit
permits them, see, e.g., United States v. Candelaria-Silva, 166 F.3d 19, 42 (1st Cir. 1999)), the
notes go on to prescribe different decisional rules for the different kinds of judgments: when
forfeiture of property is asked for, the court determines the nexus; when a personal money
judgment is asked for, the court determines the amount. Fed. R. Crim. P. 32.2(b)(1), advisory
committee’s note. Then, in discussing subdivision (b)(4), the notes state, “The only issue for the
jury in such cases would be whether the government has established the requisite nexus between
the property and the offense.” Fed. R. Crim. P. 32.2(b)(4), advisory committee’s note (emphasis
added). No mention is made of a role for the jury with respect to personal money judgments.
         This distinction has been noted by some commentators, see, e.g., 3 Charles Alan Wright,
et al., Federal Practice and Procedure: Criminal § 573, at 421-22 (4th ed. 2011) (“This right [to a
jury verdict] applies only when the government is seeking property; if the government is seeking
a money judgment, the Rules provide no right to a jury verdict. Similarly, this right does not apply
to the forfeiture of substitute property.”) 1 David B. Smith, Prosecution and Defense of Forfeiture
Cases § 2-14.03A (2012) (“[T]here is no right to a jury trial of the forfeiture issue if . . . the
government seeks a personal money judgment instead of an order forfeiting specific assets . . . .”),
but has not been dealt with by the courts. Although there is room for some uncertainty, this seems
to be the best interpretation of the rule.

(4)      The standard of proof is preponderance of the evidence. United States v. Cunan, 156 F.3d
110, 116 (1st Cir. 1998). The First Circuit has held post-Apprendi that the standard of proof for
criminal forfeitures under 21 U.S.C. § 853 remains preponderance of the evidence. Keene, 341
F.3d at 85-86 (refusing to apply Apprendi’s requirements to criminal forfeitures, and holding that
the preponderance “evidentiary standard used to impose the forfeiture was proper” (citing United
States v. Rogers, 102 F.3d 641, 647 (1st Cir. 1996) (observing with approval that “almost every
circuit that has pronounced on the issue has held that the standard of proof under section 853 . . . is
preponderance of the evidence.”))). That standard, however, may not apply to every type of
forfeiture.

(5)    The definition of “involved in” comes from United States v. McGauley, 279 F.3d 62, 75-
76 & n.14 (1st Cir. 2002).

(6)    The rights of third parties are determined in an ancillary proceeding before the judge
without a jury. 2000 Advisory Committee Note to Rule 32.2(b)(4).




                                                                                                   155
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 156 of 296




4.18.1001              Making a False Statement to a Federal Agency, 18 U.S.C. § 1001
                                                                                       [Updated: 4/21/14]



[Defendant] is charged with making a false statement in a matter within the jurisdiction of a
government agency. It is against federal law to make a false statement in a matter within the
jurisdiction of a government agency. For you to find the defendant guilty of this crime you must
be convinced that the government has proven each of these things beyond a reasonable doubt:
       First, that [defendant] knowingly and willfully made a material false statement;
       Second, that [defendant] made the statement voluntarily and intentionally; and
       Third, that [defendant] made the statement in a [e.g., U.S. Customs declaration].
A false statement is made “knowingly and willfully” if the defendant knew that it was false or
demonstrated a reckless disregard for the truth with a conscious purpose to avoid learning the truth.
A statement is “material” if it has a natural tendency to influence or to be capable of influencing
the decision of the decisionmaker to which it was addressed, regardless of whether the agency
actually relied upon it.
A statement is “false” if it was untrue when made.

                                              Comment

(1)    A false “exculpatory no” is sufficient. Brogan v. United States, 522 U.S. 398, 408 (1998),
overruling United States v. Chevoor, 526 F.2d 178, 183-84 (1st Cir. 1975). “To prove a false
statement in violation of 18 U.S.C. § 1001, the government must show that the defendant:
(1) knowingly and willfully, (2) made a statement, (3) in relation to a matter within the jurisdiction
of a department or agency of the United States, (4) with knowledge of its falsity.” United States
v. Duclos, 214 F.3d 27, 33 (1st Cir. 2000) (citations omitted).
(2)    The charge refers only to false statements. Section 1001, the False Statements
Accountability Act of 1996, is much broader, and in a given case the instruction will need to be
modified to deal with the other potential violations. See 18 U.S.C. § 1001(a)(1)-(3) (punishing
one who “knowingly and willfully (1) falsifies, conceals, or covers up by any trick, scheme, or
device a material fact; (2) makes any materially false, fictitious, or fraudulent statement or
representation; or (3) makes or uses any false writing or document knowing the same to contain
any materially false, fictitious or fraudulent statement or entry”) (as amended by PL 104-292, Oct.
11, 1996).
(3)     In United States v. London, 66 F.3d 1227, 1241-42 (1st Cir. 1995), the First Circuit stated
that “[i]n the context of the False Statements Act, 18 U.S.C. § 1001, a false statement is made
knowingly if defendant demonstrated a reckless disregard of the truth, with a conscious purpose
to avoid learning the truth.” The First Circuit also has approved instructing the jury on good faith
and referring to advice of counsel in that respect. United States v. Arcadipane, 41 F.3d 1, 8 (1st
Cir. 1994), abrogated on other grounds by United States v. Gaudin, 515 U.S. 506, 511 (1995); see
also United States v. Dockray, 943 F.2d 152, 155 (1st Cir. 1991) (“[G]ood faith is an absolute
defense to a charge of mail or wire fraud. . . .”). But a good faith instruction is not required. United
States v. Gonsalves, 435 F.3d 64, 71 (1st Cir. 2006). “Thus, where the court properly instructs the

                                                                                                     156
        Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 157 of 296




jury on the element of intent to defraud—essentially the opposite of good faith—a separate
instruction on good faith is not required.” Dockray, 943 F.2d at 155.
(4)     In Gaudin, 515 U.S. at 511, the Supreme Court held that the issue of materiality is for the
jury.
(5)     The definition of materiality is based upon both United States v. Sebaggala, 256 F.3d 59,
65 (1st Cir. 2001), and the court’s description of what the parties agreed to as a definition in
Gaudin, 515 U.S. at 509. Accord Arcadipane, 41 F.3d at 7 (“[M]ateriality requires only that the
fraud in question have a natural tendency to influence, or be capable of affecting or influencing, a
governmental function. The alleged concealment or misrepresentation need not have influenced
the actions of the Government agency, and the Government agents need not have been actually
deceived.” (quoting United States v. Corsino, 812 F.2d 26, 30 (1st Cir. 1986))).
(6)     The statute deals only with false statements “within the jurisdiction of the executive,
legislative, or judicial branch of the Government of the United States.” 18 U.S.C. § 1001(a). It
seems best to specify in the instruction the document or other context in which the false statement
was allegedly made. Whether it was made there is a jury issue. It should be a separate question
for the judge whether that document or context brings it “within the jurisdiction of the executive,
legislative, or judicial branch of the Government of the United States.” Id.
(7)     The government is not required to prove that the defendant had a purpose to mislead a
federal agency, United States v. Yermian, 468 U.S. 63, 68-75 (1984), or that the statement was
made for a fraudulent purpose. United States v. McGauley, 279 F.3d 62, 69 (1st Cir. 2002).
(8)    The definition of “knowingly and willfully” is based upon Gonsalves, 435 F.3d at 72.
There is no intent to deceive required. Id. (citing United States v. Yermian, 468 U.S. 63, 73
(1984)).
               While interpreting the term willfulness, we have held that it means
               “nothing more in this context than that the defendant knew that his
               statement was false when he made it or―which amounts in law to
               the same thing―consciously disregarded or averted his eyes from its
               likely falsity.” In Gonsalves, we expressly rejected the argument
               that § 1001 requires “an intent to deceive.”
United States v. Riccio, 529 F.3d 40, 46-47 (1st Cir. 2008) (citations omitted).
(9)    In United States v. Russell, 728 F.3d 23 (1st Cir. 2013), cert. granted, 134 S. Ct. 1827
(2014), a section 1035 conviction, on the petition for certiorari the Solicitor General argued that
“knowingly and willfully” means that “a jury must conclude ‘that [the defendant] acted with
knowledge that his conduct was unlawful’” and that “[t]he same interpretation should apply to 18
U.S.C. § 1001’s materially identical prohibition on ‘knowingly and willfully’ making a false
statement in a matter within the jurisdiction of the federal government.” Br. for the United States
at 6. The Solicitor General asserted that the circuits are divided on this interpretation of § 1001.
Id. The Supreme Court remanded Russell to the First Circuit “for further consideration.” Russell,
134 S. Ct. 1827 (2014).




                                                                                                157
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 158 of 296




4.18.1014              Making a False Statement or Report, 18 U.S.C. § 1014
                                                                                   [Updated: 8/15/18]



[Defendant] is charged with making a false statement or report for the purpose of influencing the
action of [appropriate governmental agency or entity listed in statute] upon [his/her] [application;
commitment; loan; etc.]. It is against federal law to make a false statement for such a purpose.
For you to find the defendant guilty of this crime you must be convinced that the government has
proven each of these things beyond a reasonable doubt:

       First, that [defendant] made or caused to be made a false statement or report to [appropriate
       governmental agency or entity listed in statute] upon [an application; commitment; loan;
       etc.];

       Second, that [defendant] acted knowingly; and

       Third, that [defendant] made the false statement or report for the purpose of influencing in
       any way the action of [appropriate governmental agency/ financial institution] on the
       [application; commitment; loan; etc.].

A false statement is made “knowingly” if the defendant knew that it was false or demonstrated a
reckless disregard for the truth with a conscious purpose to avoid learning the truth.

A statement is “false” if it was untrue when made.


                                            Comment

(1)    This charge is based largely upon United States v. Concemi, 957 F.2d 942, 951 (1st Cir.
1992).

(2)    Materiality is not required. United States v. Wells, 519 U.S. 482, 489-99 (1997).

(3)     Section 1014 also includes “willful overvalu[ation].” This charge refers only to false
statements or reports, but can be modified accordingly. In United States v. Valdés-Ayala, 900
F.3d 20, 39-40 (1st Cir. 2018), the First Circuit cited the pattern instruction with approval and
noted that the district court “provided our exact interpretation of the phrase ‘without lawful
authority’ from Ozuna-Cabrera.”

(4)     Section 1014 lists the governmental agencies and related entities covered by the statute as
well as the kinds of actions that are covered.

(5)     When the victim is a federally insured bank, the knowledge that must be proven is
knowledge that a bank will be defrauded, not any specific bank, and not knowledge of its insured
status. United States v. Graham, 146 F.3d 6, 10 (1st Cir. 1998).

(6)    Letters of credit are included. United States v. Agne, 214 F.3d 47, 54 (1st Cir. 2000).
                                                                                                 158
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 159 of 296




4.18.1028A             Aggravated Identity Theft, 18 U.S.C. § 1028A
                                                                                   [Updated: 6/24/19]


 [Defendant] is charged with aggravated identity theft. It is against federal law to steal someone’s
identity. For you to find [defendant] guilty of this crime you must be convinced that the
government has proven each of these things beyond a reasonable doubt:

       First, that [defendant] committed the felony violation of [social security fraud]. [Unless
       the felony violation is stipulated, provide the elements.]

       Second, that during and in relation to the felony violation of [social security fraud],
       [defendant] knowingly [transferred/possessed/used] a means of identification, the [social
       security number] described in the Indictment, without lawful authority.

       Third, that the [social security number] actually belonged to another person.

       Fourth, that [defendant] knew that the [social security number] belonged to another person.

Someone knows a fact if [he/she] has actual knowledge of it. Knowledge may not ordinarily be
proven directly because there is no way of directly scrutinizing the workings of the human mind.
In determining what [defendant] knew at a particular time, you may consider any statements made
or acts done or omitted by [defendant] and all other facts and circumstances received in evidence
that may aid in your determination of [defendant]’s knowledge.


                                            Comment

(1)     There are additional predicate crimes other than social security fraud. See 18 U.S.C.
§ 1028A(c). In United States v. Persichilli, 608 F.3d 34, 40-41 (1st Cir. 2010), the court held that
the predicate offenses are not limited to “false statement” offenses. The predicate offense need
not be charged in a separate count. United States v. Stepanian, 570 F.3d 51, 59-60 & n.15 (1st Cir.
2009); United States v. López-Díaz, 794 F.3d 106, 115 (1st Cir. 2015) (pointing out that “[t]he
statute requires proof beyond a reasonable doubt of a felony violation, not a felony conviction.
(emphasis added)).

(2)     In Flores-Figueroa v. United States, 556 U.S. 646, 657 (2009), the Supreme Court resolved
a circuit split and agreed with the First Circuit’s decision in United States v. Godin, 534 F.3d 51,
61 (1st Cir. 2008), that the government must prove that the defendant knew that the social security
number actually belonged to another person. See also United States v. Valerio, 676 F3.d 237, 244
(1st Cir. 2012).

(3)     In United States v. Ozuna-Cabrera, 663 F.3d 496, 498-99 (1st Cir. 2011), the First Circuit
rejected the argument that the phrase “without lawful authority” requires that the means of
identification be stolen or taken without the owner’s permission. Instead,
               § 1028A(a)(1) reasonably proscribes the transfer, possession, or use
               of another person's means of identification, absent the right or
                                                                                                 159
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 160 of 296




               permission to act on that person's behalf in a way that is not contrary
               to the law. In other words, regardless of how the means of
               identification is actually obtained, if its subsequent use breaks the
               law ―specifically, during and in relation to the commission of a
               crime enumerated in subsection (c)―it is violative of § 1028A(a)(1).

(4)     In United States v. De La Cruz, 835 F.3d 1 (1st Cir. 2016), the First Circuit rejected the
argument that the means of identification used must “cause or be essential to the commission of
the offense.” Instead, the court found that it was not error to instruct the jury that it had to “find
that the means of identification played a role in committing the offense of theft of money.” Id. at
*10 (emphasis added). The “plays a role” language, the First Circuit stated, “closely mirrors the
statutory language (‘during and in relation to’), at least in practical effect.” Id.

(5)     In United States v. Berroa, 856 F.3d 141 (1st Cir. 2017), five doctors bribed an employee
of the Puerto Rico Board of Medical Examiners to alter the results of their qualifying examinations
to change failing grades to passes. After completing some additional requirements, the would-be
doctors received their medical licenses and, thereafter, wrote prescriptions for patients. The
government alleged that the use of patient names and addresses on prescriptions constituted “use
without lawful authority of the identification of another person.” Id. at 155. In overturning the
aggravated identity theft convictions, the First Circuit found the term “use” to “require that the
defendant attempt to pass him or herself off as another person or purport to take some other action
on another person’s behalf.” Id. at 156. United States v. Tull-Abreu, 921 F.3d 294, 300 (1st Cir.
2019) (submission of false Medicare reimbursement claim forms with patients’ names and
identifiers fits easily into the term “use without lawful authority” under Berroa).




                                                                                                  160
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 161 of 296




4.18.1029              Access Device or Credit Card Fraud, 18 U.S.C. § 1029(a)(2)
                                                                                      [Updated: 4/15/11]



[Defendant] is charged with knowingly and fraudulently using [an] unauthorized access device[s]
between [date] and [date]. It is against federal law to knowingly and fraudulently use access
devices without authorization.

For you to find [defendant] guilty of this crime, you must be convinced that the government has
proven each of the following things beyond a reasonable doubt:

       First, that [defendant] used [an] access device[s];

       Second, that [defendant] used it without authorization and thereby obtained something of
       value aggregating at least $1,000 during the one-year period from [date] to [date];

       Third, that [defendant] acted knowingly, willfully and with the intent to defraud;

       Fourth, that [defendant]’s conduct affected interstate or foreign commerce.

The term “access device” [means any card, plate, code, account number or other means of account
access that can be used alone or in conjunction with another access device to obtain money, goods,
services or any other thing of value, or that can be used to initiate a transfer of funds other than a
transfer originated solely by paper instrument. It] includes credit cards.

The term “unauthorized access device” includes any access device or credit card that is lost, stolen,
expired, revoked, canceled or obtained with intent to defraud.

[Defendant] acted “knowingly” if [he/she] was conscious and aware of [his/her] actions, realized
what [he/she] was doing or what was happening around [him/her], and did not act because of
ignorance, mistake or accident.

To act with “intent to defraud” means to act with the intent to deceive or cheat someone. Good
faith on the part of [defendant] is a complete defense to a charge of credit card fraud. If [defendant]
actually believed in good faith that [he/she] was acting properly, even if [he/she] was mistaken in
that belief, and even if others were injured by [his/her] conduct, there would be no crime. An
honest mistake in judgment does not rise to the level of criminal conduct. A defendant does not
act in good faith if, even though he or she honestly holds a certain opinion or belief, he or she also
acted with the purpose of deceiving others. While the term good faith has no precise definition, it
means among other things a belief or opinion honestly held, an absence of malice or ill will, and
an intention to avoid taking unfair advantage of another. The burden is on the government to prove
fraudulent intent and consequent lack of good faith beyond a reasonable doubt. The defendant is
under no obligation to prove good faith.

Conduct “affects” interstate or foreign commerce if the conduct has a demonstrated connection or
link with such commerce. It is not necessary for the government to prove that [defendant] knew

                                                                                                    161
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 162 of 296




or intended that [his/her] conduct would affect commerce; it is only necessary that the natural
consequences of [his/her] conduct affected commerce in some way.


                                            Comment

(1)     The definition of good faith used here was cited approvingly in the context of credit card
fraud in United States v. Goodchild, 25 F.3d 55, 59-60 (1st Cir. 1994).

(2)     This instruction can be modified for section 1029(a)(1) and (3) offenses (knowingly and
with intent to defraud producing, using, or trafficking in a counterfeit access device or possessing
15 or more counterfeit or unauthorized access devices). (The elements of interstate commerce and
intent to defraud are the same.) On a section 1029(a)(3) offense, the jury does not have to be
unanimous on which 15 cards were illegally possessed. United States v. Lee, 317 F.3d 26, 40 (1st
Cir. 2003).

(3)    See United States v. Bayard, 642 F.3d 59, 65 (1st Cir. 2011) (not clear error to include, for
context, a list of access devices that closely tracked the statute).




                                                                                                162
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 163 of 296




4.18.1035              False Statements re Health Care Matters
                                                                                        [New: 4/21/14]




                                             Comment

(1)     The First Circuit held that the willfulness element in this statute “does not require the
government to prove that the defendant knew it was a crime to make the particular false statement.”
United States v. Russell, 728 F.3d 23, 32 (1st Cir. 2013). (Russell rejected the defendant’s contrary
argument that was based on the health care fraud statute, § 1347 (see instruction 4.18.1347).) But
on the petition for certiorari, the Solicitor General “confessed error,” concluding that under section
1035, “a jury must conclude ‘that [the defendant] acted with knowledge that his conduct was
unlawful.’” Br. for the United States at 6 (quoting Bryan v. United States, 524 U.S. 184, 193
(1998). The Supreme Court, therefore, remanded Russell to the First Circuit “for further
consideration.” Russell, 134 S. Ct. 1827 (2014).




                                                                                                  163
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 164 of 296




4.18.1072              Harboring or Concealing an Escaped Prisoner, 18 U.S.C. § 1072
                                                                                     [Updated: 6/14/02]



[Defendant] is accused of harboring or concealing an escaped prisoner, [prisoner]. It is against
federal law to harbor or conceal an escaped prisoner. For you to find [defendant] guilty of this
crime, you must be convinced that the government has proven each of these things beyond a
reasonable doubt:

       First, that [prisoner] escaped from [the custody of the Attorney General; federal penal or
       correctional institution];

       Second, that [defendant] did some physical act to help to allow [prisoner] to avoid detection
       or apprehension;

       Third, that [defendant] acted knowingly and willfully.

To act “knowingly and willfully” means to act with the knowledge that [prisoner] has escaped
from custody and with the purpose and intent to help or allow him to avoid detection or
apprehension.


                                             Comment

(1)    If the Attorney General has designated a nonfederal facility as the place of incarceration,
escape from that facility is an escape from “the custody of the Attorney General” under this section.
United States v. Eaglin, 571 F.2d 1069, 1073 (9th Cir. 1977).

(2)     Several circuits have held that “[t]he words ‘harbor’ and ‘conceal’ refer to any physical act
of providing assistance, including food, shelter, and other assistance to aid the prisoner in avoiding
detection and apprehension.” United States v. Kutas, 542 F.2d 527, 528 (9th Cir. 1976); see also
Laaman v. United States, 973 F.2d 107, 114 (2d Cir. 1992) (construing same terms in section 1071,
which proscribes concealing fugitives from arrest rather than escaped prisoners); United States v.
Yarbrough, 852 F.2d 1522, 1543 (9th Cir. 1988) (same); United States v. Silva, 745 F.2d 840, 849
(4th Cir. 1984) (same); United States v. Foy, 416 F.2d 940, 941 (7th Cir. 1969) (same).

(3)     Section 1072 requires proof that the defendant “willfully” harbored or concealed the
escaped prisoner. This element has been read to require that the defendant had knowledge that the
person whom he aided had escaped from custody. Eaglin, 571 F.2d at 1074; United States v.
Deaton, 468 F.2d 541, 543 (5th Cir. 1972). It is not necessary that the government prove that the
defendant was aware of the federal status of the escaped prisoner. Eaglin, 571 F.2d at 1074 n.4;
cf. United States v. Aragon, 983 F.2d 1306, 1310 (4th Cir. 1993) (knowledge of federal status not
an element of assisting escape under 18 U.S.C. § 752); United States v. Feola, 420 U.S. 671, 684-
85 (1975) (knowledge of federal status not an element of assaulting a federal officer under 18
U.S.C. § 111).


                                                                                                   164
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 165 of 296




4.18.1341             Mail Fraud, 18 U.S.C. § 1341
                                                                                       [Updated: 5/5/17]



[Defendant] is charged with violating the federal statute making mail fraud illegal.

For you to find [defendant] guilty of mail fraud, you must be convinced that the government has
proven each of the following things beyond a reasonable doubt:

       First, that there was a scheme, substantially as charged in the indictment, to defraud [or to
       obtain money or property by means of false or fraudulent pretenses];

       Second, that the scheme to defraud involved the misrepresentation or concealment of a
       material fact or matter [or the scheme to obtain money or property by means of false or
       fraudulent pretenses involved a false statement, assertion, half-truth or knowing
       concealment concerning a material fact or matter];

       Third, that [defendant] knowingly and willfully participated in this scheme with the intent
       to defraud; and

       Fourth, that for the purpose of executing the scheme or in furtherance of the scheme,
       [defendant] caused the United States mail to be used, or it was reasonably foreseeable that
       for the purpose of executing the scheme or in furtherance of the scheme, the United States
       mail would be used, on or about the date alleged.

A scheme includes any plan, pattern or course of action. It is not necessary that the government
prove all of the details alleged in the indictment concerning the precise nature and purpose of the
scheme or that the alleged scheme actually succeeded in defrauding anyone. But the government
must prove beyond a reasonable doubt that the scheme was substantially as charged in the
indictment.

The term “defraud” means to deceive another in order to obtain money or property. [It includes a
scheme to deprive another of the intangible right of honest services.]

[The term “false or fraudulent pretenses” means any false statements or assertions that were either
known to be untrue when made or were made with reckless indifference to their truth and that were
made with the intent to defraud. The term includes actual, direct false statements as well as half-
truths and the knowing concealment of facts.]

A “material” fact or matter is one that has a natural tendency to influence or be capable of
influencing the decision of the decisionmaker to whom it was addressed.

[Defendant] acted “knowingly” if [he/she] was conscious and aware of [his/her] actions, realized
what [he/she] was doing or what was happening around [him/her] and did not act because of
ignorance, mistake or accident.

                                                                                                    165
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 166 of 296




An act or failure to act is “willful” if done voluntarily and intentionally, and with the specific intent
to do something the law forbids, or with specific intent to fail to do something the law requires to
be done; that is to say, with bad purpose either to disobey or to disregard the law. [Thus, if
[defendant] acted in good faith, [he/she] cannot be guilty of the crime.] The burden to prove intent,
as with all other elements of the crime, rests with the government.

Intent or knowledge may not ordinarily be proven directly because there is no way of directly
scrutinizing the workings of the human mind. In determining what [defendant] knew or intended
at a particular time, you may consider any statements made or acts done or omitted by [defendant]
and all other facts and circumstances received in evidence that may aid in your determination of
[defendant]’s knowledge or intent. You may infer, but you certainly are not required to infer, that
a person intends the natural and probable consequences of acts knowingly done or knowingly
omitted. It is entirely up to you, however, to decide what facts are proven by the evidence received
during this trial.

The mailing does not itself have to be essential to the scheme, but it must have been made for the
purpose of carrying it out. There is no requirement that [defendant] [him/herself] was responsible
for the mailing, that the mailing itself was fraudulent or that the use of the mail was intended as
the specific or exclusive means of accomplishing the alleged fraud. But the government must
prove beyond a reasonable doubt that [defendant] knew, or could reasonably have foreseen, that
use of the mail would follow in the course of the scheme in furtherance of the scheme or for the
purpose of executing the scheme.


                                              Comment

(1)    According to United States v. Hebshie, 549 F.3d 30, 35-36 (1st Cir. 2008) (citations and
footnotes omitted),
                The crime of mail fraud includes three elements: “(1) a scheme to
                defraud based on false pretenses; (2) the defendant's knowing and
                willing participation in the scheme with the intent to defraud; and
                (3) the use of interstate mail . . . communications in furtherance of
                that scheme.” United States v. Cheal, 389 F.3d 35, 41 (1st Cir.
                2004). Importantly, the last element, which we will refer to as the
                “mailing element,” requires that the defendant both (1) cause the use
                of the mails, which includes reasonably foreseeable mailings, and
                (2) use the mails for the purpose, or in furtherance, of executing the
                scheme to defraud. See United States v. Moss, 591 F.2d 428, 436
                (8th Cir. 1979).
Although the First Circuit enumerates three elements, the Supreme Court provides a fourth―
materiality. Neder v. United States, 527 U.S. 1, 20-23, 25 (1999) (“[w]e hold that materiality of
falsehood is an element of the federal mail fraud, wire fraud, and bank fraud statutes.”). Materiality
must go to the jury. Id. at 25.



                                                                                                     166
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 167 of 296




(2)    Hebshie, 549 F.3d at 42, found plain error in the following instruction:
               The third element is the use of the mail on or about the date charged.
               The government must establish beyond a reasonable doubt that the
               defendant used the mail in . . . furtherance of the crime charged. . . .
               [T]he crime of mail fraud does require that the government prove
               beyond a reasonable doubt that the mails were in fact used in some
               manner to further such a scheme for the purposes of obtaining
               money by means of false or fraudulent pretenses or that the use of
               the mails would ordinarily follow in the usual course of business or
               events or that the use of the mails was reasonably foreseeable.
According to Hebshie, “[u]sing the word ‘or’ in the last sentence above, instead of ‘and,’ made the
instruction incorrect.” Id. (citations omitted).
               As mentioned, the district court’s error occurred when it explained
               the mailing element of the statute, conflating the “causation”
               requirement with the “in furtherance” requirement. “The mailing
               element of 18 U.S.C. § 1341 consists of two requirements: (1) that
               the defendant ‘caused’ the use of the mails and (2) that the use was
               [in furtherance, or] ‘for the purpose of executing’ the scheme to
               defraud.” Moss, 591 F.2d at 436; see also Cheal, 389 F.3d at 41;
               United States v. Pimental, 380 F.3d 575, 584 (1st Cir. 2004). But
               the district court’s instruction here allowed the jury to find the
               mailing element satisfied if “the use of the mails would ordinarily
               follow in the usual course of business” or if “the use of the mails
               was reasonably foreseeable.” Although the instruction stated the
               government must demonstrate “that the mails were in fact used in
               some manner to further” Defendant’s insurance fraud scheme, the
               instruction phrased this mandatory element of mail fraud as a
               permissible alternative that was unnecessary if the jury found
               causation.
Id. To prove causation, the government must demonstrate “that the defendant knew, or could have
reasonably foreseen, that the use of the mails [would] follow in the ordinary course of business. It
is not necessary to prove that the defendant personally executed the mailings, but merely that the
defendant caused the mailing by doing some act from which it is reasonably foreseeable that the
mails will be used.” Pimental, 380 F.3d at 584 (citations omitted). Moreover, “it is simply ‘the
use of the mails’ in the course of the scheme rather than the particular mailing at issue that must
be reasonably foreseeable. . . .” Id. at 589. The same is true for a charge of conspiracy to commit
mail fraud. United States v. Morales-Rodríguez, 467 F.3d 1, 8 (1st Cir. 2006), abrogated on other
grounds by Cuellar v. United States, 553 U.S. 550 (2008).

(3)    According to Hebshie, 549 F.3d at 36:
               The “in furtherance” requirement is to be broadly read and applied.
               See United States v. Koen, 982 F.2d 1101, 1107 (7th Cir. 1992). To
               further Defendant’s fraudulent scheme, the mailings need not be an
               “essential element” of the scheme. Pereira v. United States, 347

                                                                                                167
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 168 of 296




               U.S. 1, 8 (1954). They simply must be “sufficiently closely related”
               to the scheme, United States v. Maze, 414 U.S. 395, 399 (1974),
               such that they are “incident to an essential part of the scheme,”
               Pereira, 347 U.S. at 8, or “a step in [the] plot.” Schmuck v. United
               States, 489 U.S. 705, 715 (1989).
Although “[t]he mailing need not be an essential element of the scheme,” it must be “a step in [the]
plot” or “incident to an essential part of the scheme.” Pimental, 380 F.3d at 586 (citations omitted);
see also United States v. McCann, 366 F.3d 46, 52 (1st Cir. 2004), vacated on other grounds, 543
U.S. 1104 (2005) (“the mailing must be for the purpose of executing the scheme” but need not be
an “essential element”); United States v. Sawyer, 239 F.3d 31, 39-40 (1st Cir. 2001) (same). A
mailing is incident to an essential part of the scheme “where it is a normal concomitant of a
transaction that is essential to the fraudulent scheme.” United States v. Contenti, 735 F.2d 628,
631 n.2 (1st Cir. 1984) (quoting United States v. Lea, 618 F.2d 426, 431 (7th Cir. 1980)). “[T]he
defendant need not personally mail anything so long as it is reasonably foreseeable that the mails
will be used in the ordinary course of business to further the scheme.” United States v. Cacho-
Bonilla, 404 F.3d 84, 90 (1st Cir. 2005) (citation omitted). “[T]he use of the mails or wires to
further the fraudulent scheme need only be ‘incidental.’” United States v. Woodward, 149 F.3d
46, 63 (1st Cir. 1998) (quoting United States v. Sawyer, 85 F.3d 713, 723 n.6 (1st Cir. 1996)). See
also United States v. Stergios, 659 F.3d 127, 132-33 (1st Cir. 2011). “The government need only
prove that use of the mails was “‘incident to an essential part of the scheme” or “a step in the
plot,’” not that it was involved in every step of a particular scheme.” United States v. Desimone,
699 F.3d 113, 124 (1st Cir. 2012) (citations omitted). “From this, two propositions emerge. First,
a mailing can serve as the basis for a mail fraud conviction even if the fraud would have been
successful had the mailing never occurred.              Second, however, that mailing―even if
dispensable―must at least have some tendency to facilitate execution of the fraud.” United States
v. Tavares, 844 F.3d 46, 59 (1st Cir. 2016) (court held rejection letters to unsuccessful applicants
for probation officer positions were insufficient to meet the mailing element in a patronage hiring
scheme).

(4)   Following a 1994 amendment, the mail fraud statute applies to the use of any private or
commercial interstate carrier as well as the use of the United States mail. 18 U.S.C. § 1341
(amended by Pub. L. 103-322, § 250006, 108 Stat. 1796). For a case involving a private or
commercial carrier, “mail” in the pattern charge could be changed to “mail or delivery by a private
or commercial interstate carrier.”

(5)     The definition of defraud comes from United States v. Kenrick, 221 F.3d 19, 26-27 (1st
Cir. 2000) (en banc), which was overruled on the false pretenses portion of the bank fraud statute
by Loughrin v. United States, ___ U.S. ___, 134 S. Ct. 2384, 2391 (2014). Note that the Supreme
Court distinguishes § 1341 mail fraud “as setting forth just one offense―using the mails to advance
a scheme to defraud” from § 1344 bank fraud, which has two components, (1) defrauding a
financial institution, and (2) obtaining money by false or fraudulent pretenses, which does not
require intent to defraud the financial institution. Loughrin v. United States, 134 S. Ct. at 2391.
See comment (1) to Pattern 1344.

(6)   We have dropped the statutory term “artifice” as archaic. It adds nothing to “scheme,” a
term more understandable to most jurors. In a civil RICO case, the First Circuit said that “[t]here
                                                                                                  168
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 169 of 296




may perhaps be situations in which ‘a scheme or artifice to defraud’ . . . can have some purpose
other than the usual aim ‘to obtain . . . money or other property’ by means of deceit,” but that
defamation, standing alone, is not enough. Méndez Internet Mgmt. Servs., Inc. v. Banco Santander
de Puerto Rico, 621 F.3d 10, 15 (1st Cir. 2010) (citing Kenrick, 221 F.3d at 26-27).

(7)    The “false or fraudulent pretenses” part of the statute extends it to “false promises and
misrepresentations as to the future.” McNally v. United States, 483 U.S. 350, 359 (1987),
superseded by statute on other grounds, Act of Nov. 18, 1988, Pub. L. No. 100-690, § 7603(a),
102 Stat. 4508. But a scheme to defraud can also be proven using false statements. United States
v. LaPlante, 714 F.3d 641, 645-46 (1st Cir. 2013).

(8)     Except for honest services fraud, a fraud charge must involve money or “property.”
Cleveland v. United States, 531 U.S. 12, 15, 20-25 (2000) (statute does not extend to fraud in
obtaining state or municipal licenses because, although they are valuable, they are not “property”
in the government regulators’ hands). For honest services fraud, see Instruction 4.18.1346.

(9)     “It is not necessary to establish that the intended victim was actually defrauded.” United
States v. Allard, 926 F.2d 1237, 1242 (1st Cir. 1991) (citations omitted). Mail fraud does “not
require that the victims be pure of heart.” United States v. Camuti, 78 F.3d 738, 742 (1st Cir.
1996). There is no requirement that the person deceived be the same person who is deprived of
money or property. United States v. Christopher, 142 F.3d 46, 53-54 (1st Cir. 1998). There is no
requirement that the conspirators know the identity of the fraud victim, only that there be a scheme
to defraud. United States v. Tum, 2013 WL 388002, at *7 (1st Cir. Feb. 1, 2013).

(10) Good faith is an absolute defense. United States v. Dockray, 943 F.2d 152, 155 (1st Cir.
1991). The sentence concerning good faith is bracketed because “[a] separate instruction on good
faith is not required in this circuit where the court adequately instructs on intent to defraud.”
Camuti, 78 F.3d at 744 (citing Dockray, 943 F.2d at 155), and the First Circuit has admonished
that “[i]f references to good faith are made in fraud instructions, this must be done with great care”
and has attached an example of an excessively defense-favorable good faith instruction. United
States v. Mueffelman, 470 F.3d 33, 37, 41-42 (1st Cir. 2006).

(11)   The First Circuit has approved the following instruction in a duty to disclose case:
               A failure to disclose a material fact may also constitute a false or
               fraudulent misrepresentation if, one, the person was under a general
               professional or a specific contractual duty to make such a disclosure;
               and, two, the person actually knew such disclosure ought to be
               made; and, three, the person failed to make such disclosure with the
               specific intent to defraud.
               ....
               The government has to prove as to each count considered separately,
               that the alleged misrepresentation as charged in the indictment was
               made with the intent to defraud, that is, to advance the scheme or
               artifice to defraud. Such a scheme in each case has to be reasonably


                                                                                                  169
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 170 of 296




               calculated to deceive a lender of ordinary prudence, ordinary care
               and comprehension.
               ....
               [I]t is not a crime simply to be careless or sloppy in discharging your
               duties as an attorney or a[s] an appraiser. That may be malpractice,
               but it’s not a crime.
United States v. Cassiere, 4 F.3d 1006, 1022 (1st Cir. 1993) (alterations in original).

(12) Although the mail and wire fraud statutes require that the defendant “hav[e] devised or
intend[ed] to devise any scheme or artifice to defraud, or for obtaining money or property by means
of false or fraudulent pretenses, representations, or promises,” 18 U.S.C §§ 1341, 1343 (emphasis
added), the First Circuit has held that in mail and wire fraud cases “[t]he government need not
prove that the defendant devised the fraudulent scheme,” United States v. Serrano, 870 F.2d 1, 6
(1st Cir. 1989). The First Circuit has, in dicta in cases after Serrano, made inconsistent statements
on this issue. See United States v. Carrington, 96 F.3d 1, 7 (1st Cir. 1996) (“The crime of wire
fraud . . . requires that the defendant devise a scheme to defraud and then transmit a wire
communication for the purposes of executing the scheme.”). Compare Pimental, 380 F.3d at 584
(the first element the government must show to prove mail fraud is “the devising or attempting to
devise a scheme or artifice to defraud”) and Stergios, 659 F.3d at 132 (same) with United States
v. Martin, 228 F.3d 1, 15 (1st Cir. 2000) (the first element the government must show to prove
wire or mail fraud is “a scheme to defraud by means of false pretenses”) and Cheal, 389 F.3d at
41 (same). Given the clear holding in Serrano and the more recent statement in Martin, these
pattern charges for mail and wire fraud do not require that the defendant have devised or intended
to devise the scheme.

(13) In United States v. Berroa, 856 F.3d 141 (1st Cir. 2017), five doctors bribed an employee
of the Puerto Rico Board of Medical Examiners to alter the results of their qualifying examinations
to change failing grades to passes. After completing some additional requirements, the would-be
doctors received notice by mail that their licenses had been issued. Each of them eventually
established his or her own medical practice, recruited patients, and in the ensuing years billed and
received money for their services. In overturning the mail fraud convictions, the Court noted that
what was missing was any connection between the “means” and the “end” that amounted to
“something more than oblique, indirect, and incidental.” Id. at 149 (quoting Loughrin v. United
States, 134 S. Ct. 2384, 2393 (2014)). What mail fraud requires is that the fraud be the mechanism
that induces a victim to part with money in the sense evoked by “the familiar concept [in tort law]
of proximate causation.” Id. at 149 n.4. “[T]he defendants’ alleged fraud in obtaining their
medical licenses cannot be said to have ‘naturally induc[ed]’ health care consumers to part with
their money years later.” Id. at 149-50.

(14) The jury is not required to agree on a means or a particular false statement that a defendant
used to carry out a fraudulent scheme. United States v. LaPlante, 714 F.3d 641, 647 (1st Cir.
2013).




                                                                                                 170
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 171 of 296




4.18.1343             Wire Fraud, 18 U.S.C. § 1343
                                                                                  [Updated: 12/14/18]



[Defendant] is charged with violating the federal statute making wire fraud illegal.

For you to find [defendant] guilty of wire fraud, you must be convinced that the government has
proven each of the following things beyond a reasonable doubt:

       First, that there was a scheme, substantially as charged in the indictment, to defraud [or to
       obtain money or property by means of false or fraudulent pretenses];

       Second, that the scheme to defraud involved the misrepresentation or concealment of a
       material fact or matter [or the scheme to obtain money or property by means of false or
       fraudulent pretenses involved a false statement, assertion, half-truth or knowing
       concealment concerning a material fact or matter];

       Third, that [defendant] knowingly and willfully participated in this scheme with the intent
       to defraud; and

       Fourth, that for the purpose of executing the scheme or in furtherance of the scheme,
       [defendant] caused an interstate [or foreign] wire communication to be used, or it was
       reasonably foreseeable that for the purpose of executing the scheme or in furtherance of
       the scheme, an interstate [or foreign] wire communication would be used, on or about the
       date alleged.

A scheme includes any plan, pattern or course of action. It is not necessary that the government
prove all of the details alleged in the indictment concerning the precise nature and purpose of the
scheme or that the alleged scheme actually succeeded in defrauding anyone. But the government
must prove beyond a reasonable doubt that the scheme was substantially as charged in the
indictment.

The term “defraud” means to deceive another in order to obtain money or property. [It includes a
scheme to deprive another of the intangible right of honest services.]

[The term “false or fraudulent pretenses” means any false statements or assertions that were either
known to be untrue when made or were made with reckless indifference to their truth and that were
made with the intent to defraud. The term includes actual, direct false statements as well as half-
truths and the knowing concealment of facts.]

A “material” fact or matter is one that has a natural tendency to influence or be capable of
influencing the decision of the decisionmaker to whom it was addressed.

[Defendant] acted “knowingly” if [he/she] was conscious and aware of [his/her] actions, realized
what [he/she] was doing or what was happening around [him/her] and did not act because of
ignorance, mistake or accident.

                                                                                                 171
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 172 of 296




An act or failure to act is “willful” if done voluntarily and intentionally, and with the specific intent
to do something the law forbids, or with specific intent to fail to do something the law requires to
be done; that is to say, with bad purpose either to disobey or to disregard the law. [Thus, if
[defendant] acted in good faith, [he/she] cannot be guilty of the crime.] The burden to prove intent,
as with all other elements of the crime, rests with the government.

Intent or knowledge may not ordinarily be proven directly because there is no way of directly
scrutinizing the workings of the human mind. In determining what [defendant] knew or intended
at a particular time, you may consider any statements made or acts done or omitted by [defendant]
and all other facts and circumstances received in evidence that may aid in your determination of
[defendant]’s knowledge or intent. You may infer, but you certainly are not required to infer, that
a person intends the natural and probable consequences of acts knowingly done or knowingly
omitted. It is entirely up to you, however, to decide what facts are proven by the evidence received
during this trial.

An “interstate [or foreign] wire communication” includes a telephone communication from one
state to another [or between the United States and a foreign country.] [The term also includes a
wire transfer of funds between financial institutions as well an e-mail transmission or other internet
communication.] The wire communication does not itself have to be essential to the scheme, but
it must have been made for the purpose of carrying it out. There is no requirement that [defendant]
[him/herself] was responsible for the wire communication, that the wire communication itself was
fraudulent or that the use of wire communications facilities in interstate commerce was intended
as the specific or exclusive means of accomplishing the alleged fraud. But the government must
prove beyond a reasonable doubt that [defendant] knew, or could reasonably have foreseen, that
use of a wire communication would follow in the course of the scheme.

Phone calls designed to lull a victim into a false sense of security, postpone injuries or complaints
or make the transaction less suspect are phone calls in furtherance of a scheme to defraud.

                                              Comment

(1)     See the Comments to Instruction 4.18.1341 (Mail Fraud). “The mail and wire fraud statutes
share the same language in relevant part” and are therefore subject to the same analysis. Carpenter
v. United States, 484 U.S. 19, 25 n.6 (1987); accord McEvoy Travel Bureau, Inc. v. Heritage
Travel, Inc., 904 F.2d 786, 791 n.8 (1st Cir. 1990) (same). “Accordingly, . . . caselaw construing
§ 1341 is instructive for purposes of § 1343.” United States v. Castillo, 829 F.2d 1194, 1198 (1st
Cir. 1987).

(2)     To prove causation, the government need not prove that the defendant “personally use[d]
the wires as long as such use was a reasonably foreseeable part of the scheme in which [he]
participated.” United States v. Woodward, 149 F.3d 46, 63 (1st Cir. 1998) (citations omitted).

(3)    “[U]se of the wires must be ‘incident to an essential part of the scheme,’” United States v.
Lopez, 71 F.3d 954, 961 (1st Cir. 1995) (quoting a mail fraud case, Pereira v. United States, 347
U.S. 1, 8 (1954)) abrogated on other grounds by United States v. Wells, 519 U.S. 482 (1997),
which means that the wire communication must be “a normal concomitant of a transaction that

                                                                                                     172
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 173 of 296




[was] essential to the fraudulent scheme.” Castillo, 829 F.2d at 1199 (alteration in original)
(quoting a mail fraud case, United States v. Contenti, 735 F.2d 628, 631 n.2 (1st Cir. 1984)). The
concept is construed broadly, and includes use of the wires to “‘lull the victims into a sense of false
security, [and] postpone their ultimate complaint to the authorities.’” Lopez, 71 F.3d at 961
(quoting United States v. Lane, 474 U.S. 438, 451-52 (1986) (Lane actually reads “false sense of
security”)). There is no “strict sequence” between devising and executing a scheme. “What is
necessary is that the [wire transmission] be sent ‘for the purpose’ of fostering that execution.”
United States v. Potter, 463 F.3d 9, 17 (1st Cir. 2006). “[T]he use of the mails or wires to further
the fraudulent scheme need only be ‘incidental.’” United States v. Woodward, 149 F.3d 46, 63
(1st Cir. 1998) (quoting United States v. Grandmaison, 77 F.3d 555, 566 (1st Cir. 1996)).

(4)     The term “interstate or foreign wire communication” includes an e-mail transmission or
other internet communication. See, e.g., United States v. Martin, 228 F.3d 1, 18 (1st Cir. 2000)
(affirming wire fraud conviction based on e-mails).

(5)    A plot to defraud a foreign government of tax revenue violates the statute. Pasquantino v.
United States, 544 U.S. 349, 355 (2005).

(6)    On good faith, see Comment 9 to 4.18.1341.

(7)     Except for honest services fraud, a fraud charge must involve money or “property.”
Cleveland v. United States, 531 U.S. 12, 15, 20-25 (2000) (statute does not extend to fraud in
obtaining state or municipal licenses because, although they are valuable, they are not “property”
in the government regulators’ hands). For honest services fraud, see Instruction 4.18.1346.

(8)     There is no requirement that the conspirators know the identity of the fraud victim. United
States v. Tum, 2013 WL 388002, at *7 (1st Cir. Feb. 1, 2013).

(9)      In United States v. Pena, 910 F.3d 591, 602 (1st Cir. 2018), the First Circuit upheld the
district court’s refusal to give an unanimity instruction in a wire fraud case because there is no
requirement for jurors “to agree on a single means of commission, any more than the indictments
were required to specify one alone.”




                                                                                                   173
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 174 of 296




4.18.1344              Bank Fraud, 18 U.S.C. § 1344(1), (2)
                                                                                     [Updated: 2/14/18]



[Defendant] is charged with bank fraud. It is against federal law to engage in such conduct against
certain financial institutions. For you to find [defendant] guilty of this crime you must be
convinced that the government has proven each of these things beyond a reasonable doubt:

       First, a scheme, substantially as charged in the indictment, to defraud a financial institution
       [or to obtain a financial institution’s money by means of false or fraudulent pretenses];

       Second, [defendant]’s knowing and willful participation in this scheme with the intent to
       defraud [or to obtain money by means of false or fraudulent pretenses];

       Third, the financial institution was federally insured or was a federal reserve bank or a
       member of the federal reserve system.

A scheme includes any plan, pattern or course of action. The term “defraud” means to deceive the
bank in order to obtain money or other property by misrepresenting or concealing a material fact.
[It includes a scheme to deprive another of the intangible right of honest services.]

[The term “false or fraudulent pretenses” means any false statements or assertions that concern a
material aspect of the matter in question, that were either known to be untrue when made or made
with reckless indifference to their truth and that were made with the intent to deceive another. They
include actual, direct false statements as well as half- truths and the knowing concealment of facts.]

A “material” fact or matter is one that has a natural tendency to influence or be capable of
influencing the decision of the decisionmaker to whom it was addressed.

[Defendant] acted “knowingly” if [he/she] was conscious and aware of [his/her] actions, realized
what [he/she] was doing or what was happening around [him/her], and did not act because of
ignorance, mistake or accident.

An act or failure to act is “willful” if done voluntarily and intentionally, and with the specific
intent to do something the law forbids, or with specific intent to fail to do something the law
requires to be done; that is to say, with bad purpose either to disobey or to disregard the law.

Intent or knowledge may not ordinarily be proven directly because there is no way of directly
scrutinizing the workings of the human mind. In determining what [defendant] knew or intended
at a particular time, you may consider any statements made or acts done or omitted by [defendant]
and all other facts and circumstances received in evidence that may aid in your determination of
[defendant]’s knowledge or intent. You may infer, but you certainly are not required to infer, that
a person intends the natural and probable consequences of acts knowingly done or knowingly
omitted. It is entirely up to you, however, to decide what facts are proven by the evidence received
during this trial.


                                                                                                   174
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 175 of 296




The government need not prove that the scheme was successful, that the financial institutions
suffered a financial loss, that the defendant knew that the victim of the scheme was a federally
insured financial institution [federal reserve bank; member of the federal reserve system] or that
the defendant secured a financial gain.


                                             Comment

(1)     The statute prohibits two types of bank fraud: (1) “to defraud a financial institution,” 18
U.S.C. § 1344(1); or (2) “to obtain moneys, funds, credits, assets, securities, or other property
owned by, or under the custody or control of, a financial institution, by means of false or fraudulent
pretenses, representations, or promises,” 18 U.S.C. § 1344(2). See United States v. Colón-
Rodríguez, 696 F.3d 102, 106 (1st Cir. 2012) (“The elements of this crime are well established:
‘(1) the defendant must engage in a scheme or artifice to defraud, or must make false statements
or misrepresentations to obtain money from (2) a financial institution and (3) must do so
knowingly.’”). See also United States v. Brandon, 17 F.3d 409, 424-28 (1st Cir. 1994); United
States v. Benjamin, 252 F.3d 1, 5-6 (1st Cir. 2001); United States v. Moran (“Moran I”), 312 F.3d
480, 493 (1st Cir. 2002) (confirmed that a defendant’s conduct need not directly induce the bank
to disburse funds).
        In Shaw v. United States, ___ U.S. ___, 137 S. Ct. 462 (2016), the defendant, charged with
a scheme to defraud a financial institution, argued that 18 U.S.C. § 1344(1) did not apply to him
because he intended to cheat not the bank, but a bank depositor, by transferring money from the
depositor’s account. The Supreme Court rejected the argument and held “a deposit account at a
bank counts as bank property for purposes of subsection (1). The defendant . . . need not know
that the deposit account is, as a legal matter, characterized as bank property. . . . [T]he Government
need not prove that the defendant intended that the bank ultimately suffer monetary loss. Finally,
the statute as applied here requires a state of mind equivalent to knowledge, not purpose.” See
also United States v. O’ Donnell, 840 F.3d 15 (1st Cir. 2016).
        In Loughrin v. United States, 134 S. Ct. 2384 (2014), a defendant, who had been cashing
forged and altered checks at a Target store and then returning the merchandise for cash, was
charged with a scheme under 18 U.S.C. § 1344(2) to obtain a bank’s money by means of false
pretenses. The defendant argued that he intended to defraud Target, not a bank. The Supreme
Court held that section 1344(2) does not require the defendant intend to defraud a bank, but only
that the defendant knowingly execute a scheme to obtain a bank’s property by means of false
statements. Loughrin v. United States, 134 S. Ct. at 2389.
        Westlaw indicates that Loughrin abrogated United States v. Kenrick, 221 F.3d 19, 29 (1st
Cir. 2000). In Kenrick, also a § 1344(2) case, the court instructed that the defendants “could not
be convicted of bank fraud unless they intended to harm the bank.” 221 F.3d at 26. The First
Circuit, sitting en banc, held that “the intent necessary for a bank fraud conviction is an intent to
deceive the bank in order to obtain from it money or other property,” and that a further intent to
harm the bank was not required. But Kenrick did not involve a victim other than the bank, as was
the case in Loughrin. The Kenrick requirement of “an intent to deceive” therefore, may have
survived Loughrin, which served to clarify that an entity like a store could be the object of the
scheme to obtain a bank’s money by false pretenses.



                                                                                                  175
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 176 of 296




(2)     See the Comments to Instruction 4.18.1341 (Mail Fraud), but note that despite very similar
statutory language, Loughrin interprets the bank fraud statute differently from the mail fraud
statute. Loughrin, 134 S. Ct. at 2391-92.

(3)      If more than one scheme is charged in a particular count, the jury should be instructed that
it has to make a unanimous finding with respect to a particular scheme. United States v. Puerta,
38 F.3d 34, 40-41 (1st Cir. 1994).

(4)     The prosecution need not prove that the defendant knew the financial institution’s status;
it is sufficient for the prosecutor to prove the objective fact that the institution was insured.
Brandon, 17 F.3d at 425. For more complicated transactions, consider the following:

               Neither the statute nor the case law fully instructs just how tight a
               factual nexus is required to allow a jury to decide that a scheme,
               formally aimed at one (uninsured) company, operates in substance
               to defraud another (insured) entity with whom the defendant has not
               dealt directly. In our view the statute does apply where the federally
               insured institution takes part in an integrated transaction and is
               thereby injured by the defendant, who intended to defraud another
               party to the transaction. Scienter exists, the causal connection is
               sufficient, and under Brandon the defendant cannot escape liability
               by virtue of his ignorance of the overall arrangement.

               ....

               . . . The situation would be quite different, and liability might well
               be doubtful, if the involvement of the federally insured entity was
               not contemplated at the outset and came about later from a separate
               transaction, for example, by the happenstance of an insured bank
               purchasing an earlier loan under-secured because of an earlier,
               independent fraud. We leave such line-drawing for a case that poses
               the issue.

United States v. Edelkind, 467 F.3d 791, 797-98 (1st Cir. 2006).

(5)     In United States v. Blastos, 258 F.3d 25, 27 (1st Cir. 2001), the defendant argued that the
previous pattern charge was inadequate under Neder v. United States, 527 U.S. 1 (1999), because
the instruction did not identify materiality as a separate element of the offense. (Neder had not yet
been decided when the first patterns were published.) The First Circuit assumed arguendo that
was so, but found it harmless error in light of the rest of the charge on materiality, noting “that the
district court gave an instruction on materiality that, although it did not meet the specific
requirements of Neder, accomplished the same purpose.” Blastos, 258 F.3d at 29. The revised
pattern still does not list materiality as a separate element because it seems most logical to treat it
as part of the definition of “defraud” or “false or fraudulent pretenses.” An argument can be made
in light of Blastos, however, that it is safer to separate out materiality as a separate numbered
element of the offense. The instruction then presumably would add a new “Second” namely, “The

                                                                                                   176
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 177 of 296




use of false statements, assertions, half-truths, or knowing concealments, concerning material facts
or matters;” and the other elements would be renumbered accordingly. In Moran I, the court said
that “the government must show that the defendants: (1) engaged in a scheme or artifice to defraud
or obtain money by means of materially false statements or misrepresentations; (2) from a
federally insured financial institution; and, (3) did so knowingly.” 312 F.3d at 488 (citation
omitted). In United States v. Moran (“Moran II”), 393 F.3d 1, 13 (1st Cir. 2004), the First Circuit
made clear that materiality is required under 18 U.S.C. § 1344(1) (defraud) and under § 1344(2)
(false pretenses).

(6)     Entering a credit card number into a point of sale device is a representation that one has
the cardholder’s authorization to make the charge to the credit card. Ayewoh, 627 F.3d at 922.

(7)     Except for honest services fraud, a fraud charge must involve money or “property.”
Cleveland v. United States, 531 U.S. 12, 15, 20-25 (2000) (statute does not extend to fraud in
obtaining state or municipal licenses because, although they are valuable, they are not “property”
in the government regulators’ hands). For honest services fraud, see Instruction 4.18.1346.




                                                                                                177
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 178 of 296




4.18.1346              Honest Services Fraud, 18 U.S.C. § 1346
                                                                                       [Updated: 8/21/13]



                                              Comment

(1)    Schemes to deprive others of the intangible right of honest services can be part of a fraud
prosecution for mail fraud, bank fraud, wire fraud, health care fraud, etc., by virtue of 18 U.S.C.
§ 1346.

(2)     In Skilling v. United States, 130 S. Ct. 2896, 2907 (2010), the Supreme Court held that
“§ 1346 covers only bribery and kickback schemes,” a narrowing of the statute for constitutional
reasons. In United States v. George, 676 F.3d 249, 257 (1st Cir. 2012), the First Circuit recognized
the cutback of § 1346 in Skilling but also noted that Skilling “did not invalidate the definition
limned in 18 U.S.C. § 1346 . . . it merely clarified that prosecutions under the statutes
incorporating that definition require evidence of bribes or kickbacks.” Nevertheless, after Skilling,
earlier First Circuit cases must be read with caution. Earlier, the First Circuit had held that a charge
of fraud to deprive the public of honest services requires proof of two kinds of intent: intent to
deprive the public of honest services, and intent to deceive the public. United States v. Sawyer,
239 F.3d 31, 41 (1st Cir 2001); United States v. Woodward, 149 F.3d 46, 54-55 & n.6 (1st Cir.
1998). In United States v. Urciuoli, 513 F.3d 290, 298-99 (1st Cir. 2008), the First Circuit declined
to take a definitive position on the relevance of state law to an honest services charge. In United
States v. Urciuoli (“Urciuoli II”), 613 F.3d 11, 15 (1st Cir. 2010), the court concluded that when
quid pro quo bribery is charged, there is no need to charge on state law conflict of interest rules.
Accord United States v. McDonough, 727 F.3d 143, 162 (1st Cir. 2013).

(3)     In United States v. McDonough, 2013 WL 4459062, at *6 (citation omitted), the court
stated:

               In the context of public officials, a bribe is the receipt of “anything
               of value . . . in return for . . . being influenced in the performance of
               any official act.” . . . In addition, because “[t]he illegal conduct is
               taking or agreeing to take money for a promise to act in a certain
               way,” . . ., the government must prove that an agreement for a quid
               pro quo existed; that is, the receipt of something of value “in
               exchange for” an official act. . . . Such an agreement need not be tied
               to a specific act by the recipient.

McDonough has a lengthy discussion of what evidence suffices.

(4)     In distinguishing between illegal bribery and legal gratuities, McDonough approved an
instruction that said:

               The government must do more than prove that “[the alleged bribor]
               made a payment to [the defendant public official] only to cultivate a
               business or political relationship with [the defendant official] or

                                                                                                     178
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 179 of 296




              only to express gratitude for something [the defendant official] had
              done.”

Id. at 2013 WL 4459062, at *10.

(5)    McDonough also approved the following instruction:

              the government must prove beyond a reasonable doubt a scheme to
              exchange one or more payments for one or more official acts by [the
              defendant public official] on behalf of [the alleged briber]. . . . [T]he
              government does not have to establish that [the public official]
              would not have taken official action . . . without [the charged]
              payments.

Id. at 2013 WL 4459062, at *12.




                                                                                          179
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 180 of 296




4.18.1347              Health Care Fraud, 18 U.S.C. § 1347
                                                                                      [Updated: 6/10/15]



[Defendant] is charged with health care fraud. For you to find [defendant] guilty of this crime you
must be convinced that the government has proven each of these things beyond a reasonable doubt:

       First, a scheme, substantially as charged in the indictment, to defraud a health care benefit
       program, or to obtain by false or fraudulent pretenses, representations, or promises any
       money owned by or under the custody or control of such a program;

       Second, [defendant]’s knowing and willful participation in this scheme with the intent to
       defraud;

       Third, that the scheme was in connection with the delivery of, or payment for, health care
       benefits, items or services.

A “scheme” includes any plan, pattern or course of action.

The term “defraud” means to deceive in order to obtain money or other property by
misrepresenting or concealing a material fact.

“Health care benefit program” means any public or private plan or contract, affecting commerce,
under which any medical benefit, item, or service is provided to any individual, and includes any
individual or entity who is providing a medical benefit, item, or service for which payment may
be made under the plan or contract.

“False or fraudulent pretenses” means any false statements or assertions that concern a material
aspect of the matter in question, that were either known to be untrue when made or made with
reckless indifference to their truth, and that were made with the intent to defraud. They include
actual, direct false statements as well as half-truths and the knowing concealment of facts.

A “material” fact or matter is one that has a natural tendency to influence or be capable of
influencing the decision of the decisionmaker to whom it was addressed.

[Defendant] acted “knowingly” if [he/she] was conscious and aware of [his/her] actions, realized
what [he/she] was doing or what was happening around [him/her], and did not act because of
ignorance, mistake or accident. [In deciding whether [defendant] acted knowingly, you may infer
that the defendant had knowledge of a fact if you find that [he/she] deliberately closed [his/her]
eyes to a fact that otherwise would have been obvious to [him/her]. In order to infer knowledge,
you must find that two things have been established. First, that [defendant] was aware of a high
probability of the fact in question. Second, that [defendant] consciously and deliberately avoided
learning of that fact. That is to say, [defendant] willfully made [himself/herself] blind to that fact.
It is entirely up to you to determine whether [he/she] deliberately closed [his/her] eyes to the fact
and, if so, what inference, if any, should be drawn. However, it is important to bear in mind that
mere negligence or mistake in failing to learn the fact is not sufficient. There must be a deliberate
effort to remain ignorant of the fact.
                                                                                                    180
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 181 of 296




An act or failure to act is “willful” if done voluntarily and intentionally, and with the specific intent
to do something the law forbids, or with specific intent to fail to do something the law requires to
be done; that is to say, with bad purpose either to disobey or to disregard the law.

Intent or knowledge may not ordinarily be proven directly because there is no way of directly
scrutinizing the workings of the human mind. In determining what [defendant] knew or intended
at a particular time, you may consider any statements made or acts done or omitted by [defendant]
and all other facts and circumstances received in evidence that may aid in your determination of
[defendant]’s knowledge or intent. You may infer, but you certainly are not required to infer, that
a person intends the natural and probable consequences of acts knowingly done or knowingly
omitted. It is entirely up to you, however, to decide what facts are proven by the evidence received
during this trial.

The government need not prove that the scheme was successful, that the health care benefit
program suffered a financial loss, that the defendant knew that the victim of the scheme was a
health care benefit program or that the defendant secured a financial gain.


                                              Comment

(1)     The statute also applies to false pretense health care fraud. 18 U.S.C. § 1347(2). It is
parallel to the bank fraud statute, § 1344, and that Pattern Instruction can be consulted accordingly.

(2)     For elaboration of the statutory term “health care benefit program,” see United States v.
Gelin, 712 F.3d 612, 617-18 (1st Cir. 2013).

(3)     Except for honest services fraud, a fraud charge must involve money or “property.”
Cleveland v. United States, 531 U.S. 12, 15, 20-25 (2000) (statute does not extend to fraud in
obtaining state or municipal licenses because, although they are valuable, they are not “property”
in the government regulators’ hands). For honest services fraud, see Instruction 4.18.1346.

(4)      For the crime of false statements in connection with health care benefits under 18 U.S.C.
§ 1035(a)(2), although the First Circuit held that willfulness does not require proof that the
defendant knew that making the false statement was illegal, United States v. Russell, 728 F.3d 23,
31-32 (1st Cir. 2013), the Solicitor General “confessed error,” concluding that under section 1035,
“a jury must conclude ‘that [the defendant] acted with knowledge that his conduct was unlawful,’”
Br. for the United States (quoting Bryan v. United States, 524 U.S. 184, 193 (1998). The Supreme
Court has now remanded the case to the First Circuit “for further consideration.” Russell, 134 S.
Ct. 1827 (2014).

(5)     The First Circuit defined “willfulness” as “generally mean[ing] that the act was undertaken
with a ‘bad purpose,’ that is, with knowledge that the act is unlawful.” United States v. Iwuala,
789 F.3d 1, 12 (1st Cir. 2015).



                                                                                                     181
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 182 of 296




4.18.1349               Conspiracy, 18 U.S.C. § 1349
                                                                                       [Updated: 6/10/15]



See Instruction 4.18.371(1).


                                              Comment

(1)      The First Circuit has not had occasion to specifically consider whether a conviction under
18 U.S.C. § 1349 requires an overt act in furtherance of the conspiracy. Recently, in United States
v. Iwuala, 789 F.3d 1, 9-10 (1st Cir. 2015), the First Circuit listed the elements of conspiracy to
commit health-care fraud, but did not include an overt act. Other circuits are split on the question:
while the Tenth Circuit has held that an overt act is not required, United States v. Thornburgh, 645
F.3d 1197, 1204 (10th Cir. 2011) (“[C]onvictions for the conspiracies at issue here (. . . to commit
wire and/or mail fraud) do not ‘require proof of an overt act in furtherance of the conspiracy’ . . . .”
(quoting Whitfield v. United States, 543 U.S. 209, 219 (2005) (holding that an overt act is not an
element of a conspiracy under 18 U.S.C. § 1956(h)))), four other circuits disagree, see United
States v. Mahaffy, 693 F.3d 113, 123 (2d Cir. 2012) (“To prove conspiracy [under § 1349], the
government must show . . . that an overt act in furtherance of the conspiracy was committed”
(citation omitted)); United States v. Bernadel, 2012 WL 2992488, at *1 (9th Cir. July 23, 2012)
(“The government presented sufficient evidence for a rational trier of fact . . . to find [defendant]
guilty beyond a reasonable doubt of conspiracy to commit mail fraud, wire fraud, and bank
fraud . . . . The evidence introduced at trial supported the conclusion . . . that one or more overt
acts listed in the indictment was taken in furtherance of the illegal purpose.” (citations omitted));
United States v. Rodriguez, 454 F. App’x 812, 816 (11th Cir. 2012) (“To sustain the conspiracy
conviction [under § 1349], the government is required to prove ‘. . . (3) an overt act by a
conspirator in furtherance of the agreement.’” (citation omitted)); United States v. Akpan, 396 F.
App’x 88, 90 (5th Cir. 2010) (same).




                                                                                                     182
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 183 of 296




4.18.1462              Use of Interactive Computer Service for Obscene Matters,
                       18 U.S.C. § 1462
                                                                                           [New: 9/3/04]



[Defendant] is charged with knowingly using an interactive computer service to carry obscene
[pictures] [writings] in interstate or foreign commerce. It is against federal law to use an interactive
computer service to carry obscene [pictures] [writings] in interstate or foreign commerce. For you
to find [defendant] guilty of this crime, you must be convinced that the government has proven
each of the following things beyond a reasonable doubt:

       First, that [defendant] knowingly used an interactive computer service;

       Second, that [defendant] did so in order to carry one or more of the charged [pictures]
       [writings] in interstate or foreign commerce;

       Third, that the particular [picture] [writing] was obscene; and

       Fourth, that [defendant] knew at the time the general contents, character and nature of the
       [pictures] [writings].

“Knowingly” means that the act was done voluntarily and intentionally and not because of mistake
or accident.

The term “interactive computer service” means any information service, system or access software
provider that provides or enables computer access by multiple users to a computer server, including
specifically a service or system that provides access to the Internet and such systems operated or
services offered by libraries or educational institutions.

“Interstate commerce” includes commerce between one state, territory, possession, or the District
of Columbia and another state, territory, possession and the District of Columbia.

“Foreign commerce” includes commerce with a foreign country.

Material is “obscene” when:

       (1)     the average person, applying contemporary community standards, would find that
               the material, taken as a whole, appeals to a degrading, unhealthy or morbid interest
               in sex as distinguished from normal, healthy sexual desires;

       (2)     the average person, applying contemporary community standards, would find that
               the material depicts or describes ultimate sexual acts, excretory functions,
               masturbation or lewd exhibition of the genitals in a patently offensive way; and

       (3)     a reasonable person would find that the material, taken as a whole, lacks serious
               literary, artistic, political or scientific value.

                                                                                                    183
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 184 of 296




All three characteristics of this test must be present in the particular listed material for it to be
found to be obscene. It is not necessary for the government to prove that [defendant] knew or
believed the material to be legally obscene.

[“Lewd, lascivious or filthy” as used in the Indictment all have the same meaning as “obscene.”]


                                             Comment

(1)    For the caselaw supporting the obscenity definition, see instruction on Transfer of Obscene
Materials to Minors, 4.18.1470 (18 U.S.C. § 1470).

(2)     A three-judge court in the Northern District of California has persuasively explained why
Supreme Court precedents should be interpreted as giving the same meaning to the phrase “lewd,
lascivious or filthy” as to the defined term “obscene.” ApolloMedia Corp. v. Reno, 19 F. Supp.
2d 1081, 1094-95 (N.D. Cal. 1998). If the Indictment does not use the phrase, however, there is
no need to refer to it.




                                                                                                 184
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 185 of 296




4.18.1470              Transfer of Obscene Materials to Minors, 18 U.S.C. § 1470
                                                                                         [New: 9/3/04]



[Defendant] is charged with knowingly using [the mail] [a facility or means of interstate or foreign
commerce] to transfer obscene matter to someone under age sixteen[, or attempting to do so]. It
is against federal law knowingly to transfer obscene matter to a person under age sixteen while
knowing he/she is under age sixteen, by using [the mail] [a facility or means of interstate or foreign
commerce] [, or to attempt to do so]. For you to find [defendant] guilty of this crime, you must
be convinced that the government has proven each of these things beyond a reasonable doubt:

       First, that [defendant] knowingly transferred the material as charged to the person listed;

       Second, that [defendant] used [the mail] [a facility or means of interstate or foreign
       commerce] to do so;

       Third, that [defendant] knew at the time the general contents, character and nature of the
       material;

       Fourth, that the material was obscene; and

       Fifth, that at the time, the recipient was not yet sixteen years old and [defendant] knew that
       he/she was not yet sixteen years old.

“Knowingly” means that the act was done voluntarily and intentionally and not because of mistake
or accident.

“Interstate commerce” includes commerce between one state, territory, possession, or the District
of Columbia and another state, territory, possession and the District of Columbia.

“Foreign commerce” includes commerce with a foreign country.

Material is “obscene” when:

       (1)     the average person, applying contemporary community standards, would find that
               the material, taken as a whole, appeals to a degrading, unhealthy or morbid interest
               in sex as distinguished from normal, healthy sexual desires;

       (2)     the average person, applying contemporary community standards, would find that
               the material depicts or describes ultimate sexual acts, excretory functions,
               masturbation or lewd exhibition of the genitals in a patently offensive way; and

       (3)     a reasonable person would find that the material, taken as a whole, lacks serious
               literary, artistic, political or scientific value.



                                                                                                  185
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 186 of 296




All three characteristics of this test must be present in the particular listed material for it to be
found to be obscene. It is not necessary for the government to prove that [defendant] knew or
believed the material to be legally obscene.

[Use Attempt instruction, 4.18.00, as appropriate.]


                                             Comment

(1)     We have modeled the obscenity definition on the short, plain language instruction of the
Federal Judicial Center pattern charge. See, e.g., Federal Judicial Center, Pattern Criminal Jury
Instructions Nos. 87-89 (1987). It comes almost directly from Miller v. California, 413 U.S. 15,
24 (1973). Many other Circuits use much lengthier charges, see, e.g., Eleventh Circuit Pattern
Jury Instructions (criminal cases) Nos. 55-57 (2010), but they do not seem to make this difficult
question easier. The short charge focuses the jury on the important issues.

(2)     “[O]bscenity is to be judged according to the average person in the community, rather than
the most prudish or the most tolerant.” Smith v. United States, 431 U.S. 291, 304 (1977). It is
unnecessary to specify what community. Jenkins v. Georgia, 418 U.S. 153, 157 (1974). But the
Supreme Court has taken pains “to make clear that children are not to be included for these
purposes as part of the ‘community.’” Pinkus v. United States, 436 U.S. 293, 297 (1978)
(conviction under 18 U.S.C. § 1461). It is not error to say that the community includes both
sensitive and insensitive people. Id. at 298-301. While the community as a whole is generally the
standard for judging obscenity, an exception has been recognized for material aimed at a clearly
defined deviant sexual group. Id. at 302 (“Nothing prevents a court from giving an instruction on
prurient appeal to deviant sexual groups as part of an instruction pertaining to appeal to the average
person when the evidence . . . would support such a charge.”). The knowledge characterization
comes from Hamling v. United States, 418 U.S. 87, 123-24 (1974). “A juror is entitled to draw
on his own knowledge of the views of the average person in the community or vicinage from which
he comes for making the required determination, just as he is entitled to draw on his knowledge of
the propensities of a ‘reasonable’ person in other areas of the law.” Hamling, 418 U.S. at 104.
The test is not one of national standards. Id. at 105-08.

(3)     This instruction does not use the term “prurient,” but instead the definition of “prurient” in
Brockett v. Spokane Arcades, Inc., 472 U.S. 491, 504 (1985) (“[P]rurience may be constitutionally
defined for the purposes of identifying obscenity as that which appeals to a shameful or morbid
interest in sex.”). There seems to be no reason to use the actual term which may be more difficult
for a jury.

(4)     The “normal, healthy sexual desires” distinction comes from Brockett, 472 U.S. at 498.
The Supreme Court has made clear that, in order to constitute obscenity, the material must be, at
the very least, “in some sense erotic.” E.g., Ashcroft v. ACLU, 535 U.S. 564, 579 (2002); Cohen
v. California, 403 U.S. 15, 20 (1971) (“Whatever else may be necessary to give rise to the States’
broader power to prohibit obscene expression, such expression must be, in some significant way,
erotic.”). In United States v. Gravenhorst, 377 F.3d 49, 52 & n.3 (1st Cir. 2004), vacated on other
grounds, 544 U.S. 1029 (2005), the First Circuit said that, while it was not plain error to instruct

                                                                                                  186
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 187 of 296




the jury on the erotic requirement, a specific reference to “erotic” in the instructions was
unnecessary. “To the extent that the word ‘erotic’ in modern usage can denote material that while
prurient is nonetheless not legally obscene, an instruction might simply emphasize . . . that the
material must as a whole appeal to a degrading, unhealthy or morbid interest in sex, but without
making specific reference to the term ‘erotic.’” Id. Accordingly, this instruction does not include
the erotic requirement. Given the language of the instruction (“degrading, unhealthy, or morbid
interest in sex”) the jury may not find material obscene unless it concludes that the material has a
sexual connotation.

(5)    The list of images that are covered (ultimate sexual acts, excretory functions, masturbation
or lewd exhibition of the genitals) comes from Miller, 413 U.S. at 25. Nudity alone is not enough.
Jenkins, 418 U.S. at 161.

(6)    It is clear that on the issue of literary, artistic, political or scientific value, the standard is a
reasonable person, not the average person of the other two factors. Pope v. Illinois, 481 U.S. 497,
500-01 & n.3 (1987).




                                                                                                        187
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 188 of 296




4.18.1512(a)(1)(C)            Witness Tampering—Killing or Attempted Killing to Prevent
                              Communication with Federal Law Enforcement,
                              18 U.S.C. § 1512(a)(1)(C)
                                                                                       [New: 6/3/15]



[Defendant] is charged with killing [or attempting to kill] [name of victim], with the intent to
prevent a communication about the commission [or possible commission] of a federal offense to
a federal law enforcement officer. Federal law prohibits killing [or attempting to kill] a person in
order to prevent a communication about the commission [or possible commission] of a federal
offense to a federal law enforcement officer. For you to find [defendant] guilty of this crime, you
must be convinced that the government has proven each of the following things beyond a
reasonable doubt:

       First, that on about the date charged, [defendant] killed [or attempted to kill] [name of
victim]; and

      Second, that [defendant] did so with the intent to prevent a communication about the
commission [or possible commission] of a federal offense to a federal law enforcement officer.

If the government proves that [defendant] had a particular law enforcement officer in mind and
that the intended victim was in fact a federal law enforcement officer, it need not prove that
[defendant] knew of the federal connection.

Moreover, the government need not prove that [defendant] had federal law enforcement officers
particularly in mind. But then the government must show that there was a reasonable likelihood
that a relevant communication would have been made to a federal law enforcement officer.

                                            Comment

(1)    This instruction is based on Fowler v. United States, 131 S. Ct. 2045, 2049, 2052 (2011):
               [I]n a prosecution the Government must prove (1) a killing or
               attempted killing, (2) committed with a particular intent, namely, an
               intent (a) to “prevent” a “communication” (b) about “the
               commission or possible commission of a Federal offense” (c) to a
               federal “law enforcement officer or judge.”
Id. at 2049. The First Circuit has also used that test in United States v. Jiménez-Bencevi, 788 F.3d
7, 24 (1st Cir. 2015). Previously, the First Circuit had used a four-element test:
               To establish a crime under the “law enforcement officer” section of
               the Act, the government must prove that: (1) the defendant killed or
               attempted to kill a person; (2) the defendant was motivated by a
               desire to prevent the communication between any person and law
               enforcement authorities concerning the commission or possible
               commission of an offense; (3) that offense was actually a federal


                                                                                                188
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 189 of 296




               offense; and (4) the defendant believed that the person in (2) above
               might communicate with the federal authorities.
United States v. Rodriguez-Marrero, 390 F.3d 1, 13 (1st Cir. 2004) (quoting United States v.
Stansfield, 101 F.3d 909, 918 (3d Cir. 1996)).

(2)                     [I]f a defendant kills a victim with the intent of preventing
               the victim from communicating with a particular individual, say
               John Smith, who the defendant knows is a federal law enforcement
               officer, the statute fits like a glove. If a defendant kills a victim with
               the intent of preventing the victim from communicating with Sam
               Smith, who is in fact (but who the defendant does not know is) a
               federal law enforcement officer, the statute still fits, for it
               specifically says that “no state of mind need be proved” with respect
               to this last-mentioned circumstance.
                        ....
                        . . . [W]here the defendant kills a person with an intent to
               prevent communication with law enforcement officers generally,
               that intent includes an intent to prevent communications with
               federal law enforcement officers only if it is reasonably likely under
               the circumstances that (in the absence of the killing) at least one of
               the relevant communications would have been made to a federal
               officer.

Fowler, 131 S. Ct. at 2049, 2052. “The Government need not show that such a communication,
had it occurred, would have been federal beyond a reasonable doubt, nor even that it is more likely
than not.” Id. at 2052. “But the Government must show that the likelihood of communication to
a federal officer was more than remote, outlandish, or simply hypothetical.” Id.

(3)    The term “law enforcement officer” means “an officer or employee of the Federal
Government, or a person authorized to act for or on behalf of the Federal Government or serving
the Federal Government as an adviser or consultant (A) authorized under law to engage in or
supervise the prevention, detection, investigation, or prosecution of an offense; or (B) serving as a
probation or pretrial services officer under this title.” 18 U.S.C. § 1515(a)(4).

(4)    “[N]o state of mind need be proved with respect to the circumstance . . . that the law
enforcement officer is an officer or employee of the Federal Government . . . .” 18
U.S.C.§ 1512(g)(2).

(5)     In Rodriguez-Marrero, 390 F.3d at 13, the First Circuit stated that one way for the
government to satisfy the requirement that the defendant believe that the person he/she killed or
attempted to kill might communicate with federal authorities is to “demonstrat[e] that the
underlying offense was a federal offense and that the federal authorities had begun an investigation
prior to the informant’s murder or attempted murder.” (citing United States v. Bell, 113 F.3d 1345,
1349-50 (3d Cir. 1997)).



                                                                                                 189
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 190 of 296




4.18.1512(b)(1)        Witness Tampering—Knowingly Corruptly Persuading Another
                       Person with the Intent to Influence, Delay or Prevent the Testimony of
                       Any Person in an Official Proceeding, 18 U.S.C. § 1512(b)(1)
                                                                                    [Updated: 2/14/18]



[Defendant] is charged with knowingly corruptly persuading [name of person], with the intent to
influence, delay or prevent the testimony of [name of person] in an official proceeding. Federal
law prohibits knowingly corruptly persuading another person with the intent to influence, delay or
prevent the testimony of any person in an official proceeding. For you to find [defendant] guilty
of this crime, you must be convinced that the government has proven each of the following things
beyond a reasonable doubt:

       First, that on about the date charged, [defendant] corruptly persuaded [name of person];

       Second, that [defendant] did so knowingly;

       Third, that [defendant] did so with the intent to influence, delay or prevent the testimony
       of [name of person] in an official proceeding; and

       Fourth, that [defendant] believed that there was a current or future official proceeding in
       which the testimony might occur.

The word “knowingly” means that the act was done voluntarily and intentionally with the
knowledge that it was wrong, and not because of mistake or accident.

An “official proceeding” is a proceeding before a federal court, a federal judge, the United States
Congress or a federal agency.


                                             Comment

(1)    This instruction is based on United States v. Cruzado-Laureano, 404 F.3d 470, 487 (1st
Cir. 2005), and Arthur Andersen LLP v. United States, 544 U.S. 696, 704-08 (2005). See also
United States v. Acevedo, 882 F.3d 251, 257 (1st Cir. 2018); United States v. Freeman, 208 F.3d
332, 337 (1st Cir. 2000) (listing the elements the government must prove under 18 U.S.C.
§ 1512(b)(2)(A)); 2 Leonard B. Sand et al., Modern Federal Jury Instructions (Criminal) §§ 46-
28, 46-30 to 46-32 (2012).

(2)     This instruction applies in cases involving corrupt persuasion. 18 U.S.C. § 1512(b)(1) also
prohibits using intimidation against, threatening, attempting to use intimidation against, attempting
to threaten, attempting to corruptly persuade, and engaging in misleading conduct toward another
person with the intent to influence, delay or prevent any person from testifying in an official
proceeding. If the facts so warrant, replace “corruptly persuaded” in the pattern instruction with
“used intimidation against,” “threatened,” “attempted to use intimidation against,” “attempted to
threaten,” “attempted to corruptly persuade” or “engaged in misleading conduct toward.” In that
event, part of the definition of “knowingly” (“with the knowledge that it was wrong”) should
                                                                                                  190
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 191 of 296




probably be deleted, since it comes only from the juxtaposition of “knowingly” and “corruptly” in
Arthur Andersen.

(3)      The pattern instruction does not include a definition of “corruptly.” Many cases will not
require a definition because it will be clear that the alleged persuasion is corrupt (e.g. bribing a
witness to influence his testimony). The First Circuit has not defined the term, and the Supreme
Court does not suggest a definition in Arthur Andersen. The statute does not define “corruptly”
or “corruptly persuades,” but does state that “the term ‘corruptly persuades’ does not include
conduct which would be misleading conduct but for a lack of a state of mind.” 18 U.S.C.
§ 1515(a)(6). The Ninth Circuit called this statement “circuitous[]” and “unhelpful[],” and
interpreted it as merely “establish[ing] that the government is required to prove scienter as an
element” of section 1512(b). United States v. Khatami, 280 F.3d 907, 911 (9th Cir. 2002).
         The Third Circuit and the D.C. Circuit provide some insight into the meaning of
“corruptly” or “corruptly persuades.” Both courts concluded that influencing someone to violate
a legal duty constitutes “corrupt persuasion.” United States v. Davis, 183 F.3d 231, 250 (3d Cir.
1999) (urging someone “to violate his legal duty not to kill [a witness] or aid in [that witness’]
death” is corrupt persuasion); United States v. Morrison, 98 F.3d 619, 629-30 (D.C. Cir. 1996)
(influencing someone to violate her legal duty to testify truthfully is corrupt persuasion). The
Third Circuit also stated “that both attempting to bribe someone to withhold information and
attempting to persuade someone to provide false information to federal investigators constitute
‘corrupt persuasion’ punishable under § 1512(b).” United States v. Farrell, 126 F.3d 484, 488 (3d
Cir. 1997).
         The Court in Arthur Andersen rejected the district court’s instruction that the jury could
find that the defendant acted corruptly if the defendant “intended to subvert, undermine, or impede
governmental factfinding.” 544 U.S. at 706 (internal quotation marks omitted). The Court stated
that this definition did “no limiting work whatsoever” because it encompassed lawful conduct such
as innocently persuading another to withhold information from the government. Id. at 707.

(4)    “Official proceeding” is defined as:

               (A) a proceeding before a judge or court of the United States, a
               United States magistrate judge, a bankruptcy judge, a judge of the
               United States Tax Court, a special trial judge of the Tax Court, a
               judge of the United States Court of Federal Claims, or a Federal
               grand jury;
               (B) a proceeding before the Congress;
               (C) a proceeding before a Federal Government agency which is
               authorized by law; or
               (D) a proceeding involving the business of insurance whose
               activities affect interstate commerce before any insurance regulatory
               official or agency or any agent or examiner appointed by such
               official or agency to examine the affairs of any person engaged in
               the business of insurance whose activities affect interstate
               commerce.



                                                                                                191
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 192 of 296




18 U.S.C. § 1515(a)(1). “Both a federal trial and a federal grand jury investigation are ‘official
proceedings’ within the meaning of the statute.” United States v. Frankhauser, 80 F.3d 641, 651
(1st Cir. 1996). In appropriate cases, include a description of the insurance proceedings listed in
subsection 1515(a)(1)(D) in the definition of “official proceeding.”

(5)     Although “an official proceeding need not be pending or about to be instituted at the time
of the offense,” 18 U.S.C. § 1512(f)(1), the defendant must contemplate some official proceeding
in which the testimony might occur. See Frankhauser, 80 F.3d at 651 (even though the statute
does not “require actual knowledge of a pending proceeding[,] . . . the defendant must act
knowingly and with the intent to impair an object’s availability for use in a particular official
proceeding”) (emphasis added) (interpreting 18 U.S.C. § 1512(b)(2)(B); United States v. Byrne,
435 F.3d 16, 23 (1st Cir. 2006) (same). The word “might” comes from the statement in Arthur
Andersen that under 18 U.S.C. §§ 1512(b)(2)(A) and (B), which prohibit withholding or
interfering with the use of documents or other objects in an official proceeding, a defendant cannot
be “a knowingly . . . corrup[t] persuade[r]” if “he does not have in contemplation any particular
official proceeding in which those documents might be material.” 544 U.S. at 708 (emphasis
added) (alterations in original). In determining whether a defendant intended to interfere with an
identifiable proceeding, “[e]ach case must be evaluated on its own facts.” Frankhauser, 80 F.3d
at 652.

(6)     “The key is not whether the defendant knows or doesn’t know that someone is a ‘witness’
(a term not in the text of the statute), but rather whether he is intending to head off the possibility
of testimony in an ‘official proceeding.’ . . . To hold otherwise would allow a witness tampering
charge in, e.g., any conspiracy where the co-conspirators agreed to a story at the outset of the
conspiracy, merely because they had foreseen a possibility of eventual arrest and trial.” United
States v. Misla-Aldarondo, 478 F.3d 52, 69 (1st Cir. 2007).

(7)     In defining the word “prevent” in § 1512(a)(1)(c) (killing another with intent to prevent
communication to a law enforcement officer related to the commission of a federal offense), the
Supreme Court has said that “the Government must show that the likelihood of communication to
a federal officer was more than remote, outlandish, or simply hypothetical.” Fowler v. United
States, 131 S. Ct. 2045, 2052 (2011).




                                                                                                   192
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 193 of 296




4.18.1542              False Statement in Application for United States Passport,
                       18 U.S.C. § 1542
                                                                                     [New: 10/30/07]



[Defendant] is charged with making a false statement in an application for a United States passport.
It is against federal law to make a false statement in a passport application. For you to find
[defendant] guilty of this crime you must be convinced that the government has proven each of
these things beyond a reasonable doubt:

       First, that [defendant] willfully and knowingly made a false statement in an application for
       a United States passport; and

       Second, that [defendant] made the false statement for the purpose of causing issuance of a
       passport for [his/her] own use or the use of another person.

A statement is “false” if it was untrue when made.

A false statement is made “willfully and knowingly” if [defendant] acted voluntarily, not by
mistake or accident, and knew that the statement was false or demonstrated a reckless disregard
for the truth with a conscious purpose to avoid learning the truth.

                                            Comment

(1)    This charge is based largely upon United States v. Salinas, 373 F.3d 161, 165 (1st Cir.
2004) (examining the substantive criminal elements of section 1542 in the context of deciding
proper venue), and United States v. George, 386 F.3d 383, 397 (2d Cir. 2004).

(2)    There is no requirement of “materiality” in section 1542. Salinas, 373 F.3d at 167 (“The
passport fraud statute . . . does not contain any materiality requirement. Moreover, courts have
refused to read a materiality requirement into it.”).

(3)     In a closely-related context—the prohibition against the use of a fraudulently obtained
passport—the Supreme Court explained “knowingly and willfully” to mean “deliberately and with
knowledge and not something which is merely careless or negligent or inadvertent.” Browder v.
United States, 312 U.S. 335, 341 (1941); see also George, 386 F.3d at 388–89 (concluding the
definition of “knowingly and willfully” in Browder should be applied for the prohibition against
false statements in section 1542).
        The meaning of “knowingly and willfully” stated above and derived from Browder should
be used instead of the general definitions of “knowingly” and “willfully” in Instructions 2.15–2.17.

(4)     The crime is complete “at the moment an applicant makes a knowingly false statement in
an application with a view toward procuring a passport.” Salinas, 373 F.3d at 165. And therefore
“[p]roof of a good motive . . . is not probative on the issue” of intent for section 1542. United
States v. Washington, 705 F.2d 489, 493 (D.C. Cir. 1983); see also Browder, 312 U.S. at 341–42;
George, 386 F.3d at 389, 394–96.

                                                                                                193
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 194 of 296




4.18.1546              False Statements in Document Required by Immigration Law,
                       18 U.S.C. § 1546(a)
                                                                                   [Updated: 10/22/08]



[Defendant] is charged with making a false statement under oath in a document required by federal
immigration laws. It is against federal law to make a false statement under oath in a document
required by federal immigration laws. For you to find [defendant] guilty of this crime, you must
be convinced that the government has proven each of these things beyond a reasonable doubt:

       First, that [defendant] knowingly made a material false statement under oath;

       Second, that [defendant] made the statement voluntarily and intentionally; and

       Third, that [defendant] made the statement in an immigration form [identify number and
       title of document].

A false statement is made “knowingly” if [defendant] knew that it was false or demonstrated a
reckless disregard for the truth with a conscious purpose to avoid learning the truth.

The statement is “material” if it has a natural tendency to influence or to be capable of influencing
the decision of the decisionmaker to which it was addressed.

A statement is “false” if it is untrue when made.


                                             Comment

(1)     “The elements of a § 1546(a) violation are: (1) the defendant made a false statement, (2) the
statement was made knowingly and (3) under oath, (4) the statement concerns a ‘material fact,’
(5) and the statement was made in an application required by the United States immigration laws
and regulations.” United States v. Boskic, 545 F.3d 69, 85 (1st Cir. 2008) (citation omitted).

(2)    “[O]ur precedent establishes that a jury can properly find that the defendant made a false
statement by swearing that the incomplete answers to questions on a form are truthful even if the
defendant does not also swear that the responses to the questions on the form are complete.”
Boskic, 545 F.3d at 87.

(3)    For a discussion of a literal truth defense and fundamentally ambiguous questions, see
Boskic, 545 F.3d at 89-92.




                                                                                                  194
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 195 of 296




4.18.1623               False Declaration in Grand Jury Testimony, 18 U.S.C. § 1623
                                                                                       [Updated: 8/25/06]



[Defendant] is charged with making a false declaration in [his/her] grand jury testimony. It is
against federal law to knowingly make a false material declaration to the grand jury while under
oath.

For you to find [defendant] guilty of this crime, you must be convinced that the government has
proven each of these things beyond a reasonable doubt:

        First, that [defendant] was under oath as a witness before the Grand Jury of this Court;

        Second, that [defendant] made a false declaration that was material to the grand jury’s
        investigation; and

        Third, that at the time [defendant] made the false declaration, [he/she] knew the declaration
        was false.

A declaration is false if it is untrue when made.

A declaration is “material” to the grand jury’s investigation if it is capable of affecting or
influencing the grand jury inquiry or decision. It is not necessary for the government to prove that
the grand jury was, in fact, misled or influenced in any way by the false declaration.


                                              Comment

(1)    The instruction can be modified for perjury in court, which is covered by the same statute.
The elements are the same. See United States v. Pagán-Santini, 451 F.3d 258, 266 (1st Cir. 2006).

(2)     The definition of materiality comes from United States v. Doherty, 906 F.2d 41, 43-44 (1st
Cir. 1990), which stated that the statement must be “material to the grand jury’s investigation” but
need not actually influence the grand jury. Accord United States v. Silveira, 426 F.3d 514, 518-
20 (1st Cir. 2005). The phrase “capable of influencing” comes from United States v. Scivola, 766
F.2d 37, 44 (1st Cir. 1985) (quoting United States v. Giarratano, 622 F.2d 153, 156 (5th Cir. 1980)),
a case that held that materiality can be satisfied even if the declaration only affected the credibility
of a witness. United States v. Goguen, 723 F.2d 1012, 1019 (1st Cir. 1983), used slightly different
language (“might have influenced”). These cases all precede the Supreme Court’s holding in
United States v. Gaudin, 515 U.S. 506 (1995), that the question of materiality is for the jury,
reiterated specifically in Johnson v. United States, 520 U.S. 461, 465 (1997) (“[T]here is no doubt
that materiality is an element of perjury under § 1623. . . . Gaudin therefore dictates that materiality
be decided by the jury, not the court.”). However, the language of the First Circuit cases still
seems pertinent.

(3)     If there is more than one statement or declaration, the better practice is to instruct the jurors
that they must agree unanimously on the falsity of at least one statement. See Pagán-Santini, 451
                                                                                                     195
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 196 of 296




F.3d at 267 (no plain error because no objection and “the law is less clear than it might be,” but
observing that two circuits require a specific unanimity instruction if requested).

(4)    The Fifth Circuit pattern charge has the following additional language that may sometimes
be appropriate, but for which we have found no caselaw:

       If you should find that a particular question was ambiguous and that the defendant
       truthfully answered one reasonable interpretation of the question under the
       circumstances presented, then such answer would not be false. Similarly, if you
       should find that the question was clear but the answer was ambiguous, and one
       reasonable interpretation of such answer would be truthful, then such answer would
       not be false.

Fifth Circuit Instruction 2.69.




                                                                                              196
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 197 of 296




4.18.1832              Theft of Trade Secrets (Economic Espionage Act),
                       18 U.S.C. § 1832
                                                                                    [Updated: 6/14/02]



[Defendant] is charged with stealing trade secrets. It is against federal law to steal trade secrets.
For you to find [defendant] guilty of this crime, you must be convinced that the government has
proven each of these things beyond a reasonable doubt:

       First, that [defendant] knowingly [stole; took without permission; copied without
       permission; downloaded without permission; received while knowing it was stolen or taken
       without permission] a trade secret;

       Second, that the trade secret was related to or included in a product produced for or placed
       in interstate or foreign commerce;

       Third, that [defendant] had the intent of economically benefiting someone other than the
       trade secret’s owner; and

       Fourth, that [defendant] intended or knew that his action would injure the trade secret’s
       owner.

The term “trade secret” means all forms and types of financial, business, scientific, technical,
economic or engineering information, including program devices, designs, prototypes, methods,
techniques, processes, procedures, programs or codes, whether tangible or intangible, and however
stored if the owner has taken reasonable measures to keep the information secret and if the
information derives independent economic value, actual or potential, from not being generally
known to or readily ascertainable through proper means, by the public.

The term “interstate commerce” means trade or travel from one state to another.




                                                                                                  197
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 198 of 296




4.18.1951              Interference with Commerce by Robbery or Extortion (Hobbs Act),
                       18 U.S.C. § 1951
                                                                                    [Updated: 6/24/19]



[Defendant] is accused of obstructing, delaying or affecting commerce by committing
[robbery][extortion]. It is against federal law to engage in such conduct. For you to find
[defendant] guilty of this crime, you must be convinced that the government has proven each of
the following things beyond a reasonable doubt:

       First, that [defendant] knowingly and willfully obtained property from [person or
       corporation robbed/extorted];

       Second, that [defendant] did so by means of [extortion][robbery];

       Third, that the [extortion] [robbery] affected interstate commerce.

The term “interstate commerce” means commerce between any point in a state and any point
outside the state. It is only necessary that the government prove beyond a reasonable doubt that
there is a realistic probability that the acts committed by [defendant] as charged in the indictment
had some slight or minimal effect on interstate commerce. It is not necessary for you to find that
[defendant] knew or intended that [his/her] actions would affect interstate commerce.

[“Extortion” means obtaining property from another with his or her consent, but where that consent
is obtained [by the wrongful use of actual or threatened force, violence or fear] [under color of
official right.]] [Defendant] must know that he was not legally entitled to the property.

[To prove extortion by fear, the government must show: (1) that the victim believed that economic
loss would result from failing to comply with [defendant’s] demands and (2) that the circumstances
made the fear reasonable. Economic loss may include the possibility of lost business opportunities.
But the loss feared must be a particular economic loss, not merely the loss of a potential benefit.]

[To prove extortion under color of official right, the government must show that [defendant public
official] obtained property to which [he/she] was not entitled and knew at the time that [he/she]
was obtaining it in return for official acts. The government need not show that [defendant public
official] initiated the transfer, nor does the government need to show that [defendant public
official] actually had the ultimate authority to achieve the desired result. [If the property was
obtained as a political or campaign contribution, the government must prove that the payment or
other transfer was made in return for an explicit promise or understanding by [defendant] to
perform or not to perform an official act. It is not necessary for the government to show that the
official action or inaction actually occurred.]]

[“Robbery” means unlawfully taking or obtaining personal property from another, against his or
her will, by means of actual or threatened force, or violence, or fear of injury to his or her person
or property, or property in his or her custody or possession, or the person or property of a relative
or member of his family or of anyone in his or her company at the time of the taking or obtaining.]

                                                                                                  198
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 199 of 296




To act “willfully” means to act voluntarily and intelligently and with the specific intent that the
underlying crime be committed—that is to say, with bad purpose, either to disobey or disregard
the law—not to act by ignorance, accident or mistake.


                                             Comment

(1)    The elements of the Hobbs Act offense are taken from the statute and from United States
v. Cruzado-Laureano, 404 F.3d 470, 480 (1st Cir. 2005).

(2)    There is no freestanding physical violence offense in the Hobbs Act. Rather, the Hobbs
Act “forbid[s] acts or threats of physical violence in furtherance of a plan or purpose to engage in
what the statute refers to as robbery or extortion (and related attempts or conspiracies).” Scheidler
v. NOW, Inc., 547 U.S. 9, 23 (2006).

(3)      To obtain property “entail[s] both a deprivation and acquisition of property.” Scheidler v.
NOW, Inc., 537 U.S. 393, 404-05 (2003) (citing United States v. Enmons, 410 U.S. 396, 406 n.16
(1973)). Thus, depriving someone of a property right of exclusive control of a business asset, as
by causing an abortion clinic to shut down, was insufficient where the person “did not acquire any
such property.” Id. at 405.
         The First Circuit has rejected the contention that for purposes of the Hobbs Act extortion
provision, a defendant “obtains” property by bringing about its transfer to another only if the
defendant “receives a personal benefit in consequence.” United States v. Brissette, 919 F.3d 670,
680 (1st Cir. 2019). See also United States v. Tkhilaishvili, 926 F.3d 1, 10 (1st Cir. 2019) (“[A]
defendant may ‘obtain’ property within the meaning of the Hobbs Act by bringing about its transfer
to a third party, regardless of whether the defendant received a personal benefit from the transfer.”).
See also United States v. Green, 350 U.S. 415, 420 (1956) (extortion “in no way depends on having
a direct benefit conferred upon the person who obtains the property”).

(4)     In order to establish extortion or attempted extortion, the government must prove, by direct
or circumstantial evidence, that the defendant knew that he was not legally entitled to the property
that he either received or attempted to receive. United States v. DiDonna, 866 F.3d 40, 47 (1st
Cir. 2017).
        For extortion, “[t]he property extorted must . . . be transferable―that is, capable of passing
from one person to another.” Sekhar v. United States, 570 U.S. ___, 2013 WL 3196929, at *3
(2013) (emphasis original) (holding that attempting to compel a person to recommend that his
employer approve an investment does not qualify).

(5)    The color-of-official-right extortion definition is based on United States v. Rivera-Rangel,
396 F.3d 476, 484 (1st Cir. 2005) and Evans v. United States, 504 U.S. 255, 268 (1992). See also
United States v. Cruz-Arroyo, 461 F.3d 69, 73-74 (1st Cir. 2006) (citations omitted):

               To establish guilt for extortion under color of official right, the
               prosecution must show only that the defendant, a public official, has
               received an emolument that he was not entitled to receive, with
               knowledge that the emolument was tendered in exchange for some

                                                                                                   199
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 200 of 296




               official act. The government is not required to prove any affirmative
               act of inducement on the part of the corrupt official.

Accord United States v. Turner, 684 F.3d 244, 253-54 (1st Cir. 2012) (assuming without deciding
that a quid pro quo is a requirement in non-campaign contribution cases); United States v.
McDonough, 2013 WL 4459062 at *9 (quid pro quo not an element, but some courts require it).
        A defendant may be convicted of conspiracy to commit Hobbs Act extortion, based on
proof that he entered into a conspiracy that had as its objective the obtaining of property from
another conspirator with his consent and under color of official right. Ocasio v. United States, 136
S. Ct. 1423 (2016). In Ocasio, Baltimore police officer Ocasio, and other police officers who
reported to the scene of automobile accidents, accepted payments from the owners of a local
automobile repair shop, in exchange for persuading the owners of damaged cars to have their
vehicles towed to the repair shop. Ocasio contended that the repair shop owners could not be
members of a conspiracy that had as it aim obtaining money from the shop owners with their
consent and under color of official right; Hobbs Act extortion required obtaining money “from
another,” and the shop owners did not have the objective of taking money from themselves. The
Court disagreed and concluded that the shop owners had a criminal objective: that the petitioner
and other police officers would obtain money from another. Under basic principles of conspiracy
law, the government has no obligation, in a prosecution for Hobbs Act conspiracy to extort, to
demonstrate that each conspirator agreed personally to commit, or even was capable of
committing, the substantive offense of Hobbs Act extortion. Instead, it is sufficient to prove that
the conspirators agreed that the underlying crime be committed by a member of the conspiracy
who was capable of committing it. In Ocasio, the shop owners, because they were not public
officials, could not obtain property from another “under color of official right,” but the police
officers could do so, by obtaining money from the shop owners with their consent. The shop
owners could conspire to commit Hobbs Act extortion by agreeing to help Ocasio and other police
officers commit the substantive offense.
        The political contribution instruction is based on McCormick v. United States, 500 U.S.
257, 273 (1991) and Evans, 504 U.S. at 268. “[W]here the payment takes the form of a campaign
contribution, the government must prove a ‘specific quid pro quo’ between the public official and
the payor.” United States v. D’Amico, 496 F.3d 95, 101 (1st Cir. 2007) (citations omitted), vacated
on other grounds, 552 U.S. 1173. The statute’s treatment of extortion under color of official right
“reaches anyone who actually exercises official powers, regardless of whether those powers were
conferred by election, appointment, or some other method.” Rivera-Rangel, 396 F.3d at 484 n.8
(quoting United States v. Freeman, 6 F.3d 586, 593 (9th Cir. 1993)).

(6)     The “fear” element of extortion can include fear of economic loss. United States v. Sturm,
870 F.2d 769, 771-72 (1st Cir. 1989). “[T]he loss feared must be a particular economic loss, not
merely the loss of a potential benefit.” Rivera-Rangel, 396 F.3d at 483 (citation and internal
quotations omitted). It is not necessary that there be an explicit threat; “it is enough if the victim
understood the defendant’s conduct as an implied threat.” Id. at 484 n.7 (citation and internal
quotations omitted).
        “To establish extortion through fear of economic loss, the government must show that the
victim believed that economic loss would result from his . . . failure to comply with the alleged
extortionist’s terms, and that the circumstances . . . rendered that fear reasonable.” Rivera-Rangel,
396 F.3d at 483 (citation and internal quotations omitted); see also United States v. Capo, 817 F.2d

                                                                                                  200
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 201 of 296




947, 951 (2d Cir. 1987) (quoted in Rivera-Rangel, 396 F.3d at 483) (“[T]he proof need establish
that the victim reasonably believed: first, that the defendant had the power to harm the victim, and
second, that the defendant would exploit that power to the victim’s detriment.”); accord Cruz-
Arroyo, 461 F.3d at 74-75.
        If the extortion is based on economic fear, the term “wrongful” must be defined to require
that the government prove that the defendant did not have a claim of right to the property and that
the defendant knew that he or she was not legally entitled to the property obtained. Sturm, 870
F.2d at 772-73, 774-75.

(7)     The definition of “interstate commerce” should be modified according to the facts of the
case within the range provided by 18 U.S.C. § 1951(b)(3). In United States v. McKenna, 889 F.2d
1168, 1171 (1st Cir. 1989), the First Circuit described the commerce element as a mixed question
of law and fact. First, “[t]he district court must determine if, as a matter of law, interstate
commerce could be affected. If the court determines it could be, the question is turned over to the
jury to determine if, as a matter of fact, interstate commerce was affected as the district court
charged it could have been.” Id. Other circuits have stated explicitly that it is unnecessary to show
that the defendant intended to affect commerce. See United States v. Cerilli, 603 F.2d 415, 424
(3d Cir. 1979) (the defendant does not need to intend to affect interstate commerce); United States
v. Gupton, 495 F.2d 550, 551 (5th Cir. 1974) (“[T]he government need not show that the accused
set out with the specific conscious purpose or desire to obstruct commerce.” (citation omitted)).
The term can include illegal commerce, such as drug dealing. United States v. Guerrier, 669 F.3d
1, 7-8 (1st Cir. 2011).

(8)     To meet the jurisdictional requirement, “the government need show only that the conduct
created a ‘realistic probability’ of a minimal effect on interstate commerce.” United States v.
Brennick, 405 F.3d 96, 100 (1st Cir. 2005); accord Turner, 684 F.3d at 259-60. See also Rivera-
Rangel, 396 F.3d at 482; United States v. Capozzi, 347 F.3d 327, 335 (1st Cir. 2003). “The Hobbs
Act’s scope extends to the limit of Congress’ Commerce Clause authority. Because of the statute’s
broad sweep, to prove a Hobbs Act violation, the government must show only that the
[defendant’s] extortionate conduct created a realistic probability of a de minimis effect on interstate
commerce.” Capozzi, 347 F.3d at 335 (citations and internal quotations omitted). “The commerce
element may be satisfied where threatened or potential effects on commerce never materialize
because extortionate demands are met or where the extortion has a beneficial effect on interstate
commerce.” United States v. Tormos-Vega, 959 F.2d 1103, 1113 (1st Cir. 1992) (citation and
internal quotations omitted).
        The First Circuit has described the required “de minimis effect” as “some slight impact on
commerce.” See United States v. Devin, 918 F.2d 280, 293 (1st Cir. 1990). The First Circuit has
upheld instructions that the jury must find the activity to have had a “minimal, slight or subtle
effect” on interstate commerce, United States v. Butt, 955 F.2d 77, 80 n.2 (1st Cir. 1992), and that
the government only had to show “any effect at all on interstate commerce,” even a “minimal” or
“potential” one. United States v. Tkhilaishvili, 926 F.3d 1, 14 (1st Cir. 2019). This standard
survives the decision in United States v. Lopez, 514 U.S. 549 (1995). Capozzi, 347 F.3d at 335-
56; United States v. Turner, 501 F.3d 59, 69-70 (1st Cir. 2007).
        “The government establishes a cognizable effect on interstate commerce if it shows that
the extortionate conduct depleted the assets of a business engaged in interstate commerce.” Cruz-
Arroyo, 461 F.3d at 75. For a lengthy discussion of what suffices, see United States v. Rivera-

                                                                                                   201
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 202 of 296




Rivera, 555 F.3d 277, 286-89 (1st Cir. 2009). “When a business is the victim of a robbery, an
effect on interstate commerce may generally be demonstrated by showing ‘(1) the business
engaged in interstate commerce, and (2) that the robbery either depleted the assets of the business
. . . or resulted in the business’s temporary or permanent closure.’” United States v. Cabrera-
Rivera, 583 F.3d 26, 32 (1st Cir. 2009) (citations omitted). See also United States v. Jimenez-
Torres, 435 F.3d 3, 7-9 (1st Cir. 2006) (sufficient effect on interstate commerce from robbery and
murder at house of gas station owner where station receipts were stolen and station closed
permanently).
          Where the victim is an individual, the government has a heightened burden of showing an
effect on commerce “[b]ecause criminal acts that are directed at individuals rather than at
businesses normally have a less substantial effect on interstate commerce.” United States v.
McCormack, 371 F.3d 22, 28 (1st Cir. 2004), vacated on other grounds, 543 U.S. 1098 (2005).
The First Circuit has clarified that it has not endorsed “an alternative to the de minimis standard
for individual victims of Hobbs Act crimes.” Tkhilaishvili, 926 F.3d at 11-12. Rather, its reference
in McCormack to a “‘heightened standard’ to be applied to Hobbs Act crimes directed at an
individual,” id. at 28, “relates to the degree of scrutiny, not the quantum of proof.” United States
v. Nascimento, 491 F.3d 25, 37 n.3 (1st Cir. 2007). See Tkhilaishvili, 926 F.3d at 11.

(9)    To obtain property “entail[s] both a deprivation and acquisition of property.” Scheidler,
537 U.S. at 404-05 (citing United States v. Enmons, 410 U.S. 396, 406 n.16 (1973)). Thus,
depriving someone of a property right of exclusive control of a business asset, as by causing an
abortion clinic to shut down, was insufficient where the person “did not acquire any such
property.” Id.

(10) Section 1951 includes prohibitions on conspiracy and attempt. A Hobbs Act conspiracy
does not require an overt act. United States v. Franco-Santiago, 681 F.3d 1, 9 n.14 (1st Cir. 2012).
Tormos-Vega, 959 F.2d at 1115. “The cases hold that attempts are lesser-included offenses of
completed Hobbs Act violations.” D’Amico, 496 F.3d at 99.




                                                                                                202
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 203 of 296




4.18.1952               Travel Act, 18 U.S.C. § 1952
                                                                                         [Updated: 10/14/05]



[Defendant] is charged with a violating the Travel Act. It is against federal law to [describe
offense]. For you to find the defendant guilty of this crime, you must be convinced that the
government has proven each of the following things beyond a reasonable doubt:

        First, that [defendant] [traveled; caused someone else to travel] in interstate commerce or
        [in foreign commerce] or that [he/she] [used an interstate facility such as the mail, the
        internet or telephone];

        Second, that [he/she] did so with the intent to promote, manage, establish, carry on, or
        facilitate the promotion, management, establishment, or carrying on of an unlawful activity
        [here violation of . . .]; and

        Third, that [he/she] later performed or attempted to perform acts in furtherance of
        promoting, managing, establishing carrying on or facilitating [specify the unlawful
        activity].

“Interstate commerce” includes commerce or travel between one state and another state, and the
use of the mail, telephone and internet. There is no requirement that the interstate travel or use of
interstate facilities be essential to the scheme. It is enough if the interstate travel or use of interstate
facilities made the unlawful activity easier.


                                                Comment

(1)     This instruction is based on United States v. Escobar-de Jesus, 187 F.3d 148, 177 (1st Cir.
1999), United States v. Woodward, 149 F.3d 46, 65-68 (1st Cir. 1998), and United States v.
Hathaway, 534 F.2d 386, 398 (1st Cir. 1976); accord United States v. Nishnianidze, 342 F.3d 6,
15 (1st Cir. 2003). There are other forms of Travel Act violations which, if charged, would change
the second element in the instruction. For certain penalties, a different third element (committing
a crime of violence to further an unlawful activity) must be charged and proven beyond a
reasonable doubt. 18 U.S.C. § 1952(a)(B).

(2)     Jurisdiction under the Travel Act is predicated upon the existence of a connection between
the interstate act and the illegal objective. The Travel Act is to be “construed narrowly,” with a
concern whether the interstate act’s relationship to the unlawful activity is more than “incidental.”
Hathaway, 534 F.2d at 398 (citing Rewis v. United States, 401 U.S. 808, 812 (1971) (holding that
interstate travel by customers of an illegal gambling operation was insufficient to bring such
conduct under the prohibitions of the Travel Act; expansive reading of “interstate commerce”
under the statute would alter sensitive federal-state relationships)); see also Perrin v. United States,
444 U.S. 37, 50 (1979) (concern in Rewis was the “tenuous interstate commerce element;” “so
long as the requisite interstate nexus is present, the statute reflects a clear and deliberate intent on
the part of Congress to alter the federal-state balance in order to reinforce state law enforcement.”).

                                                                                                        203
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 204 of 296




(3)     “Unlawful activity” is defined in 18 U.S.C. § 1952(b). The appropriate one(s) should be
selected and specified in the charge.

(4)     “[F]ederal courts have correctly applied § 1952 to those individuals whose agents or
employees cross state lines in furtherance of illegal activity.” United States v. Fitzpatrick, 892
F.2d 162, 167 (1st Cir. 1989) (concluding that interstate travel by others that results in violation of
state bribery statute gives rise to a substantive violation of the Travel Act by the one who ordered
the travel).




                                                                                                   204
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 205 of 296




4.18.1956(a)(1)(A)             Money Laundering―Promotion of Illegal Activity or
                               Tax Evasion, 18 U.S.C. § 1956(a)(1)(A)
                                                                                     [Updated: 4/1/15]


[Defendant] is charged with violating that portion of the federal money laundering statute that
prohibits certain financial transactions intended to [promote specified unlawful activity; evade
federal income taxes]. It is against federal law to engage in such conduct. For [defendant] to be
convicted of this crime, you must be convinced that the government has proven each of the
following things beyond a reasonable doubt:

       First, that [defendant] entered into a financial transaction or transactions, on or about the
       date alleged, with a financial institution engaged in interstate commerce;

       Second, that the transaction involved the use of proceeds of unlawful activities,
       specifically, proceeds of the [______];

       Third, that [defendant] knew that these were the proceeds of some kind of crime that
       amounts to a state or federal felony; and

       Fourth, that [defendant] entered into the transaction or transactions with the intent to
       [promote the carrying on of specified unlawful activity; evade federal income taxes].

A [withdrawal; deposit; transfer; etc.] of funds from a bank is a financial transaction.

“Proceeds” means any [profits] [gross receipts] that someone acquires or retains as a result of the
commission of the unlawful activity.

“Promote” means to further, to help carry out, or to make easier.

Knowledge may not ordinarily be proven directly because there is no way of directly scrutinizing
the workings of the human mind. In determining what [defendant] knew or intended at a particular
time, you may consider any statements made or acts done or omitted by [defendant] and all other
facts and circumstances received in evidence that may aid in your determination of [defendant]’s
knowledge or intent. You may infer, but you are certainly not required to infer, that a person
intends the natural and probable consequences of acts knowingly done or knowingly omitted. It
is entirely up to you, however, to decide what facts are proven by the evidence received during
this trial.
                                           Comment

(1)     The specified unlawful activities are listed in 18 U.S.C. § 1956 (c)(7). “[T]he ‘proceeds’
used for money laundering must be ‘proceeds’ from a different illegal activity than the illegal
activity of money laundering itself.” United States v. Castellini, 392 F.3d 35, 38 (1st Cir. 2004)
(citation omitted).

(2)   On the definition of proceeds, “[s]ince [Justice Stevens’s] vote is necessary to our
judgment, and since his opinion rests upon the narrower ground, the Court’s holding is limited

                                                                                                  205
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 206 of 296




accordingly. But the narrowness of his ground consists of finding that ‘proceeds’ means ‘profits’
when there is no legislative history to the contrary. That is all that our judgment holds. It does
not hold that the outcome is different when contrary legislative history does exist.” United States
v. Santos, 553 U.S. 507, 523 (2008) (citing Marks v. United States, 430 U.S. 188, 193 (1977)).
Accord United States v. Foley, 783 F.3d 7 (1st Cir. 2015). When drug trafficking is the source of
funds, gross revenue qualifies. United States v. Adorno-Molina, 774 F.3d 123-24 (1st Cir. 2014).
Subsequent to the Supreme Court’s decision in Santos, Congress amended the statute to include a
definition of the term “proceeds.” Fraud Enforcement and Recovery Act of 2009, Pub. L. No.
111-21, § 2(f)(1), 123 Stat. 1617, 1618 (2009). Effective May 20, 2009, the term “proceeds” is
defined as “any property derived from or obtained or retained, directly or indirectly, through some
form of unlawful activity, including the gross receipts of such activity.” 18 U.S.C. § 1956(c)(9).
Pre-amendment cases should be decided based on the prior version of the statute, as interpreted by
Santos. See, e.g., Adorno-Molina, supra.

(3)     “‘[T]he defendant need not know exactly what crime generated the funds involved in a
transaction, only that the funds are the proceeds of some kind of crime that is a felony under
Federal or State law.’” United States v. Isabel, 945 F.2d 1193, 1201 n.13 (1st Cir. 1991) (quoting
S. Rep. No. 433, 99th Cong., 2d Sess. 12 (1986)) (alteration in original); 18 U.S.C. § 1956 (c)(1);
United States v. Corchado-Peralta, 318 F.3d 255, 256 (1st Cir. 2003). A willful blindness
instruction may be appropriate. United States v. Rivera-Rodriguez, 318 F.3d 268, 271 (1st Cir.
2003). Moreover, the government is not required to specify the predicate offense in the indictment,
United States v. McGauley, 279 F.3d 62, 77 n.15 (1st Cir. 2002), or to secure a conviction on the
underlying unlawful activity. United States v. Richard, 234 F.3d 763, 768 (1st Cir. 2000).

(4)    “Sole or exclusive intent to evade taxes is not required. . . .” United States v. Zanghi, 189
F.3d 71, 78 (1st Cir. 1999).

(5)    It is not a defense that legitimate funds are also involved, and there is no de minimis
exception. McGauley, 279 F.3d at 71.

(6)     The statute, 18 U.S.C. § 1956(c)(4), has a number of “commerce” requirements, and the
instruction should choose the appropriate one. Some interstate commerce involvement is required,
although a minimal effect is sufficient. United States v. Owens, 167 F.3d 739, 755 (1st Cir. 1999).
Federal insurance of bank deposits is sufficient. 18 U.S.C. § 1956 (c)(6)(A) (cross-referencing 31
U.S.C. § 5312 (a)(2)); United States v. Benjamin, 252 F.3d 1, 9 (1st Cir. 2001).

(7)     Consult the statute for lengthy definitions of “transaction” and “financial transaction,” as
well as subsidiary terminology like “monetary instruments” and “financial institution” and choose
the appropriate terms. In Richard, 234 F.3d at 768, the court stated:
               [G]iving criminally derived checks to a co-conspirator, who
               deposits them into a bank account, is a transfer to, and involves the
               use of, a financial institution, which satisfies the definition of
               “monetary transaction” in section 1957(f)(1) [similar, for these
               purposes, to section 1956]. Further, transferring funds to a co-
               conspirator involves monetary instruments, namely the currency or
               checks involved, which satisfies section 1956(c)(5).
                                                                                                206
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 207 of 296




4.18.1956(a)(1)(B)(i)          Money Laundering—Illegal Concealment,
                               18 U.S.C. § 1956(a)(1)(B)(i)
                                                                                     [Updated: 4/1/15]



[Defendant] is charged with violating that portion of the federal money laundering statute that
prohibits concealment of the proceeds of certain unlawful activities. It is against federal law to
engage in such concealment. For [defendant] to be convicted of this crime, you must be convinced
that the government has proven each of the following things beyond a reasonable doubt:

       First, that [defendant] entered into a financial transaction or transactions, on or about the
       date alleged, with a financial institution engaged in interstate commerce;

       Second, that the transaction involved the use of proceeds of unlawful activities,
       specifically, proceeds of the [_________];

       Third, that [defendant] knew that these were the proceeds of some kind of crime that
       amounts to a state or federal felony; and

       Fourth, that [defendant] knew that the transaction or transactions were designed in whole
       or in part to conceal or disguise the nature, location, source, ownership, or control of the
       proceeds of that specified unlawful activity.

A [withdrawal; deposit; transfer; etc.] of funds from a bank is a financial transaction.

“Proceeds” means any [profits] [gross receipts] that someone acquires or retains as a result of the
commission of the unlawful activity.

Knowledge may not ordinarily be proven directly because there is no way of directly scrutinizing
the workings of the human mind. In determining what [defendant] knew or intended at a particular
time, you may consider any statements made or acts done or omitted by [defendant] and all other
facts and circumstances received in evidence that may aid in your determination of [defendant]’s
knowledge or intent. You may infer, but you are certainly not required to infer, that a person
intends the natural and probable consequences of acts knowingly done or knowingly omitted. It
is entirely up to you, however, to decide what facts are proven by the evidence received during
this trial.


                                             Comment

(1)     “[T]o obtain a conviction for “concealment” money laundering, the evidence must show
that the purpose of the financial transaction is to conceal the nature, location, source, ownership,
or control of the transacted proceeds.” United States v. Cedeño-Pérez, 579 F.3d 54, 60-61 (1st
Cir. 2009).

(2)   On the definition of proceeds, “[s]ince [Justice Stevens’s] vote is necessary to our
judgment, and since his opinion rests upon the narrower ground, the Court’s holding is limited
                                                                                                  207
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 208 of 296




accordingly. But the narrowness of his ground consists of finding that ‘proceeds’ means ‘profits’
when there is no legislative history to the contrary. That is all that our judgment holds. It does
not hold that the outcome is different when contrary legislative history does exist.” United States
v. Santos, 553 U.S. 507, 523 (2008) (citing Marks v. United States, 430 U.S. 188, 193 (1977)).
Accord United States v. Foley, 783 F.3d 7 (1st Cir. 2015). When drug trafficking is the source of
funds, gross revenue qualifies. United States v. Adorno-Molina, 774 F.3d 123-24 (1st Cir. 2014).
Subsequent to the Supreme Court’s decision in Santos, Congress amended the statute to include a
definition of the term “proceeds.” Fraud Enforcement and Recovery Act of 2009, Pub. L. No.
111-21, § 2(f)(1), 123 Stat. 1617, 1618 (2009). Effective May 20, 2009, the term “proceeds” is
defined as “any property derived from or obtained or retained, directly or indirectly, through some
form of unlawful activity, including the gross receipts of such activity.” 18 U.S.C. § 1956(c)(9).
Pre-amendment cases should be decided based on the prior version of the statute, as interpreted by
Santos. See, e.g., Adorno-Molina, supra.

(3)     The specified unlawful activities are listed in 18 U.S.C. § 1956 (c)(7). “[T]he ‘proceeds’
used for money laundering must be ‘proceeds’ from a different illegal activity than the illegal
activity of money laundering itself.” United States v. Castellini, 392 F.3d 35, 38 (1st Cir. 2004)
(citation omitted).

(4)     “‘[T]he defendant need not know exactly what crime generated the funds involved in a
transaction, only that the funds are the proceeds of some kind of crime that is a felony under
Federal or State law.’” United States v. Isabel, 945 F.2d 1193, 1201 n.13 (1st Cir. 1991) (quoting
S. Rep. No. 433, 99th Cong., 2d Sess. 12 (1986)) (alteration in original); 18 U.S.C. § 1956 (c)(1);
United States v. Corchado-Peralta, 318 F.3d 255, 256 (1st Cir. 2003). A willful blindness
instruction may be appropriate. United States v. Rivera-Rodriguez, 318 F.3d 268, 271 (1st Cir.
2003). Moreover, the government is not required to specify the predicate offense in the indictment,
United States v. McGauley, 279 F.3d 62, 77 n.15 (1st Cir. 2002), or to secure a conviction on the
underlying unlawful activity. United States v. Richard, 234 F.3d 763, 768 (1st Cir. 2000).

(5)     “To prove a violation of 18 U.S.C. § 1956(a)(1)(B)(i), the government must show that [the
defendant] conducted financial transactions involving the proceeds of unlawful activity, knowing
that the transactions involved the proceeds of unlawful activity, and that the transactions were
designed ‘to conceal or disguise the nature, the location, the source, the ownership, or the control
of the proceeds of specified unlawful activity.’” McGauley, 279 F.3d at 69 (quoting 18 U.S.C.
§ 1956(a)(1)(B)(i)). “The knowledge requirement under 18 U.S.C. § 1956(a)(1)(B)(i) is twofold:
the government must demonstrate (i) that the defendant knew that the funds involved in the
financial transaction were the proceeds of some unlawful activity; and (ii) that he knew the
transaction itself was ‘designed in whole or in part to conceal the nature, location, source,
ownership, or control of the proceeds of such unlawful activity.’” United States v. Frigerio-
Migiano, 254 F.3d 30, 33 (1st Cir. 2001) (quoting 18 U.S.C. § 1956(a)(1)(B)(i)). “Where the
defendant is someone other than the source of the illegal proceeds . . . , the statute is concerned
with [the defendant’s] knowledge of the source’s intent in the transaction.” United States v.
Martínez-Medina, 279 F.3d 105, 115 (1st Cir. 2002) (citations omitted). Purchases of goods and
deposits of money are not alone sufficient to meet the requirement that a defendant know that a
transaction is designed to disguise or conceal, at least where that defendant is not otherwise
involved in the illegal conduct. The First Circuit vacated a conviction where, although the spouse

                                                                                                208
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 209 of 296




knew that her husband’s income was tainted, there was no proof of the design element as to her
expenditures, purchases and deposits. Corchado-Peralta, 318 F.3d at 258-59. “A conviction
requires evidence of intent to disguise or conceal the transaction, whether from direct evidence,
like the defendant’s own statements, or from circumstantial evidence, like the use of a third party
to disguise the true owner, or unusual secrecy.” United States v. Cruzado-Laureano, 404 F.3d 470,
483 (1st Cir. 2005) (citations omitted); see also United States v. Hall, 434 F.3d 42, 50 (1st Cir.
2006) (“It is true that the money laundering statute does not criminalize the mere spending or
investing of illegally obtained assets. Instead, at least one purpose for the expenditure must be to
conceal or disguise the assets.” (citation omitted)). The defendant need not conceal his own
identity. Hall, 434 F.3d at 50-51. “[T]his element does not require proof that the defendant
attempted to create the appearance of legitimate wealth, [but] neither can it be satisfied solely by
evidence that a defendant concealed the funds during their transport.” Cuellar v. United States,
553 U.S. 550, 568 (2008).

(6)    It is not a defense that legitimate funds are also involved, and there is no de minimis
exception. McGauley, 279 F.3d at 71.

(7)     The statute, 18 U.S.C. § 1956(c)(4), has a number of “commerce” requirements, and the
instruction should choose the appropriate one. Some interstate commerce involvement is required,
although a minimal effect is sufficient. United States v. Owens, 167 F.3d 739, 755 (1st Cir. 1999).
Federal insurance of bank deposits is sufficient. 18 U.S.C. § 1956 (c)(6)(A) (cross-referencing 31
U.S.C. § 5312 (a)(2)); United States v. Benjamin, 252 F.3d 1, 9 (1st Cir. 2001).

(8)     Consult the statute for lengthy definitions of “transaction” and “financial transaction,” as
well as subsidiary terminology like “monetary instruments” and “financial institution” and choose
the appropriate terms. In Richard, 234 F.3d at 768, the court stated:

               [G]iving criminally derived checks to a co-conspirator, who
               deposits them into a bank account, is a transfer to, and involves the
               use of, a financial institution, which satisfies the definition of
               “monetary transaction” in section 1957(f)(1) [similar, for these
               purposes, to section 1956]. Further, transferring funds to a co-
               conspirator involves monetary instruments, namely the currency or
               checks involved, which satisfies section 1956(c)(5).




                                                                                                209
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 210 of 296




4.18.1956(a)(1)(B)(ii)         Money Laundering—Illegal Structuring,
                               18 U.S.C. § 1956(a)(1)(B)(ii)
                                                                                      [Updated:4/1/15]



[Defendant] is charged with violating that portion of the federal money laundering statute that
prohibits structuring transactions to avoid reporting requirements. It is against federal law to
engage in such conduct. For [defendant] to be convicted of this crime, you must be convinced that
the government has proven each of the following things beyond a reasonable doubt:

       First, that [defendant] entered into a financial transaction or transactions, on or about the
       date alleged, with a financial institution engaged in interstate commerce, involving the use
       of proceeds of unlawful activities, specifically, proceeds of the [_________];

       Second, that [defendant] knew that these were the proceeds of unlawful activity;

       Third, that [defendant] knew that the transaction or transactions were structured or
       designed in whole or in part so as to avoid transaction reporting requirements under federal
       law.

A [withdrawal; deposit; transfer; etc.] of funds from a bank is a financial transaction.

“Proceeds” means any [profits] [gross receipts] that someone requires or retains as a result of the
commission of the unlawful activity.

Federal law requires that [withdrawal; deposit; transfer; etc.] of a sum of more than $10,000 cash
[from; into] a bank account in a single business day be reported by the bank to the Internal Revenue
Service.

Knowledge may not ordinarily be proven directly because there is no way of directly scrutinizing
the workings of the human mind. In determining what [defendant] knew or intended at a particular
time, you may consider any statements made or acts done or omitted by [defendant] and all other
facts and circumstances received in evidence that may aid in your determination of [defendant]’s
knowledge or intent. You may infer, but you are certainly not required to infer, that a person
intends the natural and probable consequences of acts knowingly done or knowingly omitted. It
is entirely up to you, however, to decide what facts are proven by the evidence received during
this trial.


                                             Comment

(1)     “‘[T]he defendant need not know exactly what crime generated the funds involved in a
transaction, only that the funds are the proceeds of some kind of crime that is a felony under
Federal or State law.’” United States v. Isabel, 945 F.2d 1193, 1201 n.13 (1st Cir. 1991) (quoting
S. Rep. No. 433, 99th Cong., 2d Sess. 12 (1986)) (alteration in original). “[T]he ‘proceeds’ used
for money laundering must be ‘proceeds’ from a different illegal activity than the illegal activity

                                                                                                  210
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 211 of 296




of money laundering itself.” United States v. Castellini, 392 F.3d 35, 38 (1st Cir. 2004) (citation
omitted).

(2)     On the definition of proceeds, “[s]ince [Justice Stevens’s] vote is necessary to our
judgment, and since his opinion rests upon the narrower ground, the Court’s holding is limited
accordingly. But the narrowness of his ground consists of finding that ‘proceeds’ means ‘profits’
when there is no legislative history to the contrary. That is all that our judgment holds. It does
not hold that the outcome is different when contrary legislative history does exist.” United States
v. Santos, 553 U.S. 507, 523 (2008) (citing Marks v. United States, 430 U.S. 188, 193 (1977)).
Accord United States v. Foley, 783 F.3d 7 (1st Cir. 2015). When drug trafficking is the source of
funds, gross revenue qualifies. United States v. Adorno-Molina, 774 F.3d 223-24 (1st Cir. 2014).
Subsequent to the Supreme Court’s decision in Santos, Congress amended the statute to include a
definition of the term “proceeds.” Fraud Enforcement and Recovery Act of 2009, Pub. L. No.
111-21, § 2(f)(1), 123 Stat. 1617, 1618 (2009). Effective May 20, 2009, the term “proceeds” is
defined as “any property derived from or obtained or retained, directly or indirectly, through some
form of unlawful activity, including the gross receipts of such activity.” 18 U.S.C. § 1956(c)(9).
Pre-amendment cases should be decided based on the prior version of the statute, as interpreted by
Santos. See, e.g., Adorno-Molina, supra.

(3)    The requirements for withdrawal/deposit transaction reporting are set forth at 31 U.S.C.
§ 5313; 31 C.F.R. § 1010.311 (2012).

(4)     The statute, 18 U.S.C. § 1956(c)(4), has a number of “commerce” requirements, and the
instruction should choose the appropriate one. Some interstate commerce involvement is required,
although a minimal effect is sufficient. United States v. Owens, 167 F.3d 739, 755 (1st Cir. 1999).
Federal insurance of bank deposits is sufficient. 18 U.S.C. § 1956 (c)(6)(A) (cross-referencing 31
U.S.C. § 5312 (a)(2)); United States v. Benjamin, 252 F.3d 1, 9 (1st Cir. 2001).

 (5)   If there is a criminal forfeiture count pursuant to 18 U.S.C. § 982(a)(1), see United States
v. McGauley, 279 F.3d 62, 75-76 (1st Cir. 2002), for instruction language on “involved” or
“traceable” property.




                                                                                               211
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 212 of 296




4.18.1956(h)            Conspiracy to Commit Money Laundering,
                        18 U.S.C. § 1956(h)
                                                                                     [Updated: 8/26/09]



See Instruction 4.18.371(1).


                                             Comment

(1)    If the conspiracy is to commit a money laundering offense as established in 18 U.S.C.
§ 1956(a)(1)(B)(i), the First Circuit has stated:

                To prove conspiracy to commit money laundering, the government
                was required to show that [defendant] agreed with one or more co-
                conspirators to 1) knowingly conduct a financial transaction 2)
                involving funds that [defendant] knew to be the proceeds of some
                form of unlawful activity and 3) that were in fact the proceeds of a
                “specified unlawful activity,” and 4) that [defendant] knew the
                transactions to be designed in whole or in part to conceal or disguise
                the nature, location, source, ownership, or control of the proceeds of
                such unlawful activity.

United States v. Misla-Aldarondo, 478 F.3d 52, 68 (1st Cir. 2007). “[T]he evidence must show
that the defendant possessed the mental state required for the substantive offense.” United States
v. Cedeño-Pérez, 579 F.3d 54, 58 n.4, (1st Cir. 2009).




                                                                                                   212
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 213 of 296




4.18.1957             Money Laundering—Engaging in Monetary Transactions in Property
                      Derived From Specified Unlawful Activity, 18 U.S.C. § 1957
                                                                                    [Updated: 3/6/17]



[Defendant] is charged with knowingly engaging [or attempting to engage] in a monetary
transaction involving more than $10,000 of criminally derived property. It is against federal law
to engage in such activity. For you to find [defendant] guilty of this crime, you must be convinced
that the government has proven each of the following beyond a reasonable doubt:

       First, that [defendant] [deposited; withdrew; exchanged funds] [or attempted to deposit;
       withdraw; exchange funds] over $10,000 in a financial institution affecting interstate
       commerce on the date specified;

       Second, [he/she] knew that the [money; deposit; etc.] came from some kind of criminal
       offense;

       Third, the [money; deposit; etc.] was in fact criminally derived from [specified unlawful
       activity]; and

       Fourth, the [specified unlawful activity] took place in the United States.

“Affecting interstate commerce” means that the transaction affected commerce in any way or
degree; a minimal effect is sufficient [deposit in an FDIC-insured bank is sufficient].

The government does not have to prove that [defendant] knew that the money was derived from
the [specified unlawful activity] or that [defendant] committed the [specified unlawful activity].
It is enough that [defendant] had general knowledge that the [money; deposit; etc.] came from
some kind of criminal offense.


                                            Comment

(1)     The enumeration of the elements of this crime is based on United States v. Benjamin, 252
F.3d 1, 6-9 (1st Cir. 2001) and United States v. Richard, 234 F.3d 763, 767 (1st Cir. 2000).

(2)     The government must prove the predicate crime beyond a reasonable doubt, but not a
specific, individual underlying offense (e.g., a particular mailing or a particular drug offense).
“[C]ircumstantial evidence may suffice to allow a jury to infer a predicate act from an overall
criminal scheme.” United States v. Carucci, 364 F.3d 339, 345 (1st Cir. 2004).

(3)     “Section 1957(f) only requires that the transactions have a de minimis effect on
commerce.” Benjamin, 252 F.3d at 9 (holding that a bank’s certificate of insurance issued by the
FDIC, “certifying that the bank is federally insured, suffices to satisfy the requirement that the
transactions had at least a minimal impact on interstate commerce.”). The Benjamin court
approved an instruction defining monetary transaction as “deposit [etc.] . . . in or affecting

                                                                                                 213
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 214 of 296




interstate or foreign commerce.” Id. at 10. For the district court’s full instruction on the definition
of interstate commerce, see id.

(4)     Acquittal on the underlying unlawful activity does not preclude a conviction for money
laundering. See Richard, 234 F.3d at 768; see also United States v. Whatley, 133 F.3d 601, 605-
06 (8th Cir. 1998). Section 1957 money laundering does not require that the defendant committed
the underlying offense. Benjamin, 252 F.3d at 7; Richard, 234 F.3d at 768. It also does not require
that the defendant knew that the money came from specified unlawful activity, only that the
defendant knew that the property was criminally derived. Richard, 234 F.3d at 768. But the
government must prove beyond a reasonable doubt that the money was in fact the proceeds of
specified unlawful activity separate from the laundering transaction. United States v. Castellini,
392 F.3d 35, 38, 45-46 & n.7 (1st Cir. 2004).

(5)     “[G]iving criminally derived checks to a co-conspirator, who deposits them into a bank
account, is a transfer to, and involves the use of, a financial institution, which satisfies the
definition of ‘monetary transaction’ in section 1957(f)(1). Further, transferring funds to a co-
conspirator involves monetary instruments, namely the currency or checks involved, which
satisfies section 1956(c)(5).” Richard, 234 F.3d at 768.

(6)    If there is a criminal forfeiture count pursuant to 18 U.S.C. § 982(a)(1), see United States
v. McGauley, 279 F.3d 62, 75-76 (1st Cir. 2002), for instruction language on “involved” or
“traceable” property.

(7)    For a discussion of the definitions of “criminally derived property” and “proceeds,” see
United States v. Rivera-Izquierdo, 850 F.3d 38, 42 n.2 (1st Cir. 2017).




                                                                                                   214
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 215 of 296




4.18.2113(a)           Unarmed Bank Robbery, 18 U.S.C. § 2113(a)
                                                                                       [Updated:8/2/17]



[Defendant] is accused of robbing the [bank; savings and loan association; credit union]. It is
against federal law to rob a federally insured [bank; savings and loan association; credit union].
For you to find the defendant guilty of this crime, you must be convinced that the government has
proven each of these things beyond a reasonable doubt:

       First, that [defendant] intentionally took money belonging to the [bank; savings and loan
       association; credit union], from a [bank; savings and loan association; credit union]
       employee or from the [bank; savings and loan association; credit union] while a [bank;
       savings and loan association; credit union] employee was present;

       Second, that [defendant] used intimidation or force and violence when [he/she] did so; and

       Third, that at that time, the deposits of the [bank; savings and loan association; credit union]
       were insured by the [_______]. [The parties have so stipulated].

“Intimidation” is actions or words used for the purpose of making someone else fear bodily harm
if he or she resists. Whether the victim was courageous or timid is irrelevant. The actions or words
must be such as to intimidate an ordinary, reasonable person, and [defendant] must know that [his]
actions would be intimidating to an ordinary, reasonable person.


                                             Comment

(1)    Subjective intent to steal (i.e., knowledge by the defendant that he or she has no claim to
the money) is not a required element under 18 U.S.C. § 2113(a). United States v. DeLeo, 422 F.2d
487, 490-91 (1st Cir. 1970).

(2)    For discussion of armed and aggravated bank robbery, see the Comments to Instruction
4.18.2113(a) and (d) (Armed or Aggravated Bank Robbery).

(3)     With respect to mens rea, the First Circuit has held that the government must prove not
only that the accused knowingly took property, but also that he knew that his actions were
objectively intimidating. United States v. Ellison, 866 F.3d 32, 39 (1st Cir. 2017).




                                                                                                   215
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 216 of 296




4.18.2113(a), (d)              Armed or Aggravated Bank Robbery,
                               18 U.S.C. § 2113(a), (d)
                                                                                       [Updated: 8/2/17]



[Defendant] is accused of robbing the [bank; savings and loan association; credit union]. It is
against federal law to rob a federally insured [bank; savings and loan association; credit union].
For you to find [defendant] guilty of this crime, you must be convinced that the government has
proven each of these things beyond a reasonable doubt:

       First, that [defendant] intentionally took money belonging to the [bank; savings and loan
       association; credit union] from a [bank; savings and loan association; credit union]
       employee or from the [bank; savings and loan association; credit union] while a [bank;
       savings and loan association; credit union] employee was present;

       Second, that [defendant] used intimidation or force and violence when [he/she] did so;

       Third, that at that time, the deposits of the [bank; savings and loan association; credit union]
       were insured by the [_______]. [The parties have so stipulated]; and

       Fourth, that [defendant], by using a dangerous weapon or device, assaulted someone or put
       someone’s life in jeopardy.

“Intimidation” is actions or words used for the purpose of making someone else fear bodily harm
if he or she resists. Whether the victim was courageous or timid is irrelevant. The actions or words
must be such as to intimidate an ordinary, reasonable person, and [defendant] must know that [his]
actions would be intimidating to an ordinary, reasonable person.

“Assault” means to threaten bodily harm with an apparent present ability to succeed, where the
threat is intended to and does generate a reasonable apprehension of such harm in a victim. The
threat does not have to be carried out.

                               Lesser Offense, 18 U.S.C. § 2113(a)

If you find [defendant] not guilty of this charge, you must proceed to consider whether the
defendant is guilty of the lesser offense of robbing a [bank; savings and loan association; credit
union] without either an assault or jeopardizing someone’s life with a dangerous weapon. The
lesser offense requires the government to prove beyond a reasonable doubt the first, second and
third, but not the fourth, things I have described. In other words, the government must prove
everything except using a dangerous weapon to assault someone or jeopardize someone’s life.




                                                                                                    216
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 217 of 296




                                              Comment

(1)    Subjective intent to steal (i.e., knowledge by the defendant that he or she has no claim to
the money) is not a required element under 18 U.S.C. § 2113(a) & (d). United States v. DeLeo,
422 F.2d 487, 490-91 (1st Cir. 1970).

(2)   In some cases it may be appropriate to charge that possession of recently stolen property
may support an inference of participation in the theft of the property. See United States v. Rose,
104 F.3d 1408, 1413 (1st Cir. 1997). The inference is permissible, not mandatory or a
presumption. Id.

(3)     “[B]y . . . us[ing] . . . a dangerous weapon or device” modifies both the “assaulted” and
“puts in jeopardy the life of any person” language of section 2113(d). Simpson v. United States,
435 U.S. 6, 11 n.6 (1978), superseded by statute on other grounds, Comprehensive Crime Control
Act of 1984, Pub. L. No. 98-473, § 1005(a), 98 Stat. 2138-39, codified at 18 U.S.C. § 924(c)(1).

(4)      An unloaded gun is a dangerous weapon. McLaughlin v. United States, 476 U.S. 16, 17-
18 (1986). Whether some other weapon or device is dangerous is generally a question of fact for
the jury. See Federal Judicial Center Instruction 105, commentary at 140; Eighth Circuit
Instruction 8.162, commentary at 333; United States v. Benson, 918 F.2d 1, 2-4 (1st Cir. 1990)
(upholding bench trial decision that movement of hand inside a pocket, revealing a metallic object
that a teller could reasonably believe to be a gun (actually a knife) and telling the teller that it was
a gun, amounts to use of a dangerous weapon or device); United States v. Cannon, 903 F.2d 849,
854 (1st Cir. 1990) (approving instruction that toy gun “may be dangerous if it instills fear in the
average citizen, creating an immediate danger that a violent response will follow”).

(5)     The instruction on the lesser offense of unarmed bank robbery should be given if there is a
factual dispute over use of a weapon and a jury finding of the lesser-included offense would not
be irrational. United States v. Ferreira, 625 F.2d 1030, 1031-33 (1st Cir. 1980). The defendant,
however, can waive the right to a lesser-included offense charge. United States v. Lopez Andino,
831 F.2d 1164, 1171 (1st Cir. 1987) (criminal civil rights charges).

(6)     If an aiding and abetting charge is given for armed bank robbery, the jury should be
instructed that the shared knowledge requirement extends to both the robbery and the
understanding that a weapon would be used. See Instruction 4.18.02(a) (Aid and Abet).

(7)     “Proof of federal insurance at the time of the robbery is an essential element for conviction
under 18 U.S.C. § 2113,” and the First Circuit has admonished the government to pay more
attention to the temporal requirement in meeting the evidentiary burden. United States v. Judkins,
267 F.3d 22, 23 & n.1 (1st Cir. 2001).

(8)    There is an enhanced penalty if

               in committing any [bank robbery] offense . . . or in avoiding or
               attempting to avoid apprehension . . . or in freeing himself or
               attempting to free himself from arrest or confinement for such

                                                                                                    217
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 218 of 296




               offense, [a defendant] kills any person, or forces any person to
               accompany him without the consent of such person, [he] shall be
               imprisoned not less than ten years, or if death results shall be
               punished by death or life imprisonment.

18 U.S.C. § 2113(e). In Whitfield v. United States, ___ U.S. ___, 135 S. Ct. 785 (2015), the
Supreme Court found that “accompaniment does not embrace minimal movement―for example,
the movement of a bank teller’s feet when the robber grabs her arm. It must constitute movement
that would normally be described as from one place to another, even if only from one spot within
a room or outdoors to a different one.” Id. at *2. In Whitfield, it was sufficient that the defendant
forced the victim to accompany him for several feet. Id.

(9)     With respect to mens rea, the First Circuit has held that the government must prove not
only that the accused knowingly took property, but also that he knew that his actions were
objectively intimidating. United States v. Ellison, 866 F.3d 32, 39 (1st Cir. 2017).




                                                                                                 218
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 219 of 296




4.18.2119              Carjacking, 18 U.S.C. § 2119
                                                                                     [Updated: 9/17/12]



[Defendant] is charged with carjacking. It is against federal law to take a motor vehicle by force
and violence or intimidation with intent to cause death or serious bodily injury. For you to find
the defendant guilty of this crime you must be convinced that the government has proven each of
the following things beyond a reasonable doubt:

       First, that [defendant] knowingly took a motor vehicle from [name];

       Second, that [defendant] did so by force and violence or by intimidation;

       Third, that the motor vehicle previously had been transported, shipped, or received across
       state or national boundaries;

       Fourth, that [defendant] intended to cause death or seriously bodily harm at the time
       [he/she] demanded or took control of the motor vehicle; [and]

       [Fifth, that serious bodily injury [death] resulted].

“Intimidation” is actions or words used for the purpose of making someone else fear bodily harm
if he or she resists. The actual courage or timidity of the victim is irrelevant. The actions or words
must be such as to intimidate an ordinary, reasonable person.

“Bodily injury” means a cut, abrasion, bruise, burn, disfigurement, physical pain, illness; or
impairment of the function of a bodily member, organ or mental faculty; or any other injury to the
body, no matter how temporary.

“Serious bodily injury” means bodily injury that involves a substantial risk of death or extreme
physical pain or protracted and obvious disfigurement or protracted loss or impairment of the
function of a bodily member, organ or mental faculty. It “resulted” from the carjacking if it was
caused by the actions of the carjacker at any time during the commission of the carjacking.

“Knowingly” means that the act was done voluntarily and intentionally and not because of mistake
or accident.


                                             Comment

(1)     In United States v. Castro-Davis, 612 F.3d 53, 61 (1st Cir. 2010), the First Circuit described
the crime as having five elements:

               The elements of a carjacking resulting in death are (1) taking or
               attempted taking from the person or presence of another; (2) a motor
               vehicle transported, shipped, or received in interstate or foreign
               commerce; (3) through the use of force, violence, or by intimidation;
                                                                                                   219
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 220 of 296




               (4) with the intent to cause death or serious bodily harm; (5) that
               results in death.

(2)     The fifth element (serious bodily injury or death) affects the available sentence. Under
Jones v. United States, 526 U.S. 227, 252 (1999), unless the aggravating conduct is charged and
proven beyond a reasonable doubt as part of the offense, the sentence enhancements will not apply
(maximum of 15 years without the fifth element; maximum of 25 years if serious bodily injury
results; maximum of life imprisonment or death if death results). 18 U.S.C. § 2119(1)-(3).

(3)     According to United States v. Rosario-Diaz, 202 F.3d 54, 63 (1st Cir. 2000), the Supreme
Court held in Holloway v. United States, 526 U.S. 1, 8 (1999), that “the mental state required by
the statute (‘intent to cause death or serious bodily harm’) is measured at the moment that the
defendant demands or takes control of the vehicle. The focus of the statute is narrow.” However,
for “prolonged” carjackings (where the “defendant is accused of stealing a car, taking its driver as
a hostage, and later killing or harming the driver even though the defendant already was in control
of the car”) the First Circuit has yet “to resolve the question whether the intent element for
carjacking must be measured at the commencement of a prolonged carjacking.” United States v.
Matos-Quiñones, 456 F.3d 14, 18, 19 (1st Cir. 2006) (citing United States v. Lebrón-Cepeda, 324
F.3d 52, 63 (1st Cir. 2003) (Howard, J., concurring) (noting that Holloway should not “be read to
limit the jury’s focus to the commencement of the carjacking in cases like this one, which …
involve takings [of hostages] that occur over some period of time”)). The intent may be conditional
or unconditional. In other words, it is sufficient that the defendant intends to cause death or serious
bodily harm only in the face of resistance by the victim. Holloway, 526 U.S. at 7-10. If the charge
is aiding and abetting, “the government must prove that the [aiding and abetting] defendant
intended to cause death or serious bodily injury.” United States v. Otero-Mendez, 273 F.3d 46, 51
(1st Cir. 2001); see also Matos-Quiñones, 456 F.3d at 20 (finding that a defendant could be guilty
as a principal or as an aider and abettor for carjacking even where the government has stipulated
that he “did not at any time intend that the victim be killed” because “the carjacking statute makes
proof of an intent to ‘seriously harm’ the driver sufficient to impose liability” (citation omitted)).
The First Circuit has not decided whether that means to a “practical certainty” or only that the
defendant be “on notice.” Otero-Mendez, 273 F.3d at 52; accord United States v. Evans-Garcia,
322 F.3d 110, 114 n.5 (1st Cir. 2003). It has also described the scope of aider and abettor liability
as “interesting” and “intriguing” and the case law as “remarkably silent.” Ramirez-Burgos v.
United States, 313 F.3d 23, 31 (1st Cir. 2002). In a split decision, it has held that someone who
was not part of the carjacking, but later assisted in holding the hostage, can be convicted of aiding
and abetting the carjacking. United States v. Figueroa-Cartagena, 612 F.3d 69, 75 (1st Cir. 2010).
See Instruction 4.18.02(a) (Aid and Abet).

(4)    The word “knowingly” is inserted because of this language in United States v. Rivera-
Figueroa, 149 F.3d 1, 4 (1st Cir. 1998) (citations omitted):

               [W]e may assume that a defendant who “takes a motor vehicle” must
               know what he is doing, and that this knowledge must be possessed
               by a defendant who merely directs another to act (and so is liable as
               a principal), or assists the taker (and is so liable as an aider and
               abettor). But nothing in the statute requires that the taking be an

                                                                                                   220
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 221 of 296




               ultimate motive of the crime. It is enough that the defendant be
               aware that the action in which he is engaged, whether by himself or
               through direction or assistance to another, involves the taking of a
               motor vehicle.

See also United States v. Melendez-Rivas, 566 F.3d 41, 45 (1st Cir. 2009).

(5)     The definitions of bodily injury and serious bodily injury come from 18 U.S.C.
§ 1365(g)(3), cross-referenced in the carjacking statute. The list should be shortened to the ones
pertinent to the offense charged. If the conduct is within the special maritime and territorial
jurisdiction, certain sex offenses are also included. 18 U.S.C. §§ 2241-42. The definition of
“resulted” comes from Ramirez-Burgos, 313 F.3d at 30, where the court also said: “We do not
here set forth the temporal limits of a carjacking under § 2119. But we reaffirm, without hesitation,
that the commission of a carjacking continues at least while the carjacker maintains control over
the victim and her car,” id. at 30 n.9 (citation omitted).

(6)     The statute requires that the motor vehicle have been transported, shipped or received in
interstate or foreign commerce. “Commerce” is defined in 18 U.S.C. § 10 as respectively
“commerce between one State, Territory, Possession, or the District of Columbia, and another
State, Territory, Possession, or the District of Columbia” or “commerce with a foreign country.”
“The jurisdictional element of 18 U.S.C. § 2119 requires that the government prove that the car in
question has been moved in interstate commerce, at some time.” Otero-Mendez, 273 F.3d at 51
(citation omitted).

(7)     In cases of interpretive difficulty, it may be helpful to remember that the Supreme Court
has said that the carjacking statute is modeled on three other statutes―18 U.S.C. §§ 2111, 2113
and 2118. Jones, 526 U.S. at 235 & n.4.




                                                                                                 221
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 222 of 296




4.18.2251(a)          Sexual Exploitation of Children,
                      18 U.S.C. § 2251(a)
                                                                                  [New: 6/17/16]




                                           Comment

(1)     In United States v. Hunter, 2016 WL 3361730, *4-5 (1st Cir. June 17, 2016), the First
Circuit cited the House Conference Report on the version of section 2251(a) that Congress enacted,
which provided “it is not a necessary element of a prosecution [under 2251(a)] that the defendant
knew the age of the child.” Id. (quoting H.R. Rep. No. 95–811, at 5 (1977) (Conf. Rep.)).




                                                                                               222
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 223 of 296




4.18.2252             Possession of Child Pornography,
                      18 U.S.C. § 2252A(a)(5)(B)
                                                                                  [Updated: 7/17/15]



[Defendant] is accused of knowingly possessing child pornography that has [been mailed; moved
in interstate or foreign commerce]. It is against federal law to possess child pornography that has
[been mailed; moved in interstate or foreign commerce]. For you to find [defendant] guilty of this
crime, you must be convinced that the government has proven each of these things beyond a
reasonable doubt:

       First, that [defendant] knowingly possessed [e.g., book; videotape; computer disk];

       Second, that the [______] contained at least one image of child pornography;

       Third, that [defendant] knew that [______] contained an image of child pornography; and

       Fourth, that the image of child pornography had [been mailed; moved in interstate or
       foreign commerce].

[But if you find that [defendant]: (1) possessed fewer than three images of child pornography; and
(2) promptly and in good faith took reasonable steps to destroy each such image and did not retain
the image or allow any person to access the image or a copy of the image [or reported the matter
to a law enforcement agency and provided that law enforcement agency access to each such
image], then you shall find [defendant] not guilty. It is the government’s burden to prove beyond
a reasonable doubt all the elements I listed previously and, in addition, that [defendant]’s
possession does not fit within the rule I have just described.]

“Knowingly” means that the act was done voluntarily and intentionally and not because of mistake
or accident.

“Possess” means to exercise authority, dominion or control over something. The law recognizes
different kinds of possession.

[“Possession” includes both actual and constructive possession. A person who has direct physical
control of something on or around his or her person is then in actual possession of it. A person
who is not in actual possession, but who has both the power and the intention to exercise control
over something is in constructive possession of it. Whenever I use the term “possession” in these
instructions, I mean actual as well as constructive possession.]

[“Possession” [also] includes both sole possession and joint possession. If one person alone has
actual or constructive possession, possession is sole. If two or more persons share actual or
constructive possession, possession is joint. Whenever I have used the word “possession” in these
instructions, I mean joint as well as sole possession.]



                                                                                                223
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 224 of 296




“Child pornography” is any [photograph; film; video; picture; computer image; computer-
generated image] of sexually explicit conduct, that was produced by using an actual person under
age 18 engaging in sexually explicit conduct.

“Sexually explicit conduct” includes any one of the following five categories of conduct, whether
actual or simulated: (1) sexual intercourse, including genital-genital, oral-genital, anal-genital or
oral-anal, whether between persons of the same or opposite sex; (2) bestiality; (3) masturbation;
(4) sadistic or masochistic abuse; or (5) lascivious exhibition of the genital or pubic area of any
person.

Whether an image of the genitals or pubic area constitutes a “lascivious exhibition” requires a
consideration of the overall content of the material. In considering the overall content of the image,
you may, but are not required to, consider the following factors: (1) whether the genitals or pubic
area are the focal point of the image; (2) whether the setting of the image is sexually suggestive,
for example, a location generally associated with sexual activity; (3) whether the child is depicted
in an unnatural pose or inappropriate attire, considering the age of the child; (4) whether the child
is fully or partially clothed, or nude; (5) whether the image suggests sexual coyness or a
willingness to engage in sexual activity; (6) whether the image appears intended or designed to
elicit a sexual response in the viewer. An image need not involve all of these factors to constitute
a “lascivious exhibition.” It is for you to decide the weight, or lack of weight, to be given to any
of the factors I just listed. You may conclude that they are not applicable given the facts of this
case. This list of factors is not comprehensive, and you may consider other factors specific to this
case that you find relevant.

An image has been “shipped or transported in interstate or foreign commerce” if it has been
transmitted over the Internet or over telephone lines.


                                             Comment

(1)    It seems unnecessary to define “computer.” If elaboration is required, the statute provides
one: “an electronic, magnetic, optical, electromechanical, or other high speed data processing
device performing logical, arithmetic, or storage functions.” 18 U.S.C. § 2256(6) (cross-
referencing 18 U.S.C. § 1030(e)(1)).

(2)    The instruction can easily be modified for a charge of transportation or receipt. For these
charges, however, the fewer-than-three-images defense is not available. See 18 U.S.C.
§ 2252A(d).

(3)    For juror comprehension, we have not used the statutory term “visual depiction.” Instead,
we recommend replacing it with the type of image at issue in the case, e.g., photograph or
computer-generated image. There is a broader definition of “visual depiction” that may be
appropriate in some cases. See 18 U.S.C. § 2256(5).

(4)    The definition of child pornography in this instruction includes only the language from 18
U.S.C. § 2256(8)(A). In Ashcroft v. Free Speech Coalition, 535 U.S. 234, 258 (2002), the

                                                                                                  224
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 225 of 296




Supreme Court held subsections (B) and (D) of 18 U.S.C. § 2256(8) unconstitutional. The Court
did not rule on subsection (C) – which prohibits photographs, computer images, etc. that have
“been created, adapted, or modified to appear that an identifiable [person under age 18] is engaging
in sexually explicit conduct.” 18 U.S.C. § 2256(8)(C). The Court referred to the techniques
covered by subsection (C) as “computer morphing” and noted that “[a]lthough morphed images
may fall within the definition of virtual child pornography, they implicate the interests of real
children and are in that sense closer to the images in [New York v. Ferber, 458 U.S. 747 (1982)].”
Id. at 242. (In Ferber the Court upheld a prohibition on distributing material that depicts a sexual
performance by an actual child.) The First Circuit has said that it agrees with the Eight Circuit’s
holding that “an image in which the face of a known child was transposed onto the naked body of
an unidentified child constituted child pornography outside the scope of First Amendment
protection.” United States v. Hoey, 508 F.3d 687, 693 (1st Cir. 2007) (citing United States v.
Bach, 400 F.3d 622, 629-32 (8th Cir. 2005)). The First Circuit has not explained further what
kinds of depictions might fall within the scope of subsection (C).

(5)     The government must prove beyond a reasonable doubt that the image in question is of an
actual child. United States v. Hilton, 386 F.3d 13, 18 (1st Cir. 2004) (prosecution under 18 U.S.C.
§ 2252A). However, this burden does not require the government to produce expert opinion
testimony that the image depicts a real child. United States v. Rodriguez-Pacheco, 475 F.3d 434,
437 (1st Cir. 2007) (prosecution under 18 U.S.C. § 2252); Hoey, 508 F.3d at 691 (prosecution
under 18 U.S.C. § 2252A).

(6)     The definitions of sexually explicit conduct should be pared down to those material to the
actual case. They are taken largely from 18 U.S.C. § 2256. The elaboration of “lascivious” comes
from United States v. Amirault, 173 F.3d 28, 31 (1st Cir. 1999). In United States v. Frabizio, the
First Circuit cautioned that the six factors listed in Amirault (the “Dost factors”) “are not the
equivalent of the statutory standard of ‘lascivious exhibition’ and are not to be used to limit the
statutory standard.” 459 F.3d 80, 90 (1st Cir. 2006). The Frabizio panel reiterated Amirault’s
holding that the Dost factors “are neither comprehensive nor necessarily applicable in every
situation. Although Dost provides some specific, workable criteria, there may be other factors that
are equally if not more important in determining whether a photograph contains a lascivious
exhibition. The inquiry will always be case-specific.” Amirault, 173 F.3d at 32.

(7)    “Identifiable” is defined in 18 U.S.C. § 2256(9).

(8)     “Interstate commerce” and “foreign commerce” are defined in 18 U.S.C. § 10. “Under the
case law, proof of transmission of pornography over the Internet or over telephone lines satisfies
the interstate commerce element of the offense.” United States v. Hilton, 257 F.3d 50, 54 (1st Cir.
2001) (citations omitted). The Government is not required to prove that the defendant had actual
knowledge of the jurisdictional element (i.e., that the image was mailed or moved in interstate
commerce). United States v. Robinson, 137 F.3d 652, 654-55 (1st Cir. 1998) (interpreting 18
U.S.C. § 2252(a)). The First Circuit confirmed the constitutionality of the commerce jurisdictional
element of 18 U.S.C. § 2252(a)(4)(B) in Robinson, 137 F.3d at 656. In United States v. Morales-
De Jesús, 372 F.3d 6, 15 n.6 (1st Cir. 2004), considering an analogous provision of the statute, the
First Circuit reaffirmed the Robinson holding as consistent with the Supreme Court’s subsequent
decision in United States v. Morrison, 529 U.S. 598 (2000).

                                                                                                225
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 226 of 296




(9)    An alternative jurisdictional basis for the crime involves production of child pornography
using materials that moved in interstate commerce. 18 U.S.C. § 2252A(a)(5)(B).

(10)    For the crime of attempt, the First Circuit says:
                 [T]he government in an “attempt” case has no burden to prove that
                 the appellant knew that the download file actually contained such
                 images. Rather, the government is required to prove that the
                 appellant believed that the received file contained such images.
United States v. Pires, 642 F.3d 1, 8 (1st Cir. 2011) (citation omitted). Therefore, it was error to
instruct
                 that “the government has to prove not just that the defendant
                 voluntarily and intentionally, not by mistake, received a depiction,
                 a video, but that he knew at the time of receipt that the production
                 of that video involved the use of a real minor and that the video
                 showed a real minor.”
Id. “This instruction plainly overstates the government’s burden” (but harmless error on the facts
of the case). Id.

(11) Note that the First Circuit interprets § 2252(a)(4)(B) and its language concerning
possession of “one or more” items differently when it comes to multiple counts of possession.
United States v. Chiaradio, 684 F.3d 265, 272-76 (1st Cir. 2012).

(12) In United States v. Majeroni, 784 F.3d 72, 76-78 (1st Cir. 2015), the First Circuit found no
abuse of discretion in the trial court admitting evidence of the defendant’s prior guilty plea to
possession of child pornography under Rule 414. The First Circuit stated that the trial “court’s
controlled method of introducing the information, with a limiting instruction, speaks well of its
carefully nuanced exercise of discretion.” Id. at 76. The limiting instruction given by the trial
court was as follows:
                 [Y]ou’ve heard evidence, the evidence being the stipulation, that the
                 defendant was convicted of possession of child pornography in the
                 United States District Court for the District of Maine in 2001. You
                 may consider this evidence on any matter which you believe it to be
                 relevant. However, evidence of this prior offense on its own is not
                 sufficient to prove the defendant guilty of the crime charged in the
                 indictment.
                 Bear in mind as you consider this evidence at all times the
                 Government has the burden of proving beyond a reasonable doubt
                 that the defendant committed each of the elements that I’ve just
                 described earlier in the case of the offense charged in the indictment.
                 I remind you that the defendant is not on trial for any act, conduct,
                 or offense not charged in this indictment.
Id. at 75 n.3.

                                                                                                226
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 227 of 296




(13) In United States v. Figueroa-Lugo, 793 F.3d 179, 194 (1st Cir. 2015), the court noted that
the affirmative defense instruction in 18 U.S.C. § 2252(c) was not supported by the evidence in
the record.




                                                                                           227
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 228 of 296




4.18.2261A             Interstate Stalking, 18 U.S.C. § 2261A
                                                                                     [Updated: 10/24/18]



[Defendant] is accused of interstate stalking. Interstate stalking is against federal law. For you
to find [defendant] guilty of this crime, you must be convinced that the government has proven
each of these things beyond a reasonable doubt:

       First, that [defendant] traveled in interstate or foreign commerce on [dates];

       Second, that while [he/she] traveled in interstate or foreign commerce, [defendant] had the
       intent to
               kill, or
               injure, or
               harass, or
               intimidate, or
               place under surveillance with the intent to kill, injure, harass or intimidate,
       the person named in the Indictment; and

       Third, that in the course of, or as a result of, [defendant]’s travel, [he/she] engaged in
       conduct that placed that same person in reasonable fear of the death of, or serious bodily
       injury to, or caused, attempted to cause or would reasonably be expected to cause
       substantial emotional distress to, that person, an immediate family member of that person,
       or that person’s spouse or intimate partner.

“Serious bodily injury” means bodily injury that involves a substantial risk of death, extreme
physical pain, protracted and obvious disfigurement, or protracted loss or impairment of the
function of a bodily member, organ, or mental faculty.


                                             Comment

(1)     The three elements come from the statute and from United States v. Walker, 665 F.3d 212,
224 (1st Cir. 2011) (quoting 18 U.S.C. § 2261A(1)) (“To prove interstate stalking, the government
must show that the accused traveled in interstate or foreign commerce with the intent to kill, injure,
or harass another person and that ‘in the course of, or as a result of such travel,’ the accused placed
his target in reasonable apprehension of harm to herself or a family member.”) There were some
wording changes effective October 1, 2013, that among other things added “intimidate” to
Walker’s list.

(2)     For the third element, “in the course of” and “as a result of” are explicitly disjunctive. Id.
at 225. “The first type encompasses acts occurring ‘in the course of’ the specified travel that place
the target in fear of harm. The second type occurs when the interstate travel itself, viewed in the
historical perspective of previous events, results in placing the target in reasonable fear of harm.”
Id.


                                                                                                    228
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 229 of 296




(3)     Section 2266 is the definitional section for the chapter. It has a definition of “bodily injury,”
but the section cross-references § 2119(2) for the definition of “serious bodily injury,” and that
section in turn refers to § 1365 for that definition. We have therefore used the § 1365 definition
for the “serious bodily injury” definition. Section 2266 also has a definition of spouse or intimate
partner for cases that need it. Section 2261A cross-references section 115 for a definition of
“immediate family member” when such a definition is needed.

(4)    “Travel in interstate or foreign commerce” means travel between two states or between the
United States and a foreign country. See 18 U.S.C. § 10 (definition of “interstate commerce” and
“foreign commerce”); 18 U.S.C. § 2266(8) (definition of “State”). But the phrase “does not
include travel from 1 State to another by an individual who is a member of an Indian tribe and who
remains at all times in the territory of the Indian tribe of which the individual is a member.”
§ 2266(9).

(5)     The stalking statute includes two other jurisdictional elements as an alternative to interstate
or foreign commerce. First, prosecution is permitted when a defendant’s conduct occurs in the
“special maritime and territorial jurisdiction of the United States.” 18 U.S.C. § 2261A(1). Section
7 of Title 18 defines “special maritime and territorial jurisdiction of the United States.” Second,
prosecution is permitted when the defendant “enters or leaves Indian country” to commit a stalking
offense. § 2261A(1). That jurisdictional phrase is defined in § 2266(3),(4), also cross-referencing
§ 1151 for the definition of “Indian country.”

(6)   The jury need not be unanimous as to which acts make up the course of conduct under
§ 2261A. United States v. Ackell, 907 F.3d 67, 79 (1st Cir. 2018).




                                                                                                     229
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 230 of 296




4.18.2314              Interstate Transportation of Stolen Money or Property,
                       18 U.S.C. § 2314
                                                                                     [Updated: 6/14/02]



[Defendant] is accused of taking stolen [money; property], from [state] to [state], on or about
[date]. It is against federal law to transport [money; property] from one state to another knowing
that the [money; property] is stolen. For you to find [defendant] guilty of this crime, you must be
convinced that the government has proven each of these things beyond a reasonable doubt:

       First, that the [money; property] was stolen;

       Second, that [defendant] took the [money; property] from [state] to [state], or willfully
       caused it to be taken;

       Third, that, when [defendant] took the [money; property] from [state] to [state], or willfully
       caused it to be taken, [he/she] knew that it was stolen;

       Fourth, that the [money; property] [totaled; was worth] $5,000 or more.

It does not matter whether [defendant] stole the [money; property] or someone else did. However,
for you to find [defendant] guilty of this crime, it must be proven beyond a reasonable doubt that
[he/she] took at least $5,000 [worth of property] or willfully caused at least $5,000 [worth of
property] to be taken from [state] to [state] knowing it was stolen.


                                             Comment

(1)     The government must prove that a defendant caused stolen money or property to be
transported; it is not necessary to prove that he or she actually transmitted or transported the money
or property himself or herself. United States v. Doane, 975 F.2d 8, 11 (1st Cir. 1992).
        Where liability is based on causing transportation rather than on transporting, the
government must prove that the causation was “willful.” United States v. Leppo, 177 F.3d 93, 97
(1st Cir. 1999). The willfulness requirement derives from 18 U.S.C. § 2(b), not from 18 U.S.C.
§ 2314 itself, and applies automatically, even where the indictment makes no reference to aider
and abettor liability under section 2(b). Id.
        The First Circuit has left open the precise definition of the “willfulness” mental state.
Ignorant causation-in-fact is not sufficient, but the court has not necessarily rejected reasonable
foreseeability. See id. at 96-97. Accordingly, there is no clear guidance from the court on the
proper definition of “willfully” for purposes of this statute. Trial judges may wish to use the
definition proposed for 18 U.S.C. § 2(b), see Pattern Instruction 4.18.02(a) (Aid and Abet), unless
the First Circuit clearly rules that a lesser mental state suffices.

(2)    Unexplained possession of recently stolen money or property may be used to support an
inference that the possessor knew it was stolen in the light of surrounding circumstances shown
by evidence in the case so long as the jury is instructed that the inference is permissible, not
mandatory. United States v. Thuna, 786 F.2d 437, 444-45 (1st Cir. 1986); see also United States
                                                                                                   230
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 231 of 296




v. Lavoie, 721 F.2d 407, 409-10 (1st Cir. 1983) (same in context of 18 U.S.C. § 2313); cf. Freije
v. United States, 386 F.2d 408, 410-11 (1st Cir. 1967) (defendants who come forward with an
explanation for possession of stolen vehicles are entitled to an instruction that the explanation, if
believed, negates any inference of knowledge arising from mere fact of possession). Such
possession also may support an inference regarding interstate transportation. See Thuna, 786 F.2d
at 444-45 (possession in one state of property recently stolen in another state, if not satisfactorily
explained, is a circumstance from which a jury may infer that the person knew the property to be
stolen and caused it to be transported in interstate commerce).

(3)    This instruction can be modified for the transportation, transmission or transfer of stolen
money or property in foreign commerce or for items converted or taken by fraud. 18 U.S.C.
§ 2314.

(4)    This instruction also can be adapted for cases concerning the transportation of stolen
vehicles. 18 U.S.C. § 2312.

(5)    For cases in which the definition of “value” is important, 18 U.S.C. § 2311 defines “value”
as “the face, par, or market value, whichever is the greatest.” The conventional definition of
“market value” is the price that a willing buyer would pay a willing seller. See, e.g., United States
v. Wentz, 800 F.2d 1325, 1326 (4th Cir. 1986); United States v. Bakken, 734 F.2d 1273, 1278 (7th
Cir. 1984); United States v. Reid, 586 F.2d 393, 394 (5th Cir. 1978).




                                                                                                  231
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 232 of 296




4.18.2422(b)           Coercion and Enticement, 18 U.S.C. § 2422(b)
                                                                                      [Updated: 2/1/19]



[Defendant] is charged with using [the mail] [a facility or means of interstate or foreign commerce]
to [persuade] [induce] [entice] [coerce] someone under age eighteen to engage in [prostitution]
[sexual activity] for which a person can be charged with a criminal offense [, or with attempting
to do so]. It is against federal law to engage in such conduct [or to attempt to do so]. For you to
find [defendant] guilty of this crime, you must be convinced that the government has proven each
of these things beyond a reasonable doubt:

       First, that on about the date charged, [defendant] knowingly [persuaded] [induced]
       [enticed] [coerced] the person in question to engage in [prostitution] [sexual activity];

       Second, that he/she did so by using [the mail] [a facility or means of interstate or foreign
       commerce];

       Third, that the person at the time was less than eighteen years old; and

       Fourth, that the sexual activity was a criminal offense.

[Define the criminal offense that the government claims the sexual activity amounted to]

“Knowingly” means that the act was done voluntarily and intentionally and not because of mistake
or accident.

“Interstate commerce” includes commerce between one state, territory, possession, or the District
of Columbia and another state, territory, possession and the District of Columbia.

“Foreign commerce” includes commerce with a foreign country.

[Use Attempt instruction, see Pattern 4.18.00, as appropriate.]


                                             Comment

(1)     “[A]n intent that the underlying sexual activity actually take place” is not an element of the
offense. United States v. Dwinells, 508 F.3d 63, 65 (1st Cir. 2007); see also United States v. Berk,
652 F.3d 132, 140 (1st Cir. 2011). Similarly, the Sixth Circuit has said: “Congress has made a
clear choice to criminalize persuasion and the attempt to persuade, not the performance of the
sexual acts themselves. Hence, a conviction under the statute only requires a finding that the
defendant had an intent to persuade or to attempt to persuade.” United States v. Bailey, 228 F.3d
637, 639 (6th Cir. 2000), cert. denied, 532 U.S. 1009 (2001).

(2)    On an attempt charge, several courts have concluded that the victim need not actually be
under age eighteen. See, e.g., United States v. Root, 296 F.3d 1222, 1227-29 (11th Cir. 2002)
(“We conclude that an actual minor victim is not required for an attempt conviction under 18
                                                                                                   232
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 233 of 296




U.S.C. § 2422(b)”), cert. denied, 537 U.S. 1176 (2003), superseded by Amend. 732, U.S.S.G.
Supp. to App’x C (2009), as recognized in United States v. Jerchower, 631 F.3d 1181, 1186-87
(11th Cir. 2011).

(3)    Sexual activity includes the production of child pornography as defined in 18 U.S.C.
§ 2256(8). 18 U.S.C. § 2427.

(4)   Generally, the “criminal offense” is defined by state law. The First Circuit has not decided
whether it may be defined by federal law. Dwinells, 508 F.3d at 72 & n.6.

(5)     Although the statute makes it unlawful to induce an individual to travel in interstate or
foreign commerce to engage in “any sexual activity for which any person can be charged with a
criminal offense,” the First Circuit has cautioned courts not to craft a jury instruction that tracks
the statutory language. Accordingly, the fourth element of the pattern instruction requires the jury
to find “that the sexual activity was a criminal offense.” United States v. Saldaña-Rivera, 914 F.3d
721, 725 (1st Cir 2019) (citing with approval the Pattern Criminal Jury Instructions for the District
Courts of the First Circuit).




                                                                                                 233
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 234 of 296




4.21.841(a)(1)A        Possession With Intent to Distribute a Controlled Substance,
                       21 U.S.C. § 841 (a) (1)
                                                                                   [Updated: 1/13/17]



[Defendant] is accused of possessing [controlled substance] on about [date] intending to distribute
it to someone else. It is against federal law to have [controlled substance] in your possession with
the intention of distributing it to someone else. For you to find [defendant] guilty of this crime
you must be convinced that the government has proven each of these things beyond a reasonable
doubt:

       First, that [defendant] on that date possessed [controlled substance], either actually or
       constructively;

       Second, that [he/she] did so with a specific intent to distribute the [controlled substance]
       over which [he/she] had actual or constructive possession; and

       Third, that [he/she] did so knowingly and intentionally.

It is not necessary for you to be convinced that [defendant] actually delivered the [controlled
substance] to someone else, or that [he/she] made any money out of the transaction. It is enough
for the government to prove, beyond a reasonable doubt, that [he/she] had in [his/her] possession
what [he/she] knew was [controlled substance] and that [he/she] intended to transfer it or some of
it to someone else.

[A person’s intent may be inferred from the surrounding circumstances. Intent to distribute may,
for example, be inferred from a quantity of drugs larger than that needed for personal use. In other
words, if you find that [defendant] possessed a quantity of [controlled substance]—more than that
which would be needed for personal use—then you may infer that [defendant] intended to
distribute [controlled substance]. The law does not require you to draw such an inference, but you
may draw it.]

The term “possess” means to exercise authority, dominion or control over something. The law
recognizes different kinds of possession.

[“Possession” includes both actual and constructive possession. A person who has direct physical
control of something on or around his or her person is then in actual possession of it. A person
who is not in actual possession, but who has both the power and the intention to exercise control
over something is in constructive possession of it. Whenever I use the term “possession” in these
instructions, I mean actual as well as constructive possession.]

[“Possession” [also] includes both sole possession and joint possession. If one person alone has
actual or constructive possession, possession is sole. If two or more persons share actual or
constructive possession, possession is joint. Whenever I have used the word “possession” in these
instructions, I mean joint as well as sole possession.]


                                                                                                 234
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 235 of 296




If you find [defendant] guilty, you will be asked to address one additional element concerning the
quantity of the substance involved. Like the other elements, the quantity of the substance must be
proved beyond a reasonable doubt.


                                             Comment

(1)    The enumeration of the elements of this crime is based upon United States v. Latham, 874
F.2d 852, 863 (1st Cir. 1989); see also United States v. Cortes-Caban, 691 F.3d 1, 17 (1st Cir.
2012); United States v. Akinola, 985 F.2d 1105, 1109 (1st Cir. 1993).

(2)     Enhanced Penalty Cases Based on Drug Quantity. It is necessary to obtain a verdict on
quantity range if the government is seeking (and has appropriately charged) either a mandatory
minimum sentence or a sentence higher than the maximum penalties contained in the catchall
penalty provision of 21 U.S.C. § 841 for the particular drug involved. See Alleyne v. United
States, 570 U.S. ___, 133 S. Ct. 2151 (2013), overruling Harris v. United States, 536 U.S. 545
(2002).
        Under Alleyne and Apprendi, the jury must find the mandatory-minimum and statutory-
maximum triggering elements by proof beyond a reasonable doubt. United States v. Rivera-
Ruperto, 2017 WL 128003, at *18-19 (1st Cir. Jan. 13, 2017); United States v. Pizarro, 772 F.3d
284, 293 (1st Cir. 2014); United States v. Paz-Alvarez, 799 F.3d 12, 22-23 (1st Cir. 2015)
(preferable to discuss drug quantity alongside other elements of the crime or reiterate the
reasonable doubt standard if instructing on drug quantity only when explaining the verdict form).
The First Circuit has instructed that “Alleyne did not hold that a trial court must identify weight as
an element of an offense in instructing the jury. Alleyne simply holds that, where weight increases
the statutory minimum, it is an element and thus must be proven beyond a reasonable doubt.”
United States v. Amaro-Santiago, 824 F.3d 154, 167 (1st Cir. 2016) (citing Alleyne, 133 S. Ct. at
2155). In a conspiracy case, the conspiracy-wide quantity governs the statutory maximum, but
“the individualized quantity, i.e., the quantity that is foreseeable to the defendant,” governs the
mandatory minimum. Pizarro, 772 F.3d at 292-93. See Pizarro for examples of the elements that
are required for a drug conspiracy with a mandatory minimum and statutory maximum based on
drug quantity under 21 U.S.C. §§ 846 & 841(b)(1)(A) and for a possession with intent to distribute
under 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A). Pizarro, 772 F.3d at 293-94 (for possession
conviction under § 841(b)(1)(A), “the jury must find that the defendant (1) knowingly or
intentionally possessed with intent to distribute, § 841(a)(1); (2) at least five kilograms of cocaine,
§ 841(b)(1)(A)”).
        For elevating the statutory maximum, the First Circuit has approved a verdict form that
“asked the jury to make a finding of guilty or not guilty as to each defendant for each charge and
then, if [a particular] defendant was found guilty, asked the jury to determine the amount of
[controlled substance] involved in the conspiracy.” United States v. González-Vélez, 466 F.3d
27, 36 (1st Cir. 2006); United States v. Colón-Solís, 354 F.3d 101, 103 (1st Cir. 2004) (“[W]e
derive the applicable statutory maximum in a drug conspiracy case from a conspiracy-wide
perspective” (citations omitted)).
        Pizarro makes clear that “if the jury makes the required threshold findings [beyond a
reasonable doubt] . . . but does not indicate a specific quantity, and the district court chooses to
sentence above the mandatory minimum, the court must make an individualized drug quantity

                                                                                                   235
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 236 of 296




finding by a preponderance of the evidence” to determine the recommended sentence under the
Sentencing Guidelines. Pizarro, 772 F.3d at 294 nn.13 & 14.

(3)     Enhanced Penalty Cases Based on Death or Serious Bodily Injury. Section 841(b)(1)
provides enhanced penalties (maximums and mandatory minimums) in cases where death or
serious bodily injury results. Apprendi and Alleyne require that this element also be determined
by jury verdict. Under the statutory language, these enhancements apply whenever death or
serious bodily injury “results from” the use of drugs. The Supreme Court has held that “a
defendant cannot be liable under the penalty enhancement provision of 21 U.S.C. § 841(b)(1)(C)
unless such use is a but-for cause of the death or injury.” Burrage v. United States, ___ U.S. ___,
134 S. Ct. 881, 882 (2014). The First Circuit previously held that the government need not show
that the death or serious bodily injury was attributable to or foreseeable by the defendant (the
standard for a statutory minimum sentence based on drug quantity, see comment 2 supra), but only
“but-for” causation, i.e., “that the decedent’s death was caused in fact by his or her use of drugs
that were distributed either by the defendant himself or by others in a conspiracy of which the
defendant was a part.” United States v. De La Cruz, 514 F.3d 121, 138 (1st Cir. 2008); see also
United States v. Soler, 275 F.3d 146, 152-53 (1st Cir. 2002). In De La Cruz, the defendant received
the statutory mandatory minimum based upon the jury verdict following such proof, namely that
a death was caused by the use of heroin distributed by the defendant’s co-conspirators.
(4)      The majority of the penalties in 21 U.S.C. § 841(b)(1)(A) and 21 U.S.C. § 841(b)(1)(B)
are based on the total weight of the “mixture or substance” containing a controlled substance or a
detectable amount of a controlled substance. See, e.g., United States v. Charles, 213 F.3d 10, 25
(1st Cir. 2000) (“[T]he purity of a controlled substance is not a factor in sentencing under 21 U.S.C.
§ 841(b).” (citing Chapman v. United States, 500 U.S. 453, 459-68 (1991))). The penalties for
violations involving phencyclidine (PCP) or methamphetamine, 21 U.S.C. § 841(b)(1)(A)(iv) and
(viii) and 21 U.S.C. § 841(b)(1)(B)(iv) and (viii), may be based either on the total weight of the
controlled substance or on a higher total weight of a mixture or substance containing a detectable
amount of the controlled substance. In addition to being based on the total weight of a mixture or
substance containing a detectable amount of marijuana, the penalties under 21 U.S.C.
§ 841(b)(1)(A)(vii) and 21 U.S.C. § 841(b)(1)(B)(vii) may be based on the number of marijuana
plants involved regardless of weight.
(5)    See Instruction 5.05 comment 8 concerning the need for a jury instruction if sentencing
entrapment is an issue.
(6)     The statutory penalty provisions applicable in a marijuana case are more complicated than
those applicable in cases involving other controlled substances. Section 841(b)(1)(D) (up to five
years for less than fifty kilograms) is explicitly limited by section 841(b)(4), which provides that
a person who distributes “a small amount of marihuana for no remuneration shall be treated as
provided in section 844 [the section prohibiting simple possession].” However, the First Circuit
holds that § 841(b)(1)(D) states the default maximum penalty, and that the defendant bears the
burden of showing the applicability of § 841(b)(4). See Julce v. Mukasey, 530 F.3d 30, 35 (1st
Cir. 2008) (“[E]very court that has considered the question has held that § 841(b)(1)(D), not
§ 841(b)(4), sets forth the statutory maximum . . . [U]nder the law construing § 841(b)(4), the
defendant bears the burden of producing mitigating evidence . . . .” (citations omitted)); United
States v. Duarte, 246 F.3d 56, 59 (1st Cir. 2001) (referring to § 841(b)(1)(D) as providing the


                                                                                                  236
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 237 of 296




“‘default statutory maximum’ for a violation of 21 U.S.C. § 841(a)(1) involving marijuana,”
without any mention of § 841(b)(4) (citations omitted)).
(7)     It is appropriate to frame the charge in terms of cocaine base, not crack. DePierre v. United
States, 131 S. Ct. 2225, 2237 (2011) (“We hold that the term ‘cocaine base’ as used in § 841(b)(1)
means not just ‘crack cocaine,’ but cocaine in its chemically basic form.”)
(8)      Section 860, doubling the penalty for activities within a certain distance of educational
facilities, swimming pools, etc. creates an independent substantive offense, and is not merely a
sentencing-enhancing factor. United States v. Sepúlveda-Hernández, 752 F.3d 22, 27 (1st Cir.
2014).
(9)     Quantity, see United States v. Roberts, 119 F.3d 1006, 1016-17 (1st Cir. 1997); United
States v. Ocampo-Guarin, 968 F.2d 1406, 1410 (1st Cir. 1992), or quantity and purity can support
an inference of intent to distribute. See United States v. Bergodere, 40 F.3d 512, 518 (1st Cir.
1994). One ounce of cocaine, however, is not sufficient to support the inference. Latham, 874
F.2d at 862-63. Other indicia of intent to distribute are scales, firearms and large amounts of cash.
United States v. Ford, 22 F.3d 374, 383 (1st Cir. 1994).
(10) The defendant’s intent to distribute must relate specifically to the controlled substance in
his or her possession, not to “some unspecified amount of [controlled substance], that [he/she] did
not currently possess, at some unspecified time in the future.” Latham, 874 F.2d at 861. However,
the government need not prove that the defendant knew which particular controlled substance was
involved. United States v. Hernández, 218 F.3d 58, 65 (1st Cir. 2000); United States v. Kairouz,
751 F.2d 467, 468 (1st Cir. 1985) (affirming the instruction: “if defendant . . . ‘intend[ed] to
distribute a controlled substance, it does not matter that . . . [he has] made a mistake about what
controlled substance it happen[ed] to be’”) (alteration in original); see also United States v. Garcia-
Rosa, 876 F.2d 209, 216 (1st Cir. 1989), vacated on other grounds by Rivera-Feliciano v. United
States, 498 U.S. 954 (1990); United States v. Cheung, 836 F.2d 729, 731 (1st Cir. 1988). Similarly,
the government is not required to prove that the defendant knew the specific weight or amount of
the controlled substance involved. United States v. Collazo-Aponte, 281 F.3d 320, 325-26 (1st
Cir. 2002). But it is not sufficient to prove merely that the defendant knew he/she possessed
something illegal or contraband. The government must prove that he/she knew it was a controlled
substance. United States v. Pérez-Meléndez, 599 F.3d 31, 46-47 (1st Cir. 2010).
(11) For a discussion of what constitutes “distribution,” see generally Pattern Instruction
4.21.841(a)(1)B cmt. (2).
(12) For a discussion of the issue of “possession,” see Akinola, 985 F.2d at 1109, Ocampo-
Guarin, 968 F.2d at 1409-10, and United States v. Almonte, 952 F.2d 20, 23-24 (1st Cir. 1991).
“[I]ntent is an element of constructive possession, which ‘exists when a person “knowingly has
the power and intention at a given time to exercise dominion and control over an object, either
directly or through others.”’” United States v. Paredes-Rodriguez, 160 F.3d 49, 54 (1st Cir. 1998).
The court need not use the specific term “knowingly” in modifying the definition of possession,
so long as the instruction is clear that the prosecution must “prove that [possession] was knowing
and intentional;” an instruction that requires a defendant to “intentionally exercise control over an
object” likely satisfies the “knowingly” requirement for possession. United States v. Gonzalez,
570 F.3d 16, 25 (1st Cir. 2009). Likewise, the court need not use the specific term “dominion” in
the definition of possession; an instruction that a defendant “must have had the power and ability
to exercise control over the substance at issue” is satisfactory under the law. Id. at 25-26. Inability
                                                                                                   237
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 238 of 296




to escape with the contraband does not prevent a defendant from satisfying the power-to-exercise
control part of constructive possession. United States v. Van Horn, 277 F.3d 48, 55-56 (1st Cir.
2002).
(13) In regard to drug couriers, see United States v. Ayala-Tapia, 520 F.3d 66, 68-69 (1st Cir.
2008), for use of circumstantial evidence to infer the defendant “knowingly possessed” the
controlled substance.
(14) The following instruction—“Knowledge alone, however, is not enough to prove
possession. Similarly, mere presence in the vicinity of the object is insufficient to prove
possession”—is “correct as a matter of law,” but is not required if the law of constructive
possession is otherwise properly set forth.” United States v. Duval, 496 F.3d 64, 71, 77-78 (1st
Cir. 2007).
(15) The First Circuit has affirmed the refusal to give a “transitory possession as defense”
instruction, United States v. Teemer, 394 F.3d 59, 64-65 (1st Cir. 2005), thereby disagreeing with
United States v. Mason, 233 F.3d 619, 622-24 (D.C. Cir. 2000).
(16) A defendant may request a lesser included offense instruction under 21 U.S.C. § 844 for
simple possession. United States v. LoRusso, 695 F.2d 45, 52 n.3 (2d Cir. 1982). This instruction
should be given “if the evidence would permit a jury rationally to find him guilty of the lesser
offense and acquit him of the greater.” Keeble v. United States, 412 U.S. 205, 208 (1973); see
also United States v. Nur, 799 F.3d 155, 158-59 (1st Cir. 2015) (Where a defendant presents an
exculpatory defense, the lesser included instruction should nevertheless be given if the evidence
presented by the prosecution provides a rational basis for a jury to find the defendant guilty of a
lesser included offense.); United States v. Anello, 765 F.2d 253, 263 (1st Cir. 1985) (recognizing
the lesser included offense, but ruling that the evidence did not warrant a lesser included
instruction); United States v. Garcia-Duarte, 718 F.2d 42, 47 (2d Cir. 1983). If the charge of
simple possession is being presented to the jury as a lesser included offense of possession with
intent to distribute, we suggest the following:
       If you find that the government has not proven beyond a reasonable doubt that on
       about [date], [defendant] possessed [controlled substance] with the intent to
       distribute it, you shall proceed to consider the lesser included offense of possessing
       [controlled substance] without the intent to distribute it. To convict [defendant] of
       this crime, the government must prove beyond a reasonable doubt all the elements
       I have already described to you, except that it need not prove that [defendant]
       intended to distribute any of the [controlled substance].
(17) In a case involving an analogue, read McFadden v. United States, ___ U.S. ___, 135 S. Ct.
2298, 2302 (2015), where the Court held that:
               § 841(a)(1) requires the Government to establish that the defendant
               knew he was dealing with “a controlled substance.” When the
               substance is an analogue, that knowledge requirement is met if the
               defendant knew that the substance was controlled under the CSA or
               the Analogue Act, even if he did not know its identity. The
               knowledge requirement is also met if the defendant knew the
               specific features of the substance that make it a “‘controlled
               substance analogue.’” § 802(32)(A).

                                                                                                238
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 239 of 296




4.21.841(a)(1)B        Distribution of a Controlled Substance, 21 U.S.C. § 841(a)(1)
                                                                                     [Updated: 8/27/15]



[Defendant] is accused of distributing [controlled substance] on or about [date]. It is against
federal law to distribute, that is, to transfer [controlled substance] to another person. For you to
find [defendant] guilty of this crime, you must be convinced that the government has proven each
of the following things beyond a reasonable doubt:

       First, that on the date alleged [defendant] transferred [controlled substance] to another
       person;

       Second, that [he/she] knew that the substance was [controlled substance]; and

       Third, that [defendant] acted intentionally, that is, that it was [his/her] conscious object to
       transfer the controlled substance to another person.

It is not necessary that [defendant] have benefitted in any way from the transfer.

If you find [defendant] guilty, you will also have to answer one or more questions under the
standard of proof beyond a reasonable doubt concerning the quantity of the substance involved,
which may affect the potential sentence.


                                             Comment

(1)      The statute defines “distribute” as meaning “to deliver,” 21 U.S.C. § 802(11), which in turn
is defined as meaning “the actual, constructive, or attempted transfer of a controlled substance or
a listed chemical, whether or not there exists an agency relationship,” § 802(8) (emphasis added).
Therefore, distribution includes both selling and buying. United States v. Castro, 279 F.3d 30, 34
(1st Cir. 2002) (rejecting defendant’s argument that facilitating the purchase of drugs did not
constitute distribution). However, the court may refuse to instruct on the meaning of the term
“distribute” “because it is within the common understanding of jurors.” United States v. Acevedo,
842 F.2d 502, 506-07 (1st Cir. 1988).

(2)     “[D]eliver[y] or transfer [of] possession of a controlled substance to another person”
constitutes distribution regardless of whether the transferor has “any financial interest in the
transaction.” United States v. Morales-Cartagena, 987 F.2d 849, 852 (1st Cir. 1993). Thus, courts
are in broad agreement that the mere sharing of narcotics can support a distribution charge. See,
e.g., United States v. Corral-Corral, 899 F.2d 927, 936 n.7 (10th Cir. 1990); United States v.
Ramirez, 608 F.2d 1261, 1264 (9th Cir. 1979). But in United States v. Swiderski, 548 F.2d 445,
450-51 (2d Cir. 1977), the Second Circuit held that distribution does not include “the passing of
a drug between joint possessors who simultaneously acquired possession at the outset for their
own use.” The First Circuit had previously endorsed a narrow reading of Swiderski, see United
States v. Rush, 738 F.2d 497, 514 (1st Cir. 1984) (“The Swiderski holding appears fully justified
on the facts of that case . . . .”), although the Court cautioned against extending it “to situations
where more than a couple of defendants and a small quantity of drugs are involved,” id. In a recent
                                                                                                   239
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 240 of 296




case, however, the First Circuit has retreated from this endorsement stating, “We have never
expressly decided whether Swiderski is good law in this circuit . . . .” United States v. Cormier,
468 F.3d 63, 72 (1st Cir. 2006); reaffirmed in United States v. Bobadilla-Pagán, 747 F.3d 26, 32
n.10 (1st Cir. 2014). See also id. at n.5 (“The only three cases in this circuit to have addressed
Swiderski found that it was inapplicable to the facts.” (citing United States v. Reid, 142 F. App’x
479, 482 (1st Cir. 2005); Rush, 738 F.2d at 514; United States v. Taylor, 683 F.2d 18, 21 (1st Cir.
1982))). The First Circuit construes “distribute” broadly. See United States v. Cortés-Cabán, 691
F.3d 1, 17-23 (1st Cir. 2012) (holding that § 841(a)(1) applies to police officers corruptly planting
drugs on innocent civilians so as to justify their arrests).

(3)     “[I]ntent is an element of constructive possession, which ‘exists when a person “knowingly
has the power and intention at a given time to exercise dominion and control over an object, either
directly or through others.”’” United States v. Paredes-Rodriguez, 160 F.3d 49, 54 (1st Cir. 1998)
(citations omitted).

(4)    See Comment (2) to Instruction 4.21.841(a)(1)A concerning instructions in enhanced
penalty cases based on drug quantity.




                                                                                                 240
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 241 of 296




4.21.841(a)(1)C       Manufacture of a Controlled Substance, 21 U.S.C. §§ 841(a)(1), 802(15)
                                                                                     [Updated: 8/27/15]



[Defendant] is accused of manufacturing [controlled substance] on or about [date]. It is against
federal law to manufacture, that is to produce or prepare, [controlled substance]. For you to find
[defendant] guilty of this crime, you must be convinced that the government has proven each of
the following things beyond a reasonable doubt:

       First, that [defendant] manufactured [controlled substance];

       Second, that [he/she] knew that the substance [he/she] was manufacturing was [controlled
       substance]; and

       Third, that [defendant] acted intentionally, that is, that it was [his/her] conscious object to
       manufacture the controlled substance.

The term “manufacture” as it relates to this case means the production, preparation, propagation,
compounding or processing of a controlled substance, either directly or indirectly or by extraction
from substances of natural origin. The term “manufacture” includes the act of growing.

If you find [defendant] guilty, you will also have to answer one or more questions under the
standard of proof beyond a reasonable doubt concerning the quantity of the substance involved,
which may affect the potential sentence.


                                             Comment

(1)     The definition of manufacture includes other processes in addition to those listed above,
e.g., “independently by means of chemical synthesis or by a combination of extraction and
chemical synthesis.” 21 U.S.C. § 802(15).

(2)     Marijuana grown for personal use falls within the definition of “manufacture.” United
States v. One Parcel of Real Property (Great Harbor Neck), 960 F.2d 200, 205 (1st Cir. 1992); see
also 21 U.S.C. § 802(22) (“‘[P]roduction’ includes the manufacture, planting, cultivation,
growing, or harvesting of a controlled substance.”).

(3)     “[I]ntent is an element of constructive possession, which ‘exists when a person “knowingly
has the power and intention at a given time to exercise dominion and control over an object, either
directly or through others.”’” United States v. Paredes-Rodriguez, 160 F.3d 49, 54 (1st Cir. 1998)
(citations omitted).

(4)    See Comment (2) to Instruction 4.21.841(a)(1)A concerning instructions in enhanced
penalty cases based on drug quantity.



                                                                                                   241
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 242 of 296




4.21.843(b)            Use of a Communication Facility to Commit a Controlled Substance
                       Felony, 21 U.S.C. § 844
                                                                                        [New: 8/29/12]



[Defendant] is accused of using a [specify the communication facility charged, such as telephone]
in committing, causing, or facilitating the commission of a controlled substance felony. It is
against federal law to use a communication facility such as [specify the facility charged] in
committing, causing, or facilitating a controlled substance felony. For you to find [defendant]
guilty of this crime, you must be convinced that the government has proven each of these things
beyond a reasonable doubt:

       First, that at about the time and date charged, [defendant] knowingly or intentionally used
       a [specify the communication facility charged, such as telephone];

       Second, that [he/she] did so in committing, causing, or facilitating the commission of
       [specify the controlled substance felony in question]; and

       Third, that the controlled substance felony was in fact committed.

To “facilitate” means to make the commission of the controlled substance crime easier or less
difficult.

[“Use” in the case of a telephone means to place or receive a call.]


                                             Comment

(1)     The statute covers use of “any and all public and private instrumentalities used or useful in
the transmission of writing, signs, signals, pictures, or sounds of all kinds and includes mail,
telephone, wire, radio, and all other means of communication.” 21 U.S.C. § 843(b).

(2)     The First Circuit has stated: “The federal courts have uniformly held that, to obtain a
conviction on a charge of telephone facilitation pursuant to section 843, the government must
prove commission of the underlying offense.” United States v. Escobar-de Jesus, 187 F.3d 148,
163 (1st Cir. 1999). It found no plain error in the trial court’s failure to give such an instruction,
but said that “we agree that an instruction would have clarified any potential ambiguity in section
843(b)’s language on that point.” Id. at 164.

(3)     The First Circuit has stated: “We are aware of no authority which suggests the term ‘use’
in the statute refers solely to ‘placing’ calls and leaves unpunished use of the telephone by the
receiver of a call. We see no reason in this case to depart from the ordinary meaning of the word
‘use.’” United States v. Cordero, 668 F.2d 32, 43 n.16 (1st Cir. 1981) (citations omitted); accord
United States v. Pagan-Vega, 1992 WL 183637, at *3 (1st Cir. Aug. 3, 1992) (unpublished).




                                                                                                  242
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 243 of 296




4.21.844              Possession of a Controlled Substance,
                      21 U.S.C. § 844
                                                                                       [New: 10/23/06]



[Defendant] is charged with possession of [controlled substance] on about [date]. It is against
federal law to have [controlled substance] in your possession [without a valid prescription or
order]. For you to find [defendant] guilty of this crime, you must be convinced that the government
has proven each of these things beyond a reasonable doubt:

       First, that [defendant] on or about that date possessed [controlled substance], either actually
       or constructively;

       Second, that [he/she] did so knowingly and intentionally; and

       [Third, that [he/she] did not possess the controlled substance pursuant to a valid
       prescription or order.]

The word “knowingly” means that the act was done voluntarily and intentionally and not because
of mistake or accident.

The term “possess” means to exercise authority, dominion or control over something. The law
recognizes different kinds of possession.

[“Possession” includes both actual and constructive possession. A person who has direct physical
control of something on or around his person is in actual possession of it. A person who is not in
actual possession, but who has both the power and the intention to exercise control over something
is in constructive possession of it. Whenever I use the term “possession” in these instructions, I
mean actual as well as constructive possession.]

[“Possession” [also] includes both sole possession and joint possession. If one person alone has
actual or constructive possession, possession is sole. If two or more persons share actual or
constructive possession, possession is joint. Whenever I have used the word “possession” in these
instructions, I mean joint as well as sole possession.]




                                                                                                  243
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 244 of 296




4.21.846               Conspiracy, 21 U.S.C. § 846
                                                                                    [Updated: 12/22/14]



                                             Comment

(1)    For general conspiracy instructions and comments, see Instruction 4.18.371(1).

(2)      For specific drug conspiracy instructions and comments, see Instruction 4.21.841. See also
United States v. Pizarro, 772 F.3d 284, 294 (1st Cir. 2014) (for a “cocaine conspiracy conviction
under § 841(b)(1)(A), which imposes a mandatory minimum of ten years and a statutory maximum
of life imprisonment, the jury must now find that the defendant (1) conspired, § 846; (2) knowingly
or intentionally to distribute cocaine, § 841(a)(1); (3) in a conspiracy that involved a total of five
kilograms or more of cocaine, § 841(b)(1)(A); (4) where at least five kilograms of cocaine were
foreseeable to the defendant, § 841(b)(1)(A)); Apprendi v. New Jersey, 530 U.S. 466, 490 (2000);
Alleyne v United States, 570 U.S. 99 (2013); United States v. De La Cruz, 514 F.3d 121 (1st Cir.
2008) (in conspiracy where enhanced penalty was sought, defendant received statutory mandatory
minimum based upon jury verdict following proof that a death was caused by use of heroin
distributed by defendant’s co-conspirators); United States v. Colón-Solís, 354 F.3d 101, 103 (1st
Cir. 2004).

(3)     In a conspiracy involving more than two conspirators, individualized drug determinations
are necessary. United States v. Paladin, 748 F.3d 438 (1st Cir. 2014); United States v. Colón-
Solis, 354 F.3d 101, 103 (1st Cir. 2004). Whereas in a conspiracy involving two members, both
are responsible for the amount they agreed to distribute. United States v. Melendez, 775 F.3d. 50,
56 (1st Cir. 2014).




                                                                                                   244
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 245 of 296




4.21.853               Drugs—Forfeiture, 21 U.S.C. § 853
                                                                                     [Updated:10/5/12]



In light of your verdict that [defendant] is guilty of the [drug crime], you must now also decide
whether [he/she] should surrender to the government [his/her] ownership interest in certain
property as a penalty for committing that crime. We call this “forfeiture.”

On this charge, federal law provides that the government is entitled to forfeiture, if it proves, by a
preponderance of the evidence, that the property in question was proceeds of the crime or derived
from proceeds of the crime.

Note that this is a different standard of proof than you have used for the [drug crime] charges. A
“preponderance of the evidence” means an amount of evidence that persuades you that something
is more likely true than not true. It is not proof beyond a reasonable doubt.

“Proceeds” are any property that [defendant] obtained, directly or indirectly, as the result of the
crime.

If the government proves that property was acquired by [defendant] during the period of the [drug
crime] or within a reasonable time after such period and there was no likely source other than the
[drug crime] for the property, you may presume that the property is proceeds or traceable to the
proceeds of the [drug crime]. You may presume this even if the government has presented no
direct evidence to trace the property to drug proceeds, but you are not required to make this
presumption. [Defendant] may present evidence to rebut this presumption, but [he/she] is not
required to present any evidence.

While deliberating, you may consider any evidence admitted during the trial. However, you must
not reexamine your previous determination regarding [defendant]’s guilt of the [drug crime]. All
of my previous instructions concerning consideration of the evidence, the credibility of witnesses,
your duty to deliberate together and to base your verdict solely on the evidence without prejudice,
bias or sympathy, and the requirement of unanimity apply here as well.

On the verdict form, I have listed the various items that the government claims [defendant] should
forfeit. You must indicate which, if any, [defendant] shall forfeit.

Do not concern yourselves with claims that others may have to the property. That is for the judge
to determine later.


                                             Comment

(1)    This forfeiture instruction can be used for most drug offenses. 21 U.S.C. § 853(a).

(2)   The First Circuit has held that it is proper to instruct that “[p]roceeds include the total
amount of gross proceeds obtained by the defendant as a result of his drug trafficking and is not

                                                                                                  245
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 246 of 296




reduced by any amounts the defendant paid for the drugs he later sold or for any other costs or
expenses he incurred.” United States v. Bucci, 582 F.3d 108, 121-22 (1st Cir. 2009)

(3)     The right to a jury trial on a criminal forfeiture count is not constitutional. Libretti v. United
States, 516 U.S. 29, 48-49 (1995). Instead, it is created solely by rule as follows:

                If a party timely requests to have the jury determine forfeiture, the
                government must submit a proposed Special Verdict Form listing
                each property subject to the forfeiture and asking the jury to
                determine whether the government has established the requisite
                nexus between the property and the offense committed by the
                defendant.

Fed. R. Crim P. 32.2(b)(5)(B). The language of the Rule seems to contemplate a bifurcated
proceeding, see also 2000 Advisory Committee Note. Pre-Libretti First Circuit caselaw left
bifurcation to the trial judge’s discretion. See, e.g., United States v. Desmarais, 938 F.2d 347,
349-50 (1st Cir. 1991); United States v. Maling, 737 F. Supp. 684, 705 (D. Mass. 1990), aff’d. sub
nom. United States v. Richard, 943 F.2d 115 (1st Cir. 1991); United States v. Saccoccia, 58 F.3d
754, 770 (1st Cir. 1995).
         The First Circuit has held that Apprendi v. New Jersey, 530 U.S. 466 (2000) does not
disturb the Libretti holding as it applies to forfeiture proceedings. United States v. Keene, 341
F.3d 78, 85-86 (1st Cir. 2003) (Apprendi’s requirements do not apply to criminal forfeitures issues
under 21 U.S.C. § 853 because “forfeiture is not viewed as a separate charge, but as ‘an aspect of
punishment imposed following conviction of a substantive offense’”) (citation omitted); see also
United States v. Hall, 411 F.3d 651, 654 (6th Cir. 2005) (“Apprendi did not affect Libretti’s
holding that criminal forfeitures are part of the sentence alone. . . . To our knowledge, every other
circuit to consider the issue after Apprendi has reached the same conclusion”) (citing cases from
the First, Fourth, Fifth, Seventh, Ninth and Eleventh circuits). The First Circuit has not addressed
whether United States v. Booker, 543 U.S. 220 (2005), affects the vitality of Libretti, but caselaw
from other circuits hold that, like Apprendi, Booker does not apply to criminal forfeiture
proceedings. See United States v. Fruchter, 411 F.3d 377, 383 (2d Cir. 2005) (Because “[c]riminal
forfeiture [under 18 U.S.C. § 3554] is, simply put, a different animal from determinate
sentencing,” Libretti remains the “determinative decision” post-Booker); Hall, 411 F.3d at 654-55
(holding that Booker does not “allow[ ] us to turn our back on the Supreme Court’s prior ruling in
this area (Libretti)” because criminal forfeiture [under 18 U.S.C. § 982(a)(2)] is “a form of
indeterminate sentencing”); United States v. Tedder, 403 F.3d 836, 841 (7th Cir. 2005) (“There is
no statutory maximum forfeiture, so Apprendi, and its successors, including Booker, do not alter
this conclusion” that “the sixth amendment does not apply to forfeitures” under 18 U.S.C. § 982
(citations omitted)).

(4)     Rule 32.2 seems to indicate that the question of a money judgment is for the court only,
and never for the jury. The text of 32.2(b)(1) divides its description of the court’s role: “If the
government seeks forfeiture of specific property, the court must determine whether the
government has established the requisite nexus between the property and the offense. If the
government seeks a personal money judgment, the court must determine the amount of money that
the defendant will be ordered to pay.” Fed. R. Crim. P. 32.2(b)(1) (emphasis added). The jury’s

                                                                                                      246
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 247 of 296




role is limited to the nexus determination for property: if a party timely requests to have the jury
determine forfeiture, the government must submit a proposed Special Verdict Form listing each
property subject to the forfeiture and asking the jury to determine whether the government has
established the requisite nexus between the property and the offense committed by the defendant
[“If a party timely requests to have the jury determine forfeiture, the government must submit a
proposed Special Verdict Form listing each property subject to the forfeiture and asking the jury
to determine whether the government has established the requisite nexus between the property and
the offense committed by the defendant.”], Fed. R. Crim. P. 32.2(b)(5)(b). There is no reference
to the jury’s role in a money judgment.
         The advisory committee notes for the 2000 adoption also support this distinction. After
explicitly taking no position on the correctness of allowing money judgments (the First Circuit
permits them, see, e.g., United States v. Candelaria-Silva, 166 F.3d 19, 42 (1st Cir. 1999)), the
notes go on to prescribe different decisional rules for the different kinds of judgments: when
forfeiture of property is asked for, the court determines the nexus; when a personal money
judgment is asked for, the court determines the amount. Fed. R. Crim. P. 32.2(b)(1), advisory
committee’s note. Then, in discussing subdivision (b)(4), the notes state, “The only issue for the
jury in such cases would be whether the government has established the requisite nexus between
the property and the offense.” Fed. R. Crim. P. 32.2(b)(4), advisory committee’s note (emphasis
added). No mention is made of a role for the jury with respect to personal money judgments.
         This distinction has been noted by some commentators, see, e.g., 3 Charles Alan Wright,
et al., Federal Practice and Procedure: Criminal § 573, at 421-22 (4th ed. 2011) (“This right [to a
jury verdict] applies only when the government is seeking property; if the government is seeking
a money judgment, the Rules provide no right to a jury verdict. Similarly, this right does not apply
to the forfeiture of substitute property.”) 1 David B. Smith, Prosecution and Defense of Forfeiture
Cases § 2-14.03A (2012) (“[T]here is no right to a jury trial of the forfeiture issue if . . . the
government seeks a personal money judgment instead of an order forfeiting specific assets . . . .”)
(emphasis supplied), but has not been dealt with by the courts. Although there is room for some
uncertainty, this seems to be the best interpretation of the rule.

(5)     The First Circuit has held post-Apprendi that the standard of proof is preponderance of the
evidence. Keene, 341 F.3d at 85-86 (refusing to apply Apprendi’s requirements to criminal
forfeitures, and holding that the preponderance “evidentiary standard used to impose the forfeiture
was proper” (citing United States v. Rogers, 102 F.3d 641, 647 (1st Cir. 1996) (observing with
approval that “almost every circuit that has pronounced on the issue has held that the standard of
proof under section 853 . . . is a preponderance of the evidence.”))).

(6)    The rebuttable presumption comes from 21 U.S.C. § 853(d).

(7)     The rights of third parties are determined in an ancillary proceeding before the judge
without a jury. 21 U.S.C. § 853(n)(2); 2000 Advisory Committee Note to Rule 32.2(b)(4). Third
parties only have a right to an ancillary proceeding when the forfeiture is of specific property. See
United States v. Zorrilla-Echevarría, 671 F.3d 1, 10 (1st Cir. 2011) (“[N]o ancillary proceeding is
required to the extent that the forfeiture consists of a money judgment, because such a judgment
‘is an in personam judgment against the defendant and not an order directed at specific assets in
which any third party could have an interest.’” (citations omitted)).


                                                                                                 247
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 248 of 296




4.21.952               Importation of a Controlled Substance,
                       21 U.S.C. §§ 952, 960
                                                                                     [Updated: 3/26/08]



[Defendant] is accused of importing [controlled substance]into the United States. It is against
federal law to import [controlled substance] into the United States. For you to find [defendant]
guilty of this crime, you must be convinced that the government has proven each of the following
things beyond a reasonable doubt:

       First, that [defendant] imported [controlled substance];

       Second, that [defendant] did so knowingly or intentionally; and

       Third, that [defendant] knew that the [controlled substance] came from outside the United
       States.


                                             Comment

(1)     In United States v. Geronimo, 330 F.3d 67, 72 (1st Cir. 2002), the First Circuit confirmed
that section 960 incorporates a scienter requirement into section 952 and that “to convict a principal
actor of importing a controlled substance, the prosecution must prove that the accused knew the
drugs were imported.” To do that, the court concluded that the government must prove that the
defendant knew the drugs were of foreign origin. In United States v. Mejia-Lozano, 829 F.2d 268
(1st Cir. 1987), however, the court held that the defendant need not know the destination of the
drugs. In Mejia, it was not a sufficient defense that the defendant did not know that her flight from
Bogota, Columbia to Geneva, Switzerland, would stop in transit in San Juan, Puerto Rico. “We
hold that the offense was complete the moment defendant, knowingly in possession of cocaine,
landed in this country with the contraband, regardless of her knowledge of the aircraft’s itinerary
or the planned terminus of her journey.” Id. at 272.

(2)     For a definition of “knowingly” see Instruction 2.15. In regard to drug couriers, see United
States v. Ayala-Tapia, 520 F.3d 66, 68-69 (1st Cir. 2008), for use of circumstantial evidence to
infer the defendant “knowingly possessed” the controlled substance.

(3)    As the First Circuit observed in Geronimo, “[t]he term ‘import’ is defined in the statute as
‘any bringing in or introduction of [an] article into any area (whether or not such bringing in or
introduction constitutes an importation within the meaning of the tariff laws of the United States).’
21 U.S.C. § 951(a)(1).” 330 F.3d at 72 n.1.




                                                                                                   248
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 249 of 296




4.21.963              Conspiracy, 21 U.S.C. § 963
                                                                  [New: 2/20/07]



See Instruction 4.18.371(1).




                                                                            249
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 250 of 296




4.26.5861(d)           Possession of an Unregistered Firearm, 26 U.S.C. § 5861(d)
                                                                                    [Updated: 1/25/19]



[Defendant] is charged with possession of an unregistered firearm. It is against federal law for
[defendant] to possess certain kinds of firearms that are not registered to [him/her] in the National
Firearms Registration and Transfer Record. For you to find [defendant] guilty of this crime, the
government must prove each of the following things beyond a reasonable doubt:

       First, that [defendant] knowingly possessed the firearm described in the indictment on
       about the date charged;

       Second, that the firearm was of a kind that is required to be registered in the National
       Firearms Registration and Transfer Record. I instruct you that the firearm that is [insert
       relevant characteristics from 26 U.S.C. § 5845] must be registered;

       Third, that [defendant] knew that the firearm had these characteristics: [describe e.g.,
       shotgun having a barrel of less than 18 inches in length or an overall length less than 26
       inches]; and

       Fourth, that the firearm was not registered to [defendant] in the National Firearms
       Registration and Transfer Record.

The word “knowingly” means that the act was done voluntarily and intentionally, not because of
mistake or accident. The government is not required to show that [defendant] knowingly violated
the law or knew that registration was required, but it must prove beyond a reasonable doubt that
[defendant] knowingly possessed the firearm and knew that it was [insert relevant characteristics].

The term “possess” means to exercise authority, dominion or control over something. It is not
necessarily the same as legal ownership.

[Possession includes both actual and constructive possession. A person who has direct physical
control of something on or around his or her person is then in actual possession of it. A person
who is not in actual possession, but who has both the power and the intention to exercise control
over something is in constructive possession of it. Whenever I use the term “possession” in these
instructions, I mean actual as well as constructive possession.]

[Possession [also] includes both sole and joint possession. If one person alone has actual or
constructive possession, possession is sole. If two or more persons share actual or constructive
possession, possession is joint. Whenever I have used the word “possession” in these instructions,
I mean joint as well as sole possession.]


                                             Comment

(1)   “The statute of conviction, 26 U.S.C. § 5861(d), as construed in Staples [v. United States,
511 U.S. 600 (1994)], requires only that a defendant have knowledge that the weapon has the
                                                                                                  250
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 251 of 296




characteristics which subject it to registration, rather than knowledge of the registration
requirement. Staples, 511 U.S. at 618-19. The prosecution thus must prove only that the defendant
knew ‘of the characteristics of his weapon that br[ought] it within the scope of the Act,’ not that
the defendant knew the weapon was subject to a registration requirement under federal law.”
United States v. Giambro, 544 F.3d 26, 29 (1st Cir. 2008) (quoting Staples, 511 U.S. at 615 n.11).
In United States v. Shaw, 670 F.3d 360, 363 (1st Cir. 2012), the court assumed, without deciding,
“that Staples’ scienter requirement applies in this case involving a sawed-off weapon.” It also
described the circuit caselaw on the issue. Id. n.1.

(2)      “Firearm” may require definition for the jury. There are eight categories of firearms
defined in 26 U.S.C. § 5845(a). Separate provisions of section 5845 give the detailed definitions
for each of the eight categories of firearms. 26 U.S.C. § 5845(b), (c), (d), (e). For machine guns,
rifles, shotguns, and other weapons, except destructive devices, the government must generally
prove that the firearm is operable or may be readily restored to operating condition. 26 U.S.C.
§ 5845(b), (c), (d), (e).
         It is not clear whether the firearm’s operability is a feature or characteristic for which the
defendant’s knowledge is required under Staples. In the Third, Fifth, Eighth, and Tenth Circuits’
pattern instructions no knowledge of operability is required. The Seventh, Ninth, Eleventh, and
D.C. Circuits’ pattern jury instructions do not address the issue. The First Circuit has no case on
point, but in United States v. Rivera, ___ F.Supp.3d ___, 2018 WL 1221156 (D. Ma. Mar. 8, 2018),
the court held that the defendant did not need knowledge of the firearm’s operability. I note that
the court in Rivera did not discuss the attributes that further define the firearms that are described
in § 5845(b), (c), (d), and (e). Specific reference to “operability” has been removed from the
pattern instruction.

(3)     In United States v. Musso, 914 F.3d 26, 30 (1st Cir. 2019), the First Circuit, rejecting the
argument that grenades with inoperable fuses were “redesigned” so as not to be weapons under
National Firearms Act exclusion, held that grenades with inoperable fuses were explosive grenades
and satisfied the definition of destructive devices under the National Firearms Act.




                                                                                                   251
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 252 of 296




4.26.7201              Income Tax Evasion, 26 U.S.C. § 7201
                                                                                    [Updated: 3/25/15]



[Defendant] is charged with attempting to evade and defeat the [assessment][payment] of [his/her]
federal income taxes for [tax year]. It is against federal law to try to evade or defeat the
[assessment] [payment] of federal income tax. “Assessment” is the determination of a person’s
federal income tax liability. For you to find [defendant] guilty of this crime, the government must
prove the following things beyond a reasonable doubt:

       First, that [defendant] owed substantially more federal income tax for the year[s]
       [____________] than was indicated as due on [his/her] federal income tax return, or
       substantially more than zero if [he/she] filed no return;

       Second, that [defendant] willfully attempted to evade or defeat the [assessment][payment]
       of this tax; and

       Third, that [defendant] committed an affirmative act in furtherance of this willful attempt.

The government need not prove that the Internal Revenue Service relied on [defendant]’s conduct.

A person may not be convicted of attempting to evade or defeat the federal income tax
[assessment][payment] on the basis of a willful omission alone, such as mere failure to file a Form
1040 or mere failure to pay the tax due; he or she must have undertaken an affirmative act of
evasion. The affirmative act requirement can be met by the filing of a frivolous tax return that
substantially understates taxable income, by the filing of a false Form W-4, or by other affirmative
acts of concealment of taxable income such as keeping a double set of books, making false entries
or alterations or false invoices or documents, destroying books or records, concealing assets or
covering up sources of income, handling one’s affairs so as to avoid keeping customary records,
and/or other conduct whose likely effect would be to mislead the Internal Revenue Service or
conceal income. If a motive to evade or defeat the tax assessment or payment plays any part in an
affirmative act, you may consider it even if the affirmative act serves other purposes as well, such
as [privacy; concealment].

To prove that [defendant] acted “willfully,” the government must prove that the law imposed a
duty on him, that [he/she] knew of the duty, and that he voluntarily and intentionally violated that
duty.

Federal law imposes the following duties: [Insert relevant duties]

If [defendant] acted in good faith, [he/she] did not act willfully. The burden to prove [defendant]’s
state of mind, as with all other elements of the crime, rests with the government. This is a
subjective standard: what did [defendant] actually believe, not what a reasonable person should
have believed. However, you may consider the reasonableness of the belief in deciding whether
[defendant] actually held the belief. Innocent mistakes caused by the complexity of the Internal
Revenue Code or negligence, even gross negligence, are not enough to meet the “willfulness”
requirement. But philosophical disagreement with the law or a belief that the tax laws are invalid
                                                                                                  252
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 253 of 296




or unconstitutional does not satisfy good faith and does not prevent a finding of willfulness. You
must, therefore, disregard views such as those no matter how sincerely they are held. It is the duty
of every person to obey the law.

A state of mind may not ordinarily be proven directly because there is no way of directly
scrutinizing the workings of the human mind. In determining what [defendant] knew or intended,
you may consider any statements [he/she] made or things [he/she] did and all other facts and
circumstances in evidence that may aid in your determination of [his/her] state of mind. You may
infer, but you certainly are not required to infer, that a person intends the natural and probable
consequences of acts knowingly done. It is entirely up to you, however, to decide what facts are
proven by the evidence.

[In deciding whether [defendant] knew of a duty, you may infer that [he/she] had knowledge of it
if you find that [he/she] deliberately closed [his/her] eyes to something that otherwise would have
been obvious to [him/her]. In order to infer knowledge, you must find that two things have been
established. First, that [defendant] was aware of a high probability that the duty existed. Second,
that [defendant] consciously and deliberately avoided learning of the duty; that is to say, that
[defendant] willfully made [himself/herself] blind to the existence of the duty. It is entirely up to
you to determine whether [he/she] deliberately closed [his/her] eyes to the duty and, if so, what
inference, if any, should be drawn. Mere recklessness, negligence or mistake in failing to learn of
the duty is not sufficient. There must be a deliberate effort to remain ignorant of the duty. But
you may not find that [defendant] acted willfully if you find that [he/she] actually believed that
[he/she] had no duty and that [his/her] belief was not based on philosophical disagreement with
the tax laws or a belief that the tax laws are invalid or unconstitutional.]


                                             Comment

(1)     This instruction covers two distinct felony crimes under section 7201. A defendant may
be charged with a “willful attempt to evade or defeat” either “the ‘assessment’ of a tax” or “the
‘payment’ of a tax.” United States v. Hogan, 861 F.2d 312, 315 (1st Cir. 1988) (citing Sansone v.
United States, 380 U.S. 343, 354 (1965)). “The elements of both crimes are the same.” Id. It is
sufficient on that point to instruct the jury that to convict, “it must find ‘that the defendant had a
substantial tax due and owing.’” United States v. Stierhoff, 549 F.3d 19, 25 (1st Cir. 2008). It is
incorrect to charge the jury “that being a person subject to the tax code is an element of the
offense.” Id.

(2)      The definition of “assessment” given in this instruction was crafted by reference to 26
U.S.C. § 6203 and 26 C.F.R. § 301.6203-1, which together describe the “Method of Assessment.”
The definition is also supported by case law. See United States v. Toyota of Visalia, 772 F. Supp.
481, 488 (E.D. Cal. 1991) (“Assessment, under the Code, is essentially a bookkeeping notation
made when the Secretary or his delegate establishes an account against the taxpayer on the tax
rolls.” (citations omitted)); In re Western Trading Co., 340 F. Supp. 1130, 1133 (D. Nev. 1972)
(“An assessment is an administrative determination of tax liability.”).



                                                                                                  253
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 254 of 296




(3)     This instruction does not cover an evasion of payment charge arising out of an alleged
attempt to evade payment without under-reporting income. For example, the instruction does not
address a scenario in which the defendant filed an accurate return, failed to pay the tax owed, and
took at least one affirmative step in furtherance of the evasion (e.g., concealing assets). The First
Circuit has not considered such a case, but other circuits have concluded that “filing . . . accurate
returns [does] not preclude . . . prosecution under § 7201 for . . . subsequent willful acts of
attempting to evade payment of the taxes . . . computed on those returns.” United States v.
Schoppert, 362 F.3d 451, 456 (8th Cir. 2004). See also United States v. McGill, 964 F.2d 222,
230 (3d Cir. 1992); United States v. Conley, 826 F.2d 551, 556 (7th Cir. 1987); United States v.
Hook, 781 F.2d 1166, 1170 (6th Cir. 1986).

(4)      The felony of tax evasion under section 7201 is distinguishable from the misdemeanor of
failing to file a tax return under section 7203 in that it requires an affirmative “attempt to evade or
defeat taxes.” Sansone, 380 U.S. at 351. See also United States v. Waldeck, 909 F.2d 555, 559
(1st Cir. 1990). “A mere willful failure to pay a tax” is not sufficient. Sansone, 380 U.S. at 351.
“Section 7201 encompasses two kinds of affirmative behavior: the evasion of assessment and the
evasion of payment.” McGill, 964 F.2d at 230. Recently, in Kawashima v. Holder, 565 U.S. 478,
132 S. Ct. 1166, 1175 (2012), the Supreme Court recognized that “the elements of tax evasion
pursuant to § 7201 do not necessarily involve fraud or deceit,” as in the case of “a taxpayer who
files a truthful tax return, but who also takes steps to avoid payment by moving his assets beyond
the reach of the Internal Revenue Service.”
         The list of affirmative acts is by way of illustration, not limitation, and comes from Spies
v. United States, 317 U.S. 492, 499 (1943) (“keeping a double set of books, making false entries
of alterations, or false invoices or documents, destruction of books or records, concealment of
assets or covering up sources of income, handling of one's affairs to avoid making the records
usual in transactions of the kind, and any conduct, the likely effect of which would be to mislead
or to conceal”). See also Lawn v. United States, 355 U.S. 339, 343 n.5 (1958) (“The evasion of
payment was in general accomplished by delaying disclosure of income tax liabilities through the
filing of returns from 5 to 15 months late; by failing to withhold income taxes on salaries; by
concealment of the individual assets of [the defendants]; and by the misappropriation, conversion
and diversion of corporate assets.”); McGill, 964 F.2d at 230 (“Affirmative acts of evasion of
payment include: placing assets in the name of others; dealing in currency; causing receipts to be
paid through and in the name of others; and causing debts to be paid through and in the name of
others.”); United States v. Johnson, 893 F.2d 451, 453 (1st Cir. 1990) (filing false W-4); Waldeck,
909 F.2d at 559 (filing a false W-4 and substantially understated returns). Relying on the
previously cited language from Spies, the Court of Appeals for the First Circuit held that because
section 7201 prohibits conduct that misleads or conceals, a “literal truth” instruction is not
appropriate. United States v. Schussel, 291 F. App’x 336, 348-49 (1st Cir. 2008) (unpublished).
Specifically, the court stated that unlike the crimes of perjury, false statements and obstruction of
justice “[t]he plain language of the statute covers a broader range of conduct than [the proposed
literal truth] instruction would reflect.” Id.
         “If the tax-evasion motive plays any part in such conduct the offense may be made out
even though the conduct may also serve other purposes such as concealment of other crime.”
Spies, 317 U.S. at 499. An affirmative act need not be illegal, so long as the act is done with the
intent to evade taxes. See United States v. Brooks, 174 F.3d 950, 956 (8th Cir. 1999) (citing Spies,
317 U.S. at 499); United States v. Jungles, 903 F.2d 468, 474 (7th Cir. 1990) (“[An act,] even

                                                                                                   254
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 255 of 296




though a lawful activity in-and-of-itself, can serve as an ‘affirmative act’ supporting a conviction
under § 7201 if it is done with the intent to evade income tax.”).

(5)     A lesser included offense instruction under section 7203 is warranted when the elements
of the lesser offense are a subset of the elements in the greater offense. See Schmuck v. United
States, 489 U.S. 705, 715-18 (1989) (“The elements test . . . permits lesser offense instructions
only in those cases where the indictment contains the elements of both offenses . . . .” Id. at 718).
“Where there is, in a § 7201 prosecution, a disputed issue of fact as to the existence of the requisite
affirmative commission in addition to the § 7203 omission, a defendant would, of course, be
entitled to a lesser-included offense charge based on § 7203.” Sansone, 380 U.S. at 351. See also
United States v. Snyder, 766 F.2d 167, 171 (4th Cir. 1985); United States v. Buckley, 586 F.2d
498, 504 (5th Cir. 1978); United States v. Rosenthal, 454 F.2d 1252, 1255 (2d Cir. 1972). But see
United States v. Becker, 965 F.2d 383, 391 (7th Cir. 1992) (finding that failing to file a return is
not necessary for the completion of the offense of tax evasion under section 7201, therefore section
7203 is not a lesser-included offense of section 7201); United States v. Nichols, 9 F.3d 1420, 1422
(9th Cir. 1993) (per curiam) (failing to file a tax return is not “necessarily included” in the offense
of tax evasion).

(6)     The government must prove the existence of a tax deficiency. Sansone, 380 US at 351
(“[T]he elements of § 7201 are willfulness; the existence of a tax deficiency; and an affirmative
act constituting an evasion or attempted evasion of the tax.” (citations omitted)); Lawn, 355 U.S.
at 361; United States v. George, 448 F.3d 96, 98 n.2 (1st Cir. 2006). In place of the term “tax
deficiency,” the First Circuit sometimes uses the phrase “an additional tax due and owing.” United
States v. Sorrentino, 726 F.2d 876, 879 (1st Cir. 1984) (“The elements of attempted tax evasion
under § 7201 are (1) an additional tax due and owing, (2) an attempt to evade or defeat that tax,
and (3) willfulness.” (citing Sansone, 380 U.S. at 351)). In a case in which the defendant disputed
whether a deficiency existed, the Supreme Court held that a recipient of a corporate distribution
who is “accused of criminal tax evasion may claim return-of-capital treatment [for the distribution]
without producing evidence that either he or the corporation intended a capital return when the
distribution occurred.” Boulware v. United States, 552 U.S. 421, 424 (2008).

(7)     Although section 7201 does not contain an explicit “substantiality” requirement, most
circuits require the government to prove that the amount of tax evaded was substantial. See, e.g.,
United States v. Gonzales, 58 F.3d 506, 509 (10th Cir. 1995); United States v. Romano, 938 F.2d
1569, 1571 (2d Cir. 1991); United States v. Goodyear, 649 F.2d 226, 227 (4th Cir. 1981); United
States v. Burkhart, 501 F.2d 993, 995 (6th Cir. 1974); McKenna v. United States, 232 F.2d 431,
436 (8th Cir. 1956). But see United States v. Marashi, 913 F.2d 724, 735-36 (9th Cir. 1990). The
First Circuit appears to follow this majority approach. See Sorrentino, 726 F.2d at 879, 880 n.1
(showing of substantiality required under net-worth method of proof) (citing United States v.
Nunan, 236 F.2d 576 (2d Cir. 1956) (showing that a substantial tax was evaded required generally
in section 7201 cases)); United States v. Morse, 491 F.2d 149, 152 n.3 (1st Cir. 1974) (showing of
a substantial discrepancy required under bank-deposits method of proof). But the Government
need not prove the exact amount due. Morse, 491 F.2d at 152 n.3; Sorrentino, 726 F.2d at 880 n.1
(citing Nunan, 236 F.2d 576).



                                                                                                   255
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 256 of 296




(8)     “Willfulness” is an element of several of the crimes in 26 U.S.C. §§ 7201-07. That term
has been defined in the context of criminal tax cases as “requir[ing] the Government to prove that
the law imposed a duty on the defendant, that the defendant knew of this duty, and that he
voluntarily and intentionally violated that duty.” Cheek v. United States, 498 U.S. 192, 201
(1991). See also United States v. Allen, 670 F.3d 12, 14-15 & n.1 (1st Cir. 2012); United States
v. Lavoie, 433 F.3d 95, 98 (1st Cir. 2005); United States v. Boulerice, 325 F.3d 75, 80 (1st Cir.
2003) (“The government need not present direct evidence of willfulness; rather, circumstantial
evidence of willfulness can be sufficient to sustain a conviction.”); United States v. Zanghi, 189
F.3d 71, 78 (1st Cir. 1999) (“Sole or exclusive intent to evade taxes is not required under § 7201.”);
United States v. Olbres, 61 F.3d 967, 970 (1st Cir. 1995). Mistake, negligence and gross
negligence are not sufficient to meet the willfulness requirement of these tax crimes. Hogan, 861
F.2d at 316; United States v. Aitken, 755 F.2d 188, 191-93 (1st Cir. 1985). The government has
the burden of “negating a defendant’s claim of ignorance of the law or a claim that because of a
misunderstanding of the law, he had a good-faith belief that he was not violating any of the
provisions of the tax laws.” Cheek, 498 U.S. at 202. The court need not include lack of good faith
as a separate element of the offense. Id. at 201 (“We conclude[ ] that after instructing the jury on
willfulness, ‘[a]n additional instruction on good faith was unnecessary.’” (quoting United States
v. Pomponio, 429 U.S. 10, 13 (1976) (per curiam))). A defendant has a valid good-faith defense
“whether or not the claimed belief or misunderstanding is objectively reasonable.” Id. at 202. See
also Aitken, 755 F.2d at 190-92. However, philosophical objections to tax laws and beliefs that
the tax statutes are unconstitutional are irrelevant to the issue of willfulness. United States v.
Bonneau, 970 F.2d 929, 931-32 (1st Cir. 1992) (citing Cheek, 498 U.S. at 206). In United States
v. Adams, 740 F.3d 40, 45, 45 n.4 (1st Cir. 2014), the court referred approvingly to the following
language:
               [A] “defendant’s intent must be determined by a subjective
               standard. . . . A good-faith but mistaken belief as to what the tax
               laws require is not enough to have the required knowledge and
               intent.”
               ....
               [The jury] “must decide what a particular defendant actually knew
               and believed, not what a reasonable person in his position should
               have known or believed”; and that “[a] good-faith belief is one
               honestly held.”
In Hogan, the First Circuit approved an instruction “allowing the jury to consider the [defendant’s]
attitude toward the IRS as an indication of willfulness.” 861 F.2d at 316 (citing United States v.
Turano, 802 F.2d 10, 12 (1st Cir. 1986) for the proposition that “evidence of a personal philosophy
and activity as tax protestor is relevant and material to the question of intent.”). As long as intent
remains determined by the subjective standard, this approval of the evidence the jury can consider
on that subject should survive Cheek, and the Third Circuit quoted this part of Hogan approvingly
in 2007. United States v. McKee, 506 F.3d 225, 237 (3d Cir. 2007) (“jury was properly allowed
to consider animosity toward the IRS as an indication of defendant’s willfulness”).
(9)     The First Circuit has acknowledged “the defense of good faith reliance on the advice of
counsel” against a claim of fraudulent intent or willfulness. United States v. Powers, 702 F.3d 1,
9 (1st Cir. 2012); see also United States v. DeSimone, 488 F.3d 561, 571 (1st Cir. 2007); Janeiro
v. Urological Surgery Prof’l Ass’n, 457 F.3d 130, 140 (1st Cir. 2006); United States v. Christopher,

                                                                                                  256
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 257 of 296




142 F.3d 46, 55 (1st Cir. 1998). It has stated that a generalized good-faith instruction does not
“invariably eliminate[ ] the need for a court to consider an advice-of-counsel instruction,” but it
has held that a defendant suffered no prejudice from the denial of an advice-of-counsel instruction
when the court gave good-faith instructions that “adequately conveyed that an absence of intent to
defraud, or an honest belief that taxes were not owed, would shield defendants from conviction.”
Powers, 702 F.3d at 10. This line of caselaw stems from a 1908 Supreme Court opinion in which
the Court said that the following jury charge “went as far in favor of the accused as it was possible
for [the trial judge] to go consistently with right”:
                [I]f a man honestly and in good faith seeks advice of a lawyer as to
                what he may lawfully do . . ., and fully and honestly lays all the facts
                before his counsel, and in good faith and honestly follows such
                advice, relying upon it and believing it to be correct, and only
                intends that his acts shall be lawful, he could not be convicted of
                crime which involves willful and unlawful intent; even if such
                advice were an inaccurate construction of the law. But, on the other
                hand, no man can willfully and knowingly violate the law, and
                excuse himself from the consequences thereof by pleading that he
                followed the advice of counsel.
Williamson v. United States, 207 U.S. 425, 453 (1908).
        The same analysis applies to an accountant’s advice. The defendant must show “that the
information necessary to the accountant’s advice was known to the accountant before rendering
the advice.” DeSimone, 488 F.3d at 571; Janeiro, 457 F.3d at 140 (“The defense of good-faith
reliance on advice is not available to one who omits to disclose material information to advisors
or dictates imprudent outcomes to advisors.” (footnote and citation omitted)); Powers, 702 F.3d at
10 (“In light of the evidence that [the lawyer] was not told needed information and was given false
information, the instruction was unavailable.”). Several other circuits have elaborated upon the
defense. See, e.g., United States v. Bishop, 291 F.3d 1100, 1106-07 (9th Cir. 2002); United States
v. McClatchey, 217 F.3d 823, 832 (10th Cir. 2000); United States v. Evangelista, 122 F.3d 112,
118 (2d Cir. 1997); United States v. Charroux, 3 F.3d 827, 831-33 (5th Cir. 1993); Liss v. United
States, 915 F.2d 287, 291 (7th Cir. 1990); United States v. Kelley, 864 F.2d 569, 572-73 (7th Cir.
1989); United States v. Meyer, 808 F.2d 1304, 1306 (8th Cir. 1987); United States v. Mitchell,
495 F.2d 285, 288 (4th Cir. 1976). Sand et al. suggests the following charge as meeting those
other circuits’ requirements:
                [Defendant] has introduced evidence showing that he consulted with
                an [accountant or attorney] prior to the preparation of the tax return
                in question, and that the return was prepared pursuant to that advice.
                If you find that [defendant] sought the advice of an [accountant or
                attorney] whom he considered competent, and made a full and
                accurate report to that [accountant or attorney] of all the material
                facts available to him, and acted strictly in accordance with the
                [accountant or attorney]’s advice without having any reasonable
                basis to believe that the advice was incorrect, then you must find
                [defendant] not guilty.
Sand, et al., Instruction 59-9.

                                                                                                 257
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 258 of 296




(10) In the First Circuit, the court may add an instruction on conscious avoidance or willful
blindness even after Cheek with respect to the duty to pay taxes, United States v. Anthony, 545
F.3d 60, 64-66 (1st Cir. 2008), or with respect to the falsity of tax return statements, United States
v. Griffin, 524 F.3d 71, 78-79 (1st Cir. 2008). Other circuits agree. See, e.g., United States v.
Dean, 487 F.3d 848, 851 (11th Cir. 2007) (per curiam); United States v. Willis, 277 F.3d 1026,
1031-32 (8th Cir. 2002); United States v. Hauert, 40 F.3d 197, 203 (7th Cir. 1994); United States
v. Wisenbaker, 14 F.3d 1022, 1027 (5th Cir. 1994); United States v. Bussey, 942 F.2d 1241, 1249
(8th Cir. 1991) (“Cheek did not involve a willful blindness instruction and is therefore irrelevant
to [a] willful blindness issue on appeal.”). Although Anthony, 545 F.3d at 64-66, said that it was
not error to omit the word “recklessness,” the Supreme Court’s decision in Global-Tech teaches
that the instruction should state that recklessness is insufficient. See Comment 2 to Instruction
2.16 (“‘Willful Blindness’ As a Way of Satisfying ‘Knowingly’”). Willful blindness is not to be
used as a substitute for willfulness.

(11) The language “It is the duty of every person to obey the law” comes from 3 L. Sand, et al.,
Modern Federal Jury Instructions—Criminal, Inst. 59-8 (2011).




                                                                                                  258
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 259 of 296




4.26.7203              Failure to File a Tax Return, 26 U.S.C. § 7203
                                                                                       [Updated: 3/3/08]



[Defendant] is charged with willful failure to file a tax return for the year[s] [_______]. It is
against federal law to engage in such conduct. For you to find [defendant] guilty of this charge,
the government must prove each of the following three things beyond a reasonable doubt:

       First, that [defendant] was required to file an income tax return for the year[s] [______];

       Second, that [defendant] failed to file an income tax return for the year[s] in question; and

       Third, that [defendant] acted willfully.

To act “willfully” means to violate voluntarily and intentionally a known legal duty to file, not to
act as a result of accident or negligence.


                                             Comment

(1)     Failure to file a tax return under section 7203 is a misdemeanor. In the appropriate
circumstances, the charge can be used as a lesser included offense for the crime of willful tax
evasion under section 7201. See Spies v. United States, 317 U.S. 492, 497-99 (1943). “Willful
but passive neglect of the statutory duty may constitute the lesser offense, but to combine with it
a willful and positive attempt to evade tax in any manner or to defeat it by any means lifts the
offense to the degree of felony.” Id. at 499. See also Sansone v. United States, 380 U.S. 343, 351
(1965).

(2)     See Comment to Instruction 4.26.7201 (Income Tax Evasion) for a discussion of
willfulness, good faith, and deliberate ignorance in the context of tax crimes. See also United
States v. Turano, 802 F.2d 10, 11 (1st Cir. 1986) (stating that trial court’s instruction on good-faith
defense did not “improperly inject[ ] an objective element into the subjective willfulness inquiry”);
United States v. Sempos, 772 F.2d 1, 2 (1st Cir. 1985) (“Financial or domestic problems . . . do
not rule out willfulness . . . .” (citations omitted)).

(3)     Under section 7203, it is also a misdemeanor to willfully fail to pay any tax or estimated
tax owed, or to willfully fail to keep records or supply information as required by statute or
regulation. See 26 U.S.C. § 7203; Spies, 317 U.S. at 498. The instruction can be modified to
cover any of these charges.




                                                                                                    259
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 260 of 296




4.26.7206              False Statements on Income Tax Return, 26 U.S.C. § 7206(1)
                                                                                       [Updated: 4/18/08]



[Defendant] is charged with willfully filing a false federal income tax return. It is against federal
law to engage in such conduct. For you to find [defendant] guilty of this charge, the government
must prove each of the following things beyond a reasonable doubt:

       First, that [defendant] made or caused to be made, a federal income tax return for
       the year in question that [he/she] verified to be true;

       Second, that the tax return was false as to a material matter;

       Third, that [defendant] signed the return willfully and knowing it was false; and

       Fourth, that the return contained a written declaration that it was made under the penalty
       of perjury.

A “material” matter is one that is likely to affect the calculation of tax due and payable, or to affect
or influence the IRS in carrying out the functions committed to it by law, such as monitoring and
verifying tax liability. A return that omits material items necessary to the computation of taxable
income is not true and correct.

“Willfully” means a voluntary, intentional violation of a known legal duty.


                                              Comment

(1)     The elements come directly from United States v. Boulerice, 325 F.3d 75, 79-80 (1st Cir.
2003). They are somewhat redundant and arguably depart from the statutory language (which
applies to anyone who “[w]illfully makes and subscribes any return, statement, or other document,
which contains or is verified by a written declaration that it is made under the penalties of perjury,
and which he does not believe to be true and correct as to every material matter . . . .” Id. at 79
(quoting 26 U.S.C. § 7206(1)), but it seems safest to use the elements as approved. The four
elements have a long lineage (see string citation in Boulerice) and seem to go back to a charge by
Judge Shadur, approved by the Seventh Circuit in 1982. United States v. Oggoian, 678 F.2d 671,
673 (7th Cir. 1982).

(2)     Materiality is a question for the jury, and the definition of materiality here comes largely
from United States v. DiRico, 78 F.3d 732, 735-36 (1st Cir. 1996). See also United States v.
Griffin, 524 F.3d 71, 76-77 (1st Cir. 2008). The standard is objective. United States v. Romanow,
509 F.2d 26, 28 (1st Cir. 1975). The government need not prove the taxpayer’s knowledge of the
materiality. Griffin, 524 F.3d at 77 n.3; Boulerice, 325 F.3d at 82.

(3)     The definition of “willfully” is from Boulerice, 325 F.3d at 80. Accord Griffin, 524 F.3d
at 77-78. See Comment to Instruction 4.26.7201 (Income Tax Evasion) for a discussion of
willfulness, good faith, and deliberate ignorance in the context of tax crimes. See also United
                                                                                                     260
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 261 of 296




States v. Pomponio, 429 U.S. 10, 11-13 (1976); United States v. Bishop, 412 U.S. 346, 360 (1973);
United States v. Drape, 668 F.2d 22, 26 (1st Cir. 1982) (“Intent may be established where a
taxpayer ‘chooses to keep himself uninformed as to the full extent that (the return) is insufficient.’”
(quoting Katz v. United States, 321 F.2d 7, 10 (1st Cir. 1963)) (alteration in original)).

(4)     The defendant’s signature on the tax return is sufficient to support a finding by the jury that
he or she read the return and knew its contents. United States v. Olbres, 61 F.3d 967, 971 (1st Cir.
1995); Drape, 668 F.2d at 26; Romanow, 509 F.2d at 27.

(5)     The instruction can be modified to apply to a willful omission of material facts on a tax
return. See Siravo v. United States, 377 F.2d 469, 472 (1st Cir. 1967) (“[A] return that omits
material items necessary to the computation of income is not ‘true and correct’ within the meaning
of section 7206.”).

(6)   “[T]he intent to induce government reliance on a false statement or to deceive the
government is not an element of 26 U.S.C. § 7206(1).” Griffin, 524 F.3d at 81.




                                                                                                   261
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 262 of 296




4.26.7212 [1]         Attempts to Interfere with Administration of Internal Revenue Laws,
                      26 U.S.C. § 7212(a)―Intimidation
                                                                                     [New: 3/21/18]



[Defendant] is charged with [corruptly/forcibly] trying to impede the administration of Internal
Revenue Laws on about [date]. It is against federal law [corruptly/forcibly] to try to impede
the administration of Internal Revenue laws. For you to find [defendant] guilty of this crime, the
government must prove the following things beyond a reasonable doubt:

       First, that on about the date charged, [defendant] [took the action of ___________] in
       an effort to intimidate or impede an officer or employee of the United States acting in an
       official capacity under the Internal Revenue laws; and

       Second, that [he/she] did so [corruptly/forcibly].

[To act “corruptly” means to act with the intent to secure an unlawful advantage or benefit or
financial gain either for oneself or for another. The actions need not themselves be illegal.]

[To act “forcibly” means to act with the intent to cause bodily harm to a person.]

To “obstruct or impede” means to hinder, interfere with, create obstacles or make difficult.

The government does not have to prove that the effort succeeded.


                                            Comment

(1)    The essential elements are crafted from § 7212(a). In United States v. Marek, 548 F.3d
147, 150 (1st Cir. 2008) (citations omitted), the court said: “the plain language of the statute
supports an interpretation requiring proof that the defendant 1) corruptly, 2) endeavored, 3) to
obstruct or impede the due administration of the Internal Revenue laws.”

(2)     The definition of “corruptly” comes from United States v. Reeves, 752 F.2d 995, 998 (5th
Cir. 1985). Other circuits have used this definition as well. See, e.g., United States v. McBride,
362 F.3d 360, 372 (6th Cir. 2004); United States v. Kelly, 147 F.3d 172, 177 (2d Cir. 1998); United
States v. Winchell, 129 F.3d 1093, 1098 (10th Cir. 1997); United States v. Valenti, 121 F.3d 327,
331 (7th Cir. 1997); United States v. Dykstra, 991 F.2d 450, 453 (8th Cir. 1993); United States v.
Mitchell, 985 F.2d 1275, 1278 (4th Cir. 1993); United States v. Popkin, 943 F.2d 1535, 1540 (11th
Cir. 1991). In Floyd, the First Circuit recognized the definition as reflecting “consensus among
the courts of appeals.” United States v. Floyd, 740 F.3d 22, 31. The First Circuit has also stated
that the “thrust of the term” corruptly, as used in 18 U.S.C. § 1503(a), is “simply having the
improper motive or purpose of obstructing justice.” United States v. Brady, 168 F.3d 574, 579 n.3
(1st Cir. 1999) (quoting 2 Sand, et al., Modern Federal Jury Instructions, Instr. 46-6, at 46-24
(1998)).


                                                                                               262
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 263 of 296




(3)    The definition of “forcibly” listed in this instruction is derived directly from the statute. 26
U.S.C. § 7212(a).

(4)     The definition of “obstruct or impede” is crafted from the listing for “obstruction” in
Black’s Law Dictionary (9th ed. 2009). The Eleventh Circuit defines “obstruct or impede” as “to
hinder, prevent, delay, or make more difficult the proper administration of the Internal Revenue
laws.” 11th Cir. Pattern Jury Instr. 111 (2003) (criminal cases) (citing no authority for its
definition).

(5)   It is sufficient to prove an attempt to impede—it need not be successful. United States v.
Rosnow, 977 F.2d 399, 410 (8th Cir. 1992).

(6)     “The filing of false tax documents to mask an organization’s non-charitable purposes falls
within the purview of § 7212.” United States v. Mubayyid, 658 F.3d 35, 61 (1st Cir. 2011) (citation
omitted).

(7)     The First Circuit has not addressed whether a good faith/Cheek instruction, see 4.26.7201
comments (8), (9), is appropriate. The Tenth Circuit has squarely addressed the issue and
concluded that a Cheek defense is not available, United States v. Williamson, 746 F.3d 987, 991-
92 (10th Cir. 2014), reasoning that Cheek “was not a constitutional decision requiring a particular
state of mind before one could be convicted of a tax offense.” Id. at 991. See also United
States v. Kelly, 147 F.3d 172, 176 (2d Cir. 1998).




                                                                                                   263
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 264 of 296




4.26.7212 [2]          Attempts to Interfere with Administration of Internal Revenue Laws,
                       26 U.S.C. § 7212(a)―Obstruction Under the Omnibus Clause

                                                                                       [New: 3/21/18]



[Defendant] is charged with [corruptly/forcibly] trying to obstruct or impede the administration of
Internal Revenue Laws on about [date]. It is against federal law [corruptly/forcibly] to try to
obstruct or impede the administration of Internal Revenue laws. For you to find [defendant] guilty
of this crime, the government must prove the following things beyond a reasonable doubt:

       First, that on about the date charged, [defendant] [took the action of ___________] in an
       effort to obstruct or impede the administration of the Internal Revenue laws;

       Second, that [he/she] did so [corruptly/forcibly]; and

       Third, that there is a connection between [defendant]’s conduct and the [targeted
       administrative action].

[To act “corruptly” means to act with the intent to secure an unlawful advantage or benefit or
financial gain either for oneself or for another. The actions need not themselves be illegal.]

[To act “forcibly” means to act with the intent to cause bodily harm to a person.]

To “obstruct or impede” means to hinder, interfere with, create obstacles or make difficult.

The government does not have to prove that the effort succeeded.


                                             Comment

(1)     The essential elements are crafted from § 7212(a). In United States v. Marek, 548 F.3d
147, 150 (1st Cir. 2008) (citations omitted), the court said: “the plain language of the statute
supports an interpretation requiring proof that the defendant 1) corruptly, 2) endeavored, 3) to
obstruct or impede the due administration of the Internal Revenue laws.” The third element is
based on Marinello v. United States, 584 U.S. ___, 138 S. Ct. 1101, 1109 (2018), which held that
“to secure a conviction under the Omnibus Clause, the Government must show (among other
things) that there is a ‘nexus’ between the defendant's conduct and a particular administrative
proceeding, such as an investigation, an audit, or other targeted administrative action.” The Court
in Marinello went on to explain that nexus requires a “relationship in time, causation, or logic with
the [administrative] proceeding.” Id. (quoting United States v. Aguilar, 515 U.S. 593, 599 (1995)).

(2)     The definition of “corruptly” comes from United States v. Reeves, 752 F.2d 995, 998 (5th
Cir. 1985). Other circuits have used this definition as well. See, e.g., United States v. McBride,
362 F.3d 360, 372 (6th Cir. 2004); United States v. Kelly, 147 F.3d 172, 177 (2d Cir. 1998); United
States v. Winchell, 129 F.3d 1093, 1098 (10th Cir. 1997); United States v. Valenti, 121 F.3d 327,
331 (7th Cir. 1997); United States v. Dykstra, 991 F.2d 450, 453 (8th Cir. 1993); United States v.
                                                                                                  264
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 265 of 296




Mitchell, 985 F.2d 1275, 1278 (4th Cir. 1993); United States v. Popkin, 943 F.2d 1535, 1540 (11th
Cir. 1991). In Floyd, the First Circuit recognized the definition as reflecting “consensus among
the courts of appeals.” United States v. Floyd, 740 F.3d 22, 31. The First Circuit has also stated
that the “thrust of the term” corruptly, as used in 18 U.S.C. § 1503(a), is “simply having the
improper motive or purpose of obstructing justice.” United States v. Brady, 168 F.3d 574, 579 n.3
(1st Cir. 1999) (quoting 2 Sand, et al., Modern Federal Jury Instructions, Instr. 46-6, at 46-24
(1998)).

(3)    The definition of “forcibly” listed in this instruction is derived directly from the statute. 26
U.S.C. § 7212(a).

(4)     The definition of “obstruct or impede” is crafted from the listing for “obstruction” in
Black’s Law Dictionary (9th ed. 2009). The Eleventh Circuit defines “obstruct or impede” as “to
hinder, prevent, delay, or make more difficult the proper administration of the Internal Revenue
laws.” 11th Cir. Pattern Jury Instr. 111 (2003) (criminal cases) (citing no authority for its
definition).

(5)   It is sufficient to prove an attempt to impede—it need not be successful. United States v.
Rosnow, 977 F.2d 399, 410 (8th Cir. 1992).

(6)     “The filing of false tax documents to mask an organization’s non-charitable purposes falls
within the purview of § 7212.” United States v. Mubayyid, 658 F.3d 35, 61 (1st Cir. 2011) (citation
omitted).

(7)     The First Circuit has not addressed whether a good faith/Cheek instruction, see 4.26.7201
comments (8), (9), is appropriate. The Tenth Circuit has squarely addressed the issue and
concluded that a Cheek defense is not available, United States v. Williamson, 746 F.3d 987, 991-
92 (10th Cir. 2014), reasoning that Cheek “was not a constitutional decision requiring a
particular state of mind before one could be convicted of a tax offense.” Id. at 991. See also
United States v. Kelly, 147 F.3d 172, 176 (2d Cir. 1998).




                                                                                                   265
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 266 of 296




4.31.5322             Money Laundering—Illegal Structuring,
                      31 U.S.C. §§ 5322, 5324
                                                                                   [Updated: 10/5/12]



[Defendant] is charged with violating that portion of the federal money laundering statute that
prohibits structuring a transaction to avoid reporting requirements. It is against federal law to
structure transactions for the purpose of evading the reporting requirements. For [defendant] to be
convicted of this crime, the government must prove the following things beyond a reasonable
doubt:

       First, [defendant] structured or assisted in structuring [attempted to structure or assist in
       structuring] a transaction with one or more domestic financial institutions; and

       Second, [defendant] did so with the purpose of evading the reporting requirements of
       federal law affecting the transactions.

Federal law requires that transactions in currency of more than $10,000 be reported by a financial
institution to the Internal Revenue Service.

A [withdrawal; deposit; etc.] from a [_________] is a financial transaction.


                                            Comment

(1)     Congress deleted the statutory willfulness requirement for structuring offenses in response
to the Supreme Court’s decision in Ratzlaf v. United States, 510 U.S. 135, 136-37 (1994) (holding
that the government must prove not only the defendant’s purpose to evade a financial institution’s
reporting requirements, but also the defendant’s knowledge that structuring itself was unlawful).
See Act of Sept. 23, 1994, Pub. L. No. 103-325, § 411, 108 Stat. 2160, 2253 (codified at 31 U.S.C.
§§ 5322(a) & (b), 5324(c)); see also United States v. Morales-Rodríguez, 467 F.3d 1, 11 (1st Cir.
2006); abrogated on other grounds by Cuellar v. United States, 553 U.S. 550 (2008); United States
v. Hurley, 63 F.3d 1, 14 n.2 (1st Cir. 1995). The amendments restore:

               the clear Congressional intent that a defendant need only have the
               intent to evade the reporting requirement as the sufficient mens rea
               for the offense. The prosecution would need to prove that there was
               an intent to evade the reporting requirement, but would not need to
               prove that the defendant knew that structuring was illegal.
               However, a person who innocently or inadvertently structures or
               otherwise violates section 5324 would not be criminally liable.

H.R. Conf. Rep. No. 103-652, 147, 194 (1994), reprinted in 1994 U.S.S.C.A.N. 1977, 2024. (For
criminal acts after September 23, 1994, the amendments also moot the debate over whether United
States v. Aversa, 984 F.2d 493 (1st Cir. 1993), vacated and remanded by Donovan v. United States,
510 U.S. 1069 (1994), which had held that “reckless disregard” was sufficient to satisfy the now


                                                                                                 266
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 267 of 296




defunct willfulness requirement, survived Ratzlaf. See United States v. London, 66 F.3d 1227,
1245 (1st Cir. 1995) (Torruella, J., dissenting from denial of petition for rehearing en banc)).

(2)    The requirements for currency transaction reports are set forth at 31 U.S.C. § 5313; 31
C.F.R. § 1010.311 (2012).




                                                                                            267
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 268 of 296




4.42.408(a)(7)(B)      Social Security Fraud, 42 U.S.C. § 408(a)(7)(B)
                                                                                     [Updated: 7/2/18]



[Defendant] is charged with social security fraud. It is against federal law to engage in social
security fraud. For you to find [defendant] guilty of this crime you must be convinced that the
government has proven each of these things beyond a reasonable doubt:

       First, that [defendant] willfully and knowingly represented to someone, for any purpose,
       that the social security number described in the Indictment had been assigned to [him/her]
       by the commissioner of social security;

       Second, that the social security number, in fact, had not been assigned to [defendant]; and

       Third, that [defendant] made such representation with the intent to deceive.


                                             Comment


(1)    There are other forms of social security fraud (e.g., using a social security number obtained
on the basis of false information; altering or counterfeiting; buying or selling, 42 U.S.C.
§ 408(a)(7)).

(2)     In United States v. Acosta-Joaquin, 894 F.3d 60 (1st Cir. 2018), the defendant challenged
his conviction under § 408(a)(7)(B) arguing that he truthfully represented that the social number
provided on the payment notice for the traffic infraction belonged to the individual to whom the
number had been assigned where he presented as the other individual and signed the other
individual’s name. The court held that this was “as clean and complete a violation as one can
imagine” for fraudulent use of a social security number not his own where the defendant falsely
tendered the number as having been assigned to him, knowing that it had not been assigned to him
but rather was a number that he purchased from a third party in order to disguise his own identity.
Id. at 63. See United States v. Manning, 955 F.2d 770, 773 (1st Cir. 1992) (construing precursor
provision, 42 U.S.C. § 408(g)(2)), abrogated on other grounds by United States v. Yermian, 468
U.S. 63, 73 (1984), as recognized in United States v. Gonsalves, 435 F.3d 64, 72 (1st Cir. 2006).

(3)     The “for any purpose” language can include obtaining a new identity so as to remain a
fugitive from justice. United States v. Persichilli, 608 F.3d 34, 39 (1st Cir. 2010) (prosecution
under § 408(a)(7)(C)). The statute also includes specific purposes in addition to the catchall phrase
“for any other purpose.” One such purpose is “for the purpose of obtaining anything of value from
any person.” Persichilli held that the word “person” includes a governmental agency and thus can
include the purpose of obtaining a driver’s license. Id. at 37-39 (under § 408(a)(7)(C)).




                                                                                                  268
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 269 of 296




4.46.70503              Possessing a Controlled Substance On Board a Vessel Subject to United
                        States Jurisdiction With Intent to Distribute,
                        46 U.S.C. § 70503 (previously 46 U.S.C. App. § 1903)
                                                                                       [Updated: 12/1/10]



[Defendant] is charged with illegally possessing [controlled substance] while on board a vessel
subject to United States jurisdiction, intending to distribute it to someone else. It is against federal
law to have [controlled substance] in your possession while on board a vessel subject to United
States jurisdiction, with the intention of distributing all or part of the [controlled substance] to
someone else. I have determined that [name of vessel] was subject to United States jurisdiction
on [date charged]. For you to find [defendant] guilty of this crime you must be convinced that the
government has proven each of these things beyond a reasonable doubt:

       First, that on the date charged [defendant] was on board [name of vessel] and at that time
       possessed [controlled substance], either actually or constructively;

       Second, that [he/she] did so with a specific intent to distribute the [controlled substance]
       over which [he/she] had actual or constructive possession;

       Third, that [he/she] did so knowingly and intentionally.

The term “possess” means to exercise authority, dominion or control over something. The law
recognizes different kinds of possession.

[“Possession” includes both actual and constructive possession. A person who has direct physical
control of something on or around his or her person is then in actual possession of it. A person
who is not in actual possession, but who has both the power and the intention to exercise control
over something is in constructive possession of it. Whenever I use the term “possession” in these
instructions, I mean actual as well as constructive possession.]

[“Possession” [also] includes both sole possession and joint possession. If one person alone has
actual or constructive possession, possession is sole. If two or more persons share actual or
constructive possession, possession is joint. Whenever I have used the word “possession” in these
instructions, I mean joint as well as sole possession.]


                                              Comment

(1)    The statute provides:

                Jurisdiction of the United States with respect to a vessel subject to
                this chapter is not an element of an offense. Jurisdictional issues
                arising under this chapter are preliminary questions of law to be
                determined solely by the trial judge.


                                                                                                     269
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 270 of 296




46 U.S.C. § 70504(a). The effect was “to remove from the jury and confide to the judge” this
issue. United States v. Gonzalez, 311 F.3d 440, 443 (1st Cir. 2002); see also United States v.
Bravo, 489 F.3d 1, 8 (1st Cir. 2007) (error to let jury hear testimony regarding jurisdiction;
harmless error in that case); United States v. Rodríguez-Durán, 507 F.3d 749, 774 (1st Cir. 2007)
(“The issue of jurisdiction was for the district court to decide.” (citations omitted)). The First
Circuit has held that “there is no constitutional infirmity” in removing this issue from the jury’s
consideration. United States v. Vilches-Navarrete, 523 F.3d 1, 19 (1st Cir. 2008) (Lynch &
Howard, JJ., concurring, and for this proposition giving the opinion of the court). The burden of
proof on jurisdiction is preponderance of the evidence. United States v. Matos-Luchi, 627 F.3d 1,
5 (1st Cir. 2010).

(2)    See Comment (2) to Instruction 4.21.841(a)(1)(A) concerning instructions in enhanced
penalty cases.




                                                                                               270
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 271 of 296




PART 5       FINAL INSTRUCTIONS: DEFENSES AND THEORIES OF DEFENSE


5.01         Alibi                                                               [Updated: 6/14/02]

5.02         Mental State That Is Inconsistent with the Requisite Culpable
             State of Mind                                                       [Updated: 6/14/02]

5.03         Intoxication                                                        [Updated: 6/14/02]

5.04         Justification: Self-Defense, Duress, Necessity                     [Updated: 11/25/15]

5.05         Entrapment                                                          [Updated: 1/13/17]

5.06         Insanity [18 U.S.C. § 17]                                       [Re-numbered: 2/20/07]

5.07         Abandonment                                                     [Re-numbered: 2/20/07]




                                                                                               271
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 272 of 296




5.01           Alibi
                                                                                     [Updated: 6/14/02]



One of the issues in this case is whether [defendant] was present at the time and place of the alleged
crime. If, after considering all the evidence, you have a reasonable doubt that [defendant] was
present, then you must find [defendant] not guilty.


                                             Comment

A defendant is entitled to a special instruction that on the issue of alibi a reasonable doubt is
sufficient to acquit. See, e.g., Duckett v. Godinez, 67 F.3d 734, 743-45 (9th Cir. 1995); United
States v. Simon, 995 F.2d 1236, 1243 (3d Cir. 1993); United States v. Hicks, 748 F.2d 854, 858
(4th Cir. 1984); United States v. Burse, 531 F.2d 1151, 1153 (2d Cir. 1976); United States v.
Megna, 450 F.2d 511, 513 (5th Cir. 1971).




                                                                                                   272
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 273 of 296




5.02           Mental State That Is Inconsistent with the Requisite Culpable State of Mind
                                                                                    [Updated: 6/14/02]



Evidence has been presented of [defendant]’s [carelessness; negligence; ignorance; mistake; good
faith; abnormal mental condition; etc.]. Such [__________] may be inconsistent with [the requisite
culpable state of mind]. If after considering the evidence of [_________], together with all the
other evidence, you have a reasonable doubt that [defendant] acted [requisite culpable state of
mind], then you must find [defendant] not guilty.


                                             Comment

(1)       This instruction may be given whenever the evidence of defendant’s mental state, if
believed, would tend to raise a reasonable doubt about the requisite culpable state of mind. See
United States v. Batista, 834 F.2d 1, 6 (1st Cir. 1987) (approving an instruction that “the
jury . . . consider the statements and acts of appellant or any other circumstance in determining his
state of mind, and to make sure that they were convinced beyond a reasonable doubt that appellant
acted willfully and knowingly”); cf. United States v. Sturm, 870 F.2d 769, 777 (1st Cir. 1989)
(“Jury instructions that allow a conviction even though the jury may not have found that the
defendant possessed the mental state required for the crime constitute plain error.” (citations
omitted)). However, this instruction is a reinforcement of—not a substitute for—language
instructing the jury on the exact mental state required for conviction under the relevant statute.

(2)      A defendant’s abnormal mental condition, just like ignorance, mistake or intoxication, may
raise a reasonable doubt that the defendant acted with the requisite culpable state of mind. As the
Court of Appeals for the First Circuit held in United States v. Schneider, 111 F.3d 197, 201 (1st
Cir. 1997), “in principle there should be no bar to medical evidence that a defendant, although not
insane, lacked the requisite state of mind.” In practice, the trial judge must screen such evidence
for relevance, potential for confusion, reliability and helpfulness. Id.

(3)    For a discussion of the “tax-crime exception” to the general proposition that ignorance of
the law is no defense, see United States v. Aversa, 984 F.2d 493, 500-01 (1st Cir. 1993) (citing
Cheek v. United States, 498 U.S. 192, 199-201 (1991)), vacated and remanded on other grounds
by Donovan v. United States, 510 U.S. 1069 (1994).




                                                                                                  273
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 274 of 296




5.03           Intoxication
                                                                                    [Updated: 6/14/02]



You have heard evidence that [defendant] was intoxicated. “Intoxicated” means being under the
influence of alcohol or drugs or both. Some degrees of intoxication may prevent a person from
having [the requisite culpable state of mind]. If after considering the evidence of intoxication,
together with all the other evidence, you have a reasonable doubt that [defendant] had [the requisite
culpable state of mind], then you must find [defendant] not guilty.


                                             Comment

“Voluntary” intoxication may rebut proof of intent in a “specific intent” but not a “general intent”
crime. United States v. Sewell, 252 F.3d 647, 650-51 (2d Cir. 2001); United States v. Oakie, 12
F.3d 1436, 1442 (8th Cir. 1993). The burden of proof to support the necessary intent, however,
remains with the government. United States v. Burns, 15 F.3d 211, 218 (1st Cir. 1994). In Burns,
the court declined to rule on whether intoxication is a diminished capacity defense barred by the
Insanity Reform Act of 1984, 18 U.S.C. § 17. 15 F.3d at 218 n.4.




                                                                                                  274
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 275 of 296




5.04           Justification: Self-Defense, Duress, Necessity
                                                                                     [Updated: 11/25/15]



If you find that the government has proven beyond a reasonable doubt all the elements of the crime,
you must then determine whether [defendant] has proven by a preponderance of the evidence that
[he/she] committed the crime only because of justification. For you to find [defendant] not guilty
only because of justification, you must be persuaded that [defendant] has proven each of these
things by a preponderance of the evidence:

       First, [defendant] acted under an immediate threat of serious bodily injury or death;

       Second, [defendant] had a well-grounded belief that the threat will be carried out;

       Third, [defendant] had no reasonable opportunity to escape, or otherwise frustrate the
       threat.

“Preponderance of the evidence” is evidence that considered in light of all the facts, leads you to
believe that what [he/she] claims is more likely true than not.


                                              Comment

(1)    The United States Supreme Court has stated that “[t]here is no federal statute defining the
elements of the duress defense,” and that “[w]e have not specified the elements of the defense.”
Dixon v. United States, 548 U.S. 1, 5 n.2 (2006). In Dixon, the Court used a four-element test
applied by the district court, but stated that it merely “presume[d] the accuracy of the District
Court’s description of these elements.” Id. The four-element test provides:

                       First, [defendant] acted under an unlawful and immediate
               threat that would provoke a well-grounded apprehension of serious
               bodily injury or death;
                       Second, [defendant] did not recklessly [or negligently] place
               [himself/herself] in such a situation;
                       Third, [defendant] had no reasonable, legal alternative, that
               is, no chance both to refuse to perform the criminal act and to avoid
               the threatened harm; and
                       Fourth, [defendant] committed the crime only because of the
               threat.

Dixon, 548 U.S. at 5 n.2. In a felon-in-possession case, the First Circuit “adopt[ed] the four-part
framework for justification discussed by the Supreme Court in Dixon,” United States v. Leahy,
473 F.3d 401, 409 (1st Cir. 2007), and applied it as a generic “justification” defense, stating that
self-defense, duress, and necessity all fit “under a single, unitary rubric: justification.” Id. at 406.
Leahy did not say that its unitary rubric and four-element test were limited to felon-in-possession
cases. It did state that “although we believe it is useful to speak of a single justification defense,
we caution that different factual scenarios may require variations in the phrasing of the four-factor
                                                                                                    275
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 276 of 296




test. . . . Those nuances remain to be developed in future cases.” Id. at 409. Soon thereafter, in a
drug distribution case, the First Circuit reverted to its previous three-factor test for duress without
any reference to Leahy, a unitary justification defense, or a four-element test. See United States
v. Bravo, 489 F.3d 1, 10 (1st Cir. 2007). More recently, the First Circuit has again used the three-
part test in United States v. Lebreault-Feliz, 807 F.3d 1, 3-4 (1st Cir. 2015) (duress three-factor
test); United States v. Navedo-Ramirez, 781 F.3d 563, 569 (1st Cir. 2015), and United States v.
González-Pérez, 778 F.3d 3, 13 (1st Cir. 2015) (citing United States v. Díaz-Castro, 752 F.3d 101
(1st Cir. 2014) (applying the three-element test to the defendant’s duress defense); United States
v. Arthurs, 73 F.3d 444, 448 (1st Cir. 1996) (listing the three-element test for the duress defense).
It seems that the First Circuit is more comfortable with the three-element test for the duress
defense.
(2)                    In assessing whether a defendant has established sufficient
               grounds to mount a duress defense, courts do not examine the
               defendant’s subjective perceptions about whether the threat was
               likely to be acted upon or whether escape was possible. Rather, as
               suggested by our use of the qualifiers “well-grounded” and
               “reasonable” in describing the elements of the defense, the inquiry
               hypothesizes a defendant of ordinary firmness and judgment and
               asks what such a defendant was likely to have experienced or how
               such a defendant was likely to have acted.
United States v. Castro-Gomez, 360 F.3d 216, 219 (1st Cir. 2004) (citation omitted); accord United
States v. Vázquez, 724 F.3d 15, 28 (1st Cir. 2013). Dixon, however, uses only the adjective “well-
grounded.” 548 U.S. at 5 n.2.
(3)     In Dixon, the Court held squarely that the burden of proof in a duress defense rests upon
the defendant, and the standard is proof by a preponderance. 548 U.S. at 17. The First Circuit
recognizes the availability of a justification defense in a federal felon-in-possession case, and
assigns the burden of proof to the defendant. Leahy, 473 F.3d at 409. There may be a narrow
exception where the duress affects the mens rea for the crime. See id. (burden of proof holding is
limited to justification defenses that “do not go to the elements of the [crime]”). In Dixon,
however, the mens rea was knowledge of falsity or knowledge of law-breaking, and the Court held
that perceived duress did not negate that required state of mind. 548 U.S. at 6.
(4)      “A necessity instruction is appropriate only where there is evidence sufficient to create a
triable issue that a defendant ‘had no legal alternative but to violate the law.’” United States v.
Holliday, 457 F.3d 121, 128 (1st Cir. 2006) (quoting United States v. Ayala, 289 F.3d 16, 26 (1st
Cir. 2002)).
(5)     Before the justification defense can go to the jury, the court must determine that the
defendant has met the “entry-level burden” of producing enough evidence to support the defense’s
elements. United States v. Lebreault-Feliz, 807 F.3d 1, 4 (1st Cir. 2015) (necessity); Ayala, 289
F.3d at 26 (necessity); United States v. Maxwell, 254 F.3d 21, 26 (1st Cir. 2001) (same); see also
United States v. Sued-Jiménez, 275 F.3d 1, 6 (1st Cir. 2001); United States v. Arthurs, 73 F.3d
444, 448 (1st Cir. 1996); United States v. Amparo, 961 F.2d 288, 291 (1st Cir. 1992). The entry-
level burden is a burden of production, not persuasion. United States v. Bailey, 444 U.S. 394, 415
(1980); cf. Amparo, 961 F.2d at 291 (describing the burden of production necessary to support the
defense of duress).

                                                                                                   276
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 277 of 296




5.05           Entrapment
                                                                                      [Updated: 1/13/17]


[Defendant] maintains that [he/she] was entrapped. A person is “entrapped” when he or she is
induced or persuaded by law enforcement officers or their agents to commit a crime that he or she
was not otherwise ready and willing to commit. The law forbids his or her conviction in such a
case. However, law enforcement agents are permitted to use a variety of methods to afford an
opportunity to a defendant to commit an offense, including the use of undercover agents,
furnishing of funds for the purchase of controlled substances, the use of informers and the adoption
of false identities.

For you to find [defendant] guilty of the crime with which [he/she] is charged, you must be
convinced that the government has proven beyond a reasonable doubt that [defendant] was not
entrapped. To show that [defendant] was not entrapped, the government must establish beyond a
reasonable doubt one of the following two things:

       One, that [the officer] did not improperly persuade or talk [defendant] into committing the
       crime. Simply giving someone an opportunity to commit a crime is not the same as
       persuading [him/her], but persuasion, false statements or excessive pressure by [the officer]
       or an undue appeal to sympathy can be improper; OR

       Two, that [defendant] was ready and willing to commit the crime without any persuasion
       from [the officer] or any other government agent. You may consider such factors as: (a) the
       character or reputation of the defendant; (b) whether the initial suggestion of criminal
       activity was made by the government; (c) whether the defendant was engaged in the
       criminal activity for profit; (d) whether the defendant showed reluctance to commit the
       offense, and whether that reluctance reflects the conscience of an innocent person or merely
       the caution of a criminal; (e) the nature of the persuasion offered by the government; and
       (f) how long the government persuasion lasted. In that connection, you have heard
       testimony about actions by [defendant] for which [he/she] is not on trial. You are the sole
       judges of whether to believe such testimony. If you decide to believe such evidence, I
       caution you that you may consider it only for the limited purpose of determining whether
       it tends to show [defendant]’s willingness to commit the charged crime or crimes without
       the persuasion of a government agent. You must not consider it for any other purpose.
       You must not, for instance, convict [defendant] because you believe that [he/she] is guilty
       of other improper conduct for which [he/she] has not been charged in this case.


                                             Comment

(1)      “A criminal defendant is entitled to an instruction on his theory of defense so long as the
theory is a valid one and there is evidence in the record to support it. In making this determination,
the district court is not allowed to weigh the evidence, make credibility determinations, or resolve
conflicts in the proof. Rather, the court’s function is to examine the evidence on the record and to
draw those inferences as can reasonably be drawn therefrom, determining whether the proof, taken
in the light most favorable to the defense can plausibly support the theory of the defense. This is
not a very high standard to meet, for in its present context, to be ‘plausible’ is to be ‘superficially
reasonable.’” United States v. Gamache, 156 F.3d 1, 9 (1st Cir. 1998) (citations omitted). The

                                                                                                    277
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 278 of 296




Circuit sometimes suggests a higher standard, however, requiring “some hard evidence.” E.g.,
United States v. González-Pérez, 778 F.3d 3, 11 (1st Cir. 2015); United States v. Vasco, 564 F.3d
12, 18 (1st Cir. 2009); see also United States v. Young, 78 F.3d 758, 760 (1st Cir. 1996) (“The
record must show ‘hard evidence,’ which if believed by a rational juror, ‘would suffice to create a
reasonable doubt as to whether government actors induced the defendant to perform a criminal act
that he was not predisposed to commit.’” (quoting United States v. Rodriguez, 858 F.2d 809, 814
(1st Cir. 1988))).

(2)     In United States v. Hinkel, 837 F.3d 111, 121 (1st Cir. 2016), the First Circuit approved
the use of the pattern instruction for entrapment. In Hinkel, the court stated that the pattern
entrapment instruction “accurately describe[es] the general defense and correctly outlin[es] the
elements.” Id. at *5. I note that the current Pattern Criminal Jury Instruction, First Circuit, § 5.05
is identical to the 1998 version approved by the court in Hinkel. See also United States v. Prange,
771 F.3d 17, 30-31 (1st Cir. 2014); United States v. Nishnianidze, 342 F.3d 6, 17-18 (1st Cir.
2003); United States v. LaFreniere, 236 F.3d 41, 44-45 (1st Cir. 2001); Gamache, 156 F.3d at 9-
12; United States v. Montañez, 105 F.3d 36, 38 (1st Cir. 1997); United States v. Acosta, 67 F.3d
334, 337-40 (1st Cir. 1995); United States v. Gendron, 18 F.3d 955, 960-64 (1st Cir. 1994); United
States v. Gifford, 17 F.3d 462, 467-70 (1st Cir. 1994); United States v. Hernandez, 995 F.2d 307,
313 (1st Cir. 1993); United States v. Reed, 977 F.2d 14, 18 (1st Cir. 1992); see also United States
v. Pion, 25 F.3d 18, 20 (1st Cir. 1994). We have intentionally avoided using the word
“predisposition,” a term that has proven troublesome to some jurors. See, e.g., United States v.
Rogers, 121 F.3d 12, 17 (1st Cir. 1997). See also United States v. Tom, 330 F.3d 83, 91-92 (1st
Cir. 2003), where the First Circuit seems to approve an alternate formulation (incorrectly labeled
an entrapment “offense” rather than defense). Although at one point the First Circuit said merely
that there is “nothing wrong in using the term ‘improper[ly]’” as an adverb before the verb
“persuade” in the first factor, United States v. DePierre, 599 F.3d 25, 28 (1st Cir. 2010) (citing
United States v. Santiago, 566 F.3d 65, 68 (1st Cir. 2009)), more recently it seems to require it.
United States v. Djokich, 693 F.3d 37, 46 n.5 (1st Cir. 2012) (“Djokich’s proposed instruction was
an inaccurate account of what would constitute inappropriate persuasion or inducement by the
government, as it suggests that any inducement by the government is inappropriate. That is not
the case; a defendant is only entrapped where the government utilizes wrongful persuasion or
inducement.” (citation omitted)).

(3)    “Beyond showing that the government afforded him the opportunity to commit the crime,
the defendant must adduce evidence that the government engaged in some find of ‘overreaching
conduct.’” United States v. Montoya, 844 F.3d 63, 67 (1st Cir. 2016) (quoting United States v.
Diaz-Maldonado, 727 F.3d 130, 138 (1st Cir. 2013)). “Such conduct might include, for example,
intimidation, threats, relentless insistence, or excessive pressure to participate in a criminal
scheme.” Id.

(4)    “[H]olding out the prospect of illicit gain is not the sort of government inducement that can
pave the way for an entrapment defense.” United States v. Sánchez-Berríos, 424 F.3d 65, 76 (1st
Cir. 2005).

(5)    The defendant’s “bare assertion that [the informant] called him several times and [the
defendant] declined previous invitations to commit offenses does not amount to inducement.”
United States v. González-Pérez, 778 F.3d 3, 12 (1st Cir. 2015). “In analyzing whether there was
improper inducement, the method of purportedly inducing a defendant is more important than the
number of solicitations.” Id.

                                                                                                  278
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 279 of 296




(6)    It may be necessary to conform the charge to the defendant’s theory of defense:
                       Of course, the district court has a great deal of latitude in
               formulating a charge. But taken as a whole, the examples given
               were all either coercion examples or involved abstractions (“dogged
               insistence”) rather far from the examples of inducement by an undue
               appeal to sympathy, which the defendant expressly requested and
               which were more pertinent to his defense. By omitting any
               “sympathy” examples, the trial court may well have left the jury
               with the mistaken impression that coercion is a necessary element
               of entrapment and, in this case, such a misunderstanding could well
               have affected the outcome.
Montañez, 105 F.3d at 39; see also United States v. Terry, 240 F.3d 65, 70 (1st Cir. 2001);
Gamache, 156 F.3d at 9-11.

(7)     “[T]he government cannot prove predisposition if the defendant’s willingness to commit
the crime was itself manufactured by the government in the course of dealing with the defendant
before he committed the crime charged.” United States v. Alzate, 70 F.3d 199, 201 (1st Cir. 1995)
(citing Jacobson v. United States, 503 U.S. 540, 549 & n.2 (1992)). If that is the issue, a more
precise instruction is advisable. See id. But, although the predisposition must exist before the
contact with government agents, behavior after the contact can be used as evidence of the pre-
existing predisposition. Rogers, 121 F.3d at 17.

(8)    For the elements of third-party or derivative entrapment, see United States v. Rivera-
Ruperto, 846 F.3d 417, 429 (1st Cir. 2017) (quoting United States v. Luisi, 482 F.3d 43, 55 (1st
Cir. 2007)):
               Under this theory, the conduct of a middleman is only attributable
               to the government where: (1) a government agent specifically
               targeted the defendant in order to induce him to commit illegal
               conduct; (2) the agent acted through the middleman after other
               government attempts at inducing the defendant had failed; (3) the
               government agent requested, encouraged, or instructed the
               middleman to employ a specified inducement, which could be found
               improper, against the targeted defendant; (4) the agent's actions led
               the middleman to do what the government sought, even if the
               government did not use improper means to influence the
               middleman; and (5) as a result of the middleman's inducement, the
               targeted defendant in fact engaged in the illegal conduct.
Except with respect to the “target” reference, the First Circuit approved the following instruction
for “vicarious entrapment” as “consistent with our case law on the third-party entrapment defense”:
                      Inducement by a codefendant constitutes some vicarious
               entrapment by the government if the following three elements are
               met:


                                                                                               279
      Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 280 of 296




                      First, that a government agent specifically identified the
               defendant as the desired target of the inducement or pressure;
                      second, that the government agent encouraged the
               codefendant to induce or pressure the defendant to commit the
               crime, or his government agent's handlers condoned the use of
               coercive inducements or pressure by the codefendant; and
                      third, the codefendant, in fact, applied pressure or an
               improper inducement to overcome the defendant's reluctance to
               become involved.
United States v. Turner, 501 F.3d 59, 70 (1st Cir. 2007) (“[E]ven if there was error [in the target
requirement], and we are not saying that there was, the error was harmless”).

(9)    There is a separate defense known as entrapment by estoppel:
                       Entrapment by estoppel requires [defendant] to establish:
               (1) that a government official told him the act was legal; (2) that he
               relied on the advice; (3) that the reliance was reasonable; and
               (4) that, given the reliance, prosecution would be unfair.
United States v. Ellis, 168 F.3d 558, 561 (1st Cir. 1999); accord United States v. Bunnell, 280 F.3d
46, 49-50 (1st Cir. 2002). On this defense, the defendant has the burden of proof. United States
v. Villafane-Jimenez, 410 F.3d 74, 80 (1st Cir. 2005). The first element requires an “affirmative
representation” that the conduct was legal. Id. at 80 n.7. According to United States v. Sousa, 468
F.3d 42, 46 (1st Cir. 2006) (citations omitted):
               A successful entrapment by estoppel defense generally requires that
               the misleading statement come from an official representing the
               sovereign bringing the prosecution, i.e., a federal official. We did
               hold open the possibility in [United States v. Caron, 64 F.3d 713,
               716-17 (1st Cir. 1995)] that entrapment by estoppel could be a
               defense to a federal crime where a state official affirmatively
               provides the defendant with misleading advice on the requirements
               of federal law.

(10) The Ninth Circuit has held that in light of Apprendi v. New Jersey, 530 U.S. 466 (2000),
and Alleyne v. United States, 133 S. Ct. 2151 (2013), sentencing entrapment is a jury issue where
it would result in a lower statutory sentencing range, United States v. Cortes, 732 F.3d 1078, 1091
(9th Cir. 2013), and suggested language for such an instruction. For First Circuit discussion of the
judicial doctrine of sentencing entrapment or manipulation, see, e.g., United States v. Woods, 210
F.3d 70, 75 (1st Cir. 2000); United States v. Montoya, 62 F.3d 1, 3-5 (1st Cir. 1995).




                                                                                                280
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 281 of 296




5.06           Insanity [18 U.S.C. § 17]
                                                                                [Re-numbered: 2/20/07]



If you find that the government has proven beyond a reasonable doubt all the elements of the crime,
you must then determine whether [defendant] has proven by clear and convincing evidence that
[he/she] was legally insane at the time. For you to find [defendant] not guilty only by reason of
insanity, you must be convinced that [defendant] has proven each of these things by clear and
convincing evidence:

       First, that at the time of the crime [defendant] suffered from severe mental disease or defect;
       and

       Second, that the mental disease or defect prevented [him/her] from understanding the
       nature and quality or wrongfulness of [his/her] conduct.

Clear and convincing evidence is evidence that makes it highly probable that [defendant] had a
severe mental disease or defect that prevented [him/her] from understanding the nature and quality
of wrongfulness of [his/her] conduct.

You may consider evidence of [defendant]’s mental condition before or after the crime to decide
whether [he/she] was insane at the time of the crime. Insanity may be temporary or extended.

In making your decision, you may consider not only the statements and opinions of the psychiatric
experts who have testified but also all of the other evidence. You are not bound by the statements
or opinions of any witness but may accept or reject any testimony as you see fit.

You will have a jury verdict form in the jury room on which to record your verdict. You have
three choices. You may find [defendant] not guilty, guilty, or not guilty only by reason of insanity.
If you find that the government has not proven all the elements of the crime beyond a reasonable
doubt, you will find [defendant] not guilty. If you find that the government has proven all the
elements of the crime beyond a reasonable doubt and that [defendant] has proven by clear and
convincing evidence that [he/she] was legally insane at the time of the crime, you will find
[him/her] not guilty only by reason of insanity. If you find that the government has proven all the
elements of the crime beyond a reasonable doubt and that [defendant] has not proven by clear and
convincing evidence that [he/she] was legally insane at the time of the crime, you will find
[him/her] guilty.


                                             Comment

(1)    The constitutionality of placing the burden on the defendant to prove insanity is settled.
See United States v. Pryor, 960 F.2d 1, 3 (1st Cir. 1992) (citing Leland v. Oregon, 343 U.S. 790
(1952) and Rivera v. Delaware, 429 U.S. 877 (1976)).

(2)    A trial judge is not required to instruct a jury on the consequences of a verdict of not guilty
by reason of insanity, United States v. Tracy, 36 F.3d 187, 196 (1st Cir. 1994), except “under
                                                                                                  281
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 282 of 296




certain limited circumstances,” such as when a prosecutor or witness has said before the jury that
the defendant will “go free.” Shannon v. United States, 512 U.S. 573, 587 (1994); see also Tracy,
36 F.3d at 196 n.8.

(3)     The phrase “nature and quality [of defendant’s conduct]” can be troublesome. It is not
apparent what difference, if any, there is between the words “nature” and “quality.” But given the
lineage of the phrase to at least M’Naghten’s Case, 8 Eng. Rep. 718 (H.L. 1843), and its presence
in the governing statute, 18 U.S.C. § 17, the safer course would be not to truncate the phrase.
        A more troublesome issue arises when the defendant raises both the insanity defense and a
mens rea defense based on abnormal mental condition. If evidence tends to show that a defendant
failed to understand the “nature and quality” of his or her conduct, that evidence will not only tend
to help prove an insanity defense but it will also typically tend to raise reasonable doubt about the
requisite culpable state of mind. See Instruction 5.02. In Martin v. Ohio, 480 U.S. 228, 234 (1987),
the Supreme Court held that the trial judge must adequately convey to the jury that evidence
supporting an affirmative defense may also be considered, where relevant, to raise reasonable
doubt as to the requisite state of mind. This “overlap” problem may be solved by adequate
instructions. Id. But the “overlap” problem may be avoided by omitting the “nature and quality”
phrase from the insanity instruction unless the defendant wants it.




                                                                                                 282
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 283 of 296




5.07           Abandonment
                                                                             [Re-numbered: 2/20/07]




                                           Comment

(1)     The First Circuit “expressly” has not decided “(1) whether the Model Penal Code defense
of abandonment is ever available for an attempt crime, and (2) whether, if the answer to the first
question were ‘yes,’ 18 U.S.C. § 2423(b) is sufficiently like an attempt crime that such an
affirmative defense could in theory be applicable.” United States v. Buttrick, 432 F.3d 373, 377
(1st Cir. 2005). That case, however, discusses the burden of proof if such an instruction is ever
appropriate.




                                                                                               283
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 284 of 296




PART 6       FINAL INSTRUCTIONS: DELIBERATIONS AND VERDICT


6.01         Foreperson’s Role; Unanimity                         [Updated: 6/14/02]

6.02         Consideration of Evidence                            [Updated: 4/29/13]

6.03         Reaching Agreement                                   [Updated: 6/14/02]

6.04         Return of Verdict Form                              [Updated: 10/23/06]

6.05         Communication with the Court                         [Updated: 10/5/12]

6.06         Charge to a Hung Jury                                [Updated: 5/31/16]




                                                                                284
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 285 of 296




6.01           Foreperson’s Role; Unanimity
                                                                                     [Updated: 6/14/02]



I come now to the last part of the instructions, the rules for your deliberations.

When you retire you will discuss the case with the other jurors to reach agreement if you can do
so. You shall permit your foreperson to preside over your deliberations, and your foreperson will
speak for you here in court. Your verdict must be unanimous.




                                                                                                   285
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 286 of 296




6.02            Consideration of Evidence
                                                                                       [Updated: 4/29/13]



Your verdict must be based solely on the evidence and on the law as I have given it to you in these
instructions. However, nothing that I have said or done is intended to suggest what your verdict
should be—that is entirely for you to decide.


                                              Comment

(1)     In United States v. Díaz-Arias, 717 F.3d 1, 22-23 (1st Cir. 2013), the First Circuit upheld
the refusal to give the following instruction:

                It would be improper for you to consider, in reaching your decision
                as to whether the government sustained its burden of proof, any
                personal feelings you may have about the defendant's race or
                ethnicity, or national origin, or his or any witness’ immigration
                status.

Instead, the trial judge instructed:

                You should determine what facts have been shown or not based
                solely on a fair consideration of the evidence. That proposition
                means two things, of course. First of all, you'll be completely fair-
                minded and impartial, swayed neither by prejudice, nor sympathy,
                by personal likes or dislikes toward anybody involved in the case,
                but simply to fairly and impartially judge the evidence and what it
                means.

Id. The court held that the instruction given was sufficient on impartiality, but noted:

                Our decision does not foreclose the possibility that, on facts not
                presented here, we would take up and reconsider the issue in the
                future. While the surveys and studies cited by Díaz-Arias present
                legitimate concerns, the record does not reflect that the jurors in this
                case were afflicted with the kind of bias said studies point to. In
                addition, we are confident the district courts will remain vigilant
                when it comes to detecting possible signs of jury bias, particularly
                during the jury selection stage of the proceedings.

Id. at *18, n.13.




                                                                                                     286
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 287 of 296




6.03           Reaching Agreement
                                                                                      [Updated: 6/14/02]



Each of you must decide the case for yourself, but you should do so only after considering all the
evidence, discussing it fully with the other jurors, and listening to the views of the other jurors.

Do not be afraid to change your opinion if you think you are wrong. But do not come to a decision
simply because other jurors think it is right.

This case has taken time and effort to prepare and try. There is no reason to think it could be better
tried or that another jury is better qualified to decide it. It is important therefore that you reach a
verdict if you can do so conscientiously. If it looks at some point as if you may have difficulty in
reaching a unanimous verdict, and if the greater number of you are agreed on a verdict, the jurors
in both the majority and the minority should reexamine their positions to see whether they have
given careful consideration and sufficient weight to the evidence that has favorably impressed the
jurors who disagree with them. You should not hesitate to reconsider your views from time to
time and to change them if you are persuaded that this is appropriate.

It is important that you attempt to return a verdict, but, of course, only if each of you can do so
after having made your own conscientious determination. Do not surrender an honest conviction
as to the weight and effect of the evidence simply to reach a verdict.


                                             Comment

This is not an Allen charge for a deadlocked jury. See Instruction 6.06. Some authority outside
the First Circuit, however, holds that an instruction like this in the general charge makes a later
supplemental charge to a deadlocked jury more sustainable. United States v. Brown, 634 F.2d
1069, 1070 (7th Cir. 1980) (requiring this type of charge as a precondition for a later supplemental
charge); Comment to Eighth Circuit Instruction 10.02 (“preferable”); accord United States v.
Rodriguez-Mejia, 20 F.3d 1090, 1091-92 (10th Cir. 1994); United States v. Williams, 624 F.2d
75, 76-77 (9th Cir. 1980); see also Comment to Sixth Circuit Instruction 8.04.




                                                                                                    287
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 288 of 296




6.04           Return of Verdict Form
                                                                                    [Updated: 10/23/06]



I want to read to you now what is called the verdict form. This is simply the written notice of the
decision you will reach in this case.

[Read form.]

After you have reached unanimous agreement on a verdict, your foreperson will fill in the form
that has been given to you, sign and date it, and advise the jury officer outside your door that you
are ready to return to the courtroom.

After you return to the courtroom, your foreperson will deliver the completed verdict form as
directed in open court.


                                             Comment

The First Circuit prefers asking the jury to write “guilty” or “not guilty” on each count, rather than
yes/no questions: “Although we have not adopted a flat rule against special interrogatories in
criminal cases, they pose special dangers. . . . They also sometimes offer benefits, notably in very
complex criminal cases, where they can reduce risk of juror confusion. . . . The present appeal
better illustrates the dangers than the benefits.” United States v. Edelkind, 467 F.3d 791, 794 (1st
Cir. 2006) (citations omitted).




                                                                                                   288
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 289 of 296




6.05           Communication with the Court
                                                                                     [Updated: 10/5/12]



If it becomes necessary during your deliberations to communicate with me, you may send a note
through the jury officer signed by your foreperson or by one or more members of the jury. No
member of the jury should ever attempt to communicate with me on anything concerning the case
except by a signed writing, and I will communicate with any member of the jury on anything
concerning the case only in writing, or orally here in open court. If you send out a question, I will
consult with the parties as promptly as possible before answering it, which may take some time.
You may continue with your deliberations while waiting for the answer to any question.
Remember that you are not to tell anyone—including me—how the jury stands, numerically or
otherwise, until after you have reached a unanimous verdict or have been discharged.


                                             Comment

(1)      Although Rogers v. United States, 422 U.S. 35, 39 (1975), could be read as requiring any
response to a deliberating jury’s questions to occur orally in open court in the defendant’s presence,
the First Circuit seems to permit a written response, so long as the lawyers are shown the jury’s
note and have the opportunity to comment on the judge’s proposed response. See, e.g., United
States v. Maraj, 947 F.2d 520, 525-26 (1st Cir. 1991). The First Circuit has held that “[a] district
court’s failure to attempt to inform defense counsel about the existence of a jury note, and further
failure to solicit defense counsel’s input regarding any response to such a note, violates Rule 43 of
the Federal Rules of Criminal Procedure.” United States v. Gonzalez-Melendez, 570 F.3d 1, 2 (1st
Cir. 2009).

(2)     “[I]t is always best for the trial judge not to know the extent and nature of a division among
the jurors and to instruct the jury not to reveal that information. Nevertheless, ‘if the jury does
volunteer its division, the court may rely and act upon it.’” United States v. Rengifo, 789 F.2d 975,
985 (1st Cir. 1986) (quoting United States v. Hotz, 620 F.2d 5, 7 (1st Cir. 1980)).




                                                                                                   289
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 290 of 296




6.06           Charge to a Hung Jury
                                                                                    [Updated: 5/31/16]



I am going to instruct you to go back and resume your deliberations. I will explain why and give
you further instructions.

In trials absolute certainty can be neither expected nor attained. You should consider that you are
selected in the same manner and from the same source as any future jury would be selected. There
is no reason to suppose that this case would ever be submitted to 12 men and women more
intelligent, more impartial or more competent to decide it than you, or that more or clearer evidence
would be produced in the future. Thus, it is your duty to decide the case, if you can conscientiously
do so without violence to your individual judgment.

The verdict to which a juror agrees must, of course, be his or her own verdict, the result of his or
her own convictions, and not a mere acquiescence in the conclusion of his or her fellow jurors.
Yet, in order to bring 12 minds to a unanimous result, you must examine the questions submitted
to you with an open mind and with proper regard for, and deference to, the opinion of the other
jurors.

In conferring together you ought to pay proper respect to each other's opinions and you ought to
listen with a mind open to being convinced by each other's arguments. Thus, where there is
disagreement, jurors favoring acquittal should consider whether a doubt in their own mind is a
reasonable one when it makes no impression upon the minds of the other equally honest and
intelligent jurors who have heard the same evidence with the same degree of attention and with
the same desire to arrive at the truth under the sanction of the same oath.

On the other hand, jurors favoring conviction ought seriously to ask themselves whether they
should not distrust the weight or sufficiency of evidence which fails to dispel reasonable doubt in
the minds of the other jurors.

Not only should jurors in the minority re-examine their positions, but jurors in the majority should
do so also, to see whether they have given careful consideration and sufficient weight to the
evidence that has favorably impressed the persons in disagreement with them.

Burden of proof is a legal tool for helping you decide. The law imposes upon the prosecution a
high burden of proof. The prosecution has the burden to establish, with respect to each count, each
essential element of the offense, and to establish that essential element beyond a reasonable doubt.
And if with respect to any element of any count you are left in reasonable doubt, the defendant is
entitled to the benefit of such doubt and must be acquitted.

It is your duty to decide the case, if you can conscientiously do so without violence to your
individual judgment. It is also your duty to return a verdict on any counts as to which all of you
agree, even if you cannot agree on all counts. But if you cannot agree, it is your right to fail to
agree.

I now instruct you to go back and resume your deliberations.
                                                                                                  290
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 291 of 296




                                             Comment

(1)      This charge contains all the elements of the modified Allen charge, Allen v. United States,
164 U.S. 492, 501-02 (1896), approved in United States v. Nichols, 820 F.2d 508, 511-12 (1st Cir.
1987). In the interest of clarity, these elements have been rearranged and clearer language
substituted. The elements satisfy the requirements contained in United States v. Hernandez-
Albino, 177 F.3d 33, 38 (1st Cir. 1999) and United States v. Paniagua-Ramos, 135 F.3d 193, 197
(1st Cir. 1998): the instruction must be carefully phrased (1) to place the onus of reexamination
on the majority as well as the minority, (2) to remind the jury of the burden of proof, and (3) to
inform the jury of their right to fail to agree. According to United States v. Angiulo, 485 F.2d 37,
40 (1st Cir. 1973), “whenever a jury first informs the court that it is deadlocked, any supplemental
instruction which urges the jury to return to its deliberations must include the three balancing
elements stated above.” In United States v. Amaro-Santiago, 824 F.3d 154, 165 (1st Cir. 2016),
the First Circuit emphasized “the importance of district courts, in accord with [ ] prior admonitions,
hewing to the pattern instruction when giving an Allen charge.” In Paniagua-Ramos, the court
found plain error in an Allen charge that started with the pattern charge but emphasized the need
to agree and did not clearly refer to the jury’s right to fail to agree. 135 F.3d at 198-99.
         In United States v. Peake, 804 F.3d 81, 98-99 (1st Cir. 2015), the court found that the
district judge’s response to the jury, instructing it to “continue deliberations” was not an Allen
charge.

(2)     The First Circuit has found such a charge proper upon a sua sponte jury report of deadlock
after nine hours of deliberation over two days, Nichols, 820 F.2d at 511-12, and after over six
hours of deliberation over two days, United States v. Vanvliet, 542 F.3d 259, 269 (1st Cir. 2008),
but improper after three hours of deliberation with no jury report of difficulties in agreeing, United
States v. Flannery, 451 F.2d 880, 883 (1st Cir. 1971). But the court has said that “[t]here is no per
se minimum period of deliberation that must expire before a mistrial may be declared on account
of a hung jury.” United States v. McIntosh, 380 F.3d 548, 555 (1st Cir. 2004), and the court has
made clear that “the timing of an Allen charge is left to the district court’s sound discretion,”
Vanvliet, 542 F.3d at 269; United States v. Peake, 804 F.3d 81, 98-99 (1st Cir. 2015) (where the
jury had deliberated “only hours” on Friday and sent two notes on Monday―the first full day of
deliberations after a nine-day trial―the court noted that the Allen chage would have been
premature).

(3)     It used to be thought that a direct charge like this must be used once the jury indicates
deadlock, rather than an indirect response to a question that may imply an obligation to deliberate
indefinitely. United States v. Manning, 79 F.3d 212, 222-23 (1st Cir. 1996) (finding it improper
to respond to jury question whether it was obliged to reach a verdict by asking “Would reading
any portion of the testimony to you assist you in reaching a decision?”). Moreover, it was said
that any supplemental charge that urges the jury to return to its deliberations must contain all three
elements referred to in Comment (1). Hernandez-Albino, 177 F.3d at 38. In United States v.
Figueroa-Encarnacion, 343 F.3d 23, 31-32 (1st Cir. 2003), however, the court upheld the following
instruction under plain-error review:
                      The court received a note from you that basically says that
               you have not been able to reach an agreement. And you also state


                                                                                                  291
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 292 of 296




               that even if you deliberate more time you’re not going to reach an
               agreement.
                       Well, after a 12 day trial some days we worked eight hours,
               some days we only worked four hours. But it’s still 12 days of
               receiving evidence. I think it is too premature for the judge after 12
               days of receiving evidence to accept that there is a deadlock. These
               matters do occur, and they occur sometimes more times than we
               would like, but they occur.
                       So, what the Court is going to do is to send you home, relax,
               not think about the case and come back tomorrow at 9:30 AM and
               at which time I will provide you an instruction. Please do not begin
               any deliberation until you come back here tomorrow morning.
The jury note had stated: “We wish to advise you that up to this moment we have not been able
to reach an agreement. We understand that even if we stay deliberating for more time we will not
be able to reach a verdict.” Id. at 31. The First Circuit upheld the instruction because “the judge
did not perceive the jury to be deadlocked” and the instruction “did not imply a duty to achieve
unanimity, nor was it addressed to jurors holding a minority viewpoint.” Id. at 32 (citation
omitted). According to the First Circuit, “[i]t stands to reason that if a district court’s instruction
lacks the coercive elements of an Allen charge, it need not include the Allen cure.” Id.

(4)     In United States v. Barone, 114 F.3d 1284, 1304 (1st Cir. 1997), the First Circuit cautioned
against using the Allen charge a second time because “[a] successive charge tends to create a
greater degree of pressure.” Although the First Circuit declined to create a per se rule against
issuing a second charge, id. at 1305, it has recently indicated that a second charge may be warranted
in only the most unique and extreme circumstances. In United States v. Keene, 287 F.3d 229, 235
(1st Cir. 2002) (citations omitted), the court stated that “the giving of successive Allen charges is
an extraordinary measure—and one that should be shunned absent special circumstances.” In that
case, the jurors had deliberated for about as long as evidence had been presented, the dispute to be
resolved by the jury was sharply focused, the first Allen charge had been unsuccessful, and the
jury was increasingly adamant, in its notes to the trial court, that it was irretrievably deadlocked.
The court indicated that, in other settings, the party desiring a second Allen charge must be able to
identify “special circumstances” that would “favor[] the utterance of yet another modified Allen
charge,” but did not offer an indication of what those circumstances might be. Id.

(5)     In ultimately ordering a mistrial over defendant’s objection, the standard is “manifest
necessity.” McIntosh, 380 F.3d at 553. To avoid dismissal for double jeopardy, the government
bears the burden of establishing manifest necessity, but “a hung jury is the paradigmatic example
of manifest necessity.” Id. The First Circuit has identified three factors that are particularly
relevant: “(1) whether the court provided counsel an opportunity to be heard; (2) whether the court
considered alternatives to a mistrial; and (3) whether the court’s decision was made after adequate
reflection.” United States v. Brown, 426 F.3d 32, 37 (1st Cir. 2005) (citation omitted); accord
United States v. Lara-Ramirez, 519 F.3d 76, 85 (1st Cir. 2008); United States v. Charlton, 502
F.3d 1, 5 (1st Cir. 2007). See also Fed. R. Crim. P. 26.3 (“Before ordering a mistrial, the court
must give each defendant and the government an opportunity to comment on the propriety of the
order, to state whether that party consents or objects, and to suggest alternatives.”).


                                                                                                   292
       Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 293 of 296




                       AFTERWORD: HOW TO DRAFT A CHARGE


Traditionally, jury instructions have been lengthy and have repeated various elements of the charge
several times and in different ways. That custom may have something to do with the fact that
judges are former lawyers and therefore accustomed to using many words when one would do.
More charitably, the practice may have instinctively reflected the concern that lay jurors could not
easily absorb an oral charge on complicated legal issues and remember all such issues in the jury
room unless the law was drummed into them.

These pattern charges are premised on the assumption that at the beginning of the 21st century
there is no good reason to deny a lay juror a written set of instructions to guide deliberations in the
jury room. If a written jury charge is provided, any given element need be stated only once, for
the jury can use the written charge as a reference in the jury room. Furthermore, the various steps
in deciding the case or the elements of the crime, as the case may be, should be laid out in a logical,
sequential order so that the jury can easily follow them. If these premises are accepted, the result
is a charge that the judge can deliver orally while the jurors simultaneously read the written
document silently to themselves in approximately 30 minutes in most cases. The jurors will not
become bored nor will they be frightened that they will be unable to remember or follow the law
during their deliberations. Instead, they can retire to the jury room with confidence.

It is for these reasons that the language in these pattern instructions is succinct, if not terse. We
have tried to use plain English, although others can undoubtedly suggest improvements. We have
attempted to follow the spirit of the appellate caselaw without wholesale adoption of the language,
which tends to be judges’ and lawyers’ language not easily comprehensible by a lay juror.

We have presented charges for the types of crimes and the types of issues that seem to arise most
frequently in the First Circuit. We will be pleased to add to these as other judges provide proposed
language or as experience demonstrates that others are needed.

Since instances will frequently come up, however, where there is no pattern charge for a particular
crime, we offer the following suggested approach for writing a new charge. It is only a suggestion,
but it may be a useful outline for a new judge confronted with a new crime. This should be done
at the outset of the trial so that a draft charge is ready for the lawyers when the trial ends.

1.     First, look at the statute in question. The specific elements of the offense usually will be
       obvious from a reading of the statute. They can then be listed as the separate numbered
       elements the government must prove beyond a reasonable doubt. There will commonly be
       a jurisdictional element (for example, interstate commerce or federal insurance of a
       financial institution); one or more “forbidden conduct” elements; and a “mens rea” (e.g.,
       knowingly, willfully) element. One can generally begin an instruction as follows:

               [Defendant] is charged with [possession with intent to distribute,
               possession of a firearm by a convicted felon, etc.]. It is against
               federal law to [fill in the prohibition]. For you to find the defendant


                                                                                                   293
     Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 294 of 296




            guilty of this offense the government must satisfy you beyond a
            reasonable doubt of the following elements:

            [Proceed to number and describe the elements.]

     Bear in mind that although some elements may be stipulated (for example, the
     jurisdictional element such as the insured status of a bank or the effect on interstate
     commerce), it is safest to list them for the jury’s consideration nevertheless. See Comment
     to Instruction 2.01.

     Dictate or write your first rough draft now.

2.   Next, look at the pattern instructions from other circuits and the Federal Judicial Center.
     They often will suggest alternative language, and the comments may alert you to relevant
     caselaw. Those who drafted the pattern instructions—the Federal Judicial Center Pattern
     Instructions in particular—have made a conscious attempt to write in plain English and to
     keep the instructions simple. You may also want to consult the several academic writers
     on jury instructions, although sometimes their suggestions tend to depend more heavily on
     abstruse appellate caselaw language. Do your first rewrite now.

3.   Next, consult the proposed jury instructions submitted by the prosecution lawyer and the
     defense lawyer to see whether their reading of the statute is different from yours. Do this
     with an open mind, for they frequently will pick out matters that you have missed. Make
     appropriate changes to your draft. Be careful, however, of the lawyers’ tendency to use
     legalese that juries cannot understand, or to copy from a form book or a charge in a different
     case, without taking the time to ponder what is appropriate in this case.

4.   Now read the cases cited in the lawyers’ proposed jury instructions, the comments to the
     pattern instructions or the academic treatises and the annotations to the statute in question.
     Primarily, of course, you must search for U.S. Supreme Court and First Circuit precedent;
     if there is no such precedent on point, then you will have to assess other circuits’
     approaches. Make any necessary corrections to your charge.

5.   Be careful of the thorny issue of “intent.” In 1952, Justice Robert Jackson sketched out the
     dimensions of the problem in the landmark case of Morissette v. United States, 342 U.S.
     246 (1952). He described the “variety, disparity and confusion of [the] definitions of the
     requisite but elusive mental element.” Id. at 252. That year, the American Law Institute
     (ALI) began its ten-year quest to remedy the problem, culminating in the promulgation of
     the Model Penal Code in 1962. The ALI found that there were two reasons why the mental
     element was so elusive. The first was the reason given by Justice Jackson: There were just
     too many verbal formulas in circulation, none of which had precise meaning. The second
     reason was more subtle: The mental element might vary for the different elements of a
     crime.

     The Model Penal Code remedied both problems. First, it reduced the number of mental
     states to four (“purposely,” “knowingly,” “recklessly” and “negligently”) and gave

                                                                                               294
Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 295 of 296




relatively precise definitions of each. See Model Penal Code § 2.02(2). Second, it made
clear that the state-of-mind analysis should apply separately to each element of the crime,
and it drafted crimes accordingly. See id. § 2.02(1).

The Model Penal Code found favor with the vast majority of the states—around 40 of
them—but not with Congress. Thus, federal judges still must struggle with pre-Model
Penal Code statutory tools. Federal criminal statutes present a “variety, disparity and
confusion” of numerous verbal formulas; even where meaning can be ascribed to the
mental element, its application to other elements of the crime may remain unclear.

In 1989, then Attorney General Richard Thornburgh described the situation as follows:

       [W]ithin Title 18, in describing the general criminal intent or mens
       rea that must accompany conduct before it is considered criminal,
       the Congress, over the course of 200 years, has provided 78 different
       terms, ranging from “wantonly” to “without due . . .
       circumspection,” to help clarify the subject. . . .

       As a body of jurisprudence, our federal criminal law is thus not only
       stultifying but borders on the embarrassing. Far worse, it is
       seriously inefficient. . . .

Address at the 66th Annual Meeting (May 19, 1989), in A.L.I. Proc. 405, 408 (1989).

Thus, inspection of a federal statute for the state-of-mind requirement must be made with
the understanding that issues of interpretation are likely to be lurking, that they are issues
of “common law,” and that case law must be consulted.

The trickiest issue of interpretation is that of which mental state applies to each element of
the crime. This has remained at the heart of a long line of post-Morissette cases in the
Supreme Court. See, e.g., United States v. X-Citement Video, Inc., 513 U.S. 64, 68-78
(1994); Ratzlaf v. United States, 510 U.S. 135, 140-49 (1994), superseded by statute on
other grounds, 31 U.S.C. §§ 5322(a) & (b), 5324(c); Cheek v. United States, 498 U.S. 192,
199-204 (1991); Liparota v. United States, 471 U.S. 419, 423-33 (1985); United States v.
Int’l Minerals & Chem. Corp., 402 U.S. 558, 560-65 (1971); United States v. Freed, 401
U.S. 601, 607-10 (1971).

In cases where no appellate decision has helpfully interpreted the statute at hand, you will
have to engage in the same kind of analysis the Supreme Court undertook in X-Citement
Video, namely, carefully examine the statutory text and context; test each proffered
interpretation against criminal law principles; examine cognate case law; search the
legislative history; consider applicable canons of construction; finally, make an additional
overarching inquiry: which interpretation provides the jury with a more helpful test of the
defendant’s possible blameworthiness? X-Citement Video, 513 U.S. at 68-78.



                                                                                          295
     Case 1:19-cr-00251-LM Document 29-1 Filed 02/11/20 Page 296 of 296




6.   When you have finished these steps, go back and re-work your charge to simplify the
     language. Use shorter words, avoid legalese, eliminate subordinate clauses and the passive
     voice where possible and speak in simple declarative sentences. Say it once, clearly and
     simply, rather than several times in a convoluted fashion. Now distribute it to the lawyers
     for their consideration—ideally before the trial is even over, and perhaps even at the outset.




                                                                                               296
